Exhibit 10.1

 

[Published CUSIP Number: 03675BAC7]

[Revolving Credit CUSIP Number: 03675BAD5]

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 26, 2017

among

ANTERO MIDSTREAM PARTNERS LP,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 as Administrative Agent, Swingline Lender and

an L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Sole Bookrunner

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

BARCLAYS BANK PLC,

CAPITAL ONE NATIONAL ASSOCIATION,

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and

as Co-Documentation Agents

 

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

TABLE OF CONTENTS

 

Section

 

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


37

1.03

Accounting Terms


38

1.04

Rounding


39

1.05

Times of Day


39

1.06

Letter of Credit Amounts


39

1.07

Pro Forma Calculations


39

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

The Borrowings


40

2.02

Borrowings, Conversions and Continuations of Loans


40

2.03

Letters of Credit


42

2.04

Prepayments


50

2.05

Termination or Reduction of Commitments


52

2.06

Repayment of Loans


53

2.07

Interest


53

2.08

Fees


53

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate


54

2.10

Evidence of Debt


55

2.11

Payments Generally; Administrative Agent's Clawback


55

2.12

Sharing of Payments by Lenders


57

2.13

Increase in Aggregate Commitments


58

2.14

Cash Collateral


60

2.15

Defaulting Lenders


61

2.16

Swingline Loans


63

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes


65

3.02

Illegality


70

3.03

Inability to Determine Rates


70

3.04

Increased Costs; Reserves on Eurodollar Rate Loans


71

3.05

Compensation for Losses


72

3.06

Mitigation Obligations; Replacement of Lenders


73

3.07

Survival


73

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Closing Date


73

4.02

Conditions to all Credit Extensions


78

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power


78

5.02

Authorization; No Contravention


79

5.03

Governmental Authorization; Other Consents


79

5.04

Binding Effect


79

5.05

Financial Statements; No Material Adverse Effect


79

5.06

Litigation


80

5.07

No Default


80

5.08

Ownership of Property; Liens; Investments


80

5.09

Intellectual Property


82

5.10

Environmental Compliance


82

5.11

Insurance


82

5.12

Taxes


83

5.13

ERISA Compliance


83

5.14

Subsidiaries; Equity Interests; Loan Parties


83

5.15

Margin Regulations; Investment Company Act


84

5.16

Disclosure


84

5.17

Compliance with Laws


84

5.18

Solvency


85

5.19

Collateral Documents


85

5.20

State and Federal Regulation


85

5.21

Anti-Terrorism Laws; Foreign Corrupt Practices


85

5.22

Status as Senior Debt


86

5.23

Material Contracts


87

5.24

No Burdensome Restrictions


87

5.25

Transmitting Utility Status


87

5.26

Labor Matters


87

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements


87

6.02

Certificates; Other Information


89

6.03

Notices


92

6.04

Payment of Obligations


92

6.05

Preservation of Existence, Etc


93

6.06

Maintenance of Properties


93

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

6.07

Maintenance of Insurance


93

6.08

Compliance with Laws


94

6.09

Books and Records


94

6.10

Inspection Rights


94

6.11

Use of Proceeds


95

6.12

Additional Subsidiaries; Additional Security


95

6.13

Compliance with Environmental Laws


98

6.14

Further Assurances


98

6.15

Compliance with Terms of Leaseholds


99

6.16

Material Contracts


99

6.17

Unrestricted Subsidiaries


99

6.18

Flood Insurance Laws


100

6.19

Post-Closing Covenant


101

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

7.01

Liens


101

7.02

Indebtedness


104

7.03

Investments


106

7.04

Fundamental Changes


107

7.05

Dispositions


108

7.06

Restricted Payments


109

7.07

Change in Nature of Business


109

7.08

Transactions with Affiliates


109

7.09

Burdensome Agreements


110

7.10

Use of Proceeds


110

7.11

Financial Covenants


110

7.12

Amendments of Organization Documents


111

7.13

Accounting Changes


111

7.14

Prepayments, Etc. of Indebtedness


111

7.15

Amendment, Etc. of Indebtedness


111

7.16

Foreign Subsidiaries


111

7.17

State and FERC Regulatory Authority


112

7.18

Swap Contracts


112

7.19

Anti-Terrorism Law; Anti-Money Laundering; USA Patriot Act; Foreign Corrupt
Practices Act


112

7.20

Sanctioned Person


112

7.21

Deposit Accounts, Securities Accounts and Commodity Accounts


113

7.22

Material Contracts


113

7.23

Business of Borrower


113

 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default


113

8.02

Remedies upon Event of Default


116

8.03

Application of Funds


116

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority


118

9.02

Rights as a Lender


118

9.03

Exculpatory Provisions


119

9.04

Reliance by Administrative Agent


119

9.05

Delegation of Duties


120

9.06

Resignation of Administrative Agent


120

9.07

Non-Reliance on Administrative Agent and Other Lenders


121

9.08

No Other Duties, Etc


121

9.09

Administrative Agent May File Proofs of Claim


122

9.10

Collateral and Guaranty Matters


122

9.11

Secured Cash Management Agreements and Secured Hedge Agreements


123

9.12

Co-Documentation Agent; Syndication Agent


124

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc


124

10.02

Notices; Effectiveness; Electronic Communications


125

10.03

No Waiver; Cumulative Remedies; Enforcement


128

10.04

Expenses; Indemnity; Damage Waiver


128

10.05

Payments Set Aside


131

10.06

Successors and Assigns


131

10.07

Treatment of Certain Information; Confidentiality


136

10.08

Right of Setoff


138

10.09

Interest Rate Limitation


138

10.10

Counterparts; Integration; Effectiveness


138

10.11

Survival of Representations and Warranties


139

10.12

Severability


139

10.13

Replacement of Lenders


139

10.14

Governing Law; Jurisdiction; Etc


140

10.15

Waiver of Jury Trial


141

10.16

No Advisory or Fiduciary Responsibility


141

10.17

Electronic Execution of Assignments and Certain Other Documents


142

10.18

USA Patriot Act


142

10.19

Limitation of Recourse


142

 





iv

--------------------------------------------------------------------------------

 

 

 

 

10.20

Time of the Essence


143

10.21

ENTIRE AGREEMENT


143

10.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


143

10.23

Existing Credit Agreement.


143

 

 

 

SIGNATURES

S-1

 





v

--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULES

 

 

 

 

2.01

Commitments and Applicable Percentages

 

2.03

Existing Letters of Credit

 

5.06

Litigation

 

5.08(b)

Owned Real Property

 

5.08(c)

Leased Real Property (Lessee)

 

5.14

Subsidiaries and Other Equity Investments; Loan Parties

 

5.23

Material Contracts

 

6.12

Guarantors

 

7.02

Existing Indebtedness

 

7.03(f)

Existing Investments

 

7.08

Affiliate Transactions

 

7.09

Burdensome Agreements

 

10.02

Administrative Agent's Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

A-1

Loan Notice

 

A-2

Swingline Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Perfection Certificate

 

F

Security Agreement

 

G-1

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

G-2

U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

 

G-3

U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

 

G-4

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 

H

Mortgage

 

 



vi

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is entered into as
of October 26, 2017, among ANTERO MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (the "Borrower"), each lender and L/C Issuer from time to time party
hereto (collectively, the "Lenders" and individually, a "Lender"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and
L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L /C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

This Agreement amends and restates in its entirety that certain Credit Agreement
dated as of November 10, 2014, among the Borrower, the Administrative Agent and
the lenders (the “Original Lenders”) and other parties party thereto (such
agreement, as existing immediately prior to giving effect to this Agreement, the
“Existing Credit Agreement”).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

"Acquisition Period" shall mean a period elected by the Borrower, such election
to be exercised by the Borrower delivering written notice thereof to the
Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase price for any Material
Acquisition permitted hereunder and ending on the earlier of (a) the date that
is the end of the second full fiscal quarter after such funding date, and (b)
the Borrower’s election to terminate such Acquisition Period, such election to
be exercised by the Borrower delivering notice thereof to the Administrative
Agent (who shall thereafter promptly notify the Lenders); provided,  that, once
any Acquisition Period is in effect, the next Acquisition Period may not
commence until the termination of such Acquisition Period then in effect.

"Additional Facility" means, with respect to each Mortgaged Property, each
Building located thereon, whether now existing or hereafter acquired or built,
with respect to which (a) the Administrative Agent has, in its sole discretion,
designated such Building as material and (b) the Borrower has complied with the
requirements of Section 6.12(c).





1

--------------------------------------------------------------------------------

 

 

"Adjusted Eurodollar Rate" means for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the product of (a) the Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserves.

"Administrative Agent" means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the avoidance of doubt,
as of the Closing Date, Antero Corp is an Affiliate of the Relevant Parties.

"Aggregate Commitments" means the Commitments of all the Lenders.

"Agreement"  has the meaning specified in the preamble hereto.

“AMP GP” means Antero Midstream Partners GP LLC, a Delaware limited liability
company.

"Antero Corp" means Antero Resources Corporation, a Delaware corporation.

"Antero Corp Agreements"  means (a) that certain Amended and Restated
Contribution Agreement, between Antero Corp and the Borrower (as
successor-in-interest to Antero Resources Midstream LLC), dated as of November
10, 2014, (b) that certain Contribution Conveyance and Assumption Agreement,
among Antero Corp, the Borrower and Antero Treatment LLC, dated as of September
17, 2015, (c) that certain Gathering and Compression Agreement, between Antero
Corp and Midstream Operating, dated as of November 10, 2014, (d) that certain
First Amended and Restated Right of First Offer Agreement, between Antero Corp
and Midstream Operating, dated as of February 6, 2017, (e) that certain Water
Services Agreement, between Antero Corp and Antero Water LLC, dated as of
September 23, 2015, (f) that certain License Agreement, between Antero Corp and
the Borrower, dated as of November 10, 2014, (g) the Services Agreement, (h)
that certain Secondment Agreement, among Antero Corp, the Borrower, Antero
Resources Midstream Management LLC (as predecessor-in-interest to the General
Partner), Midstream Operating, Antero Treatment LLC and Antero Water LLC, dated
as of September 23, 2015, and (i) that certain Amended and Restated Master Joint
Use and Maintenance Agreement, among the Borrower, Midstream Operating, Antero
Treatment LLC





2

--------------------------------------------------------------------------------

 

 

and Antero Water LLC, dated as of September 22, 2015, in each case as such
agreement may be amended, restated, supplemented or otherwise modified as
permitted by Section 7.22.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the FCPA and the rules and regulations thereunder.

"Anti-Terrorism Laws" has the meaning specified in Section 5.21(a).

"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate amount of
the Lenders’ Commitments represented by such Lender's Commitment at such
time.  If the commitment of each Lender to make Loans, the Swingline Lender to
make Swingline Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

"Applicable Rate" means (a) during any period that is not an Investment Grade
Period, the applicable percentage per annum set forth in the Leverage-Based
Pricing Grid below determined by reference to the Consolidated Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) and (b) during an Investment
Grade Period, the applicable percentage per annum set forth in the Ratings-Based
Pricing Grid below, determined by reference to the Rating then in effect:

 

 

 

 

 

 

Leverage-Based Pricing Grid

Pricing Level

Consolidated Total Leverage Ratio

Eurodollar Rate
(Letters of Credit)

Base Rate
(Swingline Loans)


Commitment Fee

1

<2.50 to 1.0

1.250%

0.250%

0.250%

2

≥ 2.50 to 1.0 but < 3.00 to 1.0

1.500%

0.500%

0.250%

3

≥ 3.00 to 1.0 but < 3.50 to 1.0

1.625%

0.625%

0.300%

4

≥ 3.50 to 1.0 but < 4.00 to 1.0

1.750%

0.750%

0.300%

5

≥ 4.00 to 1.0 but < 4.50 to 1.0

2.000%

1.000%

0.375%

6

≥  4.50 to 1.0

2.250%

1.250%

0.375%

 

For purposes of the Leverage-Based Grid, any increase or decrease in the
Applicable Rate resulting from a change in the Consolidated Total Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a);
 provided,  however, that if a Compliance Certificate is not delivered when due
in accordance with such Section, then, upon the request of the Required Lenders,





3

--------------------------------------------------------------------------------

 

 

Pricing Level 6 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period that is not an Investment
Grade Period shall be subject to the provisions of Section 2.09(b).

 

 

 

 

 

 

Ratings-Based Pricing Grid

Pricing Level

Rating
(Moody’s/S&P)

Eurodollar Rate
(Letters of Credit)

Base Rate
(Swingline Loans)

Commitment Fee

1

Baa1/BBB+ or higher

1.125%

0.125%

0.175%

2

Baa2/BBB

1.250%

0.250%

0.200%

3

Baa3/BBB-

1.500%

0.500%

0.250%

4

Ba1/BB+

1.750%

0.750%

0.300%

5

Lower than Ba1/BB+

2.000%

1.000%

0.375%

 

For purposes of the Ratings-Based Pricing Grid, (a) if the Ratings are split,
the higher of such ratings shall apply; provided, that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (b) if only one Rating Agency issues a Rating, such rating
shall apply; and (c) if the Rating established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. If the rating system of S&P or
Moody’s shall change, or if any of S&P or Moody’s shall cease to be in the
business of providing applicable ratings, the Borrower and the Administrative
Agent shall negotiate in good faith if necessary to amend this provision to
reflect such changed rating system or the unavailability of Ratings from such
Rating Agencies and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the Rating of such Rating
Agency most recently in effect prior to such change or cessation.

"Appropriate Lender" means, at any time, (a) with respect to the Aggregate
Commitments, a Lender that has a Commitment or holds a Loan at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Lenders and (c) with respect to the Swingline Commitment, the Swingline Lender.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.





4

--------------------------------------------------------------------------------

 

 

"Asset Sale" means any Disposition by any Relevant Party of (a) any Equity
Interest owned by such Relevant Party in any other Relevant Party or (b) all or
any portion of the assets owned by any Relevant Party, provided that "Asset
Sale" shall not include (i) any Investment permitted under Section 7.03, (ii)
any merger, dissolution, liquidation, consolidation or Disposition permitted
under Section 7.04, (iii) any Restricted Payment permitted under Section 7.06,
or (iv) any Disposition pursuant to Section 7.05.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D‑1 or any other form approved by the
Administrative Agent.

"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of any Person.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Restricted Subsidiaries for the fiscal years ended December
31, 2016, 2015 and 2014, and the related consolidated statements of income or
operations, stockholders' equity and cash flows for such fiscal years of the
Borrower and its Restricted Subsidiaries, including the notes thereto.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between Borrower and the Swingline Lender.

"Auto-Extension Letter of Credit" has the meaning specified in
Section 2.03(b)(iii).

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans, of the obligation of the L/C Issuer to
make L/C Credit Extensions and the obligation of the Swingline Lender to make
Swingline Loans, in each case pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





5

--------------------------------------------------------------------------------

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
"prime rate", and (c) the Adjusted Eurodollar Rate plus 1.00%.  The "prime rate"
is a rate set by Wells Fargo based upon various factors including Wells Fargo's
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

"Base Rate Loan" means a Loan (including any Swingline Loan) that bears interest
based on the Base Rate.

"Borrower" has the meaning specified in the introductory paragraph hereto.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowing" means an extension of credit consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

"Building" means a “Building” or “Manufactured (Mobile) Home”, each as defined
in the applicable Flood Insurance Laws.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located or in
New York City and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer.  "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.





6

--------------------------------------------------------------------------------

 

 

"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a)        marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)        time or demand deposits with, or certificates of deposit or bankers'
acceptances of, any branch of any commercial bank that (i) is a Lender or
(ii)(A) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (B) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (C) has combined capital
and surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c)        commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least "Prime‑1" (or the then
equivalent grade) by Moody's or at least "A‑1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d)        Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a),  (b) and (c) of
this definition.

"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

"Cash Management Bank" means (a) a Lender or an Affiliate of a Lender that is a
party to a Cash Management Agreement on the Closing Date or (b) any Person that,
at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Cash
Management Agreement.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.





7

--------------------------------------------------------------------------------

 

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.

"Change of Control" means an event or series of events by which:

(a)        the Borrower shall fail to directly own and control beneficially and
of record (free and clear of all Liens other than Liens of the type permitted to
be on Equity Interests under Section 7.01; provided that, this exception shall
not apply to any foreclosure with respect to such Liens) 100% of the Equity
Interests of Midstream Operating; or

(b)        AMP GP shall fail to directly own and control beneficially and of
record (free and clear of all Liens other than non-consensual Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) 100% of
the general partner interests of the Borrower; or

(c)        (i) the Parent shall fail to directly or indirectly own and control
(free and clear of all Liens other than non-consensual Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) greater
than 50% of the Voting Stock of AMP GP or (ii) the Parent shall fail to directly
or indirectly own and control (free and clear of all Liens other than
non-consensual Liens of the type permitted to be on Equity Interests under
Section 7.01; provided that, this exception shall not apply to any foreclosure
with respect to such Liens) greater than 50% of the economic Equity Interests of
AMP GP; or

(d)        during any period of 12 consecutive months, a majority of the members
of the board of managers or other equivalent governing body of AMP GP cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that





8

--------------------------------------------------------------------------------

 

 

board or equivalent governing body, or (iv) whose election or nomination to that
board or other equivalent governing body was approved by the same Persons that
had the power to designate, appoint or elect the individuals referred to in
clauses (i) and (ii) above at the time such individuals were designated,
appointed or elected.

"Closing Date" means the first date all the conditions precedent in
Section 4.01(a) are satisfied or waived in accordance with Section 10.01.

"Co-Documentation Agents"  means, collectively, Barclays Bank PLC, Capital One
National Association, Citibank, N.A. and Credit Agricole Corporate and
Investment Bank, each in its capacity as a Documentation Agent hereunder.

 

"Code" means the Internal Revenue Code of 1986.

"Collateral" means all of the "Collateral" and "Mortgaged Property" referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

"Collateral Documents" means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Joinder Agreements,
security agreements, pledge agreements, control agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Release Date” has the meaning specified in Section 9.10.

"Commercial Operation Date" means the date on which a Material Project is
substantially complete and commercially operable.

"Commitment" means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swingline Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 under the caption
"Commitment" or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

"Commitment Fee" has the meaning specified in Section 2.08(a).

"Commodity Exchange Act" shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C.





9

--------------------------------------------------------------------------------

 

 

"Consolidated EBITDA" means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus,
without duplication, (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Charges, (ii) income
tax expense (including any franchise taxes to the extent based upon net income)
of the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation and amortization expense, and (iv) other non-cash items
reducing such Consolidated Net Income (in each case of or by the Borrower and
its Restricted Subsidiaries for such Measurement Period), including, without
limitation, losses arising from asset impairments under ASC 360 or ASC 350,
non-cash losses or charges resulting from the requirements of ASC 718, ASC 815
or ASC 440 and non-cash losses resulting from the mark-to-market accounting of
inventory or swaps but excluding accruals of or reserves for cash charges for
any future period, and (b) any Material Project Consolidated EBITDA Adjustments,
and minus (c) the following to the extent included in calculating such
Consolidated Net Income:  (A) income tax credits (including with respect to
franchise taxes to the extent based upon net income) of the Borrower and its
Restricted Subsidiaries for such period and (B) all non-cash items increasing
Consolidated Net Income (in each case of or by the Borrower and its Restricted
Subsidiaries for such Measurement Period).  If during such period the Borrower
or any Restricted Subsidiary consummates an acquisition of assets or of a Person
that becomes a Restricted Subsidiary or an Asset Sale or enters into a Sale
Leaseback Transaction, then Consolidated EBITDA shall be calculated after giving
effect to such acquisition, Asset Sale or Sale Leaseback Transaction as if such
acquisition, Asset Sale or Sale Leaseback Transaction had occurred on the first
day of such Measurement Period.

Consolidated EBITDA may include, at the Borrower's option, any Material Project
Consolidated EBITDA Adjustments, as provided below.  As used herein, a "Material
Project Consolidated EBITDA Adjustment" means, with respect to each Material
Project of the Borrower or a Restricted Subsidiary:

 

(x)        prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
with respect to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project (such amount to
be determined based on predominantly fee based contracts relating to such
Material Project, the creditworthiness of the other parties to such contracts,
and projected revenues from such contracts, capital costs and expenses,
scheduled Commercial Operation Date, and other factors reasonably deemed
appropriate by the Administrative Agent), which may, at the Borrower's option,
be added to actual Consolidated EBITDA for the fiscal quarter in which
construction of the Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the





10

--------------------------------------------------------------------------------

 

 

scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its actual Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer):  (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days, but not more than 270 days, 50%, (iv) longer than
270 days but not more than 365 days, 75%,  and (v) longer than 365 days, 100%;
and

 

(y)        beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for two immediately succeeding fiscal
quarters, an amount to be approved by the Administrative Agent as the projected
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries attributable
to such Material Project (determined in the same manner as set forth in clause
(x) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower's option, be added to
actual Consolidated EBITDA for such fiscal quarters (but net of any actual
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries attributable
to such Material Project following such Commercial Operation Date).

 

(z)        Notwithstanding the foregoing, no such additions shall be allowed
with respect to any Material Project unless (i) not later than 30 days or such
lesser number of days as may be agreed to by the Administrative Agent in its
sole discretion prior to the delivery of any Compliance Certificate required by
Section 6.02(a), to the extent Material Project Consolidated EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.11,
the Borrower shall have delivered to the Administrative Agent written pro forma
projections of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project, and prior to the date such
Compliance Certificate is required to be delivered, the Administrative Agent
shall have approved (such approval not to be unreasonably withheld, conditioned
or delayed) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent, and (ii) the
aggregate amount of all Material Project Consolidated EBITDA Adjustments during
any period does not exceed 20% of the total actual Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
Consolidated EBITDA Adjustments).

 

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
(without duplication) of:

(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money,





11

--------------------------------------------------------------------------------

 

 

(b) the outstanding principal amount of all Attributable Indebtedness in respect
of Capitalized Leases, Synthetic Lease Obligations and Synthetic Debt,

(c) all direct obligations arising under bankers' acceptances and similar
instruments, all Unreimbursed Amounts, and all obligations to reimburse drawings
under letters of credit other than Letters of Credit,

(d) the outstanding principal amount of all obligations in respect of the
deferred purchase price of property or services (other than (i) accounts payable
in the ordinary course of business and (ii) any obligations in respect of or
constituting earn-out obligations),

(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrower or
any Restricted Subsidiary, and

(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, to the extent the Borrower or
such Restricted Subsidiary is directly liable for the payment of such
Indebtedness, which shall include any Guarantees thereof.

"Consolidated Interest Charges" means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any Measurement Period, the
sum (without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, plus (d) their net payments (or minus their
net receipts) under Swap Contracts with respect to interest rates.

"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

"Consolidated Net Income" means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that (a)
Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses for such Measurement Period, (b) Consolidated Net Income shall exclude
the net income (or loss) of any Restricted Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary during such
Measurement Period, and (c) Consolidated Net Income shall





12

--------------------------------------------------------------------------------

 

 

exclude any income (or loss) for such Measurement Period of any Person if such
Person is not the Borrower or a Restricted Subsidiary, and (d) Consolidated Net
Income shall include the amount of net income actually distributed in cash
during such Measurement Period to the Borrower or any Restricted Subsidiary from
any Joint Venture or other Person that is not a Restricted Subsidiary up to an
aggregate amount not to exceed 25% of Consolidated EBITDA for such Measurement
Period (and, in the case of a dividend or other distribution to a Restricted
Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

"Consolidated Net Tangible Assets" means the net book value of all assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, excluding any
such assets which would be treated as intangible under GAAP (including such
assets as good will, trademarks, trade names, service marks, brand names,
copyrights, and patents).  On any date of determination Consolidated Net
Tangible Assets will be determined based on the consolidated balance sheet then
most recently delivered under Section 6.01(a) or (b) (or, prior to the first
such delivery, the most recent consolidated balance sheet of the Borrower and
its Restricted Subsidiaries delivered to the Administrative Agent and each
Lender on or prior to the Closing Date).

"Consolidated Senior Secured Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries (other than such Consolidated Funded
Indebtedness that is not secured by a Lien) as of such date, to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period.

"Consolidated Total Assets" shall mean, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP, in
each case based on the consolidated balance sheet then most recently delivered
under Section 6.01(a) or (b) (or, prior to the first such delivery, the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Administrative Agent and each Lender on or prior
to the Closing Date).

"Consolidated Total Leverage Ratio" means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date, to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently completed Measurement Period.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other contract to which
such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise (provided
that individual natural persons who are members of a board of managers or board
of directors of a Person shall not be deemed to Control





13

--------------------------------------------------------------------------------

 

 

such Person solely because of such membership).  "Controlling" and "Controlled"
have meanings correlative thereto.

"Credit Extension" means each of the following: (a) a Borrowing, (b) a Swingline
Borrowing and (c) an L/C Credit Extension.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided,  however, that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

"Defaulting Lender"  means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans, Swingline Loans or participations in L/C Obligations, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender,
any L/C Issuer, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within three Business Days of the date due, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied) or generally under other syndicated credit agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject





14

--------------------------------------------------------------------------------

 

 

of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender;  provided,  further, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or a Lender’s direct or indirect parent company under the Dutch Financial
Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not result in a Lender being deemed a Defaulting Lender.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.  The granting or creation of a Lien is not a Disposition.

"Dollar" and "$" mean lawful money of the United States.

"Domestic Subsidiary" shall mean each Subsidiary that is not a Foreign
Subsidiary.

"Easement" means any right-of-way agreement, easement, surface use agreement, or
other similar document relating to any Pipeline Asset owned or held by any
Relevant Party at the time in question.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





15

--------------------------------------------------------------------------------

 

 

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii),  (v) and (vii) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

"Embargoed Person" has the meaning specified in Section 7.20.

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, Laws relating to pollution and/or the protection of the environment or
the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Relevant Party directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
together with the Borrower is treated as a single employer Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in





16

--------------------------------------------------------------------------------

 

 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA with respect to a Pension
Plan, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurodollar Rate" means:

(a)        for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the LIBOR Rate administered by the ICE Benchmark
Administration or the successor thereto if the ICE Benchmark Administration is
no longer making a LIBOR  rate available ("LIBOR"), as published by Reuters (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Wells Fargo's London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Wells Fargo's
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination;

provided that in no event shall the Eurodollar Rate be less than zero.





17

--------------------------------------------------------------------------------

 

 

"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

"Event of Default" has the meaning specified in Section 8.01.

"Excluded Assets" means (a) property and assets the pledge or granting of a
security interest in which would violate contractual restrictions or applicable
law or would require the consent or approval of a third party, in each case,
unless such restrictions are rendered ineffective under the Uniform Commercial
Code of any applicable jurisdiction or, in the case of Equity Interests, unless
such restriction is not contained in a bona fide agreement with a third party
that is not an Affiliate of the Borrower, (b) except to the extent perfection of
a security interest can be accomplished by filing a financing statement, letter
of credit rights and assets or properties subject to certificates of title, (c)
property or assets owned by an Unrestricted Subsidiary, unless such Unrestricted
Subsidiary has elected to be a Loan Party, (d)  Real Property and Easements not
required to be subject to a Mortgage in order for the Mortgage Requirement to be
satisfied, (e)  without limiting the Loan Parties' obligation to comply with the
Mortgage Requirement or grant security interests in other improvements located
on Real Property that is subject to a Mortgage, any Building  located on Real
Property that is subject to a Mortgage other than, upon Borrower’s compliance
with the requirements of Section 6.12(c), any Additional Facility, (f) United
States intent-to-use trademark applications, and (g) property and assets with
respect to which the Administrative Agent reasonably determines the time or
expense of obtaining a pledge or grant of a security interest therein outweighs
the benefits thereof.

"Excluded Swap Obligation" shall mean with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender
(including for purposes of this definition, the Swingline Lender or the L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with





18

--------------------------------------------------------------------------------

 

 

respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.06(b)) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

"Executive Order" has the meaning specified in Section 5.21(a).

“Existing Credit Agreement”  has the meaning ascribed thereto in the recitals.

“Existing Letter of Credit” shall mean each letter of credit set forth on
Schedule 2.03.

“Exiting Lender” means each Original Lender that has not executed and delivered
this Agreement (and will not have a Commitment hereunder) as of the Closing
Date.

"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments;  provided,  however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) are received
by any Person in respect of loss or damage to equipment, fixed assets or Real
Property or Easements or other losses and are applied (or in respect of which
expenditures were previously incurred) to replace or repair the equipment, fixed
assets, Real Property or Easements in respect of which such proceeds were
received or (b) are received by any Person in respect of any third party claim
against such Person and applied to pay (or to reimburse such Person for its
prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

"FATCA"  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

"FCPA" has the meaning specified in Section 5.21(f).

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal





19

--------------------------------------------------------------------------------

 

 

Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than zero.

“Fee Letter” means that certain Fee Letter dated as of October 10, 2017, among
the Borrower, WFS and Wells Fargo.

"FERC" shall mean the Federal Energy Regulatory Commission or any of its
successors.

"Finance Co" shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.12 have been complied
with in respect of such Subsidiary, and such Subsidiary is a Restricted
Subsidiary and a Loan Party, (b) such Subsidiary shall be a corporation and (c)
such Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or
any other obligation or liability whatsoever other than the Indebtedness that it
was formed to co-issue or co-borrow (including, for the avoidance of doubt, any
additional series, tranche or issuance of such type of Indebtedness) and for
which it serves as co-issuer or co-borrower, (ii) engaged in any business,
activity or transaction, or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or
co-borrower and (B) other activities incidental to the maintenance of its
existence, including legal, tax and accounting administration, (iii)
consolidated with or merged with or into any Person, or (iv) failed to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

"Financial Covenant Election" means a one-time election of the Borrower, at its
sole discretion, that can be made at any time that is not an Investment Grade
Period, to be subject to (a) a Consolidated Total Leverage Ratio of 5.25 to 1.0
instead of 5.0 to 1.0 and (b) a Consolidated Senior Secured Leverage Ratio;
provided that any Financial Covenant Election shall cease to be in effect upon
the commencement of an Investment Grade Period.

“Flood Insurance Laws” shall have the meaning assigned to such term in Section
6.18.

"Foreign Lender" means a Lender that is not a U.S. Person (including such a
Lender when acting in the capacity of the Swingline Lender or the L/C Issuer).

"Foreign Subsidiary" means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.





20

--------------------------------------------------------------------------------

 

 

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"General Partner" means Antero Midstream Partners GP LLC, a Delaware limited
liability company.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any





21

--------------------------------------------------------------------------------

 

 

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantors" means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule 6.12 (which shall be all Restricted Subsidiaries as of the
Closing Date) and each other Restricted Subsidiary of the Borrower that is
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

"Guaranty" means, collectively, the Guarantee made by the Guarantors in favor of
the Secured Parties in the Security Agreement, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Hedge Bank" means (a) a Lender or an Affiliate of a Lender that is a party to a
Swap Contract, or any transactions or confirmations thereunder, on the Closing
Date or (b) any Person that, at the time it enters into a Swap Contract, or any
transactions or confirmations thereunder, permitted under ARTICLE VI or ARTICLE
VII,  in each case, is a Lender or an Affiliate of a Lender, in its capacity as
a party to such Swap Contract.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        the outstanding principal amount of all obligations of such Person,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments representing obligations for borrowed
money;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers' acceptances, bank guaranties and similar instruments;

(c)        all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) accounts payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
account was due, unless being contested in good faith by appropriate proceedings
and for which any reserves are required by GAAP are maintained and (ii) any
obligations in respect of or constituting earn-out obligations);





22

--------------------------------------------------------------------------------

 

 

(d)        all Indebtedness (excluding prepaid interest thereon) of others
secured by a Lien on property owned by such Person (including Indebtedness
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse;

(e)        all Attributable Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and Synthetic Debt of such Person;

(f)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any similar payment, at any time prior to the date that is 90
days after the Maturity Date, in respect of any Equity Interest in such Person
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(g)        all Guarantees of such Person in respect of any of the foregoing
Indebtedness of another Person.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Person is
directly liable therefor, which shall include any Guarantees thereof.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Information" has the meaning specified in Section 10.07.

"Interest Payment Date" means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date, and (c) as to any Swingline Loan,
the day such Swingline Loan is required to be repaid pursuant to Section 2.16.

"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three,  six or, with
the consent of the Lenders, twelve months thereafter, as selected by the
Borrower in its Loan Notice or, if consented to by all the Appropriate Lenders,
any shorter period;  provided that:





23

--------------------------------------------------------------------------------

 

 

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)        no Interest Period shall extend beyond the Maturity Date.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness of or Equity Interest
in, another Person, or (c) the purchase or other acquisition (in one transaction
or a series of related transactions) of all or any material portion of the
assets of another Person, to the extent constituting a division or line of
business of such Person and excluding, for the avoidance of doubt, purchases of
inventory or equipment in the ordinary course of business.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

"Investment Grade Rating" means a at least one of the two following
Ratings:  (i) BBB- (stable) or better by S&P and (ii) Baa3 (stable) or better by
Moody’s; provided that the noninvestment grade rating from the other Rating
Agency must be at least either Ba1 (stable), if Moody’s, or BB+ (stable), if
S&P.

“Investment Grade Period” shall commence the first day occurring after the
Closing Date upon which the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer providing notice of its election to
enter into an “Investment Grade Period” and certifying that (a) Borrower has
received an Investment Grade Rating, (b) no Default or Event of Default has
occurred and is continuing and (c) the Borrower is in pro forma compliance with
the financial covenants set forth in Section 7.11, as in effect immediately
prior to delivery of such certificate, as of the last day of the most recent
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.01(a) or (b). An Investment Grade Period shall
end upon the Borrower delivering to the Administrative Agent a certificate of a
Responsible Officer providing notice of its election to exit an Investment Grade
Period.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).





24

--------------------------------------------------------------------------------

 

 

"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

"Joinder Agreement" means an agreement in the form of Annex I to the Security
Agreement.

"Joint Lead Arrangers" means, collectively, WFS and JPM, each in its capacity as
a Joint Lead Arranger.

"Joint Venture" means a corporation, limited liability company, limited
partnership or statutory trust that is not a Subsidiary and that is owned
jointly by the Borrower or any Subsidiary and one or more Persons other than the
Borrower and its Subsidiaries.

"Joint Venture Agreement" means any bona fide agreement or organizational
document governing any Joint Venture.

"JPM" means JPMorgan Chase Bank, N.A. and its successors.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, orders, decrees, ordinances,
governmental restrictions, injunctions, writs, codes and administrative or
judicial judgments, including the interpretation thereof by, or any agreements
with any Governmental Authority to the extent having the force and effect of
law.

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by means of a Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"L/C Issuer" means Wells Fargo and JPM or any other Lender appointed by the
Borrower (with the approval of the Swingline Lender and the Administrative Agent
and the acceptance of such appointment by such Lender) in such capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  The “L/C Issuer” means the relevant L/C Issuer or each L/C
Issuer, as the case may be.

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be





25

--------------------------------------------------------------------------------

 

 

drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be "outstanding" in the
amount so remaining available to be drawn.

"Lender" has the meaning specified in the introductory paragraph hereto.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrower and the Administrative Agent.

"Letter of Credit" means any standby letter of credit issued hereunder,
including each Existing Letter of Credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next following Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(h).

"Letter of Credit Sublimit" means an amount equal to $150,000,000 (or, if less,
the Aggregate Commitments); provided that the maximum amount of Letters of
Credit required to be issued by each L/C Issuer shall initially be
$75,000,000.  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way, other
encumbrance on title to Real Property or Easements, or financing lease having
substantially the same economic effect as any of the foregoing).

"Loan" means the loans specified in Section 2.01.

"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes, (c) 
the Collateral Documents, (d) any Guaranty, (e) the Fee Letter, (f) each Issuer
Document and (g) any AutoBorrow Agreement.

"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.





26

--------------------------------------------------------------------------------

 

 

"Loan Parties" means, collectively, the Borrower and each Guarantor.

"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

"Material Acquisition" means any Permitted Acquisition by the Borrower or any
Restricted Subsidiary for consideration in excess of $20,000,000.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 "Material Contract" means (a) the Contribution Agreement, (b) the Antero Corp
Agreements, (c) any Contractual Obligation to which a Relevant Party is a party
involving aggregate annual consideration payable to such Relevant Party of
greater than or equal to the greater of (i) $10,000,000 or (ii) 10% of the
annual revenues of the Relevant Parties, taken as a whole, for the most recently
ended fiscal year for which a Compliance Certificate was or should have been
delivered and (d) any Contractual Obligation as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

"Material Project" means the construction or expansion of any capital project of
the Borrower or any Restricted Subsidiary, which satisfies the following:  (a)
the aggregate capital cost of which exceeds, or is reasonably expected by the
Borrower to exceed, $20,000,000, (b) such construction or expansion project was
not contemplated by the financial models of the Borrower as of the Closing Date
and (c) such construction or expansion project is a discrete project outside of
the ordinary course of the Borrower’s business for which there is a defined
start date and identifiable completion date.

"Material Project Consolidated EBITDA Adjustment"  has the meaning specified in
the definition of Consolidated EBITDA.

"Maturity Date" means October 26, 2022;  provided,  however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

"Measurement Period"  means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

"Midstream Operating" means Antero Midstream LLC, a Delaware limited liability
company.





27

--------------------------------------------------------------------------------

 

 

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgages" has the meaning specified in Section 4.01(a)(iv).

"Mortgage Requirement"  shall mean a requirement that, prior to the occurrence
of the applicable Collateral Release Date, the Loan Parties shall have granted
to the Administrative Agent a perfected Lien on at least ninety percent (90%) of
the value (including the value of improvements owned by any Loan Party and
located thereon) of all Real Property and Easements of the Loan Parties.  For
purposes of this definition, value shall be determined by reference to
Consolidated Total Assets.

"Mortgaged Properties" means all Real Property and Easements required to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

"Multiemployer Plan" means any employee benefit plan within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Net Cash Proceeds" means:

(a)        with respect to any Asset Sale by any Relevant Party, or any
Extraordinary Receipt received or paid to the account of any Relevant Party, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Relevant Party in connection
with such transaction and (C) Taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; and

(b)        with respect to the issuance or sale of any Indebtedness by any
Relevant Party, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the sum of the amounts
paid for any substantially concurrent refinancing of any other Indebtedness plus
the underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Relevant Party in connection with such
issuance or sale and any such refinancing.

"Non-Extension Notice Date" has the meaning specified in Section 2.03(b)(iii).

"Non-Recourse Debt" shall mean Indebtedness as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking,





28

--------------------------------------------------------------------------------

 

 

agreement or instrument that would constitute Indebtedness), (ii) is directly or
indirectly liable as a guarantor or otherwise or (iii) constitutes the lender.

"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

"NPL" means the National Priorities List under CERCLA.

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swingline Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement (other than any Excluded
Swap Obligation), in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

"OFAC" has the meaning specified in Section 5.21(a).

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity including, for the avoidance of doubt, with respect
to the Borrower, the Partnership Agreement and the Services Agreement.

“Original Closing Date” means November 10, 2014.

“Original Lenders” has the meaning ascribed thereto in the recitals.

"Other Connection Taxes"  means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

"Other Taxes"  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,





29

--------------------------------------------------------------------------------

 

 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.06(b)).

"Outstanding Amount" means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts; and (c) with respect to any Swingline Obligations on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date.

“Parent” means Antero Midstream GP LP, a Delaware limited partnership.

"Participant" has the meaning specified in Section 10.06(d).

"Participant Register" has the meaning specified in Section 10.06(d).

"Partnership Agreement"  shall mean the Limited Partnership Agreement of the
Borrower, dated as of the Original Closing Date, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time as permitted hereby.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Perfection Certificate" shall mean a certificate in the form of Exhibit E or
any other form approved by the Administrative Agent.

"Permitted Acquisition" means an acquisition permitted under Section 7.03(g).

"Permitted Encumbrance" has the meaning specified in Section 7.01.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





30

--------------------------------------------------------------------------------

 

 

"Pipeline Assets" means, collectively, all gathering systems, all tubes and
pipelines used for the transportation of hydrocarbons, water or other substances
all related processing or treatment facilities, and all distribution systems,
wherever located, whether now owned or hereafter acquired by any Loan Party,
together with all equipment, contracts, fixtures, facilities, metering stations,
compressors, improvements, records and other property appertaining thereto.

"Pipeline System" means each system of Pipeline Assets, Real Property and
Easements relating thereto making up an integrated gathering system, gathering
and processing system, or other pipeline system.

"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Platform" has the meaning specified in Section 6.02.

"Public Lender" has the meaning specified in Section 6.02.

“Priority Debt” means the sum, without duplication, of (i) Indebtedness of the
Borrower or any Guarantor secured by a Lien (other than the Liens entered into
under the Loan Documents, including the Collateral Documents) and (ii) all
Indebtedness of any Subsidiary that is not a Guarantor.

“Rating” means, as to each Rating Agency and on any day, the corporate family
rating maintained by such Rating Agency on such day for the Borrower.

“Rating Agency” means each of Moody’s and S&P, as applicable.

"Real Property" shall mean, collectively, all right, title and interest of a
Relevant Party in and to any and all parcels of real property owned or leased by
a Relevant Party together with all improvements and appurtenant fixtures,
easements, rights of way and other real property incidental to the ownership,
lease or operation thereof, but excluding Easements.

"Register" has the meaning specified in Section 10.06(c).

"Registration Statement" means an effective registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended in connection with the Public Offering and as in effect on the
Closing Date.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.

"Relevant Parties" means, collectively, the Borrower and the Restricted
Subsidiaries.





31

--------------------------------------------------------------------------------

 

 

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
(under applicable regulations or otherwise).

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

"Required Lenders" means, as of any date of determination, Lenders collectively
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender's risk participation and funded participation in
L/C Obligations and Swingline Obligations being deemed "held" by such Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

"Responsible Officer" means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property and including any sinking fund payment or
similar deposit) on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person's
stockholders, partners or members (or the equivalent of any thereof).

"Restricted Subsidiary" means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

"Sale Leaseback Transaction" means any arrangement, directly or indirectly, with
any Person whereby the Borrower or its Restricted Subsidiaries shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.





32

--------------------------------------------------------------------------------

 

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, Sudan, Syria, North Korea and the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any such Person or Persons described in
clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

"Secured Hedge Agreement" means any Swap Contract, or any transactions or
confirmations thereunder, permitted under ARTICLE VI or ARTICLE VII that is
entered into by and between any Loan Party and any Hedge Bank.  "Secured Hedge
Agreement" shall not include any transactions or confirmations with a Lender or
an Affiliate of such Lender entered into after such Lender ceases to be a Lender
or such Affiliate ceases to be an Affiliate of such Lender.

"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the Swingline Lender, L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

"Security Agreement" has the meaning specified in Section 4.01(a)(iii).

“Services Agreement”  means that certain Amended and Restated Services
Agreement, among Antero Corp, the Borrower and Antero Resources Midstream
Management LLC (as predecessor-in-interest to the General Partner), dated as of
September 23, 2015, as may be amended, modified, supplemented, restated,
replaced or substituted from time to time as permitted by Section 7.22.

"Sole Bookrunner" means WFS, in its capacity as Sole Bookrunner.





33

--------------------------------------------------------------------------------

 

 

"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"State Pipeline Regulatory Agencies" means any state Governmental Authority with
jurisdiction with respect to any Pipeline Systems, and "State Pipeline
Regulatory Agency" means any one of the foregoing.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the FRB and any
other banking authority, domestic or foreign, to which the Administrative Agent,
any Lender or any L/C Issuer (including any branch, Affiliate or other fronting
office making or holding a Loan or issuing a Letter of Credit) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent, any Lender or any L/C Issuer under such
Regulation D or any comparable regulation.  Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
securities or other ownership interests are at the time owned by such Person, or
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) or (in the case of a partnership) a majority of the
general partner interests are at the time beneficially owned, or the management
of which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of the Borrower.

"Swap" shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.





34

--------------------------------------------------------------------------------

 

 

"Swap Contracts" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, derivative contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master derivatives agreement (any such
master agreement, together with any related schedules, a "Master Agreement"),
including any such obligations or liabilities under any Master Agreement.

"Swap Obligation" shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swingline Borrowing" shall mean a Borrowing comprised of Swingline Loans.

"Swingline Commitment" shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to (a) make Swingline Loans pursuant to
Section 2.16 or (b) if an AutoBorrow Agreement is in effect, transfer funds
pursuant to such AutoBorrow Agreement. The aggregate amount of the Swingline
Commitment is $25,000,000 (or, if less, the Aggregate Commitments).

"Swingline Lender" shall mean Wells Fargo, in its capacity as Swingline Lender.

"Swingline Loan" shall mean (a) any Swingline Loan made to the Borrower pursuant
to Section 2.16 and (b) if an AutoBorrow Agreement is in effect, any transfer of
funds pursuant to such AutoBorrow Agreement.

"Swingline Loan Notice" shall mean a request by the Borrower substantially in
the form of Exhibit A-2.





35

--------------------------------------------------------------------------------

 

 

"Swingline Obligations" shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.

"Syndication Agent" means JPM, in its capacity as Syndication Agent.

"Synthetic Debt" means, with respect to any Person as of any date of
determination thereof, all monetary obligations of such Person in respect of
off-balance sheet transactions entered into by such Person that are intended to
function primarily as a borrowing of funds (including any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP;  provided that, notwithstanding the
foregoing, in no event shall obligations entered into or incurred in the
ordinary course in connection with forward sales, firm transportation agreement
or take-or-pay contracts constitute "Synthetic Debt".

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person and in respect of which the lessee retains or
obtains ownership of the property so leased for U.S. Federal income tax
purposes.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
assessments, fees or other charges imposed by any Governmental Authority,
including any withholdings or backup withholdings with respect thereto and any
interest, additions to tax or penalties applicable thereto.

"Threshold Amount" means $25,000,000.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans
(including Swingline Loans) and L/C Obligations.

"Transaction Expenses" means the fees, costs and expenses incurred or payable by
(without duplication) the Borrower and the Restricted Subsidiaries or any direct
or indirect parent thereof in connection with the execution, delivery and
performance of the Loan Documents, including any amortization of such fees,
costs and expenses.

"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

"UCC" means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.





36

--------------------------------------------------------------------------------

 

 

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Unrestricted Subsidiary" means any Subsidiary of the Borrower designated as
such pursuant to Section 6.17(a) and any Subsidiary of an Unrestricted
Subsidiary.  As of the Closing Date, there are no Unrestricted Subsidiaries.

"USA Patriot Act" has the meaning specified in Section 5.21(a).

"U.S. Person" means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 3.01(e)(ii)(B)(3).

"Voting Stock" means, with respect to any person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to vote in the election of the board of directors
or equivalent governing body of such person.

"Wells Fargo" means Wells Fargo Bank, National Association and its successors.

"WFS" means Wells Fargo Securities, LLC and its successors.

"Withholding Agent" means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02      Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any





37

--------------------------------------------------------------------------------

 

 

Person shall be construed to include such Person's successors and assigns,
(iii) the words "herein," "hereof" and "hereunder," and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect, unless the context otherwise
requires, and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)       In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(d)       Notwithstanding anything to the contrary herein, with respect to any
representation or warranty made pertaining to compliance with Section 7.11 for a
given most recently completed Measurement Period, during the period between the
end of such Measurement Period and the earlier of (i) the date the applicable
Compliance Certificate is delivered or (ii) the date the applicable Compliance
Certificate was required to be delivered, such representation or warranty shall
be made based on the good faith knowledge of the Borrower, after due
investigation, at the time such representation or warranty is made, and to the
extent any such representation or warranty so made based on the good faith
knowledge and due investigation of the Borrower is later shown to have been
incorrect, the failure of such representation or warranty to be true and correct
shall not constitute a Default or Event of Default.

1.03      Accounting Terms.

(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.





38

--------------------------------------------------------------------------------

 

 

(b)       Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Notwithstanding the foregoing, with respect to the computation of Indebtedness
or any financial ratio or similar requirement set forth in any Loan Documents,
such computations shall at all times be made without regard to the lease
accounting standard ASC 842.

1.04      Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05      Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06      Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided,  however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof after such time, the amount of such Letter of Credit shall
be deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time; provided,  further,  however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic decreases in the stated amount
thereof after such time (unless such Letter of Credit also provides for one or
more automatic increases after such time), at the time of any such decrease and
thereafter, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to such
decrease.

1.07      Pro Forma Calculations.  To the extent a pro forma compliance
calculation is required to be made in this Agreement as of the last day of the
most recent fiscal quarter preceding a given event, then to the extent (i) an
Acquisition Period exists at the time of such event, (ii) a  Financial Covenant
Election has been made or (iii) an Investment Grade Period is ongoing or will
commence concurrently with such event, pro forma compliance shall be based on
the maximum Consolidated Total Leverage Ratio giving effect to such Acquisition
Period,





39

--------------------------------------------------------------------------------

 

 

Financial Covenant Election or Investment Grade Period, and in the case of a
Financial Covenant Election having been made or being made concurrently
therewith, pro forma compliance with the Consolidated Senior Secured Leverage
Ratio shall be required.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01      The Borrowings.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a "Loan") to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender's Commitment; provided,  however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender's Applicable Percentage of the Outstanding Amount of
all L/C Obligations and Swingline Obligations shall not exceed such Lender's
Commitment.  Within the limits of each Lender's Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02      Borrowings, Conversions and Continuations of Loans.

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii)  on the
requested date of any Borrowing of Base Rate Loans; provided,  however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three, six or twelve months in duration as provided in the
definition of "Interest Period," the applicable notice must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 1:00 p.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan Notice
(whether telephonic or written) shall specify





40

--------------------------------------------------------------------------------

 

 

(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding the
foregoing, Swingline Loans may not be converted or continued.

(b)       Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 3:00 p.m. on the Business Day
specified in the applicable Loan Notice; provided that Swingline Loans shall be
made as provided in Section 2.16.  Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided,  however,
that if, on the date a Loan Notice with respect to a Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Wells Fargo's prime rate used in determining the
Base Rate promptly following the public announcement of such change.





41

--------------------------------------------------------------------------------

 

 

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 8 Interest Periods in effect hereunder.

2.03      Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender's Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender's Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)       The L/C Issuer shall not issue any Letter of Credit if:

(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)      The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from





42

--------------------------------------------------------------------------------

 

 

issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B)       the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

(C)       except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $5,000,

(D)       such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)       such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(F)       any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)      The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)      The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in ARTICLE IX with respect to any acts taken or omissions
suffered by the L/C Issuer in





43

--------------------------------------------------------------------------------

 

 

connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term "Administrative Agent" as used in ARTICLE IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        The Borrower may from time to time request that a L/C Issuer issue or
amend a Letter of Credit by delivering to such L/C Issuer a Letter of Credit
Application (with a copy to the Administrative Agent which shall give to each
Lender prompt notice thereof by facsimile or electronic communication),
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in ARTICLE IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter





44

--------------------------------------------------------------------------------

 

 

into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer's usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender's Applicable Percentage times the amount of such Letter of Credit.

(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Non-Extension Notice Date") in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided,  however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an "Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such





45

--------------------------------------------------------------------------------

 

 

time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the "Unreimbursed Amount"), and
the amount of such Lender's Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)       Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)      Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)       Each Lender's obligation to make Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other





46

--------------------------------------------------------------------------------

 

 

occurrence, event or condition, whether or not similar to any of the foregoing;
provided,  however, that each Lender's obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)      If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d)       Repayment of Participations.

(i)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender's L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.





47

--------------------------------------------------------------------------------

 

 

(e)        Obligations Absolute  The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant





48

--------------------------------------------------------------------------------

 

 

or assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in the nonappealable judgment of a court of competent jurisdiction; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided,  however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e);  provided,  however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, all as determined in the
nonappealable judgment of a court of competent jurisdiction.  In furtherance and
not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
If no longer a Lender, an L/C Issuer may resign as an L/C Issuer upon 30 days’
prior written notice to the Administrative Agent, the Lenders and the Borrower.
Such resigning L/C Issuer shall remain a party hereto to the extent that Letters
of Credit issued by it (or reimbursement obligation with respect thereto) remain
outstanding and shall continue to have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit issued by it prior
to such resignation, but shall not be required to issue additional Letters of
Credit or extend any outstanding Letters of Credit.

(g)        Applicability of ISP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

(h)       Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the "Letter of Credit Fee") for each Letter
of Credit equal to the greater of (i) $175 per annum and (ii) the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit;
provided,  however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to





49

--------------------------------------------------------------------------------

 

 

the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit of the greater of (i) $500
and (ii) 0.125% per annum computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)       Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower's business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04      Prepayments.





50

--------------------------------------------------------------------------------

 

 

(a)        Optional.  Subject to the last sentence of this Section 2.04(a), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Eurodollar Rate Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender's ratable portion of such prepayment (based on such Lender's Applicable
Percentage).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

(b)       Mandatory.

(i)        If any Relevant Party makes any Asset Sale which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
promptly after receipt (or if the Borrower in good faith intends to use such Net
Cash Proceeds to acquire, improve or maintain Pipeline Assets, Real Property or
Easements related to Pipeline Assets, capital assets to be used in any line of
business not prohibited by Section 7.07 or for other uses reasonably acceptable
to the Administrative Agent, then on or before the 360th day after such Asset
Sale to the extent that, within such 360 day period, the Relevant Parties have
not used such Net Cash Proceeds for such purpose; provided, that prepayment
shall be required with such Net Cash Proceeds promptly after any earlier date on
which the Borrower has determined not to use such Net Cash Proceeds for any such
purpose) (all such prepayments to be applied as set forth in clause (v) below).

(ii)       Upon the issuance or incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness (other than Indebtedness permitted under Section
7.02), and upon receipt of the Net Cash Proceeds thereof, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds (such prepayments to be applied as set forth in clause (v) below).

(iii)      Upon any Extraordinary Receipt received by or paid to or for the
account of any Relevant Party, and not otherwise included in clause (i) or (ii)
of this Section 2.04(b), the Borrower shall prepay an aggregate principal amount
of Loans equal





51

--------------------------------------------------------------------------------

 

 

to 100% of all Net Cash Proceeds received therefrom promptly upon receipt
thereof by such Relevant Party (such prepayments to be applied as set forth in
clause (v) below).

(iv)      If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments, the Borrower shall immediately prepay Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided,  however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Loans and L/C Borrowings, the Total Outstandings exceed the Aggregate
Commitments then in effect.

(v)       Prepayments of the Loans made pursuant to this Section 2.04(b),
 first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Swingline Borrowings, third, shall be applied ratably
to the outstanding Base Rate Loans (other than the Swingline Loans), fourth,
shall be applied ratably to the outstanding Eurodollar Rate Loans, and fifth,
 shall be used to Cash Collateralize the remaining L/C Obligations;  provided
that, in the case of prepayments of the Loans required pursuant to clause (i),
 (ii), or (iii) of this Section 2.04(b), such Cash Collateralization shall only
be required if an Event of Default has occurred and is continuing, and, in the
case of prepayments of the Loans required pursuant to clause (i),  (ii), or
(iii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Loans outstanding at such time and,
if applicable, the Cash Collateralization of the remaining L/C Obligations in
full, may be retained by the Borrower.  Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable;
 provided,  however, that if an Event of Default no longer exists, any Cash
Collateral required under this Section 2.04(b) shall be released to the
Borrower.  Prepayments made pursuant to this Section 2.04(b) shall not result in
a permanent reduction of the Commitments.

2.05      Termination or Reduction of Commitments.

(a)        Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, the Swingline Commitment, or the Letter of
Credit Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Swingline Commitment or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Swingline
Commitment if, after giving effect thereto, the Outstanding Amount of the
Swingline Obligations would exceed the Swingline Commitment, or (C) the





52

--------------------------------------------------------------------------------

 

 

Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit.

(b)       Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Swingline Commitment, the Letter of Credit Sublimit or the
Commitment under this Section 2.05.  Upon any reduction of the Commitments, the
Commitment of each Lender shall be reduced by such Lender's Applicable
Percentage of such reduction amount.  All fees in respect of the Aggregate
Commitments accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

2.06      Repayment of Loans.  The Borrower shall repay to the Lenders
(including the Swingline Lender) on the Maturity Date the aggregate unpaid
principal amount of all Loans (including Swingline Loans) outstanding on such
date.

2.07      Interest.

(a)        Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)

(i)        If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such amount shall thereafter
bear interest at a fluctuating interest rate per annum equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(ii)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08      Fees.  In addition to certain fees described in Sections 2.03(h) and
(i):

(a)        Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender such Lender's Applicable Percentage of an
aggregate commitment fee





53

--------------------------------------------------------------------------------

 

 

(the “Commitment Fee”) equal to the Applicable Rate times the actual daily
amount by which the aggregate amount of the Lenders’ Commitments at such time
exceeds the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations.  The Commitment Fee shall accrue at all times during
the period from the Closing Date until the end of the Availability Period,
including at any time during which one or more of the conditions in ARTICLE IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Commitment Fee shall be calculated quarterly in
arrears. For the purposes of calculating the Commitment Fee, the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

(b)       Other Fees.

(i)        The Borrower shall pay to the Sole Bookrunner, the Joint Lead
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii)       The Borrower shall pay to the Lead Arranger (as defined in the Fee
Letter) for the account of each of the Lenders in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.09      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)        All computations of interest for Base Rate Loans computed using the
prime rate shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)       If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the





54

--------------------------------------------------------------------------------

 

 

Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii),  2.03(h) or 2.07
or under ARTICLE VIII.  The Borrower's obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.10      Evidence of Debt.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, which shall evidence such Lender's Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note with respect
to the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto.

(b)       In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.11      Payments Generally; Administrative Agent's Clawback.

(a)        General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the





55

--------------------------------------------------------------------------------

 

 

next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

(b)       (i) Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)       Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders, the Swingline Lender or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders, the
Swingline Lender or the L/C Issuer, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders, the Swingline Lender or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, the Swingline Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and





56

--------------------------------------------------------------------------------

 

 

including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this ARTICLE II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in ARTICLE IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)       Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and, except as set forth in Section 2.15(a)(iv), no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)        Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.12      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at





57

--------------------------------------------------------------------------------

 

 

such time obtained by all the Lenders at such time or (b) Obligations owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time) of payment on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans, Swingline
Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)       the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13      Increase in Aggregate Commitments.

(a)        Request for Increase.  Provided that immediately prior to and after
giving effect thereto there exists no Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the aggregate amount of the Lenders’
Commitments by an amount (for all such requests) not exceeding $500,000,000;
provided that any such request for an increase shall be in a minimum amount of
$100,000,000 or, if less, the amount remaining available for all such
increases.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall





58

--------------------------------------------------------------------------------

 

 

specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b)       Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent in writing within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  For the avoidance of doubt, no Lender’s Commitment
may be increased without the prior written consent of such Lender.

(c)        Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders'
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)       Effective Date and Allocations.  If the aggregate amount of the
Lenders’ Commitments is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
"Revolving Credit Increase Effective Date") and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Revolving Credit
Increase Effective Date. The terms and provisions of any such increase shall be
identical to those of the Loans, other than in respect of any arrangement,
commitment or upfront fees payable to any Lenders providing such increase.

(e)        Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent (i) a
favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, covering such matters as may be reasonably
requested by the Administrative Agent in connection with such increase and (ii)
a certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (B) in the case of
the Borrower, certifying, as of such date, giving effect to amounts drawn or to
be drawn under the Aggregate Commitments (as increased pursuant to this Section
2.13) as of such date, pro forma compliance with the financial covenants
contained in Section 7.11 as of the last day of the most recent fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), and (C) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in ARTICLE V and the other Loan Documents are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and





59

--------------------------------------------------------------------------------

 

 

warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.13, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Event of Default exists.

(f)        Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.12 or 10.01 to the contrary.

2.14      Cash Collateral.

(a)        Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent or the L/C Issuer, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)       Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.  The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Swingline Lender, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03,  2.04,  2.15 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations





60

--------------------------------------------------------------------------------

 

 

for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

(d)       Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations or events giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided,  however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.15      Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

(i)        Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)       Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the L/C Issuer, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Swingline Lender or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Swingline Lender or the L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender's breach of its obligations under this Agreement;
seventh,  so





61

--------------------------------------------------------------------------------

 

 

long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans,
Swingline Loans or L/C Borrowings in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Loans, Swingline Loans or
L/C Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, Swingline Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of,
Swingline Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.08(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) (and the Borrower shall (A) be required to pay to the
L/C Issuer the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv)      Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the "Applicable Percentage" of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans of
that Lender.

(b)       Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash





62

--------------------------------------------------------------------------------

 

 

Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.

2.16      Swingline Loans.

(a)        Subject to the terms and conditions set forth herein, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in (x)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (y) the Total Outstandings exceeding the Aggregate
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be Base Rate Loans under this Agreement.

(b)       If an AutoBorrow Agreement is in effect, each Swingline Borrowing of
the type described in clause (b) of the definition thereof shall be made as
provided in such AutoBorrow Agreement.  Otherwise, to request a Swingline
Borrowing, the Borrower shall notify the Swingline Lender of such request by
telephone (confirmed by a Swingline Loan Notice by telecopy) not later than 3:00
p.m. on the day of the proposed Swingline Borrowing. Each such notice and
Swingline Loan Notice shall be irrevocable and shall specify (i) the requested
date (which shall be a Business Day) of the Swingline Borrowing, (ii) the amount
of the requested Swingline Borrowing, (iii) the term of such Swingline Loan, and
(iv) the location and number of the Borrower’s account to which funds are to be
disbursed.  Each Swingline Loan shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof,  except as otherwise set forth in
any AutoBorrow Agreement.    If an AutoBorrow Agreement is in effect, with
respect to each Swingline Borrowing of the type described in clause (b) of the
definition thereof, such additional terms and conditions of such AutoBorrow
Agreement shall have been satisfied, and in the event that any of the terms of
this Section 2.16 conflict with such AutoBorrow Agreement, the terms of the
AutoBorrow Agreement shall govern and control.  The Swingline Lender shall make
each Swingline Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 5:00 p.m. to the account of the
Borrower.





63

--------------------------------------------------------------------------------

 

 

(c)        The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m. on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by it. Such notice shall specify the
aggregate amount of such Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. No Lender shall have any rights or obligations under
any AutoBorrow Agreement. Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds not later than
1:00 pm on the Business Day specified in the Swingline Loan Notice with respect
to Loans made by such Lender (and Section 2.11 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or any other party on behalf
of the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be remitted
promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. If an AutoBorrow
Agreement is in effect, each prepayment of a Swingline Borrowing of the type
described in clause (b) of the definition thereof shall be made as provided in
such AutoBorrow Agreement.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d)       Notwithstanding any terms to the contrary contained herein, the
ability to transfer funds pursuant to an AutoBorrow Agreement as a Swingline
Borrowing hereunder may be terminated at any time by the Swingline Lender upon
24 hour prior written notice to the Borrower.





64

--------------------------------------------------------------------------------

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01      Taxes.

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

(i)        Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding.

(ii)       If any applicable Withholding Agent shall be required by applicable
law to withhold or deduct any Taxes, including both U.S. Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent  shall withhold or make such deductions as are determined by
the Withholding Agent to be required, (B) the applicable Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions of Indemnified Taxes applicable to additional sums payable
under this Section) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)       Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
or at the option of the Administrative Agent timely reimburse it for the payment
of any Other Taxes.

(c)        Tax Indemnifications.

(i)        Without limiting the provisions of subsection (a) or (b) above, the
Loan Parties shall, and do hereby, jointly and severally indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or payable or paid by the Administrative Agent or the
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant





65

--------------------------------------------------------------------------------

 

 

Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand  therefor, for any amount which a Lender, the Swingline Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii)       Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor,  for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

(d)       Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(e)        Status of Lenders; Tax Documentation.

(i)        Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed





66

--------------------------------------------------------------------------------

 

 

documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested documentation or information as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender's status for withholding tax purposes in the applicable
jurisdiction. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(2)       executed originals of IRS Form W-8ECI;





67

--------------------------------------------------------------------------------

 

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a Payment made to a Lender or the Administrative Agent under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender or Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or Administrative
Agent shall deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation





68

--------------------------------------------------------------------------------

 

 

prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or Administrative Agent has complied
with such obligations of such Lender or Administrative Agent under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)      Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction,  (B) update any form or
certification to the extent the form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, and (C) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.

(f)        Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require the Administrative Agent or any Lender to





69

--------------------------------------------------------------------------------

 

 

make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(g)        Defined Terms.  For purposes of this Section 3.01, the term “Lender”
includes Swingline Lender and the L/C Issuer and the term “applicable Law”
includes FATCA.

3.02      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03      Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately





70

--------------------------------------------------------------------------------

 

 

and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04      Increased Costs; Reserves on Eurodollar Rate Loans.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer;

(ii)       subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

(iii)      impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)       Capital Requirements.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or





71

--------------------------------------------------------------------------------

 

 

such Lender's or the L/C Issuer's holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's or the L/C Issuer's capital or on the capital of such
Lender's or the L/C Issuer's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.

(c)        Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)       Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or the L/C Issuer's right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;





72

--------------------------------------------------------------------------------

 

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06      Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be, in either
case, in such parties’ reasonable discretion.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b)       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

3.07      Survival.  All of the Borrower's obligations under this ARTICLE III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01      Conditions of Closing Date.  The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:





73

--------------------------------------------------------------------------------

 

 

(a)        The Administrative Agent's receipt of the following (which receipt
may be by means of telecopy or other electronic transmission followed by
originals), each in form, substance and date satisfactory to the Administrative
Agent and, when applicable, properly executed by a Responsible Officer of the
signing Loan Party:

(i)        executed counterparts of this Agreement;

(ii)       a Note (or a replacement Note, if applicable) executed by the
Borrower in favor of each Lender requesting a Note;

(iii)      a guaranty and collateral agreement, in substantially the form of
Exhibit F, and/or an amendment or modification thereto to the extent existing
immediately prior to the Closing Date pursuant to the Existing Credit Agreement
(as requested by and in form and substance satisfactory to, the Administrative
Agent) (together with each other Guaranty, collateral agreement and Joinder
Agreement delivered pursuant to Section 6.12, in each case as amended, the
"Security Agreement"), duly executed by each Loan Party, together with:

(A)       the certificates, if any, representing pledged Equity Interests
referred to therein accompanied by undated stock powers executed in blank and
the instruments, if any, evidencing pledged Indebtedness indorsed in blank;

(B)       proper financing statements (including transmitting utility financing
statements, as appropriate), or amendments thereto, in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement;

(C)       completed requests for information, dated on or before the date of the
Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

(D)       the control agreements and/or amendments or modifications thereto to
the extent existing immediately prior to the Closing Date pursuant to the
Existing Credit Agreement (as requested by and in form and substance
satisfactory to, the Administrative Agent) as referred to in the Security
Agreement and duly executed by the appropriate parties; and

(E)       evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements, if applicable);





74

--------------------------------------------------------------------------------

 

 

(iv)      deeds of trust, trust deeds, mortgages, leasehold mortgages and
leasehold deeds of trust and/or amendments or modifications to any of the
foregoing to the extent existing immediately prior to the Closing Date pursuant
to the Existing Credit Agreement (in each case as requested by and in form and
substance satisfactory to, the Administrative Agent), covering the properties
described on Schedules 5.08(b) and 5.08(c) (together with the Assignments of
Leases and Rents referred to therein, in each case as amended, the "Mortgages")
to the extent required to satisfy the Mortgage Requirement, duly executed,
acknowledged and delivered by the appropriate Loan Parties and in the form of
Exhibit H (or as may otherwise be mutually agreed between the Borrower and the
Administrative Agent);

(v)       intellectual property security agreements and/or amendments or
modifications thereto to the extent existing immediately prior to the Closing
Date pursuant to the Existing Credit Agreement (in each case as requested by and
in form and substance satisfactory to, the Administrative Agent), duly executed,
acknowledged and delivered by the appropriate Loan Parties and in form suitable
for filing or recording with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, in order to create a valid
first and subsisting Lien (subject to Permitted Encumbrances) on the
intellectual property described therein in favor of the Administrative Agent for
the benefit of the Secured Parties;

(vi)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vii)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(viii)     (A) a favorable opinion of Vinson & Elkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender and (B) a
favorable opinion of counsel to the Loan Parties (which counsel shall be
reasonably acceptable to the Administrative Agent) in each of West Virginia and
Ohio, in each case addressed to the Administrative Agent and each Lender;

(ix)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents and approvals of third parties
that may be required in connection with the execution, delivery and performance
by such Loan Party and the validity against such Loan Party of the Loan
Documents to which it is a party,





75

--------------------------------------------------------------------------------

 

 

and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such material consents or approvals are so required;

(x)       a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b),
 mutatis mutandis, have been satisfied, (B) that there has been no event or
circumstance since December 31, 2016, that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) that there has been no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court before any
arbitrator or Governmental Authority (1) in respect of the  closing of this
Agreement or (2)  that could reasonably be expected to have a Material Adverse
Effect, (D) that the Borrower does not have any Unrestricted Subsidiaries, (E)
that, after giving pro forma effect to the closing of the transactions
contemplated by this Agreement, the Borrower and its Subsidiaries do not have
any indebtedness for borrowed money, other than with respect to the indebtedness
for borrowed money permitted hereunder, (F) that the Borrower and its
Subsidiaries are in pro forma compliance with the Total Leverage Ratio and
Interest Coverage Ratio both immediately prior to and after giving effect to
this Agreement (and attaching reasonably detailed calculations reflecting the
same which shall be in form and substance reasonably satisfactory to the
Administrative Agent) and (G) that all Material Contracts between the Borrower
and its Subsidiaries, on the one hand, and its parent companies, on the other,
listed on Schedule 5.23 are in full force and effect, and no default has
occurred and is continuing thereunder;

(xi)      one or more certificates attesting to the Solvency of the Loan Parties
on a consolidated basis, from the Borrower's chief financial officer;

(xii)      evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;

(xiii)      a  duly executed and completed Perfection Certificate, in substance
reasonably satisfactory to the Administrative Agent;

(xiv)      life of loan flood certification(s) from a firm reasonably acceptable
to the Administrative Agent covering any Additional Facility showing whether or
not such Additional Facility is located in a special flood hazard area subject
by federal regulation to mandatory flood insurance requirements. If any property
is in a special flood hazard area, Borrower shall have also delivered an
acknowledged Borrower notice and a policy of flood insurance in compliance with
Flood Insurance Laws; and

(xv)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Swingline Lender or the L/C Issuer reasonably
may require.





76

--------------------------------------------------------------------------------

 

 

(b)       (i) All fees and expenses (to the extent such expenses have been
invoiced) required to be paid to the Administrative Agent and the Joint Lead
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c)        The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, (i) copies of the Audited
Financial Statements and (ii) unaudited financial statements for each quarterly
period ended after December 31, 2016 for which financial statements are
available.

(d)       The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings, including (if
required) recording fees and costs (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(e)        The Administrative Agent shall have reviewed, and be satisfied with
(A) the pro forma ownership, corporate, legal, tax management and capital
structure of the Borrower and its Restricted Subsidiaries and all agreements
relating thereto and (B) the flow of funds in connection with the Closing Date.

(f)        The Joint Lead Arrangers shall have completed all legal, tax,
accounting, business, financial, environmental, title and ERISA due diligence
concerning the Borrower and its Subsidiaries, in each case in scope and with
results in all respects satisfactory to the Joint Lead Arrangers in their sole
discretion.

(g)        [Reserved].

(h)       There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party pending or, to the Borrower’s knowledge as
certified by the Borrower, threatened before any Governmental Authority that (i)
could reasonably be expected to have, either individually, or in the aggregate,
a Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby.

(i)        The Administrative Agent shall have received, at least five (5)
Business Days prior to the Closing Date, and be reasonably satisfied in form and
substance with, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
Patriot Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each





77

--------------------------------------------------------------------------------

 

 

Lender that has signed and released its signature page to this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02      Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a)        The representations and warranties of the Borrower and each other
Loan Party contained in ARTICLE V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

(b)       (i) No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof,
and (ii) after giving effect to such proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments.

(c)        The Administrative Agent and, if applicable, the L/C Issuer, shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01      Existence, Qualification and Power.  Each Relevant Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of





78

--------------------------------------------------------------------------------

 

 

its organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary company or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict in any material respect
with, or result in any material breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect.

5.03      Governmental Authorization; Other Consents.  Except for the filing or
recording of any deeds of trust, mortgages, financing statements or other
instruments necessary for the perfection of the security interests granted in
the Collateral pursuant to the Collateral Documents, no material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person that has not been obtained
or made is necessary or required in connection with (a)  the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, (b) the grant by any Loan Party of the Liens granted by
it pursuant to the Collateral Documents, (c) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof, subject to Permitted Encumbrances) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or,
prior to the applicable Collateral Release Date, the remedies in respect of the
Collateral pursuant to the Collateral Documents.

5.04      Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to the effect of any
applicable Debtor Relief Laws and subject to, as to enforceability, general
principles of equity.

5.05      Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted





79

--------------------------------------------------------------------------------

 

 

therein; (ii) fairly present the financial condition of the Borrower and its
Restricted Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) disclose, as and to the extent required by GAAP, the
indebtedness and other liabilities of the Borrower and its Restricted
Subsidiaries as of the date thereof.

(b)       Since December 31, 2016, there has been no event or circumstance,
either individually or in the aggregate, that has had or is reasonably expected
to have a Material Adverse Effect.

(c)        The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Restricted Subsidiaries most recently
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower's reasonable estimate of its future
financial condition and performance.

5.06      Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened, at law, in
equity, or in arbitration or before any Governmental Authority, by or against
the Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues (i) that involve any Loan Document or (ii) that has had
or is reasonably be expected to have a Material Adverse Effect.

5.07      No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that has had or is reasonably expected to have a Material Adverse
Effect.  No Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08      Ownership of Property; Liens; Investments.

(a)        Each Loan Party has good record and defensible title to, or valid
leasehold interests in, all Real Property and Easements material to the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and subject to Permitted Encumbrances.

(b)       As of the Closing Date, Schedule 5.08(b) sets forth a complete and
accurate list of all Real Property owned by and Easements granted in favor of
each Loan Party.  Schedule 5.08(b) shows, with respect to all Real Property and
each of the Easements set forth therein, the grantor, grantee, instrument date,
recording information, the county or other relevant jurisdiction, state and
record owner as in effect immediately prior to the Closing Date.  Each Loan
Party has defensible title to all material Real Property owned by and Easements
granted in favor of such Loan Party, free and clear of all Liens, other than
Permitted Encumbrances.  Except to the extent





80

--------------------------------------------------------------------------------

 

 

that flood insurance in form and substance satisfactory to the Administrative
Agent and otherwise in compliance with the Flood Insurance Laws has been
obtained with respect thereto, no Additional Facility that is located on any
such Real Property is located in a special flood hazard area as designated by
any Governmental Authority.

(c)        As of the Closing Date, Schedule 5.08(c) sets forth a complete and
accurate list of all leases of Real Property under which any Loan Party is the
lessee, showing as of a recent date the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. To the knowledge of the applicable Loan Party, each material lease of
Real Property entered into by such Loan Party is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms
(subject to the effect of any applicable Debtor Relief Laws and subject to, as
to enforceability, general principles of equity)

(d)       The Pipeline Systems are covered by recorded or to be recorded
Easements in favor of, or are located upon the Real Property owned or leased by,
the applicable Relevant Parties (or their predecessors in interest) and their
respective successors and assigns, except where the failure of the Pipeline
Systems to be so covered, individually or in the aggregate, (i) does not
materially detract from the value or the use of any Pipeline System and (ii)
could not reasonably be expected to have a Material Adverse Effect.

(e)        The Easements and Real Property held or leased by the applicable
Relevant Parties establish a contiguous and continuous right-of-way for the
Pipeline Systems and grant the applicable Relevant Parties (or their
predecessors in interest) and their respective successors and assigns, the right
to construct, operate and maintain the Pipeline Systems in, over, under or
across the land covered thereby in accordance with prudent industry practice,
except where the failure of such Easements and Real Property to so establish
such right-of-way or so grant such rights, individually or in the aggregate, (i)
does not materially detract from the value or the use of any Pipeline System and
(ii) could not reasonably be expected to have a Material Adverse Effect.

(f)        There is not presently any occurrence of any (i) breach or event of
default on the part of the Loan Parties with respect to any Easement, (ii) to
the best knowledge of the Loan Parties, breach or event of default on the part
of any other party to any Easement, or (iii) event that, with the giving of
notice of lapse of time or both, would constitute such breach or event of
default on the part of the Loan Parties with respect to any Easement or, to the
best knowledge of the Loan Parties, on the part of any other party there to, in
each case, to the extent such breach or default, individually or in the
aggregate, (A) materially detracts from the value or the use of any Pipeline
System and (B) could reasonably be expected to have a Material Adverse Effect.

(g)        The Easements are in full force and effect in all material respects
and are valid and enforceable against the parties thereto in accordance with
their terms (subject to the effect of any applicable Debtor Relief Laws and
subject to, as to enforceability, general principles of equity) and all rental
and other payments due thereunder by the Loan Parties, and their predecessors in
interest, have been duly paid in accordance with the terms of the Easements,
except to the extent that the failure to do so, individually or in the
aggregate, (i) does not





81

--------------------------------------------------------------------------------

 

 

materially detract from the value or the use of any Pipeline System and (ii)
could not reasonably be expected to have a Material Adverse Effect.

(h)       The Pipeline Systems are located within the confines of the Easements
and the other Real Property held or leased by the Relevant Parties and do not
encroach outside of the Easements and Real Property held or leased by the
Relevant Parties upon any adjoining property in any way that, individually or in
the aggregate, (i) materially detracts from the value or the use of any Pipeline
System and (ii) could reasonably be expected to have a Material Adverse Effect.

5.09      Intellectual Property.  The Borrower and each of the Restricted
Subsidiaries own or have obtained valid rights to use all intellectual property,
free from any burdensome restrictions, that is necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted except to the extent that the failure to do so, individually or in the
aggregate,  could not reasonably be expected to have a Material Adverse Effect.
The operation of the respective businesses of the Borrower and each of the
Restricted Subsidiaries, as currently conducted and as proposed to be conducted,
do not infringe, misappropriate, violate or otherwise conflict with the
proprietary rights of any third party have obtained all intellectual property
except to the extent the same, individually or in the aggregate,  could not
reasonably be expected to have a Material Adverse Effect.

5.10      Environmental Compliance.

(a)        The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims are not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

(b)       Except for matters that are not reasonably expected to have a Material
Adverse Effect: (i) none of the properties currently or formerly owned or
operated by any Loan Party is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property; (ii) there are no underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party except in material compliance with Environmental Laws; (iii) there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Loan Party on any property currently or
formerly owned or operated by any Loan Party except in material compliance with
Environmental Laws.

5.11      Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by





82

--------------------------------------------------------------------------------

 

 

companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Restricted Subsidiary operates.

5.12      Taxes.  The Borrower and its Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided to the extent required by GAAP.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  No Loan Party nor any Restricted
Subsidiary thereof is a party to any tax sharing agreement except with other
Relevant Parties.

5.13      ERISA Compliance.

(a)        Each Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws except to the extent such
failure to comply would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(b)       There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; (ii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) that has resulted or could reasonably be expected to
result in a Material Adverse Effect; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any withdrawal liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and (iv) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction involving any Pension Plan
that could be subject to Section 4069 or 4212(c) of ERISA that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

5.14      Subsidiaries; Equity Interests; Loan Parties.  As of the later of the
Closing Date or the most-recent date of delivery of a report supplementing
Schedule 5.14 delivered pursuant to Section 6.02(h), (a) no Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.14, each identified as either a  Restricted Subsidiary or an
Unrestricted Subsidiary, (b) all of the outstanding Equity Interests in any such
Subsidiaries that are owned by





83

--------------------------------------------------------------------------------

 

 

any Loan Party have been validly issued and are owned by the Loan Parties in the
percentages specified on Part (a) of Schedule 5.14, free and clear of, in the
case of any such Restricted Subsidiaries, all Liens except those created under
the Collateral Documents and (c) no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.14.  Set forth on Part (c) of Schedule 5.14 is a complete and
accurate list of all Loan Parties as of the Closing Date, showing (as to each
Loan Party) the jurisdiction of its organization, the address of its principal
place of business and its U.S. taxpayer identification number.  The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document as of the
Closing Date, each of which is valid and in full force and effect as of the
Closing Date.

5.15      Margin Regulations; Investment Company Act.

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Restricted Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)       None of the Borrower or any Subsidiary is or is required to be
registered as an "investment company" under the Investment Company Act of 1940.

5.16      Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Relevant Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in any material respect;  provided that, with respect to
projected financial information and projected operations of Pipeline Systems and
other assets, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projected results may differ materially from actual
results.

5.17      Compliance with Laws.  Each Relevant Party is in compliance in all
material respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.





84

--------------------------------------------------------------------------------

 

 

5.18      Solvency.  The Loan Parties, together with their respective Restricted
Subsidiaries, on a consolidated basis are Solvent.

5.19      Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, at all times prior to the applicable Collateral Release Date, a
legal, valid and enforceable first priority Lien (subject to Permitted
Encumbrances) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.

5.20      State and Federal Regulation.

(a)        Each applicable Relevant Party is in compliance with all rules,
regulations and orders of all State Pipeline Regulatory Agencies and the FERC
applicable to the Pipeline Systems, to the extent that failure to comply
therewith could reasonably be expected to have a Material Adverse Effect.

(b)       Without limiting the generality of Section 5.01 of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by any Relevant Party from any Governmental
Authority to construct, own, operate and maintain the Pipeline Systems, or to
transport, process and/or distribute hydrocarbons under existing contracts and
agreements as the Pipeline Systems are presently owned, operated and maintained,
to the extent the failure to obtain the same could reasonably be expected to
have a Material Adverse Effect.

5.21      Anti-Terrorism Laws; Foreign Corrupt Practices.

(a)        Anti-Terrorism Laws.  No Relevant Party and, to the knowledge of the
Relevant Parties, neither Antero Corp nor any of its Subsidiaries, Affiliates,
directors, officers, agents representatives or employees, is in violation of any
requirement of Law relating to terrorism financing or money laundering
(“Anti-Terrorism Laws”), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (as amended,
and including any successor statute, “USA Patriot Act”) of 2001 (Title III of
Pub. L. 107-56), The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended) and Executive Order 13224 (effective September 24, 2001) (the
“Executive Order”) or any Sanctions.  No part of the proceeds of any Loans
hereunder or the Letters of Credit issued hereunder will be used directly or
indirectly in any manner that would result in the violation of any
Anti-Terrorism Law, the USA Patriot Act, the Executive Order or any Sanctions.

(b)       No Relevant Party and to the knowledge of the Relevant Parties, no
Affiliate, director, officer, representative, employee, broker or other agent of
any Relevant Party acting or benefiting in any capacity in connection with the
Loans is a Person that is, or, to the knowledge of the Relevant Entities, is
Controlled by a Person that is the target of any Sanctions or is a Sanctioned
Person.





85

--------------------------------------------------------------------------------

 

 

(c)        No Relevant Party will, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary,  joint venture partner or other Person:

(i)        to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is a Sanctioned Country or a Sanctioned Person; or

(ii)       in any other manner that will result in a violation of Sanctions by
any Person,  including without limitation any Relevant Party.

(d)       No Relevant Party has, in the past five (5) years, engaged in, is not
now engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

(e)        No Relevant Party and, to the knowledge of the Relevant Parties, no
broker or other agent of any Relevant Party acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person who
is the target of Sanctions, (ii) deals in, or otherwise engages in any
transaction relating to, any property that is the target of any Sanctions, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(f)        Foreign Corrupt Practices.  No Relevant Party and, to the knowledge
of such Relevant Party, none of Antero Corp or its Subsidiaries, Affiliates,
directors, officers, agents representatives or employees is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons and Anti-Corruption Laws (including the United States
Foreign Corrupt Practices Act of 1977 (as amended, the “FCPA”)), including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, such Relevant Party, and to the
knowledge of such Relevant Party, its Affiliates (including the Restricted
Subsidiaries), have conducted their business in material compliance with any
Anti-Corruption Laws and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

5.22      Status as Senior Debt. The Obligations shall rank pari passu in right
of payment with any other senior Indebtedness or securities of the Borrower and
shall constitute senior Indebtedness of the Borrower and the other Loan Parties
under and as defined in any documentation documenting any junior Indebtedness in
right of payment of the Borrower or the other Loan Parties.





86

--------------------------------------------------------------------------------

 

 

5.23      Material Contracts.  Other than as set forth on Schedule 5.23, as of
the Closing Date there are no Material Contracts to which the Borrower or any of
its Restricted Subsidiaries is a party.

5.24      No Burdensome Restrictions.  No Relevant Party is a party to any
agreement or instrument or subject to any restriction in its organizational
documents that will have the effect of prohibiting or restraining, or will
impose adverse conditions upon, any of the lending transactions contemplated
under the Loan Documents or (except as permitted by Section 7.09) the payment of
dividends or the making of any guarantees by any Restricted Subsidiary to or in
support of the Borrower.  The Borrower does not presently anticipate that future
expenditures of the Relevant Parties needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect.

5.25      Transmitting Utility Status. Except as identified to the
Administrative Agent in writing, each of the Loan Parties is a “transmitting
utility” as defined in Section 9-102(a)(80) of the New York Uniform Commercial
Code.

5.26      Labor Matters.  There are no strikes pending or threatened against the
Borrower or any of its Restricted Subsidiaries or to the knowledge of the
Borrower, their Affiliates that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  The hours worked and
payments made to employees of the Borrower and its Restricted Subsidiaries (and
to the knowledge of the Borrower, employees of their Affiliates to the extent
such employees provide services to the Borrower and its Restricted Subsidiaries)
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters in a manner that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent, the Swingline Lender and the L/C Issuer shall have been
made), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01,  6.02,  6.03 and 6.11) cause each Restricted Subsidiary
to:

6.01      Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
(and not objected to by the Required Lenders):





87

--------------------------------------------------------------------------------

 

 

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in stockholders'
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year (or in lieu of such
audited financial statements of the Borrower and the Restricted Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Borrower
and the Restricted Subsidiaries, on the one hand, and the Borrower and the
Subsidiaries, on the other hand, reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements), all (except with respect to such reconciliation) in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP or an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent (and not objected to by the Required Lenders), which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b)       as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, changes in stockholders' equity, and cash flows for such fiscal
quarter and for the portion of the Borrower's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (or in lieu of such financial statements of the Borrower
and the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and the Subsidiaries, on the other hand, reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements), all (except with respect to
such reconciliation) in reasonable detail, certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of
operations, stockholders' equity and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c)        as soon as available, but in any event within 60 days after the end
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Restricted Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent (and not objected to by the Required
Lenders), of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Restricted Subsidiaries on a quarterly
basis for the immediately following fiscal year.





88

--------------------------------------------------------------------------------

 

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02      Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent (and not objected to by the Required Lenders):

(a)        (i) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b),  a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower, which, for the
avoidance of doubt, shall include the calculation of the Consolidated Total
Leverage Ratio and, if applicable, the Consolidated Interest Coverage Ratio and
the Consolidated Senior Secured Leverage Ratio for each period covered thereby
after the Closing Date, a copy of a discussion of budgeted versus actual results
with respect to such financial statements, prior to the applicable Collateral
Release Date, a certification that the Mortgage Requirement is then satisfied,
and reports of the throughput with respect to each of the Pipeline Systems and
(ii) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), an updated Perfection Certificate;

(b)       promptly after any request by the Administrative Agent, or any Lender
through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
audit of any of them;

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party (other than
(i) with respect to any Indebtedness permitted under Section 7.02(a)(v) or (ii)
during an Investment Grade Period, Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for equipment
or other fixed or capital assets) pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)        promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible





89

--------------------------------------------------------------------------------

 

 

investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party;

(f)        not later than five Business Days after receipt thereof by any Loan
Party, copies of all notices of default, demands, amendments, waivers and other
modifications so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

(g)        promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any knowledge of the Borrower of any
noncompliance by any Loan Party with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any Pipeline System or other material asset described in the
Mortgages to be subject to any material restrictions on use in the Loan Parties'
businesses under any Environmental Law;

(h)       as soon as available, but in any event within 30 days after each
September 30 and March 31, beginning with March 31, 2018, (i) a report
supplementing Schedules 5.08(b) and 5.08(c), including an identification of all
owned and leased Real Property and Easements disposed of by any Loan Party
during such fiscal year, a list and description (including the relevant
information described in Section 5.08) of all Real Property or Easements
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete and (ii) a report supplementing
Schedules 5.14 and 7.03(f) containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent;

(i)        promptly, and in any event within 45 days after the end of each year,
a report of all new Material Contracts executed during such year and all
Material Contracts that expired or were terminated during such year;

(j)        within thirty (30) days (or such later date as the Administrative
Agent may agree in its sole discretion) after consummation of a Material
Acquisition, deliver an updated Perfection Certificate to the Administrative
Agent and the Lenders, in substance reasonably satisfactory to the
Administrative Agent; and

(k)       promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Relevant Party, or compliance with
the terms of the Loan Documents, as the Administrative Agent, or the Required
Lenders through the Administrative Agent, may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date





90

--------------------------------------------------------------------------------

 

 

(i) on which the Borrower emails such documents to the Administrative Agent or
the Lenders, as applicable, or posts such documents or provides a link thereto
on the Borrower's website on the Internet at the website address listed on
Schedule 10.02; (ii) on which such documents are posted on the Borrower's behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) on which such documents
are filed of record with the SEC; provided that (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies and (ii) other than with
respect to regularly scheduled periodic reporting of financial information, the
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders, the Swingline Lender and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders (each, a "Public Lender") may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall
mean that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent, WFS, the Swingline Lender, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided,  however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent and WFS shall be entitled to
treat any Borrower Materials that are not marked "PUBLIC" as being suitable only
for posting on a portion of the Platform not designated "Public Side
Information."  Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials "PUBLIC".





91

--------------------------------------------------------------------------------

 

 

6.03      Notices.  Promptly notify the Administrative Agent and each Lender:

(a)        of the occurrence of any Default;

(b)       of any matter that has resulted or is reasonably expected to result in
a Material Adverse Effect;

(c)        of the occurrence of any material force majeure or casualty event or
the damage, loss or destruction of a material portion of the Collateral;

(d)       of any amendment, waiver or other modification made to, or delivery of
any notice of default or termination or assignment of, any Material Contract
except for (i) termination upon expiration in accordance with the terms thereof
and (ii) immaterial amendments, waivers or other modifications that are purely
administrative in nature;

(e)        of the occurrence of any ERISA Event that could reasonably be
expected to result in a liability to the Borrower in excess of the Threshold
Amount;

(f)        of any material change in accounting policies or financial reporting
practices by any Loan Party, including any determination by the Borrower
referred to in Section 2.09(b);

(g)        of the (i) occurrence of any Asset Sale for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.04(b)(i),
(ii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.04(b)(ii), and
(iii) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.04(b)(iii);

(h)       any form of material notice, summons, citation, proceeding or order
received from the FERC or any State Pipeline Regulatory Agency or any other
Governmental Authority concerning the regulation of any material portion of the
Pipeline Systems; and

(i)        of the occurrence of any environmental event resulting in
Environmental Liability to the Borrower or any of its Subsidiaries in excess of
$5,000,000 and, in connection therewith, upon the Administrative Agent's
request, provide such environmental reports as are reasonably acceptable to the
Administrative Agent.

Each notice pursuant to Section 6.03 (other than Section 6.03(g) or (h)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity the provisions of
this Agreement and any other Loan Document that have been breached.

6.04      Payment of Obligations.  Pay and discharge as the same shall become
due and payable, or otherwise in accordance with normal practices for the
payment of trade liabilities, all





92

--------------------------------------------------------------------------------

 

 

its material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves as required
by GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement applicable to such Indebtedness.

6.05      Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05;  (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06      Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment (including, without limitation, all
material properties and equipment included in the Pipeline Systems) necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and damage by casualty excepted, subject to the Borrower’s repair and
restoration obligations set forth in the Loan Documents; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; (c)
use the standard of care typical in the midstream industry in the operation and
maintenance of its facilities; and (d)(i) maintain or cause the maintenance of
the Easements for the Pipeline Systems and the other Real Property associated
therewith, which individually and in the aggregate, could, if not maintained,
reasonably be expected to have a Material Adverse Effect; (ii) subject to the
Permitted Encumbrances, maintain the Pipeline Systems within the confines of the
descriptions contained in the Easements without material encroachment upon any
adjoining property; (iii) maintain such rights of ingress and egress necessary
to permit the applicable Loan Parties to inspect, operate, repair and maintain
the Pipeline Systems, the Easements and the other Real Property associated
therewith to the extent that the failure to maintain such rights, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and provided that the applicable Loan Parties may hire third parties to
perform these functions; and (iv) maintain all material agreements, licenses,
permits and other rights required for any of the foregoing described in clauses
(i),  (ii) and (iii) of this Section 6.06(d) in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder that could result in a termination or loss
thereof, expect any such failure to pay or default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.

6.07      Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in





93

--------------------------------------------------------------------------------

 

 

the same or similar business, including physical hazard insurance on an
“all-risk” basis of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and providing (for so long as
such provision is commercially available, provided that, if not so available,
the Borrower has notified the Administrative Agent thereof) for not less than 30
days' prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance. At all times prior to the applicable Collateral
Release Date, the Administrative Agent, on behalf of the Lenders, shall be
included as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral.  With respect to each portion of
Mortgaged Property on which any Additional Facility is located, the Borrower
shall, and shall cause each Restricted Subsidiaries to, obtain flood insurance
in such total amount as the Administrative Agent or the Required Lenders may
from time to time require, to the extent such flood insurance coverage is
available, if at any time the area in which any such Additional Facility is
located is designated as a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the Flood Insurance Laws. In addition, to the extent
the Borrower or any Restricted Subsidiary fails to obtain or maintain
satisfactory flood insurance required pursuant to the preceding sentence with
respect to any relevant property, the Administrative Agent shall be permitted,
in its sole discretion, and, at the direction of the Required Lenders, shall
obtain forced placed insurance at the Borrower’s expense to ensure compliance
with any applicable Flood Insurance Laws.

6.08      Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, including all rules,
regulations and orders of all State Pipeline Regulatory Agencies and the FERC to
the extent applicable, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09      Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10      Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent (or, when an Event of Default exists, the
Administrative Agent and one Lender selected by the Required Lenders) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided,  however,
that when an Event of Default exists the Administrative Agent





94

--------------------------------------------------------------------------------

 

 

and one Lender selected by the Required Lenders (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11      Use of Proceeds.  Use the proceeds of the Credit Extensions for the
payment of Transaction Expenses, working capital (including the issuance of
Letters of Credit), acquisitions, capital expenditures and other general
business purposes not in contravention of any Law or of any Loan Document.  The
Borrower shall  refrain from requesting any Loans,  Letters of Credit or other
extension of credit hereunder, and the Borrower shall not use, and shall ensure
that its Restricted Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of the Loans, the
issuance of Letters of Credit or the proceeds of any other extensions of credit
hereunder (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws,  (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

6.12      Additional Subsidiaries; Additional Security.

(a)        Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Relevant Party, then the Borrower shall, at the Borrower's
expense:

(i)        within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Subsidiary (other than an Unrestricted Subsidiary), cause such
Subsidiary to duly execute and deliver to the Administrative Agent (A) if the
applicable Collateral Release Date has not then occurred, a Joinder Agreement
and other Collateral Documents, as reasonably specified by and in form and
substance reasonably satisfactory to the Administrative Agent Guaranteeing the
Borrower’s obligations under the Loan Documents and securing payment of all the
Obligations of such Subsidiary under the Loan Documents and (B), if the
applicable Collateral Release Date has then occurred, a Guaranty in form and
substance reasonably satisfactory to the Administrative Agent, Guaranteeing the
Obligations under the Loan Documents;

(ii)       within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Subsidiary, if the applicable Collateral Release Date has not then
occurred, take such actions, or cause the applicable Loan Party to take such
actions, as may be necessary to ensure a valid first priority perfected Lien
over 100% of the Equity Interests of such Subsidiary (unless such Equity
Interests are Excluded Assets) held by the Borrower or the applicable Loan
Party; and

(iii)      within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or
acquisition, deliver to the





95

--------------------------------------------------------------------------------

 

 

Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of a favorable opinion of counsel for the
Loan Parties acceptable to the Administrative Agent relating to such Guaranty,
Joinder Agreement and Collateral Documents as the Administrative Agent may
reasonably request.

(b)       If the applicable Collateral Release Date has not occurred, at any
time upon the request of the Administrative Agent, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Administrative Agent may reasonably deem necessary or desirable in order to
perfect, protect, and preserve the Liens of the Collateral Documents.

(c)        To the extent that the Administrative Agent determines, in its sole
discretion, that any Building that is located on Real Property that is subject
to (or is intended to be subject to) a Mortgage is material, upon the request of
the Administrative Agent, (i) promptly provide the Administrative Agent (for
distribution to the Lenders) such information as the Administrative Agent (on
behalf of itself or any Lender) may reasonably request in order for the
Administrative Agent (or such Lender) to obtain a standard life of loan flood
hazard determination form for such property and otherwise confirm compliance
with the Flood Insurance Laws and (ii) subject to compliance with Section 6.18,
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in order to grant a Lien on such Building (which may include
supplementing existing Collateral Documents) and/or perfect, protect, and
preserve a Lien on such Building.

(d)       If the applicable Collateral Release Date has not occurred, to the
extent the Borrower or any Subsidiary (other than any Unrestricted Subsidiary)
(i) acquires any properties within thirty (30) days of such acquisition (or such
longer period as permitted by the Administrative Agent in its sole discretion)
or (ii) cannot provide the certification that the Mortgage Requirement is then
satisfied as contemplated by Section 6.02(a)(i) promptly, execute and deliver
any and all instruments and documents necessary to grant Liens in such assets to
the Administrative Agent for the benefit of the Secured Parties to the extent
necessary to satisfy the Mortgage Requirement and take such other actions as the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect, protect and preserve such Liens required herein.  In connection with
the delivery of any Mortgages to the Administrative Agent as required under this
Agreement, as promptly as practicable after the reasonable request of the
Administrative Agent, deliver to the Administrative Agent Real Property title
reports, engineering and environmental assessment reports and opinions of
counsel to the Loan Parties, each in scope, form and substance reasonably
satisfactory to Administrative Agent.

(e)        Within 60 days (or such longer period as permitted by the
Administrative Agent in its sole discretion,  it being understood that such
60-day period shall be extended to permit compliance with Section 6.18) of the
Borrower’s delivery to the Administrative Agent of a certificate of a
Responsible Officer providing notice of its election to exit an Investment Grade
Period pursuant to “Investment Grade Period”, the Borrower shall, and shall
cause each





96

--------------------------------------------------------------------------------

 

 

Subsidiary (other than an Unrestricted Subsidiary) to, at the Borrower’s
expense, duly execute and deliver to the Administrative Agent:

(i)        the Security Agreement (as requested by, and in form and substance
satisfactory to, the Administrative Agent), Guaranteeing the Borrower’s
obligations under the Loan Documents and securing payment of all the Obligations
under the Loan Documents, together with:

(A)       the certificates, if any, representing pledged Equity Interests
referred to therein accompanied by undated stock powers executed in blank and
the instruments, if any, evidencing pledged Indebtedness indorsed in blank;

(B)       proper financing statements (including transmitting utility financing
statements, as appropriate), or amendments thereto, in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement;

(C)       completed requests for information, dated on or before the date of
such Security Agreement, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

(D)       the control agreements (as requested by and in form and substance
satisfactory to, the Administrative Agent) as referred to in the Security
Agreement and duly executed by the appropriate parties; and

(E)       evidence that all other action that (i) the Administrative Agent may
deem necessary or desirable has been taken to grant a legal, valid and
enforceable first priority Lien (subject to Permitted Encumbrances) on all
right, title and interest of the respective Loan Parties in Collateral of
substantially the same scope (mutatis mutandis to give effect to changes in
property) as the Collateral immediately prior to the most recent Investment
Grade Period and (ii) the Administrative Agent may deem necessary or desirable
in order to perfect the Liens created under the Security Agreement has been
taken (including receipt of duly executed payoff letters and UCC-3 termination
statements, if applicable);

(ii)       Mortgages (as requested by, and in form and substance satisfactory
to, the Administrative Agent) covering all Real Property and Easements of the
Loan Parties to the extent required to satisfy the Mortgage Requirement, duly
executed, acknowledged and delivered by the appropriate Loan Parties and in the
form of Exhibit H (or as may otherwise be mutually agreed between the Borrower
and the Administrative Agent);





97

--------------------------------------------------------------------------------

 

 

(iii)      intellectual property security agreements (as requested by and in
form and substance satisfactory to, the Administrative Agent), duly executed,
acknowledged and delivered by the appropriate Loan Parties and in form suitable
for filing or recording with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, in order to create a valid
first and subsisting Lien (subject to Permitted Encumbrances) on the
intellectual property described therein in favor of the Administrative Agent for
the benefit of the Secured Parties;

(iv)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)       upon the request of the Administrative Agent in its reasonable
discretion, a signed copy of a favorable opinion of counsel for the Loan Parties
acceptable to the Administrative Agent relating to such Collateral Documents as
the Administrative Agent may reasonably request;

(vi)      one or more certificates attesting to the Solvency of the Loan Parties
on a consolidated basis, from the Borrower's chief financial officer; and

(vii)      a  duly executed and completed Perfection Certificate, in substance
reasonably satisfactory to the Administrative Agent; and

(f)        Notwithstanding the foregoing, the assets required to be pledged to
the Administrative Agent under this Section need not include Excluded Assets.

6.13      Compliance with Environmental Laws.  To the extent that failure to do
so could reasonably be expected to have a Material Adverse Effect: comply with
all applicable Environmental Laws and Environmental Permits, obtain and renew
all Environmental Permits necessary for its operations and properties, and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided,  however, that neither the
Borrower nor any of its Restricted Subsidiaries shall be required to so comply,
obtain, renew, conduct, or undertake to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances to the extent
required by GAAP.

6.14      Further Assurances.  Promptly upon reasonable request by (a) the
Administrative Agent, or the Required Lenders through the Administrative Agent,
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof and (b) the
Administrative Agent, or the Required Lenders through the





98

--------------------------------------------------------------------------------

 

 

Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Loan Documents, (ii) prior to the applicable Collateral Release Date, to the
fullest extent permitted by applicable law, subject any Loan Party's properties,
assets, rights or interests (other than Excluded Assets) to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii) prior
to the applicable Collateral Release Date, perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party, and cause each of its Restricted Subsidiaries to do so.

6.15      Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of Real Property and Easements
to which the Borrower or any of its Restricted Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Restricted Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.

6.16      Material Contracts.  Perform and observe in all material respects all
of the terms and provisions of each Material Contract to be performed or
observed by it within any grace period applicable thereto and, in accordance
with prudent business practices, enforce its rights under each Material
Contract, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect

6.17      Unrestricted Subsidiaries.  (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary as an Unrestricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) the Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.11 immediately
after giving effect to such designation as of the last day of the most recent
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) and (iii) after giving effect to
such designation, (A) such Unrestricted Subsidiary shall have no Indebtedness
other than Non-Recourse Debt, (B) neither the Borrower nor any Restricted
Subsidiary will have any direct or indirect obligation for any obligation or
liability of such Unrestricted Subsidiary and (C) neither the Borrower nor any
Restricted Subsidiary will be required to maintain or preserve such Unrestricted
Subsidiary’s financial condition or cause such Unrestricted Subsidiary to
achieve any specified level of operating results, (iv) such Unrestricted
Subsidiary





99

--------------------------------------------------------------------------------

 

 

does not own, directly or indirectly, any Equity Interests of the Borrower or
any Restricted Subsidiary, (v) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any Indebtedness of the Borrower or its Restricted Subsidiaries and (vi) the
total assets of all Unrestricted Subsidiaries  shall be less than 10% of
Consolidated Total Assets immediately after giving effect to such
designation.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the fair market value of all such Person’s outstanding Investment therein.

(b)       The Borrower may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary, and such
designation will only be permitted if (i) such Indebtedness is permitted under
Section 7.02 and such Liens are permitted under Section 7.01, (ii) no Default or
Event of Default would be in existence immediately following such designation,
(iii) all representations and warranties herein will be true and correct in all
material respects as if remade at the time of such designation, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, (iv) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.11 immediately after giving effect to
such designation as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
6.01(a) or (b), and (v) such Subsidiary becomes a Loan Party to the extent
required by Section 6.12.

6.18      Flood Insurance Laws. To the extent any Mortgaged Property is subject
to the provisions of the Flood Insurance Laws (as defined below), (a) (i)
concurrently with the delivery of any Mortgage in favor of the Administrative
Agent in connection therewith, and (ii) at any other time if necessary for
compliance with applicable Flood Insurance Laws, provide the Administrative
Agent with a standard flood hazard determination form for such Mortgaged
Property and (b) if any Additional Facility is located in an area designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with the Flood Insurance
Laws (and, in any event, in an amount not less than that required by the Flood
Insurance Laws). In addition, to the extent the Borrower and the Loan Parties
fail to obtain or maintain satisfactory flood insurance required pursuant to the
preceding sentence with respect to any Mortgaged Property, the Administrative
Agent shall be permitted, in its sole discretion, to obtain forced placed
insurance at the Borrower’s expense to ensure compliance with any applicable
Flood Insurance Laws. Notwithstanding anything to the contrary, to the extent
any Mortgaged Property is subject to the provisions of the Flood Insurance Laws,
the Administrative Agent shall provide the Lenders prior to the execution of a
Mortgage relative to such Mortgaged Property with a standard life of loan flood
hazard determination form for such Mortgaged Property, and, if such Mortgaged
Property is in a special flood hazard area,





100

--------------------------------------------------------------------------------

 

 

an acknowledged Borrower notice and a policy of flood insurance in compliance
with Flood Insurance Laws. To the extent any Mortgaged Property is subject to
the provisions of the Flood Insurance Laws, upon the earlier of (i) twenty (20)
Business Days from the date the information required by the immediately
preceding sentence is provided to the Lenders and (ii) notice from each Lender
that such Lender has completed all necessary diligence, the Administrative Agent
may permit execution and delivery of the applicable Mortgage in favor of the
Administrative Agent. For the purposes hereof, “Flood Insurance Laws” shall
mean, collectively (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 and the Biggert-Waters Flood Insurance Reform Act
of 2012, as now or hereafter in effect or any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

6.19      Post-Closing Covenant.  Within thirty (30) days (or such later date as
the Administrative Agent may agree in its sole discretion) after the Closing
Date, deliver to the Administrative Agent such Mortgages and any amendments,
supplements and modifications to existing Mortgages as requested by the
Administrative Agent with respect to the Mortgaged Property in Washington
County, Pennsylvania, acknowledged and delivered by the appropriate Loan
Parties, together with a favorable opinion of counsel to the Loan Parties (which
counsel shall be reasonably acceptable to the Administrative Agent) in
Pennsylvania, addressed to the Administrative Agent and each Lender.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent, the Swingline
Lender and the L/C Issuer shall have been made) shall remain outstanding, the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:

7.01      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the "Permitted Encumbrances"):

(a)        Liens pursuant to any Loan Document;





101

--------------------------------------------------------------------------------

 

 

(b)       Liens for taxes not yet delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required by GAAP;

(c)        carriers', warehousemen's, mechanics', materialmen's, repairmen's,
vendor's, landlords' and other like Liens arising in the ordinary course of
business, securing obligations which are not past due for more than 90 days
after the date on which such obligations became due, unless being contested in
good faith by appropriate proceedings and for which any reserves required by
GAAP are maintained;

(d)       pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e)        pledges or deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f)        easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
encumbrances, and minor title deficiencies on or with respect to any Real
Property, any Easements or any Pipeline Systems which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; and for purposes hereof, minor
title deficiencies shall include, but not be limited to, minor defects in the
chain of title, terms, conditions, exceptions, limitations, easements,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, flood control, air rights, water rights, rights of others
with respect to navigable waters, sewage and drainage rights and easements for
pipelines, alleys, highways, telephone lines, power lines, railways and other
easements and rights-of-way on, over or in respect of any of the properties of
the Borrower or any of its Subsidiaries that are customarily granted in the
midstream industry, provided,  however, that such deficiencies do not have,
individually or in the aggregate, a Material Adverse Effect;

(g)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(h)       Liens (and financing statements associated therewith) securing
Indebtedness permitted under Section 7.02(a)(v);  provided that (i) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness, improvements and accessions to such property, insurance for
such property, and the proceeds of the foregoing, and (ii) the principal amount
of the Indebtedness secured thereby does not exceed the costs of acquiring such
property;

(i)        with respect to Easements and leases of Real Property, Liens securing
indebtedness of the owner(s) or master tenant(s) of the underlying real
property, provided, that





102

--------------------------------------------------------------------------------

 

 

the foreclosure of any such Liens would not extinguish or terminate such
Easements and leases of Real Property;

(j)        rights reserved to or vested in any Governmental Authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of Law, to revoke or terminate any such right, power, franchise,
grant, license or permit or to condemn or acquire by eminent domain or similar
process;

(k)       rights reserved to or vested by Law in any Governmental Authority to
in any manner, control or regulate in any manner any of the properties of the
Borrower or any of its Restricted Subsidiaries or the use thereof or the rights
and interest of the Borrower or any of its Restricted Subsidiaries therein, in
any manner and under any and all Laws;

(l)        Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(m)      any interest or title of a lessor under any lease entered into by the
Borrower or a Restricted Subsidiary, including without limitation under any Sale
Leaseback Transactions, and covering only the assets so leased;

(n)       the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases, consignment of goods or other
similar transactions;

(o)       Liens solely in favor of the other owner of Equity Interests in a
Joint Venture on the Equity Interests of such Joint Venture owned by the
Borrower or a Restricted Subsidiary to secure Indebtedness permitted under
Section 7.02(a)(xii) or to secure equity commitments of the Borrower or a
Restricted Subsidiary pursuant to Joint Venture Agreements, stockholder
agreements or other similar bona fide agreement with respect to such Joint
Venture;

(p)       any Liens constituting earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement with respect to any Investment or acquisition permitted hereunder
which are customary in amount for transactions of the type; and

(q)       during an Investment Grade Period, Liens securing any Priority Debt
permitted under Section 7.02(b).

provided, that (a) nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender with any third party that any Indebtedness
subject to or secured by any Lien, right or other interest permitted under the
subsections above ranks in priority to any Obligation and (b) notwithstanding
anything herein to the contrary, no Lien shall be granted on Equity Interests
owned by the Borrower or any Restricted Subsidiary, other than inchoate Liens
arising by operation of law permitted by this Section 7.01.





103

--------------------------------------------------------------------------------

 

 

7.02      Indebtedness.

(a)        During any period that is not an Investment Grade Period, create,
incur, assume or suffer to exist any Indebtedness, except:

(i)        Indebtedness among Loan Parties or otherwise permitted pursuant to
Section 7.03(c);

(ii)       Indebtedness under the Loan Documents;

(iii)      Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the principal amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
 further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(iv)      Guarantees by any Loan Party of obligations of any other Loan Party
that is otherwise permitted hereunder;

(v)       Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for equipment or other fixed or
capital assets within the limitations set forth in Section 7.01(h);  provided,
 however, that the aggregate Attributable Indebtedness (or to the extent
Attributable Indebtedness is not applicable, the aggregate principal amount) of
all such Indebtedness at any one time outstanding shall not exceed $50,000,000;

(vi)      unsecured Indebtedness issued by the Borrower and/or Finance Co;
provided,  however, that, the incurrence thereof is subject to the following
conditions:  (i) the maturity date of any such Indebtedness shall be no earlier
than the date that is six months after the Maturity Date, (ii) the documentation
governing such Indebtedness shall not require any scheduled amortization prior
to its maturity date, (iii) the terms and conditions of such Indebtedness, taken
as a whole, shall be no more restrictive than the terms and conditions of this
Agreement, (iv) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.11 after giving pro forma effect to such





104

--------------------------------------------------------------------------------

 

 

incurrence, as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b), (v) no Subsidiary that is not a Loan Party shall guarantee such
Indebtedness, (vi) if such Indebtedness is subordinated, such Indebtedness shall
have subordination terms customary for high yield subordinated Indebtedness and
(vii) no Default or Event of Default shall have occurred and be continuing after
giving effect to the issuance of such Indebtedness; and

(vii)      Indebtedness incurred from the issuance of preferred Equity Interests
so long as such Indebtedness is on terms and conditions reasonably acceptable to
the Administrative Agent;

(viii)      other unsecured Indebtedness in an aggregate principal amount at the
time of incurrence thereof not to exceed 10% of Consolidated Net Tangible
Assets;

(ix)      Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(x)       Indebtedness in respect of surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(xi)      Indebtedness incurred in the ordinary course of business that is owed
to any Person with respect to premiums payable for property, casualty or
liability insurance for any Relevant Party, so long as such Indebtedness shall
not be in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance;

(xii)      Indebtedness in an aggregate principal amount not to exceed
$100,000,000 consisting of a Guarantee by the Borrower or any Restricted
Subsidiary in favor of any other owner of Equity Interests in a Joint Venture;
and

(xiii)      unsecured Indebtedness of any Person existing at the time such
Person becomes a Restricted Subsidiary of the Borrower or consolidates or merges
with the Borrower or any Restricted Subsidiary (including in connection with a
permitted acquisition) so long as (i) such Indebtedness was not incurred in
contemplation of such Person becoming a Restricted Subsidiary or of such merger
or consolidation and (ii) the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 7.11 after giving effect to the
assumption of such Indebtedness as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).

(b)       During an Investment Grade Period, it will not, and will not permit
any of its Restricted Subsidiaries to, create, incur, assume or permit to exist
any Priority Debt at one time





105

--------------------------------------------------------------------------------

 

 

outstanding in an aggregate principal amount exceeding 15% of Consolidated Net
Tangible Assets.

7.03      Investments.  Make or hold any Investments, except:

(a)        Investments held by the Borrower and its Restricted Subsidiaries in
the form of Cash Equivalents;

(b)       advances to officers, directors and employees of the Borrower and
Restricted Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)        Investments by the Borrower and its Restricted Subsidiaries in Loan
Parties;

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e)        Guarantees permitted by Section 7.02;

(f)        other Investments existing on the date hereof and set forth on
Schedule 7.03(f);

(g)        the purchase or other acquisition of all of the Equity Interests in,
or all or any material portion of the property of, any Person that, upon the
consummation thereof, in the case of the purchase or other acquisition of all of
the Equity Interests in such Person, will become a direct or indirect Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

(i)        any such newly-created or acquired Restricted Subsidiary shall comply
with the requirements of Section 6.12;

(ii)       the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall not cause the Borrower to be
in violation of Section 7.07;

(iii)      (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the Measurement Period covered thereby;





106

--------------------------------------------------------------------------------

 

 

(iv)      such purchase or other acquisition shall be consummated on a
non-hostile basis;

(v)       promptly after the consummation of any such purchase or other
acquisition, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (g) have been satisfied;  and

(h)       Investments in Joint Ventures  so long as (i) the aggregate amount
invested pursuant to this Section 7.03(h) (determined without regard to any
write-downs or write-offs of such Investments) does not exceed $2,000,000,000
with any return of capital in cash by any such Joint Venture to a Credit Party
deemed to increase availability under such basket on a dollar for dollar basis
(but not to exceed $2,000,000,000) in the aggregate during the term of the
Aggregate Commitments, tested upon the making of such Investment, (ii) after
giving pro forma effect to such Investment, the Borrower is in compliance with
the financial covenants set forth in Section 7.11 as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) and (iii) no Default or Event of
Default has occurred and is continuing at such time;

(i)        [reserved];

(j)        [reserved]; and

(k)       other Investments not exceeding $25,000,000 in the aggregate in any
fiscal year of the Borrower.

7.04      Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)        any Loan Party may merge or consolidate with one or more Loan
Parties; provided that if the Borrower is a party to such merger or
consolidation, it shall be the continuing or surviving Person;

(b)       any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party; and

(c)        each of the Borrower and any of its Restricted Subsidiaries may merge
into or consolidate with any Person other than the Borrower or any of its
Subsidiaries; provided,  however, that in each case, such transaction is
otherwise permitted by the Loan Documents and immediately after giving effect
thereto (i) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any





107

--------------------------------------------------------------------------------

 

 

other merger to which any Relevant Party (other than the Borrower) is a party,
such Relevant Party is the surviving Person.

7.05     Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)        Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)        Dispositions of inventory and equipment in the ordinary course of
business;

(c)        Dispositions of equipment, Easements or Real Property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

(d)       Dispositions of property by any Loan Party to any other Loan Party;

(e)        Dispositions in the nature of Liens permitted by Section 7.01 or
permitted by 7.03 or 7.04;

(f)        so long as no Default exists or would result therefrom, Dispositions
of assets not otherwise permitted under this Section 7.05 if, determined as of
the date of each such Disposition and after giving effect thereto, the aggregate
book value of the assets sold under this subsection (f) in any fiscal year of
the Borrower does not exceed 5% of Consolidated Net Tangible Assets;

(g)       Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof;

(h)       Dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;

(i)        Dispositions consisting of Restricted Payments permitted by Section
7.06;

(j)        Dispositions consisting of leases and licenses entered into by a
Relevant Party as lessor or licensor, as applicable, and not interfering in any
material respect with the ordinary conduct of business of the Relevant Parties;

(k)       Dispositions of Equity Interests of any Joint Venture; and

(l)        Dispositions of Cash Equivalents prior to the stated maturity date
thereof.





108

--------------------------------------------------------------------------------

 

 

provided,  however, that any Disposition pursuant to Section 7.05(c), or
Section 7.05(f) shall be for fair market value;  provided further that any
Disposition pursuant to Section 7.05(k) shall be for fair market value and all
of the consideration therefore shall be in cash.

7.06      Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except:

(a)        (i)         each Loan Party may make Restricted Payments to any other
Loan Party and (ii) so long as no Default exists or would be caused thereby,
each Restricted Subsidiary may make Restricted Payments to any Person other than
a Relevant Party that owns a direct Equity Interest in such Restricted
Subsidiary, so long as no Person other than a Relevant Party receives more than
its ratable share of such Restricted Payments, determined according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payments are being made;

(b)       the Borrower and each Restricted Subsidiary may declare and make
dividends or distributions payable solely in Equity Interests of such Person;

(c)        so long as no Event of Default exists or would be caused thereby, the
Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d)       so long as no Event of Default exists or would be caused thereby, and
only to the extent permitted by its Organization Documents, the Borrower may
make distributions to the holders of its Equity Interests in accordance with the
cash distribution policy adopted by the board of directors of the General
Partner on or substantially simultaneously with the Original Closing Date in
accordance with the Partnership Agreement, as such policy is more specifically
described in the Registration Statement; and

7.07      Change in Nature of Business.  Engage in any material line of business
other than (a) those lines of business conducted by the Borrower and its
Restricted Subsidiaries on the date hereof, (b) midstream transportation,
including gathering, compression, processing, transporting, fractionating, or
fresh water distribution services or (c) any business substantially related or
incidental to any of the foregoing.

7.08      Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower (other than a Relevant Party), whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm's length transaction with a Person other than an Affiliate;
provided that this Section does not prohibit (i) any Investment permitted under
Section 7.03, (ii) any merger, dissolution, liquidation, consolidation or
Disposition permitted under Section 7.04, (iii) any Restricted Payment permitted
under Section 7.06, (iv) the payment of reasonable fees to directors of the
Borrower or any Restricted Subsidiary who are not employees of the Borrower or





109

--------------------------------------------------------------------------------

 

 

any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or any Restricted Subsidiary in the ordinary course of
business, (v) [reserved], (vi) payments by the Borrower or any Restricted
Subsidiary to any Affiliate in pursuant to the terms and conditions of the
Services Agreement; (vii) transactions contemplated by or in furtherance of the
Contractual Obligations set forth on Schedule 7.08, in each case, substantially
as in effect on the date hereof or as may be extended, renewed, modified,
amended or replaced in a manner that is not materially adverse to the interests
of the Borrower or the Lenders, or (viii) the reimbursement of reasonable
allocated overhead costs incurred by the Borrower’s direct or indirect parent
entities (or any Affiliate thereof) that are incurred by such Persons in
connection with administering the affairs and operations of the Relevant
Parties.

7.09      Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
requires the grant of a Lien that would be in violation of Section 7.01, or (b)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Borrower or any Guarantor, except for any agreement in effect (A) on the
date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, (ii) of any Restricted Subsidiary to Guarantee the
Indebtedness of the Borrower; provided,  however, that this clause (ii) shall
not prohibit provisions customarily included in the terms of Indebtedness
incurred (A) pursuant to Section 7.02(a)(vi) or (B) during an Investment Grade
Period,  unsecured Indebtedness or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens in favor of the
Administrative Agent for the benefit of the Secured Parties on property of such
Person; provided,  however, that this clause (iii) shall not prohibit (X) any
negative pledge incurred or provided in favor of any holder of (A) Indebtedness
permitted under Section 7.02(a)(v) or (B) during an Investment Grade Period,
Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations and
purchase money obligations for equipment or other fixed or capital assets, in
each case, solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness,  (Y) any restrictions or
conditions imposed upon the Borrower or any Restricted Subsidiary pursuant to
the terms of Joint Venture Agreements and other similar bona fide agreements
applicable to Joint Ventures and applicable solely to such Joint Venture, in
each case, that are usual and customary in such agreements or (Z) customary
limitations and restrictions contained in, and limited to, specific leases,
licenses, conveyances and other contracts.

7.10      Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11      Financial Covenants.





110

--------------------------------------------------------------------------------

 

 

(a)        Consolidated Interest Coverage Ratio.  During any period that is not
an Investment Grade Period, permit the Consolidated Interest Coverage Ratio as
of the end of any Measurement Period to be less than 2.50 to 1.00.

(b)       Consolidated Total Leverage Ratio.  (i) During any period that is not
an Investment Grade Period or at any time prior to the Financial Covenant
Election, permit the Consolidated Total Leverage Ratio as at the end of any
Measurement Period to be greater than 5.0 to 1.0 and (ii)  during an Investment
Grade Period or at any time from and after the Financial Covenant Election,
permit the Consolidated Total Leverage Ratio as at the end of any Measurement
Period to be greater than 5.25 to 1.00.  Notwithstanding the foregoing, in
addition (and without prejudice) to clauses (i) and (ii) above, on any date of
determination during any Acquisition Period, to the extent the otherwise
applicable level would be 5.25 to 1.00 or less, the maximum permitted
Consolidated Total Leverage Ratio shall be increased to 5.50 to 1.00.

(c)        Consolidated Senior Secured Leverage Ratio.  During any period that
is not an Investment Grade Period only, commencing with the Measurement Period
ending on the last day of the fiscal quarter in which a Financial Covenant
Election is made, and as of the end of any Measurement Period thereafter, permit
the Consolidated Senior Secured Leverage Ratio to be greater than 3.75 to 1.00.

7.12      Amendments of Organization Documents.  Amend any of its Organization
Documents in a manner that, taken as a whole, is materially adverse to the
Lenders.

7.13      Accounting Changes.  Make any (a) elective change in accounting
policies or reporting practices, except as required by GAAP or as approved by
the Borrower's independent certified public accountants, or (b) change of fiscal
year.

7.14      Prepayments, Etc. of Indebtedness.  During any period that is not an
Investment Grade Period, exercise any option to or otherwise voluntarily prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness permitted under Section 7.02(a)(vi) (provided that
optional or voluntary prepayments of any Indebtedness permitted under Section
7.02(a)(vi) shall be permitted with the proceeds of refinancing Indebtedness
that otherwise satisfies the requirements of Section 7.02(a)(vi)) or Section
7.02(a)(vii).

7.15      Amendment, Etc. of Indebtedness.  During any period that is not an
Investment Grade Period, (a) amend or modify in any manner any term or condition
of any Indebtedness incurred pursuant to Section 7.02(a)(vi) if, after giving
effect to such amendment or modification as if made at the time such
Indebtedness were issued, such Indebtedness would not have been allowed to be
issued pursuant to Section 7.02(a)(vi) or (b) amend or modify in any manner any
term or condition of any Indebtedness in a manner materially adverse to the
interests of the Secured Parties.

7.16      Foreign Subsidiaries.  Create, form or acquire any Foreign Subsidiary.





111

--------------------------------------------------------------------------------

 

 

7.17      State and FERC Regulatory Authority.  Knowingly and voluntarily take
any action or permit any other Loan Party to knowingly and voluntarily take any
action which causes any Loan Party’s business to be regulated in such a manner
as to prohibit its incurrence of the Obligations or the consummation of the
transactions contemplated hereby in any material respect.

7.18      Swap Contracts.  Enter into any Swap Contract unless:

(a)        such Swap Contract is made (i) with a Person that is, at the time
such Swap Contract is made, either a Lender or an Affiliate of a Lender, or (ii)
with another counterparty rated at least A- or better by S&P or A3 or better by
Moody's;

(b)       such Swap Contract is entered into to hedge the Relevant Parties'
exposure to fluctuations in prices or rates (or to wholly or partially offset or
unwind previous Swap Contracts) and not for speculative purposes; and

(c)        with respect to Swap Contracts with the purpose and effect of hedging
prices on hydrocarbons, that are not inconsistent in any material respect with
the Borrower's risk management policies and historical practices, which risk
management policies, to the extent applicable, shall prohibit maintaining an
"open" position in hydrocarbon derivative transactions.

7.19      Anti-Terrorism Law; Anti-Money Laundering; USA Patriot Act; Foreign
Corrupt Practices Act.

(a)        Directly or indirectly, (i) knowingly conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any person described in Section 5.21(b), (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property which is the subject of Sanctions or any other Anti-Terrorism Law or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law, the USA Patriot
Act, any Anti-Corruption Law or any Sanctions or any other requirement of Law
referenced in Section 5.21(a) (and the Relevant Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Relevant Parties’ compliance
with this Section 7.19).

(b)       Cause or permit any of the funds of such Relevant Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any requirement of Law.

7.20      Sanctioned Person. Cause or permit (a) any of the funds or properties
of the Relevant Parties that are used to repay the Loans to constitute property
of, or be beneficially owned directly or indirectly by, any Sanctioned Person,
with the result that the investment in the Relevant Parties (whether directly or
indirectly) is prohibited by a requirement of Law or the Loans are in violation
of a requirement of Law or (b) any Sanctioned Person to have any direct





112

--------------------------------------------------------------------------------

 

 

or indirect interest, of any nature whatsoever in the Relevant Parties, with the
result that the investment in the Relevant Parties (whether directly or
indirectly) is prohibited by a requirement of Law or the Loans are in violation
of a requirement of Law.

7.21      Deposit Accounts, Securities Accounts and Commodity Accounts. Prior to
the applicable Collateral Release Date,

(a)        Neither the Borrower nor any other Loan Party shall hereafter
establish and maintain, or otherwise deposit, allow to be deposited or hold any
funds in, any deposit account, securities account or commodity account, unless
it complies with the provisions (including, without limitation, the notice
provisions and the control agreement requirements) regarding such accounts set
forth in the Security Agreement.

(b)       Neither the Borrower nor any other Loan Party shall create, incur,
assume or permit to exist, directly or indirectly, any Lien or other claim on
any deposit account, securities account or commodity account or the funds
deposited therein (other than inchoate Liens arising by operation of law
permitted by Section 7.01).

7.22      Material Contracts.  Neither the Borrower nor any Restricted
Subsidiary may amend or modify or grant any waiver or release under or terminate
or assign or consent to the assignment by the counterparty of any Material
Contract, if such amendment, modification, waiver, release,  termination or
assignment could reasonably be expected to result in a Material Adverse Effect
or to materially adversely affect the interests of the Secured Parties.  Neither
the Borrower nor any Restricted Subsidiary may amend or modify the assignability
provisions in any Material Contract in a manner that would have a materially
adverse effect on the rights of the Secured Parties in the Collateral (including
in such agreement as Collateral).

7.23      Business of Borrower.  Without limiting any restrictions on the
Borrower otherwise set forth in this Article VII, Borrower will not (a) engage
in any business activities or have any assets or liabilities other than its
ownership of the Equity Interests of its Subsidiaries together with activities,
and assets and liabilities, in each case incidental thereto, including, in each
case, its liabilities pursuant to the Loan Documents, or (b) incur any Liens or
incur any Indebtedness except as permitted under the Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01      Events of Default.  Any of the following shall constitute an Event of
Default:

(a)        Non-Payment.  The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan,
Swingline Loan,  any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) pay within five days after the same becomes
due, any interest on any Loan, Swingline Loan or on any L/C Obligation, any fee
due hereunder, or other amount payable hereunder or under any other Loan
Document; or





113

--------------------------------------------------------------------------------

 

 

(b)       Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01,  6.02,  6.03,
 6.05(a),  6.07,  6.10,  6.11,  6.12,  6.16,  6.17,  or ARTICLE VII; or

(c)        Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof to the Borrower from the
Administrative Agent; or

(d)       Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except with respect to such representations,
warranties, certifications or statements of fact which are expressly qualified
by materiality, which shall be incorrect or misleading in any respect) when made
or deemed made; or

(e)        Cross-Default.  (i) Any Relevant Party (A) fails, after the
expiration of any applicable grace period, to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails, after the expiration of any applicable grace period, to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Relevant Party is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Relevant Party is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Relevant Party as a result
thereof is greater than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc.  Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under 





114

--------------------------------------------------------------------------------

 

 

any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)        Attachment.  Any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Loan Party and is not released, stayed, vacated or fully bonded
within 30 days after its issue or levy; or

(h)       Judgments.  There is entered against any Relevant Party one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least "A" by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), and there is a period of 30 consecutive days during
which such final judgment is not discharged, vacated, bonded or satisfied or a
stay of enforcement of such final judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)        ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)        Invalidity of Loan Documents.  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder (including, without limitation, in connection with
the applicable Collateral Release Date) or thereunder or satisfaction in full of
all the Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made), ceases to be in full
force and effect; or any Loan Party or any Affiliate thereof asserts that any
provision of any Loan Document is not the valid and enforceable obligation of
such Loan Party; or

(k)       Change of Control.  There occurs any Change of Control; or

(l)        Collateral Documents.  Prior to the occurrence of the applicable
Collateral Release Date, any Collateral Document after delivery thereof pursuant
to Section 4.01,  or 6.12 shall for any reason (other than pursuant to the terms
of the Loan Documents) cease to create a valid first priority Lien (subject only
to the Permitted Encumbrances) on Collateral with a fair market value equal to
or greater than $3,000,000 purported to be covered thereby;

(m)      Environmental Liability.  A court of competent jurisdiction enters
judgment against any Relevant Party relative to one or more Environmental
Liabilities or one or more 





115

--------------------------------------------------------------------------------

 

 

violations of any Environmental Laws that has resulted or could reasonably be
expected to result in a Material Adverse Effect; or

(n)       Material Contracts.  Any breach or default by any party thereto that
gives any party thereto the right to terminate any Antero Corp Agreement or
termination of any Antero Corp Agreement unless such (i) breach or default is
cured within 60 days or (ii) contract or agreement is replaced within 60 days
with one or more contracts with terms and counterparties that have been approved
by the Required Lenders.

8.02      Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans, the Swingline
Lender to make Swingline Loans, and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)       exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, the Swingline Lender
to make Swingline Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03      Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:





116

--------------------------------------------------------------------------------

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Swingline Lender and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swingline Lender and the L/C Issuer) arising under the Loan Documents and
amounts payable under ARTICLE III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Swingline Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) have been indefeasibly paid in full, to the Borrower
or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge





117

--------------------------------------------------------------------------------

 

 

Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
ARTICLE IX hereof for itself and its Affiliates as if a "Lender" party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01      Appointment and Authority.

(a)        Each of the Lenders, the Swingline Lender and the L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions other than its rights under Section 9.10.

(b)       The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank), the Swingline
Lender and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, the Swingline Lender
and the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
"collateral agent" and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this ARTICLE IX and ARTICLE X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the "collateral
agent" under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.





118

--------------------------------------------------------------------------------

 

 

9.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d)       shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender, the Swingline
Lender or the L/C Issuer.

(e)        shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have





119

--------------------------------------------------------------------------------

 

 

been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, the making of a Swingline Loan or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Swingline Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swingline Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06      Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Swingline Lender,
the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a Lender with an office in the
United States, or an Affiliate of any such Lender with an office in the United
States; provided,  however, if no Lender or Affiliate of a Lender is so
appointed, then such successor does not need to be a Lender or an Affiliate of a
Lender but shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United States.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, the Swingline Lender and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Swingline Lender or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative





120

--------------------------------------------------------------------------------

 

 

Agent shall instead be made by or to each Lender, the Swingline Lender and the
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender and L/C Issuer.  Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and L/C Issuer,
(ii) the retiring Swingline Lender and L/C Issuer shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender,
the Swingline Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender, the Swingline Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Sole Bookrunner or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swingline Lender or the
L/C Issuer hereunder.





121

--------------------------------------------------------------------------------

 

 

9.09      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan, Swingline Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Swingline Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Swingline Loan, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Swingline Lender, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Swingline Lender, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i),  2.08 and 10.04) allowed in
such judicial proceeding; and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender, Swingline
Lender and the L/C Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Swingline Lender and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Swingline Lender or the L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the Swingline Lender or the L/C
Issuer or in any such proceeding.

9.10      Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank),
the Swingline Lender, the L/C Issuer and the other Secured Parties irrevocably
authorize the Administrative Agent to take the following actions, and the
Administrative Agent hereby agrees to take such actions upon the Borrower's
request:

(a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or





122

--------------------------------------------------------------------------------

 

 

Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent, the Swingline Lender and the L/C
Issuer shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01; and

(b)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Loan Party as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower's
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to release such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

Notwithstanding anything else contained in this Agreement, so long as no Default
or Event of Default has occurred and is continuing at such time, during an
Investment Grade Period, at the Borrower’s request (each date of such request,
 a  “Collateral Release Date”) the Liens under the Collateral Documents securing
the Obligations shall automatically be released;  provided that such release
shall not apply to any Cash Collateral held pursuant to the express provisions
of this Agreement, including, without limitation, pursuant to Sections 2.03,
 2.04,  2.14,  2.15,  8.02 or 8.03. From and after the applicable Collateral
Release Date, the Administrative Agent shall promptly execute, deliver and/or
file all such further releases, termination statements, documents, agreements,
certificates and instruments and do such further acts as the Borrower may
reasonably require to more effectively evidence or effectuate such release.

9.11      Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this ARTICLE IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.





123

--------------------------------------------------------------------------------

 

 

9.12      Co-Documentation Agent; Syndication Agent.  Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document, each of
the Syndication Agent and the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Syndication
Agent and the Co-Documentation Agents in their respective capacities as such
shall be entitled to all indemnification and reimbursement rights in favor of
the Administrative Agent provided herein and in the other Loan
Documents.  Without limitation of the foregoing, none of the Syndication Agent
or the Co-Documentation Agents in their respective capacities as such shall, by
reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, Loan Party or any other Person.

ARTICLE X

MISCELLANEOUS

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than any AutoBorrow Agreement), and
no consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders or the
Administrative Agent at the direction of the Required Lenders and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
 however, that no such amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i)), without the written consent of each Lender;

(b)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to any Lender hereunder or under such other Loan Document
without the written consent of such Lender;

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan, Swingline Loan or L/C Borrowing, or (subject to clause (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided,  however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of "Default
Rate" or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan, Swingline Loan or
L/C Borrowing or to reduce any fee payable hereunder;





124

--------------------------------------------------------------------------------

 

 

(e)        change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;

(f)        change any provision of this Section 10.01 or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(g)        prior to the applicable Collateral Release Date, release all or
substantially all of the Collateral in any transaction or series of related
transactions (other than in connection with the Loan Documents), without the
written consent of each Lender; or

(h)       release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided,  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (iv)
no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended, any amount owing to
such Lender reduced, the final maturity thereof extended, or the voting
provisions hereof with respect to such Lender amended without the consent of
such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13;  provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02      Notices; Effectiveness; Electronic Communications.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection 10.02(b)





125

--------------------------------------------------------------------------------

 

 

below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)        if to the Borrower, the Administrative Agent, the Swingline Lender or
the L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)       Electronic Communications.  Notices and other communications to the
Lenders, the Swingline Lender and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swingline
Lender or the L/C Issuer pursuant to ARTICLE II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE





126

--------------------------------------------------------------------------------

 

 

ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the "Agent Parties") have any
liability to the Borrower, any Lender, the Swingline Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's or
the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided,  however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Swingline
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)       Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Swingline Lender and the
L/C Issuer.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)        Reliance by Administrative Agent, the Swingline Lender, L/C Issuer
and Lenders.  The Administrative Agent, the Swingline Lender, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Swingline Lender, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities





127

--------------------------------------------------------------------------------

 

 

resulting from the reasonable reliance by such Person on each notice purportedly
given by or on behalf of the Borrower.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the Swingline Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the Swingline Lender and the L/C Issuer; provided,  however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender) hereunder
and under the other Loan Documents,  (d) any Lender from exercising setoff
rights in accordance with Section 10.08 (subject to the terms of Section 2.12),
or (e) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided,  further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c), (d) and (e) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04      Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one primary outside
counsel and one local counsel in each applicable jurisdiction, as necessary,
and, in the case of an actual or perceived conflict of interest, additional
conflicts counsel for the Administrative Agent), in connection with the





128

--------------------------------------------------------------------------------

 

 

syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Swingline Lender in connection with the extension of
any Swingline Loan or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, any Lender or Swingline Lender (when an Event of
Default exists) or the L/C Issuer (including the reasonable fees, charges and
disbursements of one primary outside counsel and one local counsel in each
applicable jurisdiction, as necessary, and, in the case of an actual or
perceived conflict of interest, additional conflicts counsel or professional
advisors for the Administrative Agent, any Lender, Swingline Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights under
this Agreement and the other Loan Documents, including, without limitation, its
rights under this Section, and in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)       Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and the L/C Issuer, the Joint Lead Arrangers, the Sole Bookrunner and
each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses
(including the reasonable fees, charges and disbursements of one primary outside
counsel and one local counsel in each applicable jurisdiction, as necessary,
and, in the case of an actual or perceived conflict of interest, additional
conflicts counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any
Loan, Swingline Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower's or such Loan Party's
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto,





129

--------------------------------------------------------------------------------

 

 

IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;  provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Related Parties, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee or its Related Parties
for breach in bad faith of such Indemnitee's or its Related Parties’ obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from a dispute among or between Indemnitees and not involving any act or
omission of the Borrower or any other Loan Party, unless such loss, claim,
damage, liability or related expense is against an Indemnitee in its capacity or
fulfilling its role as an agent or arranger with respect to the Loan Documents
or the Loans; provided further that payments of expenses with respect to the
negotiation, preparation, due diligence, administration, syndication, closing
and enforcement of any of the Loan Documents will be limited to those provided
for under Section 10.04(a).  This Section 10.04(b) shall not apply with respect
to Taxes other than Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d)       Waiver of Consequential Damages, Etc.  No Indemnitee shall be liable
to the Borrower, its Affiliates or any other Person, and the Borrower and its
Affiliates will not be liable to any Indemnitee, its Affiliates or any other
Person, for  any claim on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Swingline Loan  or Letter
of Credit or the use of the proceeds thereof; provided, that, nothing contained
in this Section 10.04(d) shall limit the Borrower’s indemnification obligations
with respect to indirect, consequential or punitive damage claims, to





130

--------------------------------------------------------------------------------

 

 

the extent of the indemnification provided in Section 10.04(b).  No Indemnitee
referred to in subsection 10.04(b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)        Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Swingline Lender, the
L/C Issuer or any Lender, or the Administrative Agent, the Swingline Lender, the
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Swingline Lender, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender, the
Swingline Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders, the Swingline Lender and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06      Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any





131

--------------------------------------------------------------------------------

 

 

other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection 10.06(d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Swingline
Lender, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in Swingline
Obligations and L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided,  however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:





132

--------------------------------------------------------------------------------

 

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and to the extent the Borrower has not responded within five
Business Days after receipt of such request for consent, the Borrower shall be
deemed to have consented) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that initially
establishes or increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

(D)       the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under any
Swingline Loan (whether or not then outstanding).

(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)       No Assignment to Certain Persons.  No such assignment shall be made to
(x) the Borrower or any of the Borrower's Affiliates or Subsidiaries or (y) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

(vi)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in





133

--------------------------------------------------------------------------------

 

 

full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii)      No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent's Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans, Swingline Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, the Swingline Lender or
the L/C Issuer, sell participations to any Person (other than a natural person,
a Defaulting Lender or the Borrower or





134

--------------------------------------------------------------------------------

 

 

any of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all
or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in Swingline Obligations and L/C Obligations) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement, and (iv) such Participant
must agree to be bound by Section 10.07.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that delays or
reduces any payment to such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01  (subject to the requirements and limitations therein,
including the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender)),  3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.06(b).  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the





135

--------------------------------------------------------------------------------

 

 

participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01 as though it were a Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)        Resignation as Swingline Lender and L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo assigns all of its Commitment and Loans pursuant to
Section 10.06(b), Wells Fargo may, upon 30 days' notice to the Borrower and the
Lenders, resign as Swingline Lender and/or L/C Issuer.  In the event of any such
resignation as Swingline Lender and L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders a successor Swingline Lender and L/C Issuer
hereunder; provided,  however, if an Event of Default shall have occurred and be
continuing, the Lenders shall appoint a successor Swingline Lender and L/C
Issuer; provided further,  however, that no failure by the Borrower or the
Lenders to appoint any such successor shall affect the resignation of Wells
Fargo as Swingline Lender and/or L/C Issuer.  If Wells Fargo resigns as
Swingline Lender and/or L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the Swingline Lender and/or L/C Issuer hereunder with
respect to all Swingline Loans and Letters of Credit outstanding as of the
effective date of its resignation as Swingline Lender and L/C Issuer and all
Swingline Obligations and L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor Swingline Lender and L/C Issuer and the successor Swingline Lender’s
and L/C Issuer's acceptance thereof, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender and L/C Issuer, and (b) the successor Swingline Lender
and L/C Issuer shall issue swingline loans and letters of credit in substitution
for the Swingline Loans and the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Swingline Loans and/or Letters of Credit.

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the Swingline Lender  and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b)  to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or by any order of any court
or administrative agency or in any





136

--------------------------------------------------------------------------------

 

 

pending legal or administrative proceeding or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.13(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent requested by any Person providing insurance to the Administrative
Agent, the Lenders, the Swingline Lender or the L/C Issuer relating to the
Borrower and its obligations hereunder (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any of its Affiliates, which source is not to the knowledge of the
Administrative Agent, any Lender, the Swingline Lender, the L/C Issuer or any of
their respective Affiliates in breach of any confidentiality obligations owing
to the Borrower or any of its Affiliates with respect to such Information, or
(j) to the extent needed to obtain a Committee on Uniform Securities
Identification Procedures (CUSIP) number.

For purposes of this Section, "Information" means all information received from
any Relevant Party or any Subsidiary or Affiliate thereof relating to any
Relevant Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender, the Swingline Lender or the L/C Issuer on a nonconfidential basis prior
to disclosure by any Relevant Party or any Subsidiary or Affiliate thereof from
a source that is not to the knowledge of the Administrative Agent, any Lender,
the Swingline Lender, the L/C Issuer or any of their respective Affiliates in
breach of any confidentiality obligations owing to any Relevant Party or any
Subsidiary or Affiliate thereof with respect to such Information, provided that,
in the case of information received from a Relevant Party or any Subsidiary or
Affiliate thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.





137

--------------------------------------------------------------------------------

 

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Swingline Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Swingline Lender or the L/C Issuer, irrespective of
whether or not such Lender, the Swingline Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, the Swingline Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
Swingline Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Swingline Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender, the Swingline Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties





138

--------------------------------------------------------------------------------

 

 

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto (and signature pages shall have been released
from escrow, if applicable).  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Swingline Lender or
the L/C Issuer, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:





139

--------------------------------------------------------------------------------

 

 

(a)        the Borrower or such assignee shall pay to the Administrative Agent
the assignment fee specified in Section 10.06(b);

(b)       such Lender shall receive payment of an amount equal to the
outstanding principal of its Loans, Swingline Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter; and

(d)       such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.   Upon receipt by the Lender being replaced of all amounts
required to be paid to it pursuant to this Section 10.13, the Administrative
Agent shall be entitled (but not obligated) and authorized to execute an
Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Section 10.13 and
Section 10.06.

10.14      Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)       SUBMISSION TO JURISDICTION.   EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER





140

--------------------------------------------------------------------------------

 

 

PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS
OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)       SERVICE OF PROCESS.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, each of JPM and
WFS in its capacity as a Joint Lead Arranger, WFS in its capacity as Sole
Bookrunner and the Lenders are





141

--------------------------------------------------------------------------------

 

 

arm's-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, JPM, WFS and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders, the Administrative Agent, JPM and WFS
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Lenders, the Administrative Agent, JPM nor WFS
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders, the
Administrative Agent, JPM and WFS and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Lenders, the Administrative
Agent, JPM nor WFS has any obligation to disclose any of such interests to the
Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Lenders, the Administrative Agent, JPM and WFS with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18      USA Patriot Act.  Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the USA Patriot Act.

10.19      Limitation of Recourse.  There shall be full recourse to the Borrower
and the other Loan Parties and to all of the Collateral under this Agreement and
the other Loan Documents, but in no event shall any direct or indirect member or
holder of any Equity Interest





142

--------------------------------------------------------------------------------

 

 

of the Borrower (each, a “Member”) or any officer, director or employee of any
Relevant Party, any Subsidiary of a Relevant Party, any Member, or any other
Person be personally liable or obligated for the Obligations of the Loan
Parties; provided, that nothing herein shall exculpate a Person for liability
for his or its own fraud or willful misconduct.  The limitations set forth in
this Section shall survive the termination of this Agreement and the full
payment and performance of the Obligations.

10.20      Time of the Essence.  Time is of the essence of the Loan Documents.

10.21      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.23      Existing Credit Agreement.

(a)        On the Closing Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except that the
Borrower, the Administrative Agent and the





143

--------------------------------------------------------------------------------

 

 

Lenders agree that (i) the incurrence by the Borrower of “Obligations” under and
as defined in the Existing Credit Agreement (whether or not such Obligations are
contingent as of the Closing Date) shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents, (ii) the Borrower
shall pay any breakage costs incurred on the Closing Date under Section 3.05 of
the Existing Credit Agreement, (iii) the Existing Credit Agreement shall
continue to evidence the representations and warranties made by the Borrower
prior to the Closing Date, (iv) except as expressly stated herein or amended,
amended and restated or otherwise modified, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Obligations, and (v) the Existing Credit Agreement shall continue
to evidence any action or omission performed or required to be performed
pursuant to the Existing Credit Agreement prior to the Closing Date (including
any failure, prior to the Closing Date,  to comply with the covenants contained
in the Existing Credit Agreement).  The amendments and restatements set forth
herein shall not cure any breach thereof or any “Default” or “Event of Default”
under and as defined in the Existing Credit Agreement existing prior to the
Closing Date.  This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities.

(b)       The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’, Swingline Lender’s and the L/C Issuer’s rights and
remedies under this Agreement and the other Loan Documents shall apply to all of
the Obligations incurred under the Existing Credit Agreement and the Letters of
Credit issued thereunder.

(c)        On and after the Closing Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Loan Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby (as it may be
further amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(d)       This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.

(e)        The Lenders party to the Existing Credit Agreement have agreed among
themselves, if applicable, to reallocate their respective Commitments (as
defined in the Existing Credit Agreement) as contemplated by this Agreement.  On
the Closing Date and after giving effect to such reallocation and adjustment of
the Commitments, the Commitments of each





144

--------------------------------------------------------------------------------

 

 

Lender shall be as set forth on Schedule 2.01 hereto and each Lender shall own
its Applicable Percentage of the outstanding Loans.  The reallocation and
adjustment to the Commitments of each Lender as contemplated by this Section
10.23 shall be deemed to have been consummated pursuant to the terms of the
Assignment and Assumption attached as Exhibit D-1 hereto as if each of the
Lenders had executed an Assignment and Assumption with respect to such
reallocation and adjustment. The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Commitments.  The
Administrative Agent hereby waives the processing and recordation fee set forth
in Section 10.06 with respect to the assignments and reallocations of the
Commitments contemplated by this Section 10.23.

(f)        From and after the Closing Date, (i) each Exiting Lender shall cease
to be a party to this Agreement, (ii) no Exiting Lender shall have any
obligations or liabilities under this Agreement with respect to the period from
and after the Closing Date and, without limiting the foregoing, no Exiting
Lender shall have any Commitment under this Agreement or any L/C Obligations
outstanding hereunder and (iii) no Exiting Lender shall have any rights under
the Existing Credit Agreement, this Agreement or any other Loan Document (other
than rights under the Existing Credit Agreement expressly stated to survive the
termination of the Existing Credit Agreement and the repayment of amounts
outstanding thereunder).

 

 



145

--------------------------------------------------------------------------------

 

 

 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

By: Antero Midstream Partners GP LLC, its general partner

 

 

 

By:

     /s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer,

 

 

Regional Senior Vice President and

 

 

Treasurer

 





146

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

     /s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 





147

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender, Swingline Lender and L/C Issuer

 

 

 

 

 

By:

     /s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

 





148

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

     /s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 





149

--------------------------------------------------------------------------------

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

     /s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

     /s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Managing Director

 

 

 

 





150

--------------------------------------------------------------------------------

 

 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

 

By:

     /s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 





151

--------------------------------------------------------------------------------

 

 

 

Capital One, National Association,

 

as a Lender

 

 

 

 

 

By:

     /s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 





152

--------------------------------------------------------------------------------

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

By:

     /s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 





153

--------------------------------------------------------------------------------

 

 

 

Credit Agricole Corporate and Investment Bank,

 

as a Lender

 

 

 

 

 

By:

     /s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

     /s/ Nimisha Srivastav

 

Name:

Nimisha Srivastav

 

Title:

Director

 

 

 

 





154

--------------------------------------------------------------------------------

 

 

 

The Bank of Nova Scotia,

 

as a Lender

 

 

 

 

 

By:

     /s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 





155

--------------------------------------------------------------------------------

 

 

 

BMO Harris Bank N.A.,

 

as a Lender

 

 

 

 

 

By:

     /s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 





156

--------------------------------------------------------------------------------

 

 

 

Credit Suisse AG, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

By:

     /s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

     /s/ Christopher Zybrick

 

Name:

Christopher Zybrick

 

Title:

Authorized Signatory

 

 

 

 





157

--------------------------------------------------------------------------------

 

 

 

Sumitomo Mitsui Banking Corporation,

 

as a Lender

 

 

 

 

 

By:

     /s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 





158

--------------------------------------------------------------------------------

 

 

 

The Toronto-Dominion Bank, New York Branch,

 

as a Lender

 

 

 

 

 

By:

     /s/ Elisa Pileggi

 

Name:

Elisa Pileggi

 

Title:

Authorized Signatory

 





159

--------------------------------------------------------------------------------

 

 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

 

By:

     /s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 





160

--------------------------------------------------------------------------------

 

 

 

Compass Bank,

 

as a Lender

 

 

 

 

 

By:

     /s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 





161

--------------------------------------------------------------------------------

 

 

 

 

 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

By:

     /s/ Greg M. Hall

 

Name:

Greg M. Hall

 

Title:

Vice President

 





162

--------------------------------------------------------------------------------

 

 

 

Branch Banking and Trust Company,

 

as a Lender

 

 

 

 

 

By:

     /s/ Greg Krablin

 

Name:

Greg Krablin

 

Title:

Vice President

 





163

--------------------------------------------------------------------------------

 

 

 

Canadian Imperial Bank of Commerce, New York Branch,

 

as a Lender

 

 

 

 

 

By:

     /s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

     /s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 

 

 





164

--------------------------------------------------------------------------------

 

 

 

DNB Capital,

 

as a Lender

 

 

 

 

 

By:

     /s/ James Grubb

 

Name:

James Grubb

 

Title:

Vice President

 

 

 

 

 

 

 

By:

     /s/ Robert Dupree

 

Name:

Robert Dupree

 

Title:

Senior Vice President

 

 

 

 





165

--------------------------------------------------------------------------------

 

 

 

PNC Bank, National Association,

 

as a Lender

 

 

 

 

 

By:

     /s/ Denise S. Davis

 

Name:

Denise S. Davis

 

Title:

Vice President

 





166

--------------------------------------------------------------------------------

 

 

 

 

 

 

ING Capital LLC,

 

as a Lender

 

 

 

 

 

By:

     /s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

     /s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 



167

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

 

 

 

Lender

Commitment

Applicable Percentage

Wells Fargo Bank, National Association

$105,000,000

7.000000000%

JPMorgan Chase Bank, N.A.

$105,000,000

7.000000000%

ABN AMRO Capital USA LLC

$95,000,000

6.333333333%

Barclays Bank PLC

$95,000,000

6.333333333%

Capital One, National Association

$95,000,000

6.333333333%

Citibank, N.A.

$95,000,000

6.333333333%

Credit Agricole Corporate and

Investment Bank

$95,000,000

6.333333333%

The Bank of Nova Scotia

$95,000,000

6.333333333%

BMO Harris Bank N.A.

$65,000,000

4.333333333%

Credit Suisse AG, Cayman Islands

Branch

$65,000,000

4.333333333%

Sumitomo Mitsui Banking

Corporation

$65,000,000

4.333333333%

The Toronto-Dominion Bank, New York Branch

$65,000,000

4.333333333%

U.S. Bank National Association

$65,000,000

4.333333333%

Compass Bank

$65,000,000

4.333333333%

Bank of America, N.A.

$55,000,000

3.666666667%

Branch Banking and Trust

Company

$55,000,000

3.666666667%

Canadian Imperial Bank of

Commerce, New York Branch

$55,000,000

3.666666667%

DNB Capital LLC

$55,000,000

3.666666667%

PNC Bank, National Association

$55,000,000

3.666666667%

ING Capital, LLC

$55,000,000

3.666666667%

 

 

 

Total

$1,500,000,000

100%

 

 

 



168

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.03

 

Existing Letters of Credit

None.

 

 

 



169

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06

 

Litigation

None.

 

 



170

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.08(b)

 

Owned Real Property:

 

[see attached]

 

Easements:

[see attached] 





171

--------------------------------------------------------------------------------

 

 

Easements

 

 

 

 

 

 

 

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EX'ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

CLINE LATERAL (OH)

SIMMONS, ROBERT

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/19/2014

01-0021295.002

 

 

NOBLE

OH

CLINE LATERAL (OH)

LUCAS, KENNETH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/14/2014

01-0021319.000
01-0021319.002

 

 

NOBLE

OH

CLINE LATERAL (OH)

LONG, DARRELL L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/21/2014

01-0021319.001

 

 

NOBLE

OH

CLINE LATERAL (OH)

HOUSE, ROY D. & DIXIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/14/2014

01-0021321

 

 

NOBLE

OH

JR LATERAL

ERVIN, STEVEN ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/6/2013

01-0021322.001

3/7/2014

242/626-632
#201463984

NOBLE

OH

CLINE LATERAL (OH)

MELLOTT, JUSTIN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/14/2014

01-0021326

 

 

NOBLE

OH

CLINE LATERAL (OH)

NEWELL, JAMES MARK

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/12/2014

01-0050044.000

 

 

NOBLE

OH

SOUTH FORKS

HUPP, ALBERT F.

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

7/6/2014

01-006007

 

 

MONROE

OH

CLINE LATERAL (OH)

PODRASKY, J.D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/19/2014

01-21292.000
01-0021295.000

 

 

NOBLE

 





172

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

CLINE LATERAL (OH)

BROCK, MARK T.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/15/2014

01-21325.000
01-21320.000

 

 

NOBLE

OH

TROYER LATERAL

BATESVILLE SPORTSMAN'S CLUB, INC

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/17/2014

01-50060.000

 

 

NOBLE

OH

ANDES LATERAL

LONG, MARTIN R. LONG, ROBIN R. LONG, MARTIN N. LONG, CLINTON R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/20/2014

01-50095.000

 

 

NOBLE

OH

ANDES LATERAL

LONG, ROGER L. LONG, MARJORIE LONG, RHONDA L. LONG, GLEN A. LONG, LORI L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/23/2014

01-50096.000

 

 

NOBLE

OH

KIRKWOOD LATERAL

MILLER, JOAS AND FANNIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/26/2014

04-00222
04-00224

 

 

BELMONT

OH

KIRKWOOD LATERAL

TRIPLE B TRUCKING

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/8/2014

04-00232
04-00223

 

 

BELMONT

OH

KIRKWOOD LATERAL

TRIPLPE B. TRUCKING, INC.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/8/2014

04-00232.000
04-00223.000

 

 

BELMONT

OH

CLEVELAND LATERAL

WAGNER JR. , DAVID

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

10/10/2014

04-00234.000
04-00234.003

 

 

BELMONT

 





173

--------------------------------------------------------------------------------

 

 

 

OH

KIRKWOOD LATERAL

KEATING, JOHN W, & JEAN A.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/10/2014

04-00235
04-00237

 

 

BELMONT

OH

CLEVELAND LATERAL

SURRATT, HAROLD CHRISLIP, JEANNE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/29/2014

04-00239.000
04-00274.000
04-00275.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

SURRATT, HAROLD CHRISLIP, JEANNE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/27/2014

04-00239.000
04-00274.000
04-00275.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

GEMMA, ANTHONY M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/14/2014

04-00242.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

KELLER, JOHN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/11/2014

04-00243
04-00244

 

 

BELMONT

OH

CLEVELAND LATERAL

KELLER, JOHN & KIMBERLY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/29/2014

04-00244.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

BORING, GARY LEE JR

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/13/2014

04-00247.003

 

 

BELMONT

OH

KIRKWOOD LATERAL

MARSH, BRENT

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/4/2014

04-00249.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

MILLIKEN, ROBERT P.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/5/2014

04-00252.000

 

 

BELMONT

 





174

--------------------------------------------------------------------------------

 

 

OH

KIRKWOOD LATERAL

AMHERST SPORTSMAN CLUB, INC.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

04-00275.002
04-00275.003
04-00275.004

 

 

BELMONT

OH

KIRKWOOD LATERAL

JABER, MERWAN MARK

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/31/2014

04-00276.000

 

 

BELMONT

OH

KIRKWOOD LATERAL

ALERT BOOSTER CAMP, INC.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/15/2014

04-00427

 

 

BELMONT

OH

BISHOP LATERAL

OHIO GATHERING LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

8/5/2014

06-002018.000
20-022013.0000

 

 

MONROE

OH

SOUTH FORK CS

MCCONNELL, KAYLEE

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

7/31/2014

06-0050050
06-0070050
06-0080021
06-0080020

 

 

MONROE

OH

BISHOP LATERAL

DIMMERLING, DARREN AND KATHY L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

4/29/2014

06-01009.0000
06-01009.1000
06-02009.0000

 

 

MONROE

OH

BISHOP LATERAL

DIMMERLING, DARREN

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

8/20/2014

06-02009.0000

 

 

MONROE

OH

BISHOP LATERAL

DIMMERLING, DARREN

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

8/20/2014

06-02009.0000

 

 

MONROE

WV

CAMPBELL

ZINN, DARRELL R., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/26/2012

10-13-24.1;
10-13-23

5/22/2013

321/627
#201300002447

RITCHIE

WV

CAMPBELL

ZINN, DARRELL R., ET UX

ANTERO MIDSTREAM LLC

OF PERMANENT EASEMENT AGREEMENT

1/7/2013

10-13-24.1;
10-13-24

5/22/2013

321/634
#201300002448

RITCHIE

 





175

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CAMPBELL

RICHARDS, GARY A.

ANTERO MIDSTREAM LLC

PERMANENT
EASEMENT
AGREEMENT

10/24/2012

10-13-25;
10-13-25.1

5/21/2013

321/752
#201300002521

RITCHIE

WV

CAMPBELL

RICHARDS, GARY A.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/23/2012

10-13-25;
10-13-25.1

11/17/2013

321/759
#201300002522

RITCHIE

WV

CAMPBELL

CAMPBELL, JOHN & LINDA J.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

11/5/2012

10-13-30.2

5/28/2013

321/786
#201300002526

RITCHIE

WV

CAMPBELL

CAMPBELL, JOHN & LINDA J.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

12/15/2012

10-13-30.2

5/28/2013

791/794
#201300002

RITCHIE

WV

CAMPBELL

CUNNINGHAM, FRANK & PAT

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

10/26/2012

10-13-31;

5/28/2013

321/727
#201300002515

RITCHIE

WV

CAMPBELL

CUNNINGHAM, FRANK & PAT

ANTERO MIDSTREAM LLC

OF PERMANENT EASEMENT AGREEMENT

11/8/2012

10-13-31;

5/28/2013

321/730
#201300002516

RITCHIE

WV

CAMPBELL

CLAYTON, JOAN HIGH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/15/2012

10-13-32

6/28/2012

316/936
#201200002098

RITCHIE

WV

CAMPBELL

CLAYTON, JOAN HIGH

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/14/2012

10-13-32

2/21/2013

1/30/2014

RITCHIE

WV

CAMPBELL

CLAYTON, JOAN HIGH

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

11/14/2012

10-13-32

2/21/2013

319/26
#201300000810

RITCHIE

WV

OSBORNE

NESS, ASHLEY

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

7/21/2014

10-14-1

 

 

RITCHIE

WV

CAMPBELL

NESS, ASHLEY E., JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/11/2012

10-14-1;
10-14-2;
10-14-5;
10-14-6;
10-14-7;
10-14-8

9/4/2013

322/803
#201300004109

RITCHIE

 





176

--------------------------------------------------------------------------------

 

 

 

WV

CAMPBELL

NESS, ASHLEY E., JR.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND EASEMENT

11/8/2012

10-14-1;
10-14-2;
10-14-5;
10-14-6;
10-14-7;
10-14-8

9/4/2013

322/810
#201300004110

RITCHIE

WV

CAMPBELL

NESS, ASHLEY E., JR.

ANTERO MIDSTREAM LLC

VALVE SITE

11/8/2012

10-14-1;
10-14-5;
10-14-6;
10-14-7

9/4/2013

322/812
#201300004111

RITCHIE

WV

CARLISLE

GROSE, CHRISTINA C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/2/2013

10-14-16

OPTION ONLY PAID

OPTION ONLY

RITCHIE

WV

CARLISLE

WEEKLEY, MARY LOU ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

5/2/2013

10-14-18.1

OPTION ONLY PAID

OPTION ONLY

RITCHIE

WV

CARLISLE

WEEKLEY, MARY LOU ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

5/2/2013

10-14-18.1

OPTION ONLY PAID

OPTION ONLY

RITCHIE

WV

CARLISLE

WEEKLEY, DAVID MARTIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/2/2013

10-14-19;
10-14-20;
10-14-20.1;
10-14-20.7

OPTION ONLY PAID

OPTION ONLY

RITCHIE

WV

OSBORNE

HARSHBARGER,JA SON & MICHELLE

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

8/19/2014

10-14-2

 

 

RITCHIE

WV

CAMPBELL

ANTILL - O'NEIL HEIRS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/23/2012

10-14-3.1
10-14-10

6/28/2012

316/981
#201200002133

RITCHIE

WV

CAMPBELL

ANTILL - O'NEIL HEIRS

ANTERO MIDSTREAM LLC

DEED AND EASEMENT

6/4/2012

10-14-3.1
10-14-10

6/28/2012

316/956
#201200002131

RITCHIE

WV

CAMPBELL

CUNNINGHAM, FRANK & PAT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/20/2012

10-14-8.1;
10-13-31

5/28/2013

321/720
#201300002514

RITCHIE

WV

CAMPBELL

CAMPBELL, JOHN & LINDA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/17/2012

10-19-4.1
10-13-28.3
10-13-30
10-13-30.1
10-13-30.2

5/28/2013

778/783
#201300002

RITCHIE

 





177

--------------------------------------------------------------------------------

 

 

 

WV

CAMPBELL

CAMPBELL, JOHN & LINDA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/15/2012

10-19-4.1;
10-13-28.3;
10-13-30;
10-13-30.1;
10-13-30.2

5/28/2013

778/773
#201300002525

RITCHIE

WV

SOUTH WHITE OAK CS

JENNINGS,LINDA HILEY,DANITA K.

ANTERO MIDSTREAM LLC

OPTION PAYMENT FOR COMPRESSOR SITE

9/5/2014

10-27-14
7-16-10

 

 

RITCHIE

WV

RICHARDS

BERKLEY,JUNE C. FAMILY TRUST

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD TO VALUE SITE

8/13/2014

10-9-1.1

PENDING

PENDING

RITCHIE

WV

OSBORNE

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

7/16/2014

10-9-10
10-9-12.2

 

 

RITCHIE

WV

CAMPBELL

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

10-9-17

2/7/2013

318/962
#201300000533

RITCHIE

WV

OSBORNE

GRIMM, BARRY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/1/2014

10-9-17

 

 

RITCHIE

WV

OSBORNE

GRIMM, BARRY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT ACCESS ROAD

7/11/2014

10-9-17

 

 

RITCHIE

WV

OSBORNE

GUTHRIE, JACK R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/28/2014

10-9-18.1
10-9-18

 

 

RITCHIE

WV

OSBORNE

GUTHRIE, JACK R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

7/17/2014

10-9-18.1
10-9-18

 

 

RITCHIE

 





178

--------------------------------------------------------------------------------

 

 

WV

OSBORNE

GUTHRIE, JACK R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS

8/14/2014

10-9-18.1
10-9-18

 

 

RITCHIE

WV

OSBORNE

GUTHRIE, JACK R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

7/17/2014

10-9-18.1
10-9-18

 

 

RITCHIE

WV

OSBORNE

MORRISON, PHYLLIS T.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/12/2014

10-9-20

 

 

RITCHIE

WV

MID-CANTON COMPRESSOR SITE

D. SATTERFIELD, LORI

ANTERO MIDSTREAM LLC

AGREEMENT (COMPRESSOR SITE)

5/30/2014

1-12-2

 

 

TYLER

WV

HEASTER

MCCRAY, JOSEPH

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

5/2/2014

1-12-31

 

 

TYLER

WV

HEASTER

MCCRAY, JOSEPH

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/2/2014

1-12-31

N/A

N/A

TYLER

WV

HEASTER

HALL, GARY & KATHADINA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/13/2014

1-12-31.1
1-8-26

N/A

N/A

TYLER

WV

MID CANTON CS

VANDINE,SAM

ANTERO MIDSTREAM LLC

OPTION PAYMENT TO PURCHASE

8/30/2014

1-12-33
1-12-34

 

 

TYLER

WV

FRITZ

HORTON, JUDY

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

3/29/2014

1-15-20

N/A

N/A

DODDRIDGE

WV

FRITZ

FRITZ, EUGENE & ROXANNE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

3/31/2014

1-15-9.1

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

GEORGE W. ASH

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/2/2014

1-17-13

 

 

DODDRIDGE

 





179

--------------------------------------------------------------------------------

 

 

WV

KARL EXPRESS

HURST,RONALD & FRANCES

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/16/2014

1-17-13.1
1-17-24.1

N/A

N/A

TYLER

WV

KARL EXPRESS

DAVIS,RYAN & CARRIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/18/2014

1-17-15
1-17-15.1
1-18-7

N/A

N/A

TYLER

WV

KARL EXPRESS

GALLOP,HARRY & VONDA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/3/2014

1-17-16

N/A

N/A

TYLER

WV

WEST END CONNECTOR

MEREDITH,ROY ALFRED

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/3/2014

1-17-2.1
1-17-2.2
1-17-2.3
1-17-2

 

 

DODDRIDGE

WV

WEST END CONNECTOR

STANLEY, WILLIAM J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/21/2014

1-18-10

N/A

N/A

DODDRIDGE

OH

KIRKWOOD LATERAL

BURWELL, CHARLES R. & CHAD R.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/12/2014

12-00361.006

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

MCBURNEY, BRIAN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/15/2014

12-00361.007

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

CARPENTER, JAMES S. & TERRY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/12/2014

12-00361.008

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

CRAVAT COAL COMPANY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

10/3/2014

12-00448.000
12-00449.000

 

 

GUERNSEY

 





180

--------------------------------------------------------------------------------

 

 

OH

KIRKWOOD LATERAL

JENKINS, JAMES J. & ARLENE M.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/16/2014

12-00448.008

 

 

GUERNSEY

WV

WEST END CONNECTOR

HUNTER,DAVID & JANE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/3/2014

1-20-6.1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

STINESPRING, VICTOR G. ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/19/2014

1-2-1
1-2-1.1

 

 

DODDRIDGE

WV

KARL EXPRESS

SHEPHERD, JAMES E. ii

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/18/2014

1-3-1
1-3-2
1-3-2 1
1-3-2.2

N/A

N/A

DODDRIDGE

WV

KARL EXPRESS

KELLY, STEVEN W. & VICKY LYNN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/25/2014

1-3-10.1

N/A

N/A

DODDRIDGE

WV

KARL EXPRESS

JAMES JEFFERY & MARLA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/17/2014

1-3-12

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

BEE,DORIS,HILEMA N & JAMES,JEFFERY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/17/2014

1-3-13
1-3-15

 

 

DODDRIDGE

WV

KARL EXPRESS

JEFFERY,JAMES

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/17/2014

1-3-14

N/A

N/A

DODDRIDGE

WV

HEASTER

ADKINS, RAY EDWARDS

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/11/2014

1-3-3

N/A

N/A

TYLER

WV

WEST END CONNECTOR

SHEPHERD, MICHAEL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/18/2014

1-3-4

N/A

N/A

DODDRIDGE

 





181

--------------------------------------------------------------------------------

 

 

WV

HEASTER

WILEY, TERRY LEE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/23/2014

1-3-4 1-3-4.1

N/A

N/A

TYLER

WV

KARL EXPRESS

HOLDEN, MARY LOU

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/16/2014

1-3-8

N/A

N/A

DODDRIDGE

WV

KARL EXPRESS

HOLDEN, MARY LOU

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD AGREEMENT

10/2/2014

1-3-8

N/A

N/A

DODDRIDGE

WV

KARL EXPRESS

HOLDEN, MARY LOU

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND WAREYARD AGREEMENT

10/2/2014

1-3-8

N/A

N/A

DODDRIDGE

WV

HEASTER

STEWART, DAVID & R. DIANNA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

5/6/2014

1-3-9 1-3-10 1-3-11 6-6-11

N/A

N/A

TYLER

WV

HEASTER

STEWART, DAVID & DIANNA

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD AGREEMENT

6/3/2014

1-3-8 6-6-11

N/A

N/A

TYLER

WV

WEST END CONNECTOR

SHEPHERD, MICHAEL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/22/2014

1-3-11 1-4-10 1-4-11.1 1-4-14.1

 

 

DODDRIDGE

WV

GRAFF LINE

FERGUSON,ROGE R

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/9/2014

1-4-10.2

N/A

N/A

TYLER

WV

WEST END CONNECTOR

CHIPPS, EUGENE VANCE,II

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/18/2014

1-4-11 1-4-13 1-4-14

 

 

DODDRIDGE

WV

WEST END CONNECTOR

JAMES, MICHAEL BRIAN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

10/2/2014

1-4-12

 

 

DODDRIDGE

WV

HEASTER LATERAL

UNDERWOOD, RAYMOND

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/24/2014

1-4-12

 

 

TYLER

 





182

--------------------------------------------------------------------------------

 

 

WV

SANCHO

UNDERWOOD, RAYMOND

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

4/17/2014

1-4-12

 

 

TYLER

WV

SANCHO

UNDERWOOD, RAYMOND

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/18/2014

1-4-12

 

 

TYLER

WV

SANCHO

UNDERWOOD, RAYMOND

ANTERO MIDSTREAM LLC

OPTION FOR ACCESS ROAD EASEMENT AGREEMENT

4/18/2014

1-4-12

 

 

TYLER

WV

PIERPOINT

UNDERWOOD, RAYMOND V.

ANTERO MIDSTREAM LLC

OF OPTION & PERMANENT EASEMENT

10/1/2014

1-4-13

 

 

TYLER

WV

WEST END CONNECTOR

LOONY,MICHAEL L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/16/2014

1-4-17

 

 

DODDRIDGE

WV

KARL EXPRESS

JONATHAN DAVIS, L.DIANE DAVIS, JEFFERY DAVIS &

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/29/2014

1-4-35 1-4-36 1-4-37

 

 

DODDRIDGE

WV

WEST END CONNECTOR

HAYHURST,ELI, W. & HAYHURST, JEFFREY A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/22/2014

1-4-22.2

 

 

DODDRIDGE

WV

COFOR

LAMBERT, GEORGE

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

 

1-4-33

 

 

DODDRIDGE

WV

MIDDLE

DAVIS,JONATHAN L. ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/22/2014

1-4-37.1 1-4-19 1-4-37.2 1-4-37

 

 

DODDRIDGE

WV

PIERPOINT

BAKER,MARSHALL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT

2/12/2014

1-4-4.1

N/A

N/A

TYLER

WV

SANCHO

RIPLEY,ROBERT RIPLEY-WOLF, VIRGINIA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

8/29/2014

1-4-6

 

 

TYLER

WV

HEASTER

ASH, CATHY JO, ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/20/2014

1-4-6.4

N/A

N/A

TYLER

WV

HEASTER

ASH, CATHY JO, ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/20/2014

1-4-6.4

N/A

N/A

TYLER

 





183

--------------------------------------------------------------------------------

 

 

WV

HEASTER

MCMULLEN, LARRY D

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/20/2014

1-4-6.4

N/A

N/A

TYLER

WV

HEASTER

MCMULLEN, LARRY D

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/20/2014

1-4-6.4

N/A

N/A

TYLER

WV

SANCHO

McMuLLEN, VIRGIL, ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENTAN D SURFACE FACILITY EASEMENT AGREEMENT

6/20/2014

1-4-6.4

N/A

N/A

TYLER

WV

SANCHO

MCMULLEN, DENVER HEASTER, PATSY, MCMULLEN, VIRGIL WARNER, MARCIA ASH, CATHY JO

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT ACCESS ROAD AGREEMENT

8/13/2014

1-4-6.4

N/A

N/A

TYLER

WV

WEST END CONNECTOR

COTTRILL, WILLIAM F., JR.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/23/2014

1-6-1

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

COTTRILL, WILLIAM F., JR.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

8/23/2014

1-6-1

 

 

DODDRIDGE

WV

NICHOLS

KELLEY, KIMELA & CHARLES

ANTERO MIDSTREAM LLC

PARMANET AGREEMENT AND WAREYARD AGREEMENT

4/25/2014

1-6-12
1-6-17

 

 

DODDRIDGE

WV

NICHOLS

KELLEY, KIMELA & CHARLES

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

4/25/2014

1-6-12
1-6-17

 

 

DODDRIDGE

WV

NICHOLS

KELLEY, KIMELA & CHARLES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/29/2014

1-6-12
1-6-17

 

 

DODDRIDGE

 





184

--------------------------------------------------------------------------------

 

 

WV

BALLI LINE

SPELLMAN,DONNA K.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/10/2014

1-6-20

 

 

DODDRIDGE

WV

COTTRILL COMPRESSOR SITE

NICHOLS, JERRY L

ANTERO MIDSTREAM LLC

OPTION AGREEMENT (COMPRESSOR SITE)

4/19/2014

1-6-24

N/A

N/A

DODDRIDGE

WV

NICHOLS

LEACH, MICHELE PRUTSMAN, SUSAN PERINE, GERALD ANDREW

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/28/2014

1-6-26

 

 

DODDRIDGE

WV

VOGT

KNUDSEN, ELAINE T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/13/2012

1-6-31

2/22/2013

305/282
#172462

DODDRIDGE

WV

BALLI

KNUDSEN, ELAINE T.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

7/29/2014

1-6-31
1-6-31.1

N/A

N/A

DODDRIDGE

WV

VOGT

JACKSON, ROBERT P.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/7/2012

1-6-37

2/22/2013

305/297
#172470

DODDRIDGE

WV

VOGT

COASTAL FOREST RESOURCE COMPANY

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY AGREEMENT

1/7/2013

1-6-37.1

9/19/2013

313/252
#183428

DODDRIDGE

WV

VOGT

COTTRILL, BRENT ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2012

1-6-43 aka 1-7-20

9/11/2013

312/419
#182965

DODDRIDGE

WV

NICHOLS

McCULLOUGH, RICHARD F.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/13/2014

1-6-5

N/A

N/A

DODDRIDGE

WV

NICHOLS LATERAL

MCCULLOUGH, RICHARD F

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/13/2014

1-6-5

 

 

DODDRIDGE

WV

COTTRILL COMPRESSOR SITE

JAMES, WILLIAM PATRICK

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

5/17/2014

1-6-6

N/A

N/A

DODDRIDGE

WV

DIANE DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

5/6/2014

1-7-1

N/A

N/A

DODDRIDGE

 





185

--------------------------------------------------------------------------------

 

 

WV

DIANE DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

5/6/2014

1-7-1

 

 

DODDRIDGE

WV

DIANE DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT AND OPTION AGREEMENT

9/22/2014

1-7-1

N/A

N/A

DODDRIDGE

WV

DIANE DAVIS

DAVIS,JONATHAN L.

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT AGREEMENT

9/22/2014

1-7-1

 

 

DODDRIDGE

WV

HEASTER

RIGGS, DONALD O.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/21/2014

1-7-16

N/A

N/A

TYLER

WV

COFOR

LAMBERT, GEORGE & DONNA

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

4/22/2014

1-7-17 1-7-18

N/A

N/A

DODDRIDGE

WV

HEASTER

GERATH, ANITA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/27/2014

1-7-18 1-7-18.1

N/A

N/A

TYLER

WV

HEASTER

NEFF, LARRY L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/26/2014

1-7-18.3

N/A

N/A

TYLER

WV

HEASTER

KING, JOSEPH F. & ELMA M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/14/2014

1-7-19.1
1-7-19.2

N/A

N/A

TYLER

WV

HEASTER

DAVIS, BARBARA
DAVIS, ROBERT

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

5/8/2014

1-7-3

N/A

N/A

TYLER

 





186

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

COFOR

LAMBERT, GEORGE & DONNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/22/2014

1-7-4
1-7-16
1-7-17
1-7-18

 

 

DODDRIDGE

WV

COFOR

LAMBERT, GEORGE & DONNA

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/22/2014

1-7-4
1-7-17
1-7-18
1-7-18.1

N/A

N/A

DODDRIDGE

WV

COFOR

LAMBERT, GEORGE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/22/2014

1-7-4
1-7-18
1-7-17
1-4-33

 

 

DODDRIDGE

WV

BALLI

JONES, JEFFERY K, SR.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/18/2014

1-7-7.1

10/8/2014

336/342
#212569

DODDRIDGE

WV

BALLI

JONES, JEFFERY K, SR.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

10/7/2014

1-7-7.1

 

 

DODDRIDGE

WV

PIERPOINT

ESTLACK, E. THOMAS & CRYSTALEE T.

ANTERO MIDSTREAM LLC

TEMPORARY VEHICLE PULL- OFF AREA

7/23/2014

1-8-24.1

N/A

N/A

TYLER

WV

PIERPOINT

ESTLACK, THOMAS & CRYSTALEE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

5/5/2014

1-8-24.3

N/A

N/A

TYLER

WV

ALVADORE

McCLOY, ALVADORE McCLOY, FRANCES JEAN

ANTERO MIDSTREAM LLC

OF CONSIDERATIO N FOR PERMANENT

7/30/2014

1-8-31
1-9-22

 

 

DODDRIDGE

WV

DOTSON HOLLAND

ANKROM, BERNA KAY

ANTERO MIDSTREAM LLC

TERMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/28/2014

1-8-31.2

N/A

N/A

DODDRIDGE

 





187

--------------------------------------------------------------------------------

 

 

 

WV

DOTSON HOLLAND

FRIEND, RANDALL ERIC

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD AGREEMENT

4/30/2013

1-8-38.2

N/A

N/A

DODDRIDGE

WV

VOGT

VOGT, GREGORY R. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

9/18/2012

1-9-18
1-9-18.1

2/22/2013

305/320
#172477

DODDRIDGE

OH

KIRKWOOD LATERAL

HALL, BOYD, & INEZ

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/13/2014

20-0000239.000
20-0000240.000

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

CLARK, PATRICK D. & DEBORAH M.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/17/2014

20-0001245.000
20-0001241.000

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

BIRNEY, CARL J. ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/19/2014

20-00036

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

BOND, ROBERT W. & DONNA E.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/14/2014

20-00065.000
20-00070.000
20-00071.000

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

PARSONS, GARY D ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/18/2014

20-00152

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

ST. CLAIR, JANICE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/12/2014

20-00190.000

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

KAURICH, ADAM & KARRI

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/10/2014

20-00275.010
20-00275.011
20-00275.012

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

SHEPPARD, DAVID

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/26/2014

20-00574
20-00575

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

SHEPPARD, WILLIAM

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/3/2014

20-00575.001

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

STINE, DAVID ST UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

6/19/2014

20-00596

 

 

GUERNSEY

 





188

--------------------------------------------------------------------------------

 

 

OH

KIRKWOOD LATERAL

STINE, DAVID ST UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/19/2014

20-00596

 

 

GUERNSEY

OH

KIRKWOOD LATERAL

METTS, DURWARD D. & BETTY J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/29/2014

20-00667

 

 

GUERNSEY

OH

SOUTH FORKS

MILLER, RAYMOND F. & SALOMA J.

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

6/9/2014

20-008005

 

 

MONROE

OH

WILSON LATERAL

RUBEL, GARY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/16/2013

20-010003.000
20-010004.000
21-010005.000

2/12/2014

265/653-660
#201400073543

MONROE

OH

KIRKWOOD LATERAL

HERSHBERGER, ELI A. & KATHERINE E.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/12/2014

20-01189

 

 

GUERNSEY

OH

BETTS

BETTS, TIMOTHY R. HENTHORN, VALERIE M. LUMBATIS, LISA A. , AS TRUSTEE OF THE
BETTS FAMILY TRUST

ANTERO MIDSTREAM LLC

OPTION & PERMANENT EASEMENT AGREEMENT

5/8/2014

20-014008
22-002004

 

 

MONROE

 





189

--------------------------------------------------------------------------------

 

 

OH

SCOTT LATERAL

SCOTT, MARY D

ANTERO MIDSTREAM LLC

OPTION/PERMA NENT EASEMENT AGREEMENT

7/15/2014

20-015010
20-016010

 

 

MONROE

OH

SCOTT LATERAL

BIEDENBACH, MARY ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

7/18/2014

20-015016

 

 

MONROE

OH

SCOTT LATERAL

SCOTT, FRANKLIN & MARTHA

ANTERO MIDSTREAM LLC

NENT EASEMENT AGREEMENT

7/2/2014

20-016001

 

 

MONROE

OH

COMPRESSOR SITE

DAVISSON, CRAIG

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

5/18/2014

20-019011

 

 

MONROE

OH

SOUTH FORKS

TONKOVICH, LORA J.

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

6/17/2014

20-019012

 

 

MONROE

OH

FARNSWORTH LATERAL

FARNSWORTH, BRADLEY ALLEN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/24/2014

20-021004

 

 

MONROE

OH

FARNSWORTH LATERAL

HUFFMAN, JERRY & REBECCA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/20/2014

20-022002

 

 

MONROE

OH

BISHOP LATERAL

DAVIISSON, CRAIG A., EXECUTOR, FOR ESTATE OF FRED DAVISSON

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

2/6/2014

20-19011.000

 

 

MONROE

OH

BISHOP LATERAL

TONKOVICH, LORA J.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

8/31/2014

20-19012

 

 

MONROE

OH

BISHOP LATERAL

TONKOVICH, LORA J.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

8/31/2014

20-19012

 

 

MONROE

OH

BISHOP LATERAL

TONKOVICH, LORA J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

2/7/2014

20-19012.000

9/26/2014

285 / 785-792
#201400078450

MONROE

OH

BISHOP LATERAL

ULRICH, FRED J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

2/20/2014

20-22004.0000
20-19007.0000

 

 

MONROE

WV

JARVISVILLE TO EQT

POTH, KEVIN J.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

8/4/2014

20-364-14

N/A

N/A

HARRISON

WV

JARVISVILLE TO EQT

MOUNTAIN LAKES, LLC.

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

8/4/2014

20-364-2

N/A

N/A

HARRISON

OH

KURTZ LATERAL

RUBEL, DAVID

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

6/30/2014

21-006009

 

 

MONROE

OH

MELVIN LATERAL

RUBEL, DAVID

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/30/2014

21-006009

 

 

MONROE

OH

MILLER LATERAL

RUBEL, THOMAS NEIL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/4/2014

21-009006

 

 

MONROE





190

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

BISHOP LATERAL

HARTSHORN, JAMES D.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

2/11/2014

21-18015.000

 

 

MONROE

OH

BISHOP LATERAL

REED, ROGER

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

2/1/2014

21-22008.000

 

 

MONROE

OH

WILSON LATERAL

RUBEL, GARY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/16/2013

23-0021137.000

2/12/2014

241/47-54
#201400063609

NOBLE

OH

WILSON LATERAL

HAMONANGAN BROTHERS, INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/17/2013

23-0021139.000

2/12/2014

241/55-62
#201400063610

NOBLE

WV

NALLEY TO EH

KOONTZ, RALPH D. AND MARY JO.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/24/2014

2-5-3
4-9-11

 

 

TYLER

WV

NALLEY TO EH

KOONTZ, GARY K. & TRACY J.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

6/23/2014

2-5-4;
2-6-33;
2-6-33.1

 

 

TYLER

WV

J GUM

BRANNON, ROBERT B. & BETTY L.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

7/31/2014

2-6-10.2

N/A

N/A

DODDRIDGE

WV

GUM

MESAROS, WALTER J. & ELIZABETH A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/18/2014

2-6-10.5

N/A

N/A

DODDRIDGE

WV

GUM

GUM, JOSEPH

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/16/2014

2-6-5

N/A

N/A

DODDRIDGE

WV

GUM

RUDDY, ROBERT B. & JOELLE A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/7/2014

2-6-5.3

N/A

N/A

DODDRIDGE

WV

GUM

YEATER, MARCELLA

ANTERO MIDSTREAM LLC

AGREEMENT FOR TEMPORARY

6/25/2014

2-6-9

N/A

N/A

DODDRIDGE

WV

GUM

YEATER, MARCELLA

ANTERO MIDSTREAM LLC

AGREEMENT FOR TEMPORARY

6/25/2014

2-6-9
2-6-9.1

N/A

N/A

DODDRIDGE

OH

CRUM COMPRESSOR

(Grelles) Foraker, Debra Ann Baker, Gary Brett Hague, Terry Quaye

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT (ACCESS ROAD AND

 

31-0021105

 

 

NOBLE

OH

KRUPA LATERAL

FARRAH, DAVID

ANTERO MIDSTREAM LLC

NT / PERMANENT EASEMENT AGREEMENT FOR KRUPA

8/27/2014

31-0021142.001

 

 

NOBLE

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT (EXHIBIT)

9/30/2013

31-0021235.000

10/8/2013

233/110-112
#201300061695

NOBLE





191

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT (EXHIBIT)

9/30/2013

31-0021240.000

10/8/2013

233/83-85
#201300061690

NOBLE

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

OF OPTION/EASEME NT (EXHIBIT)

9/30/2013

31-0051215.000

10/8/2013

233/110-112
#201300061695

NOBLE

OH

KRUPA LATERAL

KRUPA, SJIRLEY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/21/2014

31-021149.000

 

 

NOBLE

WV

CANTON EAST

PENNINGTON, DEAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/10/2013

3-10-23;
3-10-34;
3-10-35

4/23/2013

306/121;
#175461

DODDRIDGE

OH

KRUPA LATERAL

STACK, DEAN O.

ANTERO MIDSTREAM LLC

NT / PERMANENT EASEMENT AGREEMENT

8/27/2014

31-21145.000

 

 

NOBLE

OH

KRUPA LATERAL

SANFORD, DONALD H.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/12/2014

31-21146

 

 

NOBLE

WV

NOLAND LINE

VAUGHAN, STEVEN EUGENE VAUGHAN, MARY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/23/2014

3-13-12
3-13-13

 

 

RITCHIE

WV

WALNUT WEST

WALNUT INVESTMENT COMAPNY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/7/2014

3-13-14;
3-13-15

PENDING

PENDING

RITCHIE

WV

MID-CANTON COMPRESSOR SITE

PENNSBORO BOARD OF PARK COMMISSIONERS

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/15/2014

3-13-17
3-13-17.1
3-13-17.2

 

 

RITCHIE

WV

MID-CANTON COMPRESSOR SITE

PENNSBORO BOARD OF PARK COMMISSIONERS

ANTERO MIDSTREAM LLC

AGREEMENT AN D PERMANENT ROAD ACCESS

5/15/2014

3-13-17
3-13-17.1
3-13-17.2

 

 

RITCHIE

WV

WEST MOUNTAIN CS

PENNSBORO BOARD OF PARK

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

5/28/2014

3-13-17
3-13-17.1
3-13-17.2

 

 

RITCHIE

WV

WEST MOUNTAIN CS

WELLS, ROGER & NANCY

ANTERO MIDSTREAM LLC

ACCESS ROAD TO COMPRESSOR

7/29/2014

3-13-18.1

 

 

RITCHIE

WV

KELLEY

WAGGONER, EDDY E. WAGGONER, KELLY D.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

5/23/2014

3-13-20
3-13-21

 

 

RITCHIE

WV

NOLAND

TERWILLIGER,RAY MOND AND BARBARA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/25/2014

3-13-22

 

 

RITCHIE

WV

LEMLEY

HFP,LLC

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

ONLY 6 MONTH

3-13-5

 

 

DODDRIDGE





192

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

LEMLEY

HFP, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/30/2014

3-13-5

N/A

N/A

DODDRIDGE

WV

MOUNTAIN COMPRESSOR SITE

BLANKENSHIP, DENNIS

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE

5/19/2014

3-13-8
3-13-8.1
3-13-8.2

 

 

RITCHIE

WV

LEMLEY

WILLIAMS, JERRY & GRETA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/1/2014

3-13-9

 

 

DODDRIDGE

WV

CHARLENE H2O

TOMBLIN, EUSTACE M & RUTH P.

ANTERO MIDSTREAM LLC

WORKSPACE AND TURNAROUND

7/14/2014

3-14-12.1

N/A

N/A

RITCHIE

WV

CHARLENE WATER

TOMBLIN, EUSTACE & RUTH

ANTERO MIDSTREAM LLC

WORKSPACE AGREEMENT/TU RN AROUND

7/14/2014

3-14-12.1

N/A

N/A

RITCHIE

WV

BUCK RUN

JONES, RANDY M. & CAROLYN M.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

8/6/2014

3-14-21

N/A

N/A

RITCHIE

WV

BUCK RUN

JACKSON STEPHENSON

ANTERO MIDSTREAM LLC

PAYMENT FOR EASEMENT AND VALUE SITE

8/15/2014

3-14-22

 

 

RITCHIE

WV

BUCK RUN H2O

JACKSON, STEPHEN

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AND OPTION

7/24/2014

3-14-9
3-14-22

N/A

N/A

RITCHIE

WV

BUCK RUN

JACKSON,NORMAN L.

ANTERO MIDSTREAM LLC

OPTION PAYMENT EASEMENT AND VALUE SITE

8/15/2014

3-14-9.2

N/A

N/A

RITCHIE

WV

BUCK RUN

JACKSON,NORMAN L.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

8/15/2014

3-14-9.2

 

 

RITCHIE

WV

BUCK RUN

JACKSON STEPHENSON

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

8/15/2014

3-14-9.2

 

 

RITCHIE

WV

MULVAY

MULVAY, EDWIN D. & PATRICIA L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/19/2014

3-15-10

N/A

N/A

RITCHIE

WV

MULVAY

MULVAY,EDWIN AND PATRICIA

ANTERO MIDSTREAM LLC

AGREEMENT AND TEMPORARY ACCESS ROAD

9/17/2014

3-15-10

N/A

N/A

RITCHIE

WV

MULVAY

MULVAY,EDWIN AND PATRICIA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND WAREYARD AGREEMENT

9/17/2014

3-15-10

N/A

N/A

RITCHIE

WV

MULVAY

SCHUMACHER,PET ER & PATRICIA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/20/2014

3-15-17.1

N/A

N/A

RITCHIE

WV

MULVAY

SCHUMACHER,PET ER & PATRICIA

ANTERO MIDSTREAM LLC

OPTION PAYMENT FOR TEMPORARY ACCESS ROAD

9/2/2014

3-15-17.1

N/A

N/A

RITCHIE





193

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

MULVAY

BRADLEY, RONALD

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT FOR SURFACE SITE FACILITY

8/21/2014

3-15-22.1

N/A

N/A

RITCHIE

WV

MULVAY

BRADLEY, RONALD

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT FOR PERMANENT

8/21/2014

3-15-22.1

N/A

N/A

RITCHIE

WV

LEATHERMAN

LEATHERMAN, DELBERT E. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2012

3-16-15

8/16/2013

311/150
#181593

DODDRIDGE

WV

LEATHERMAN

LEATHERMAN, DELBERT E. ET AL

ANTERO MIDSTREAM LLC

EASEMENT MODIFICATION

11/24/2012

3-16-15

9/6/2013

312/264
#182681

DODDRIDGE

WV

LEATHERMAN

HASS, RONALD M. ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY

8/6/2012

3-16-15.2

11/5/2013

316/589
#186362

DODDRIDGE

WV

LEATHERMAN

HASS, RONALD M. ET AL

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

3/30/2012

3-16-15.2

4/27/2012

299/437
#162235

DODDRIDGE

WV

LEATHERMAN

HASS, RONALD M. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2012

3-16-15.2

8/16/2013

311/136
#181591

DODDRIDGE

WV

PEARL JEAN

PENNINGTON, DEAN R. & MARTHA A., H/W

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AND EASEMENT AGREEMENT

3/20/2013

3-16-21
3-17-28

4/17/2014

328/606
#198599

DODDRIDGE

WV

PEARL JEAN

PENNINGTON, DEAN R. & MARTHA A., H/W

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

4/29/2013

3-16-21
3-17-28

9/27/2013

313/472
#183958

DODDRIDGE

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN E.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/3/2014

3-18-4.1

N/A

 

DODDRIDGE

WV

JACKSON

NOLAND, DARRELL, ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/25/2014

3-19-10.1

N/A

N/A

RITCHIE

WV

JACKSON

NOLAND, DARRELL, ET UX

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT AGREEMENT

9/4/2014

3-19-10.1

N/A

N/A

RITCHIE

WV

NOLAND LINE

NOLAND, DARRELL A, ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

 

3-19-10.1, 11

 

 

RITCHE

WV

NOLAND

NOLAND, DARREL AND JOY LOU

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANEMT EASEMENT

9/17/2014

3-19-11

 

 

RITCHIE

WV

JACKSON

NOLAND, JOY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/25/2014

3-19-22
3-19-30
3-19-22.1

N/A

N/A

RITCHIE





194

--------------------------------------------------------------------------------

 

 

WV

JACKSON

NOLAND, JOY

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

9/4/2014

3-19-22
3-19-30
3-19-22.1

N/A

N/A

RITCHIE

WV

JACKSON

NOLAND, DARREL AND JOY LOU

ANTERO MIDSTREAM LLC

OPTION PAYMENT FOR TEMPORARY ROAD

9/4/2014

3-19-3
3-19-10
3-19-11

N/A

N/A

RITCHIE

WV

JACKSON

NOLAND, JOY

ANTERO MIDSTREAM LLC

OPTION PAYMENT FOR TEMPORARY ROAD

9/4/2014

3-19-30
3-19-30.1

N/A

N/A

RITCHIE

WV

JACKSON

HILVERS, PAUL W.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/16/2014

3-19-31

N/A

N/A

RITCHIE

WV

JACKSON LINE

HILVERS,PAUL W.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/16/2014

3-19-31

N/A

N/A

RITCHIE

WV

KARL EXPRESS

D & M POWELL, LLC

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/19/2014

3-19-31
3-19-32

N/A

N/A

DODDRIDGE

WV

JACKSON LATERAL

HORNER, FRANK JR

ANTERO MIDSTREAM LLC

OPTION & PERMANENT EASEMENT AGREEMENT

5/8/2014

3-19-36

N/A

N/A

RITCHIE

WV

NOLAND

WELLS, BRYAN K.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD

6/5/2014

3-19-4.5

N/A

N/A

RITCHIE

WV

NOLAND

WELLS, BRYAN K. WELLS, LISA A.

ANTERO MIDSTREAM LLC

WAREYARD AGREEMENT

6/5/2014

3-19-4.5

 

 

RITCHIE

WV

NOLAND

WELLS, BRYAN K. WELLS, LISA A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/17/2014

3-19-4.5

 

 

RITCHIE

WV

JACKSON

DAVIS, JOSEPH P. & KELLY A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/8/2014

3-19-41

N/A

N/A

RITCHIE

WV

JACKSON LATERAL

TALKINGTON, MARGERY ANN

ANTERO MIDSTREAM LLC

OPTION & PERMANENT EASEMENT AGREEMENT

5/8/2014

3-19-47

N/A

N/A

RITCHIE

WV

JACKSON

WRIGHT, ROSA MARIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/14/2014

3-19-48
8-9-3

N/A

N/A

RITCHIE

WV

JACKSON LATERAL

C , TRUSTEE DEWBERRY LINDA C DEWBERRY TRUST

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

5/23/2014

3-19-49

N/A

N/A

RITCHIE

WV

PEARL JEAN

BYLER, VALENTINE S. & KELLY A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/17/2014

3-19-6

PENDING

PENDING

DODDRIDGE





195

--------------------------------------------------------------------------------

 

 

WV

LEATHERMAN

JETT, GLORIA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/1/2012

3-19-7

8/16/2013

311/159
#181594

DODDRIDGE

WV

LEATHERMAN

JETT, GLORIA J.

ANTERO MIDSTREAM LLC

SURFACE FACILITY

9/20/2012

3-19-7

9/19/2013

313/229
#183424

DODDRIDGE

WV

PEARL JEAN

JETT, GLORIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/23/2014

3-19-7

PENDING

PENDING

DODDRIDGE

WV

BISON

THOMAS,JUANITA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/30/2014

3-21-1
3-21-11

 

 

RITCHIE

WV

BISON LINE

SHOWALTER, STEVE AND TERRY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/8/2014

3-21-2

 

 

RITCHIE

WV

BISON

SELLERS, DENNIS J. & DELSA R.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

8/6/2014

3-21-30;
3-21-37;
3-21-37.1;
3-21-40

N/A

N/A

RITCHIE

WV

BISON

SELLERS, DENNIS J. & DELSA R.

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT AGREEMENT

9/2/2014

3-21-30;
3-21-37;
3-21-37.1;
3-21-40

N/A

N/A

RITCHIE

WV

BISON LINE

BARNES,RANDY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/26/2014

3-21-38
3-21-31

 

 

RITCHIE

WV

BISON

COSTILOW,DONAL D & PATRICIA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/15/2014

3-21-39
3-21-39.3
3-21-39.1
3-21-39.2

 

 

RITCHIE

WV

EDWIN/PRIMM WEST

WILLIAMS, EDWIN G.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/14/2014

3-37-5

9/4/2014

330/924
#20144676

RITCHIE

WV

MID CANTON CS

ATKINSON,LARRY & GEORGIA

ANTERO MIDSTREAM LLC

PURCHASE COMPRESSOR SITE

8/30/2014

3-39-17.3
3-39-17.5

 

 

RITCHIE

WV

YVONNE

ANTERO RESOURCES CORPORATION

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/5/2014

3-4-10

 

 

DODDRIDGE

WV

MELODY

ANTERO RESOURCES CORPORATION

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/1/2014

3-4-10
3-5-11
3-5-11.1

 

 

DODDRIDGE

WV

ANNIE TO MONROE

CHRISTOPHER HAYMOND, JESSICA

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

7/3/2014

3-4-3

N/A

N/A

RITCHIE





196

--------------------------------------------------------------------------------

 

 

WV

YVONNE

SMITH, ROBERT J. SMITH, CINDY L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/27/2014

3-4-9

 

 

DODDRIDGE

WV

HAMILTON

FOSTER, YVONNE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT VALVE SITE

2/6/2013

3-5-3

9/9/2013

312/333
#182769

DODDRIDGE

WV

MISERY

FOSTER, YVONNE

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

5/9/2014

3-5-3

 

 

DODDRIDGE

WV

CHESTNUT

CHESTNUT GROVE CHURCH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

10/17/2012

3-5-30.1

2/19/2014

321/148
#193867

DODDRIDGE

WV

CHESTNUT

CHESTNUT GROVE CHURCH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

9/4/2013

3-5-30.1

2/19/2014

321/42 #193755

DODDRIDGE

WV

HAMILTON

HAMILTON, KENNETH E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT VALVE SITE

4/6/2013

3-5-4.3

9/9/2013

312/326
#182767

DODDRIDGE

WV

HAMILTON

JORDAN FAMILY PARTNERSHIP

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT VALVE SITE

3/28/2013

3-5-8

5/10/2013

312/319
#182764

DODDRIDGE

OH

ANDES LATERAL

PIERCE, JAN D. PIERCE, JUDITH E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/20/2014

36-0021058.000
36-0021059.000
36-0021060.000
36-0021061.000

 

 

NOBLE

OH

ANDES LATERAL

MUFFET, JR., MICHAEL G.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

7/2/2014

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

NOBLE

OH

ANDES LATERAL

MUFFET, JR., MICHAEL G.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT

 

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

NOBLE

OH

ANDES LATERAL

MUFFET, JR., MICHAEL G.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD

 

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

NOBLE

OH

ANDES LATERAL

BONDY, GINGER, ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/14/2014

36-0021149.003

 

 

NOBLE

OH

ANDES LATERAL

HILL, DUANE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

 

36-0021153
36-0021154

 

 

NOBLE





197

--------------------------------------------------------------------------------

 

 

OH

ANDES LATERAL

WILLIAMS, JAMES F. AND CHARLENE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/15/2014

36-0021224.00

 

 

NOBLE

OH

ANDES LATERAL

ROBERTSON, RICHARD W. & SUE
L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/25/2014

36-21031.000

 

 

NOBLE

OH

ANDES LATERAL

GREGG, DELMAR H. GREGG, JANE E.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/30/2014

36-21037

 

 

NOBLE

OH

ANDES LATERAL

TRAINER, MARY LOU

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/16/2014

36-21055.000

 

 

NOBLE

OH

ANDES LATERAL

MUFFET, TREY M.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/2/2014

36-21066.000
36-21067.000

 

 

NOBLE

OH

ANDES LATERAL

LYTLE, JAMES E. & CAROL A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/6/2014

36-21066.002
36-21067.001

 

 

NOBLE

OH

ANDES LATERAL

RICH, WILLIAM J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/15/2014

36-21141.000

 

 

NOBLE

OH

ANDES LATERAL

HILL, DUANE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/19/2014

36-21153
36-21154

 

 

NOBLE

OH

ANDES LATERAL

HILL, DUANE J. & JANE E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/9/2014

36-21155

 

 

NOBLE

OH

ANDES LATERAL

HILL, DUANE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/9/2014

36-21155

 

 

NOBLE

OH

ANDES LATERAL

ANDES, PHILIP

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/28/2014

36-21189

 

 

NOBLE

OH

ANDES LATERAL

BERGMAN, WILLIAM & JOAN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/30/2014

36-21223

 

 

NOBLE

 





198

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

ANDES LATERAL

O. TOMLINS, VICTOR R.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/9/2014

36-21224.001

 

 

NOBLE

WV

MID CANTON COMP SITE

BAKER, URSAL KAREN

ANTERO MIDSTREAM LLC

AGREEMENT COMPRESSOR SITE

6/27/2014

3-6-24

 

 

TYLER

OH

ANDES LATERAL

KNIGHT, ELMER & DESSIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

4/30/2014

36-51035.002
36-51035.003
36-51035.004

 

 

NOBLE

OH

ANDES LATERAL

FRANKLIN AND CHARLENE FAY WILLIAMS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/15/2014

36-51074
36-21224

 

 

NOBLE

WV

BEAVER

PRITTS, ANNA E.

ANTERO MIDSTREAM LLC

AGREEMENT (COMPRESSOR SITE)

7/7/2014

37-00219

N/A

N/A

BELMONT

OH

BEAVER CS

MCCORT, JOHN

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

8/21/2014

37-00219.000
37-00220.000

 

 

BELMONT

OH

BEAVER CS

HICKENBOTTOM, JAMES O.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

8/8/2014

37-00348.001

 

 

BELMONT

OH

BEAVER CS

PRITTS, ANNA

ANTERO MIDSTREAM LLC

LEASE AGREEMENT (COMPRESSOR

7/7/2014

37-00468.000
37-00470.001

 

 

BELMONT

WV

WVCS

BAKER, URSAL KAREN

ANTERO MIDSTREAM LLC

STATION OPTION AND EASEMENT AGREEMENT

6/27/2014

38369

N/A

N/A

TYLER

WV

NALLEY

CRAIG, JACK

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/18/2014

4-12-20.2
4-12-17
4-12-41

 

 

TYLER

WV

NALLEY

GOODFELLOW, JANET FAYE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/5/2014

4-12-34.1
4-12-39

 

 

TYLER

WV

NALLEY

WELLS, DAVID E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/19/2014

4-12-40

 

 

TYLER

 





199

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

NALLEY

WELLS, DAVID E.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT ROAD ACCESS EASEMENT AGREEMENT

6/19/2014

4-12-40

 

 

TYLER

WV

NALLEY

WELLS, DAVID E.

ANTERO MIDSTREAM LLC

AGREEMENT AND TEMPORARY WAREYARD

6/19/2014

4-12-40

N/A

N/A

TYLER

WV

NALLEY

LEWIS, RICHARD & RACHEL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/19/2014

4-12-40.6

 

 

TYLER

WV

FOLGER

LITTLE,RICKIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/1/2014

4-12-51

 

 

TYLER

WV

NALLEY TO EH

MAGRUDER, PAUL E. & JANE ANN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/24/2014

4-12-54.2

 

 

TYLER

WV

NALLEY LP

MEREDITH,JAN WILLIAMS

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

WV

NALLEY TO EH

MEREDITH, JAMES R. & GLORIA I.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND WAREYARD AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

WV

NALLEY TO EH

MEREDITH, JAMES R. & GLORIA I.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

WV

NALLEY TO EH

MEREDITH, JAN WILLIAM BEARD, LUANNE M.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

 





200

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

NALLEY TO EH

MEREDITH, JAN WILLIAM BEARD, LUANNE M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND WAREYARD AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

WV

NALLEY TO EH

MEREDITH, JAN WILLIAM BEARD, LUANNE M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/27/2014

4-13-15

 

 

TYLER

WV

NALLEY TO EH

MEREDITH, JAMES R. & GLORIA I.

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD EASEMENT AGREEMENT

7/4/2014

4-13-15

N/A

N/A

TYLER

WV

SANCHO

HEASTER, CATHY JO, ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/2/2014

48-1-4-6.4

 

 

TYLER

WV

HEASTER

MULLET, ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/10/2014

48-1-8-24.2

PENDING

PENDING

TYLER

WV

NALLEY TO EH

MOFFIT, NEVEN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/26/2014

4-8-30.2

N/A

N/A

TYLER

WV

NALLEY TO EH

MOFFIT, NEVEN

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

6/26/2014

4-8-30.2

N/A

N/A

TYLER

WV

NALLEY TO EH

MOFFIT, NEVEN

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

6/26/2014

4-8-30.2

N/A

N/A

TYLER

WV

NALLEY

STILL,CLEATUS

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/9/2014

4-8-40

 

 

TYLER

WV

NALLEY

STILL,CLEATUS

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

9/2/2014

4-8-40

 

 

TYLER

WV

NALLEY

STILL,CLEATUS

ANTERO MIDSTREAM LLC

OF OPTION AND TEMPORARY WAREYARD

9/2/2014

4-8-40

 

 

TYLER

WV

NALLEY TO EH

KYLE, DAVID, ET AL.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2014

4-8-41

N/A

N/A

TYLER

 





201

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

NALLEY TO EH

KYLE, DAVID, ET AL.

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/26/2014

4-8-41

N/A

N/A

TYLER

WV

NALLEY TO EH

KYLE, DAVID, ET AL.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

6/13/2014

4-8-41

N/A

N/A

TYLER

WV

NALLEY TO EH

PHILLIPS, GARY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/22/2014

48-4-8-39.1

N/A

N/A

TYLER

WV

FOLGER

NALLEY, ROBERT & VIRGINIA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/9/2014

4-8-54

 

 

TYLER

WV

NALLEY TO EH

NALLEY, ROBERT, ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/15/2014

4-8-54, 39;
4-12-13,
14

N/A

N/A

TYLER

WV

FOLGER

KINCAID, ROBERT & LUCY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/9/2014

4-8-55
4-8-56

 

 

TYLER

WV

NALLEY

JERRY DAVIES, GWENDOLYN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/18/2014

4-8-58

 

 

TYLER

WV

NALLEY

JERRY DAVIES, GWENDOLYN

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

8/30/2014

4-8-58

 

 

TYLER

WV

NALLEY

FOLGER, BURL & COLLEEN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/16/2014

4-8-59

 

 

TYLER

WV

NALLEY TO EH

STILL, CLEATUS T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/9/2014

48-8-40

N/A

N/A

TYLER

WV

NALLEY TO EH

CHRISTEN, ROBERT N.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/1/2014

4-9-10

 

 

TYLER

WV

NALLEY TO EH

RUSH, DONAL L. & RONAL W.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND TEMPORARY WAREYARD AGREEMENT

9/4/2014

4-9-14

N/A

N/A

TYLER

WV

NALLEY TO EH

RUSH, DONAL L. & RONAL W.

ANTERO MIDSTREAM LLC

OPTION AND TEMPORARY WAREYARD AGREEMENT

7/12/2014

4-9-14
4-9-12

N/A

N/A

TYLER

WV

NALLEY TO EH

RUSH, DONAL L. & RONAL W.

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

7/12/2014

4-9-14
4-9-12

N/A

N/A

TYLER





202

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

NALLEY TO EH

RUSH, RONAL W.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

7/12/2014

4-9-14.1

N/A

N/A

TYLER

WV

NALLEY TO EH

RUSH, RONAL W.

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

7/12/2014

4-9-14.1

N/A

N/A

TYLER

WV

NALLEY TO EH

JOCHUM, LARRY M. & BETTY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/2/2014

4-9-15;
4-9-15.1;
4-9-43;
4-9-43.1

N/A

N/A

TYLER

WV

NALLEY TO EH

JOCHUM, LARRY M. & BETTY L.

ANTERO MIDSTREAM LLC

PERMANENT ROAD AGREEMENT

7/2/2014

4-9-15;
4-9-15.1;
4-9-43;
4-9-43.1

N/A

N/A

TYLER

WV

NALLEY TO EH

JOCHUM, LARRY M. & BETTY L.

ANTERO MIDSTREAM LLC

OF OPTION AND TEMPORARY WAREYARD

8/26/2014

4-9-15;
4-9-15.1;
4-9-43;
4-9-43.1

N/A

N/A

TYLER

WV

NALLEY TO EH

GRIMES, DONALD

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/2/2014

4-9-16

 

 

TYLER

WV

NALLEY LP

RIFFLE, ETHAN A.& MARSHA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/25/2014

4-9-17

 

 

TYLER

WV

NALLEY LP

RIFFLE, ETHAN A.& MARSHA

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD

6/25/2014

4-9-17

 

 

TYLER

WV

NALLEY LP

RIFFLE, ETHAN A.& MARSHA

ANTERO MIDSTREAM LLC

AGREEMENT AND WAREYARD AGREEMENT

6/25/2014

4-9-17

 

 

TYLER

WV

NALLEY

SMITH,MICHAEL V. & DEBRA K.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/30/2014

4-9-18

 

 

TYLER

WV

NALLEY

SMITH,MICHAEL V. & DEBRA K.

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

9/2/2014

4-9-18

 

 

TYLER

WV

NALLEY TO EH

MEYERS, RUSSELL L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2014

4-9-19

N/A

N/A

TYLER

WV

STARK TO HYRE

TALLMAN,STACY AND RONALD JR

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

9/13/2014

4-9-2

 

 

DODDRIDGE

WV

NALLEY TO EH

SMITH, MICHAEL AND DEBRA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/30/2014

4-9-20
4-9-18

 

 

TYLER

 





203

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

NALLEY LP

KAPRICH, LARRY G.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/28/2014

4-9-6.1
4-9-6

 

 

TYLER

WV

CANTON NORTH AND CANTON WATER

METHENY, JACK D. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/25/2011

5-10-10

1/2/2014

319/438 #190106

DODDRIDGE

WV

NORTH CANTON CONNECTOR

YEAGER, CHARLES W. III

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD AGREEMENT

7/17/2014

5-11-15
5-11-14

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTOPHER

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

4/10/2014

5-11-16

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTPHER

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

4/26/2014

5-11-16

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTOPHER L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

7/15/2014

5-11-16

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTOPHER

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

8/26/2014

5-11-16

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/17/2014

5-17-3.2
5-17-3.3
5-17-14
5-23-1

NA

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD EASEMENT AGREEMENT

6/12/2014

5-17-3.2
5-17-3.3
5-17-14
5-23-1

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

SIMMONS, CRAIG A. & CONNIE L.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

8/12/2014

5-11-4

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

LEMASTER, HAZEL

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD

4/19/2014

5-11-5
5-11-5.2
5-11-5.3

 

 

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GAMBLE, JASIN

ANTERO MIDSTREAM LLC

MODIFICATION ADDED WAREYARD

3/31/2014

5-11-7
5-11-7.1

 

 

DODDRIDGE

 





204

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CANTON NORTH AND CANTON WATER

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/25/2012

5-17-03
5-17-11
5-17-12.1

5/16/2012

396/29 #59818

TYLER

WV

CANTON NORTH AND CANTON WATER

WOLF, CHARLES E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/16/2011

5-12-40

9/6/2013

425/192 #77269

TYLER

WV

CANTON NORTH AND CANTON WATER

WOLF, CHARLES E.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

9/16/2011

5-12-40

9/6/2013

425/198 #77270

TYLER

WV

CANTON NORTH AND CANTON WATER

TAYLOR, BERNARD JR.

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

8/5/2011

5-12-40.2

9/9/2013

2/610 #77380

TYLER

WV

CANTON NORTH AND CANTON WATER

TAYLOR, BERNARD JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/3/2012

5-12-40.2

9/6/2013

425/186 #77268

TYLER

WV

NORTH CANTON CONNECTOR

SR. AND JULIA JONES, RONALD R. JR JONES, MICHAEL

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

4/24/2014

5-17-12
5-17-13

 

 

DODDRIDGE

WV

CANTON NORTH AND CANTON WATER

JONES, RONALD R., SR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/8/2011

5-17-12
5-17-13

9/3/2013

424/813 #77105

TYLER

WV

CANTON NORTH AND CANTON WATER

TENNANT, JAMES ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/3/2011

5-17-15

9/3/2013

424/821 #77106

TYLER

WV

NORTH CANTON CONNECTOR

TRUSTEE OF THE CHILDREN'S TRUST LAFALCE, ASHLIE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/16/2014

5-17-3

N/A

N/A

DODDRIDGE

WV

DRAKE

ADAMS, DAVID L & PEGGY S

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/13/2014

5-18-48
5-18-53

N/A

N/A

DODDRIDGE

WV

DRAKE

ADAMS,DAVID L. Et Al

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/5/2014

5-18-54
5-18-66

 

 

DODDRIDGE

WV

DRAKE LINE

OWENS,DAVID

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/3/2014

5-18-58

 

 

DODDRIDGE

WV

DRAKE LINE

OWENS,DAVID

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD TO COMPRESSOR

9/3/2014

5-18-58

 

 

DODDRIDGE

WV

CANTON NORTH AND CANTON WATER

SWEENEY, RALPH ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/2/2011

5-20-13
5-20-6.2
5-20-17.1

9/6/2013

425/208 #77272

TYLER

 





205

--------------------------------------------------------------------------------

 

 

WV

CANTON NORTH AND CANTON WATER

SWEENEY, RALPH ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

5-20-13
5-20-6.2
5-20-17.1

9/6/2013

425/208 #77272

TYLER

WV

CANTON NORTH AND CANTON WATER

SWEENEY, RALPH ET AL

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

1/12/2012

5-20-13
5-20-6.2
5-20-17.1

9/9/2013

425/439 #77379

TYLER

WV

CANTON NORTH AND CANTON WATER

SWEENEY, RALPH ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/10/2013

5-20-13
5-20-6.2
5-20-17.1

9/6/2013

425/204 #77271

TYLER

WV

NORTH CANTON CONNECTOR

HENNING, CHARLES & ZELDA

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

4/5/2014

5-23-1.1

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

FRANKLIN, JEAN FRANKLIN, THOMAS FRAKNLIN, RANDALL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGR EEMENT

1/18/2014

5-29-2

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

SAMER, MATTHEW UNDERWOOD, DUSTIN

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

4/4/2014

5-29-33

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

FERREBEE, DAVID

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

4/28/2014

5-5-5
5-5-12

N/A

N/A

DODDRIDGE

WV

PENNINGTON SO

DAVIS, BRIAN E

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/14/2013

6-11-17

10/2/2014

336/100 #212305

DODDRIDGE

WV

PENNINGTON NO.

PENNINGTON, BERNARD, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/28/2013

6-11-3

N/A

N/A

DODDRIDGE

WV

PENNINGTON SO

PENNINGTON, BERNARD, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

6-11-3

PENDING

PENDING

DODDRIDGE

WV

HARTLEY TO NOBLE

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

6/10/2014

6-12-16
6-12-23
6-12-27

N/A

N/A

TYLER

WV

HARTLEY TO NOBLE

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

6/10/2014

6-12-16
6-12-23
6-12-27

N/A

N/A

TYLER

WV

HARTLEY WATER

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

7/30/2014

6-12-23
6-12-27

N/A

N/A

TYLER

WV

WALNUT WEST

SHEPHERD,JASON F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2013

6-13-24
6-13-24.2

 

 

TYLER





206

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

HINES

CLEVENGER, CHARLES & CHERYL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

4/11/2014

6-14-4
6-14-7

N/A

N/A

DODDRIDGE

WV

HINES

CLEVENGER, CHARLES

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

4/16/2014

6-14-4
6-14-7

 

 

DODDRIDGE

WV

CLINE

CLINE, JOHNNIE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

8/19/2013

6-15-13.3

8/19/2013

311/206 #181741

DODDRIDGE

WV

J GUM

NORTON, GARRY R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/11/2014

6-16-15
6-19-6

N/A

N/A

DODDRIDGE

WV

GUM

CASTILOW,GEORG E

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/26/2014

6-19-15

N/A

N/A

DODDRIDGE

WV

J GUM

GANDY, LEONARD & NADINE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/15/2014

6-20-1

N/A

N/A

DODDRIDGE

WV

J GUM

WOODRUFF, HARVEY C. III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/1/2014

6-20-20.1;
6-20-20.3

N/A

N/A

DODDRIDGE

WV

J GUM

BEE, WARREN E. & JUDY E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/28/2014

6-20-3;
6-20-9

N/A

N/A

DODDRIDGE

WV

J GUM

DEVERICKS, CLIFFORD

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

7/26/2014

6-20-4;
6-20-5

N/A

N/A

DODDRIDGE

WV

WOLF PEN

ROSS, ALVIN HART, SAMMIE MARIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

4/23/2014

6-5-7

PENDING

PENDING

DODDRIDGE

WV

IKE

MORRIS_I. L. (IKE)

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

6/5/2014

6-7-1

 

 

DODDRIDGE

WV

IKE

MORRIS,I.L. (IKE)

ANTERO MIDSTREAM LLC

PIPELINE EASEMENT AND RIGHT OF WAY

7/10/2013

6-7-1

1/9/2014

319/608 #190621

DODDRIDGE

WV

LICK RUN

MORRIS,I.L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/10/2014

6-7-1

 

 

DODDRIDGE

WV

SNAKE RUN

MCCLAIN,ROGER II,JOHN,ROGER AND STACEY

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

7/21/2014

6-8-40

N/A

N/A

DODDRIDGE

 





207

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

SNAKE RUN

MCCLAIN,ROGER,S TACY,ROGER II, &JOHN

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

7/21/2014

6-8-40

N/A

N/A

DODDRIDGE

WV

SNAKE RUN

MCCLAIN,ROGER,S TACY,ROGER II, &JOHN

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

7/21/2014

6-8-40

 

 

DODDRIDGE

WV

WOLF PEN

MCCLAIN,ROGER ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

7/21/2014

6-8-40

PENDING

PENDING

DODDRIDGE

WV

WOLF PEN

MCCLAIN,ROGER ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

7/21/2014

6-8-40

PENDING

PENDING

DODDRIDGE

WV

SNAKE RUN

MCCLAIN,ROGER,STACY,ROGER II, &JOHN

ANTERO MIDSTREAM LLC

AGREEMENT FOR SURFACE FACILITY

7/21/2014

6-8-40

 

 

DODDRIDGE

WV

WOLF PEN

JONES, JEANETTE HICKS, REBECCA NICHOLSON,

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/8/2014

6-8-8

PENDING

PENDING

DODDRIDGE

WV

WOLF PEN

JONES, JEANETTE HICKS, REBECCA NICHOLSON, ROBERT

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/8/2014

6-8-8

N/A

N/A

DODDRIDGE

WV

COFOR

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

8/7/2014

8-11-1;
8-11-12;
1-7-19

 

 

DODDRIDGE

WV

WEST END CONNECTOR

CRISS, GRANVILLE JR. & ROSE MAE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/17/2014

8-11-8

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

LOWTHER, PATRICIA L., ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/22/2014

8-11-9

 

 

DODDRIDGE

WV

WEST END CONNECTOR

SPENCER,EARLDE NE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/18/2014

8-12-1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

WYCKOFF, GEORGE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/17/2014

8-12-13.1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

JOHNSON,CHAD W.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/3/2014 6 MONTH OPTION

8-12-14

 

 

DODDRIDGE

 





208

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

KARL EXPRESS

WYCKOFF, GEORGE M. & SANDRA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/19/2014

8-12-17

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

HOLTZ, FRANK JR.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/4/2014

8-12-2

 

 

DODDRIDGE

WV

WEST END CONNECTOR

LOWERY,EVA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/24/2014

8-12-23
8-12-6

 

 

DODDRIDGE

WV

WEST END CONNECTOR

WALKER,SHARON & RONALD BURNS

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/16/2014

8-12-4

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

WALKER,SHARON & RONALD BURNS

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT

9/15/2014

8-12-4

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

WALKER,SHARON & RONALD BURNS

ANTERO MIDSTREAM LLC

PAYMENT FOR TEMP. ACCESS ROAD AND

9/15/2014

8-12-4

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

SPENCER ENTERPRISES, LLC

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/18/2014

8-12-68
8-34-3
8-8-40

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

LEONCE, LEBEL A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/30/2014

8-12-61

 

 

DODDRIDGE

WV

WVCS

KEY OIL COMPANY BUTLER, FRANKLIN

ANTERO MIDSTREAM LLC

STATION OPTION AND EASEMENT

7/8/2014

8-12-64.1;
8-12-64;
8-12-71.1;
8-12-51;
8-12-50

N/A

N/A

DODDRIDGE

WV

DEETS

BRITTON, ERIC W, ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/25/2014

8-12-69

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

SMITH,MARK RAYMOND

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/3/2014

8-12-70

 

 

DODDRIDGE

WV

WEST END CONNECTOR

SMITH, JOHN SAMUEL

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD

9/26/2014

8-12-9
8-12-10
8-12-12

 

 

DODDRIDGE

WV

WEST END CONNECTOR

MAYLE, CAROL E. & CECILIA A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/29/2014

8-12-98

 

 

DODDRIDGE

 





209

--------------------------------------------------------------------------------

 

 

WV

WEST END CONNECTOR

COTTRILL, TIMOTHY & ERMA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/12/2014

8-13-15

 

 

DODDRIDGE

WV

DEETS

COSTILOW, EARNEST & MILDRED

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/15/2014

8-13-4

N/A

N/A

DODDRIDGE

WV

DEETS

COSTILOW, EARNEST & MILDRED

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

7/15/2014

8-13-4

N/A

N/A

DODDRIDGE

WV

DEETS

COSTILOW, EARNEST & MILDRED

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

7/15/2014

8-14-4

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

MORRIS,IKE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/10/2014

8-16-17

 

 

DODDRIDGE

WV

WEST END CONNECTOR

SAMER,MATTHEW T., Et Al

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/9/2014

8-16-21

 

 

DODDRIDGE

WV

JACKSON

SELLERS, DENNIS J. & DELSA R.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

8/7/2014

8-1-69
8-1-69.2

N/A

N/A

RITCHIE

WV

KARL EXPRESS

GAIN, AARON L. & GAINS, PERRY B.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/20/2014

8-1-7

N/A

N/A

DODDRIDGE

WV

WHITE OAK SOUTH CS

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

STATION OPTION AND EASEMENT AGREEMENT

7/1/2014

8-19-25

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

SMITH, ERIC S.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/23/2014

8-2-5
8-2-5.2

 

 

DODDRIDGE

WV

STRICKLING

FITZGERALD, JOHN M.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

6/11/2014

8-4-14.1

 

 

DODDRIDGE

WV

STRICKLING LINE

RAVENSCROFT, WAYNE C

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

6/23/2014

8-4-21

 

 

DODDRIDGE

WV

STRICKLING LINE

WILLIAMS, LARRY J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6/8/2014

8-4-26
8-4-34

 

 

DODDRIDGE





210

--------------------------------------------------------------------------------

 

 

WV

STRICKLING LINE

HOOPER, JOHNNY B

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT PERMANENT

6/26/2014

8-4-27

 

 

DODDRIDGE

WV

WEST END CONNECTOR

PAUL STRICKLING, REBECCA RUTH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2014

8-4-28;
8-4-36

N/A

N/A

DODDRIDGE

WV

STRICKLING

ALEXANDER, MATTHEW W.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/16/2014

8-4-32
8-4-35

 

 

DODDRIDGE

WV

MID-CANTON COMPRESSOR SITE

WILLIAMS, LARRY J.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT (COMPRESSOR SITE)

6/8/2014

8-4-37.5

 

 

DODDRIDGE

WV

STRICKLING

KATHERINE J. UNDERWOOD, PHILLIP S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/17/2014

8-4-9
8-4-30

N/A

N/A

DODDRIDGE

WV

MID-CANTON COMPRESSOR SITE

NOLL, FRANCIS J

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE PROPERTY FOR

6/3/2014

8-5-10
8-5-10.1

 

 

DODDRIDGE

WV

MIDCANTON

M. PHILLIPS, LORELEI SUE FORD, PEGGY

ANTERO MIDSTREAM LLC

AGREEMENT FOR COMPRESSOR SITE

6/27/2014

8-5-16

 

 

DODDRIDGE

WV

MIDCANTON

M. PHILLIPS, LORELEI SUE FORD, PEGGY

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD AGREEMENT

6/27/2014

8-5-16

 

 

DODDRIDGE

WV

WEST END CONNECTOR

RANDALL,LYNCH &CRAIG,DIXIE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/26/2014

8-6-1
8-6-2
8-6-2.5

 

 

DODDRIDGE

WV

MIDDLE

PAINTER, CAROL AND ALFRIEDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/30/2014

8-6-2.3

N/A

N/A

DODDRIDGE

WV

MID-CANTON COMPRESSOR SITE

WILLIAMS, LARRY J.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT (COMPRESSOR SITE)

6/8/2014

8-7-10

 

 

DODDRIDGE

WV

MID-CANTON COMPRESSOR SITE

WILLIAMS, LARRY J.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT (COMPRESSOR SITE)

6/8/2014

8-7-10

 

 

DODDRIDGE

WV

WEST END CONNECTOR

WILLIAMS, LARRY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/14/2014

8-7-10

N/A

N/A

DODDRIDGE





211

--------------------------------------------------------------------------------

 

 

WV

 

WILLIAMS,LARRY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/14/2014

8-7-10
8-4-34
8-4-37.1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

LIPSCOMB, SANDRA ELAINE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/29/2014

8-7-11
8-7-12

 

 

DODDRIDGE

WV

KARL EXPRESS

FRALEY, JANET L. & JAMES R.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/18/2014

8-7-12.1
8-7-19

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

CLARA, FORD A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/29/2014

8-7-13

 

 

DODDRIDGE

WV

WEST END CONNECTOR

SALINA,CHRISTOP HER AND KATHRYN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/12/2014

8-7-18

 

 

DODDRIDGE

WV

WEST END CONNECTOR

KING,DAVID F.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/22/2014

8-7-18.2

 

 

DODDRIDGE

WV

WEST END CONNECTOR

SPONAUGLE,CHAL MER,ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/21/2014

8-7-25

 

 

DODDRIDGE

WV

WEST END CONNECTOR

TRAVIS, BARBARA JEAN, Et Al

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/22/2014

8-7-26
8-7-27
8-7-28

 

 

DODDRIDGE

WV

WEST END CONNECTOR

TRAVIS, BARBARA JEAN, Et Al

ANTERO MIDSTREAM LLC

AGREEMENT AND ACCESS ROAD

9/29/2014

8-7-26
8-7-27
8-7-28

 

 

DODDRIDGE

WV

MIDCANTON

CHIPPS, STEVEN R. & SHAWNA L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT COMPRESSOR SITE

7/2/2014

8-8-12
8-8-6
8-8-5.1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

FRALEY, ROBERT GLENN & SHELLY A.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/20/2014

8-8-15

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

CALHOUN,JACKSO N (LE)

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/5/2014

8-8-31

 

 

DODDRIDGE





212

--------------------------------------------------------------------------------

 

 

WV

WEST END CONNECTOR

WYCKOFF, GEORGE & SUSAN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/17/2014

8-8-36.1

 

 

DODDRIDGE

WV

WEST END CONNECTOR

DAVIS, TENSIL D. (le)

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/25/2014

8-8-45

 

 

DODDRIDGE

WV

WEST END CONNECTOR

WEEKLEY,PAUL II.& LINDA

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/2/2014

8-8-45

 

 

DODDRIDGE

WV

KARL EXPRESS

SPONAUGLE,DAVI D

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/4/2014

8-8-49

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

MCKINNEY,LEONA RD

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/13/2014

8-8-53

 

 

DODDRIDGE

WV

DEETS

HAUG, ROBERT & BETTY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

5/2/2014

8-9-2

N/A

N/A

DODDRIDGE

WV

DEETS

MILLER, DOUGLAS & MILLER

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/3/2014

8-9-3
8-9-1

N/A

N/A

DODDRIDGE

WV

WEST END CONNECTOR

WALLS,TERRY & NEENA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/4/2014

8-9-4.1

 

 

DODDRIDGE

WV

KARL EXPRESS

McCULLOUGH, RICHARD F.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/14/2014

9-1-1-1
9-1-3-7
9-1-20-15

N/A

N/A

DODDRIDGE

WV

KARL EXPRESS

McCULLOUGH, RICHARD F.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/14/2014

9-1-3-10
9-1-3-18
9-1-20-8

N/A

N/A

DODDRIDGE

WV

BALLI

GAGNON, SUSAN C.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/15/2014

9-1-6-9

N/A

N/A

DODDRIDGE





213

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

BUCK RUN

WILLIAMS, GUY R. WILLIAMS, MARY KATHERINE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/13/2014

9-3-13-21.5
9-3-13-21.6
9-3-13-21.7

N/A

N/A

RITCHIE

WV

KARL EXPRESS

LAW, RONALD L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

8/14/2014

9-6-2-1

N/A

N/A

DODDRIDGE

WV

WOLF PEN

ROSS, GEORGE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

8/25/2013

9-6-8-7

PENDING

PENDING

DODDRIDGE

WV

WEST END CONNECTOR

WHITEHILL,TERRI LYNN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/8/2014

9-8-34

 

 

DODDRIDGE

WV

WEST END CONNECTOR

WHITEHILL,TERRI LYNN

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

9/8/2014

9-8-34

 

 

DODDRIDGE

OH

ANDES LATERAL

ERVIN, STEVE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

4/4/2014

01-0021322.001

 

241/110-123 #201400063622

NOBLE

OH

NILA

ZALEHA, ANDY

Antero Midstream Partners LP

SURFACE FACITY AGREEMENT

1/7/2014

07-0021147.000

4/24/2014

246/64 201400064752

NOBLE

WV

JOHN CAMPBELL

CLAYTON, JOAN HIGH

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/14/2014

10-13-32

N/A

N/A

RITCHIE

WV

IRELAND LINE

HARSHBARGER, JASON & MICHELLE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

4/22/2014

10-14-12.1
10-14-12.3
10-14-15
10-14-14.2

OPTION ONLY

OPTION ONLY

RITCHIE

WV

RICHARDS

BERKLEY, JUNE C. ET AL

Antero Midstream Partners LP

PERMANENT ACCESS ROAD TO VALUE SITE

8/13/2014

10-9-1.1

 

 

RITCHIE

WV

PIERPOINT

MCCRAY, JOSEPH L.

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

1/1/2015

1-11-11.1
1-12-31

N/A

N/A

TYLER

WV

PIERPOINT

HEINTZMAN, PATRICIA ANN

Antero Midstream Partners LP

TEMPORARY WORKSPACE

2/23/2014

1-11-22

N/A

N/A

TYLER

WV

PIERPOINT

BAGLEY, LOREN

Antero Midstream Partners LP

TEMPORARY ACCESS ROAD

2/27/2014

1-11-3

N/A

N/A

TYLER

WV

PIERPOINT

BEEM, DIANE BEEM, DAVID BEEM, BONITA

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

1/9/2014

1-11-4

N/A

N/A

TYLER

WV

DOTSON HOLLAND

BRITTON, ROBERT & JACQUELINE

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/21/2014

1-11-9
1-11-9.2

N/A

N/A

DODDRIDGE





214

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

DOTSON HOLLAND

PHILLIPS, ROBERT EDWARD

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

2/20/2014

1-12-7

N/A

N/A

DODDRIDGE

WV

PIERPOINT

HOSKINS, L. GENE & PAMELA

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGR EEMENT

1/17/2014

1-14-1
1-14-2

N/A

N/A

TYLER

WV

FRITZ

PRIMM, LOREN & RUTH

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/10/2014

1-15-17

PENDING

PENDING

DODDRIDGE

WV

FRITZ

PRIMM, LOREN & RUTH

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/10/2014

1-15-17

PENDING

PENDING

DODDRIDGE

WV

FRITZ

HORTON, JUDY

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/1/2014

1-15-20

N/A

N/A

DODDRIDGE

WV

FRITZ

HORTON, JUDY

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

2/1/2014

1-15-20

N/A

N/A

DODDRIDGE

WV

FRITZ

FRITZ, EUGENE AND ROXANNE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/12/2014

1-15-9.1

OPTION ONLY

OPTION ONLY.

DODDRIDGE

WV

FRITZ

FRITZ, EUGENE AND ROXANNE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/12/2014

1-15-9.1

PENDING

PENDING

DODDRIDGE

WV

FRITZ

GRACE, JAN L. AND PHYLLIS A.

Antero Midstream Partners LP

AGREEMENT AND PERMANENT

1/23/2014

1-15-9.4

OPTION ONLY

OPTION ONLY.

DODDRIDGE

WV

FRITZ

LLOYD, CECIL AND KATHRYN

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

3/10/2014

1-15-9.6

PENDING

PENDING

DODDRIDGE

WV

PIERPOINT EXT

FERGUSON, ROGER

Antero Midstream Partners LP

FACILITY EASEMENT AGREEMENT

2/27/2014

1-4-10.2

8/15/2014

453/8 #91267

TYLER

WV

PIERPOINT

UNDERWOOD, RAYMOND

Antero Midstream Partners LP

FACILITY EASEMENT AGREEMENT

2/15/2014

1-4-12

9/4/2014

454/375 #91996

TYLER

WV

DALE LATERAL

UNDERWOOD, RAYMOND

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/3/2014

1-4-13

3/20/2014

439/655 #84757

TYLER

WV

DALE LATERAL

UNDERWOOD, RAYMOND

Antero Midstream Partners LP

SURFACE FACILITY EASEMENT AGREEMENT

2/3/2014

1-4-13

3/20/2014

439/662 #84758

TYLER

 





215

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

GRAFF LATERAL

GRAFF, JOHN AND FRANCES

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/3/2014

1-4-15

8/15/2014

453/1 #91266

TYLER

WV

ROCK RUN

LAMBERT, GEORGE D.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/10/2014

1-4-33

PENDING

PENDING

DODDRIDGE

WV

ROCK RUN

DAVIS, JONATHAN L. ET UX

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/10/2014

1-4-33.1

N/A

N/A

DODDRIDGE

WV

PIERPOINT

HALL, GARY & KATHADINA

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

1/8/2014

1-7-20
1-7-20.1
1-7-20.2
1-7-20.3
1-12-31.1

N/A

N/A

TYLER

WV

PIERPOINT

MONROE, EDNA

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/27/2014

1-8-1
1-8-6.2
1-8-3.4

PENDING

PENDING

TYLER

 





216

--------------------------------------------------------------------------------

 

 

WV

MARKWEST TO BOBCAT

WOOD, GREGG WOOD, BARBARA TRIPP, A. ROBERT TRIPP, CAPTOLIA

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/21/2014

18-300-1
3-18-45

N/A

N/A

HARRISON AND DODDRIDGE

WV

DOTSON HOLLAND

FRAME, MARY H.

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

2/22/2014

1-8-41

N/A

N/A

DODDRIDGE

WV

DOTSON HOLLAND

RYMER, DANIEL & JANET

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

2/1/2014

1-9-32.2

N/A

N/A

DODDRIDGE

WV

DOTSON HOLLAND

MARSH, MICHAEL & JOYCE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/28/2014

1-9-32.3

10/3/2014

336/148 #212359

DODDRIDGE

OH

BISHOP LATERAL

BIEDENBACH, GREGORY

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/6/2014

20-002003.000

 

 

MONROE

OH

BISHOP LATERAL

SCOTT, MARY D.

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

1/21/2014

20-015010.0000

 

 

MONROE

OH

BISHOP LATERAL

SPENCE, CARSON ET UX

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

1/9/2014

20-017003.1000
21-018001.0000

 

 

MONROE

OH

BISHOP LATERAL

ULRICH, FRED ET AL

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/20/2014

20-019007-0000
20-022004.0000

 

 

MONROE

OH

BISHOP LATERAL

RUBEL, STEPHEN

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/18/2014

20-019009.0000

 

 

MONROE

OH

BISHOP LATERAL

DAVISSON, FRED

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/6/2014

20-019011.0000

 

 

MONROE

OH

BISHOP LATERAL

TONKAVICH, LORA

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/7/2014

20-019012.0000

 

 

MONROE

OH

BISHOP LATERAL

HUFFMAN, JERRY ET UX

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/23/2014

20-22002.000

 

 

MONROE

WV

JARVISVILLE TO EQT

SPERRY, L. DIANE SPERRY, CLARENCE E. SPERRY, JANET L.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/7/2014

20-344-35
20-344-36

PENDING

PENDING

HARRISON

 





217

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

JARVISVILLE TO EQT

POTH, KEVIN

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/24/2014

20-364-14

3/25/2014/4-3-2014

1528/872
#201400015247/1
529/75
#201400016380

HARRISON

WV

JARVISVILLE TO EQT

POTH, KEVIN

Antero Midstream Partners LP

SURFACE FACILITY EASEMENT AGREEMENT

2/24/2014

20-364-14

3/25/2014

1528/879
#201400015250

HARRISON

WV

JARVISVILLE TO EQT

POTH, KEVIN J.

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/24/2014

20-364-14

3/25/2014

1528/883
#201400015252

HARRISON

OH

MONROE LATERAL

MONROE FAMILY FARM, LTD

Antero Midstream Partners LP

OF OPTION AND PERMANENT EASEMENT AGREEMENT

3/14/2014

21-008020

10/2/2014

286/407-409
#201400078625

MONROE

OH

BISHOP LATERAL

HARTSHORN, JOHN

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/11/2014

21-018015.0000

 

 

MONROE

OH

BISHOP LATERAL

REED, ROGER ET AL

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/1/2014

21-022008.0000

 

 

MONROE

OH

BISHOP LATERAL

BIEDENBACH, GREGORY

Antero Midstream Partners LP

OPTION/ EASEMENT AGREEMENT

2/6/2014

22-001001.0000

 

 

MONROE

OH

 

Carla Jean Grelles, fka Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker,
and Terry Quaye Hague

Antero Midstream Partners LP

Lease Agreement

41666

31-0021106.000

N/A

N/A

Noble

OH

 

Carla Jean Grelles, fka Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker and
Terry Quaye Hague

Antero Midstream Partners LP

Memorandum of Lease Agreement

41666

31-0021106.000

41668

239/720

Noble

OH

BOND LATERAL

WEBER, BARBARA

Antero Midstream Partners LP

PERMANENT EASEMENT

2/11/2014

31-0021127.000

4/1/2014

244/627
#201400064359

NOBLE

OH

BOND LATERAL

WARNER, VAN ET UX

Antero Midstream Partners LP

PERMANENT EASEMENT

2/27/2014

31-0051208.000

4/1/2014

244/618-626
#201400064358

NOBLE

 





218

--------------------------------------------------------------------------------

 

 

 

OH

BOND LATERAL

ALESHIRE, ILANA G.

Antero Midstream Partners LP

PERMANENT ROAD ACCESS

3/10/2014

31-0051219.000

4/1/2014

244/614 #201400064357

NOBLE

WV

PIERPOINT

HAYMOND, ANNIE B.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/20/2014

3-14-5

3/25/2014

327/130
#201400001562

TYLER

WV

CHARLENE

JACKSON, STEPHEN

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

1/23/2014

3-14-9

N/A

N/A

RITCHIE

WV

CHARLENE

JACKSON, STEPHEN

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

1/23/2014

3-14-9

N/A

N/A

RITCHIE

WV

MARKWEST TO BOBCAT

DOROTHY JUNE GASKINS, SAMUAL C.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/10/2014

3-15-6
3-15-11
3-15-12

3/11/2014

321/544 #195183

DODDRIDGE

WV

MARKWEST TO BOBCAT

DOROTHY JUNE GASKINS, SAMUAL C. MARSHOK,

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

1/20/2014

3-15-6
3-15-11
3-15-12

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

DOROTHY JUNE GASKINS, SAMUAL C. MARSHOK,

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

1/20/2014

3-15-6
3-15-11
3-15-12

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

DOROTHY JUNE GASKINS, SAMUAL C. MARSHOK, SHARON L. SANDERS, CONNIE

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

1/20/2014

3-15-6
3-15-11
3-15-12

3/11/2014

321/553 #195185

DODDRIDGE

WV

PEARL JEAN

PENNINGTON, DEAN & MARTHA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/23/2014

3-16-21

PENDING

PENDING

DODDRIDGE

WV

PEARL JEAN

PENNINGTON, DEAN & MARTHA

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

4/7/2014

3-16-21
3-17-28
3-20-1
3-20-51

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

PERKINS OIL & GAS, INC.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

1/29/2014

3-18-04
3-18-27
3-18-28

N/A

N/A

DODDRIDGE

 





219

--------------------------------------------------------------------------------

 

 

 

WV

MARKWEST TO BOBCAT

GOODSON, THOMAS BUNTING, MARIE WATT, RAAKELI

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12/19/2013

3-18-15.2

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

WILLIAMS, MELVIN L.

Antero Midstream Partners LP

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12/30/2013

3-18-19

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

LOUGH, JUANITA LOUGH, ROBERT LINTON, DENISE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

12/30/2013

3-18-20 3-18-6

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

SHIFFLETT, SR., ROBERT E.

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/8/2014

3-18-32

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

BONDURANT, DORIS L.

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/10/2014

3-18-35

N/A

N/A

DODDRIDGE

 





220

--------------------------------------------------------------------------------

 

 

 

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN

Antero Midstream Partners LP

TEMPORARY WORKSPACE

1/24/2014

3-18-4.1

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MILLER, JOHN H.

Antero Midstream Partners LP

TEMPORARY WORKSPACE AGREEMENT

1/24/2014

3-18-4.6

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MILLER, JOHN H.

Antero Midstream Partners LP

MODIFICATION OF PERMANENT EASEMENT AGREEMENT- ADDED WAREYARD

2/22/2014

3-18-4.6

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

STAMM, EMMAJEAN

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/15/2014

3-18-40
3-18-41
3-18-41.1

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

STAMM, JAMES C.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/16/2014

3-18-44

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

ASH, DELEAH J.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/3/2014

3-18-5

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

GASKINS, WILLIAM E. AND DESSIE A.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/13/2014

3-18-7

PENDING

PENDING

DODDRIDGE

WV

PEARL JEAN

JETT, GLORIA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/16/2014

3-19-7

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

RINGER, ADAM B. & JOSHUA L.

Antero Midstream Partners LP

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12/27/2013

3-21-35
3-21-36

N/A

N/A

DODDRIDGE

 





221

--------------------------------------------------------------------------------

 

 

 

WV

MARKWEST TO BOBCAT

STAMM, NANCY

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/9/2014

3-21-5

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

STAMM, NANCY

Antero Midstream Partners LP

AGREEMENT AND SURFACE FACILITY EASEMENT

1/16/2014

3-21-5

N/A

N/A

DODDRIDGE

WV

MELODY

ROBERTS, MABLE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-2-16

PENDING

PENDING

DODDRIDGE

WV

MELODY

ROBERTS, MABLE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-2-16

PENDING

PENDING

DODDRIDGE

WV

PIERPOINT

PERKINS OIL & GAS, INC.

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

1/9/2014

3-4-10.1
3-4-10.2
3-4-27
3-4-27.1

N/A

N/A

TYLER

WV

PIERPOINT

PERKINS OIL & GAS, INC.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGR EEMENT

1/9/2014

3-4-10.1
3-4-10.2
3-4-27

N/A

N/A

TYLER

WV

PIERPOINT

PERKINS OIL & GAS, INC.

Antero Midstream Partners LP

OF OPTION & PERMANENT EASEMENT AGREEMENT

9/22/2014

3-4-10.1
3-4-10.2
3-4-27

N/A

N/A

TYLER

WV

PIERPOINT

CHRISTOPHER K., TRUSTEE IRENE NUTTER HAYMOND TRUST

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

12/31/2013

3-4-3
3-4-4
3-4-8
3-4-9

PENDING

PENDING

TYLER

WV

PIERPOINT

CHRISTOPHER K., TRUSTEE IRENE NUTTER HAYMOND TRUST

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/31/2013

3-4-3
3-4-4
3-4-8
3-4-9

N/A

N/A

TYLER

WV

PIERPOINT

DOAK, ROSE ANN

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/17/2014

3-4-6

3/25/2014

327/89
#201400001556

TYLER

 





222

--------------------------------------------------------------------------------

 

 

 

WV

PIERPOINT

HAYMOND, CHRISTOPHER HAYMOND, DANIEL HAYMOND, JESSICA

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/11/2014

3-4-9

N/A

N/A

TYLER

WV

PIERPOINT

CHRISTOPHER HAYMOND, DANIEL HAYMOND, JESSICA

Antero Midstream Partners LP

TEMPORARY WORKSPACE

4/11/2014

3-4-9

N/A

N/A

TYLER

WV

RJ SMITH

PRATT, DENZIL ET UX

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

9/5/2013

3-5-10

 

 

DODDRIDGE

WV

MISERY

FOSTER, YVONNE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/15/2014

3-5-3

PENDING

PENDING

DODDRIDGE

WV

N/S CANTON WATER

FOSTER, YVONNE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

3/27/2014

3-5-3

PENDING

PENDING

DODDRIDGE

WV

MISERY

JORDAN FAMILY PARTNERSHIP

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

1/31/2014

3-5-7
3-5-8
3-5-15

PENDING

PENDING

DODDRIDGE

WV

PIERPOINT

MAHONEY, JAMES D.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/15/2014

3-9-1

N/A

N/A

TYLER

WV

PIERPOINT

MAHONEY, JAMES D.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/15/2014

3-9-1

N/A

N/A

TYLER

WV

PIERPOINT

MAHONEY, JAMES D.

Antero Midstream Partners LP

TEMPORARY WORKSPACE

3/24/2014

3-9-1

N/A

N/A

TYLER

WV

PIERPOINT

SCOTT, ROGER AND DONNA

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGR EEMENT

1/17/2014

3-9-19

N/A

N/A

TYLER

WV

PIERPOINT

SCOTT, ROGER AND DONNA

Antero Midstream Partners LP

TEMPORARY ACCESS ROAD TO ENTER SOUTHERN WAREYARD ON MARSH RUN

8/15/2014

3-9-19

 

 

TYLER

WV

N/S CANTON WATER

RUBLE, SCOTTY & MARTHA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

3/25/2014

3-9-2

PENDING

PENDING

DODDRIDGE





223

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

PIERPOINT

AND BEATRICE PIERCE, ERNEST PIERCE, LEWIS F., JR.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGR EEMENT

1/16/2014

3-9-23.1

N/A

N/A

TYLER

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTOPHER L.

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/4/2014

5-11-16

PENDING

PENDING

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COFFMAN, CHRISTOPHER L.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/21/2014

5-11-16

8/25/2014

332/718
#208476

DODDRIDGE

WV

NORTH CANTON CONNECTOR

LAFALCE, ASHLIE

Antero Midstream Partners LP

OPTION PERMANENT EASEMENT AGREEMENT

3/17/2014

5-17-13

8/25/2014

332/701
#208466

DODDRIDGE

WV

NORTH CANTON CONNECTOR

HENNING, CHARLES R. AND ZELDA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

3/2/2014

5-23-1.1

8/25/2014

332/669
#208452

DODDRIDGE

WV

NORTH CANTON CONNECTOR

ARCHER, J. SAMUEL

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/27/2014

5-23-15

8/25/2014

332/710
#208470

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN DILLON, DIANA & EDSEL KERBY, TAMMY BAILEY, MEGAN WINSTON LOVE
FAMILY TRUST

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/17/2014

5-23-2

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

NORTON, JAMES L. & LAWANNA J.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

12/23/2013

5-23-4
5-23-4.1

8/25/2014

332/693
#208463

DODDRIDGE

WV

NORTH CANTON CONNECTOR

NORTON, JAMES L. & LAWANNA J.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS AGREEMENT

12/31/2013

5-23-4
5-23-4.1

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

DODRILL, OPAL O.

Antero Midstream Partners LP

AGREEMENT AND PERMANENT

2/14/2014

5-23-8

N/A

N/A

DODDRIDGE

 





224

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

NORTH CANTON CONNECTOR

JOHNSON, JOHNIE, JR.

Antero Midstream Partners LP

AGREEMENT AND PERMANENT EASEMENT

2/12/2014

5-23-8.1

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

PENNINGTON, DEAN R.

Antero Midstream Partners LP

OF OPTION AND PERMANENT EASEMENT AGREEMENT

12/28/2013

5-25-43
5-25-43.1
5-25-43.2

10/2/2014

336/97
#212303

DODDRIDGE

WV

BOBCAT TO EQT

ASH, TIMOTHY AND PAULA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/9/2014

5-29-3

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

FAIN, CHARLES T.

Antero Midstream Partners LP

ROAD ACCESS EASEMENT AGREEMENT

2/12/2014

5-29-34

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

UNDERWOOD, RODNEY AND DEBORAH

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

2/17/2014

5-30-6

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

UNDERWOOD, RODNEY AND DEBORAH

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

2/18/2014

5-30-6

N/A

N/A

DODDRIDGE

WV

NEW MILTON TO MIDPT

CRISLIP, REXALL M. ET AL

Antero Midstream Partners LP

ROAD ACCESS

11/16/2012

6-12-34
6-12-39

9/19/2013

313/269
#183431

DODDRIDGE

WV

NORTON

FIEDLER, ANNELISE (FKA ANNE KELLY)

Antero Midstream Partners LP

AGREEMENT AND PERMANENT EASEMENT

2/4/2014

6-15-13.1

N/A

N/A

DODDRIDGE

WV

PENNINGTON NORTH

MORRIS, IKE

Antero Midstream Partners LP

WORKSPACE/ EXTRA TEMPORARY

1/20/2014

6-7-1

N/A

N/A

DODDRIDGE

WV

WILLIARD

KEPLINGER, II, DALE W. & MELISSA

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

12/27/2013

6-8-17

PENDING

PENDING

DODDRIDGE

WV

NEW MILTON

MCCLAIN, ROGER A.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMEN

6/9/2013

6-8-40

9/12/2013

312/509
#183038

DODDRIDGE

WV

WILLARD

ROSS, GEORGE

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

2/1/2014

6-8-7

N/A

N/A

DODDRIDGE

 





225

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

FRITZ

INDIVIDUALLY AND AS TRUSTEE OF THE FIFER FAMILY REVOCABLE TRUST

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/18/2014

8-22-6

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

STRICKLING

FOSTER, YVONNE

Antero Midstream Partners LP

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

2/15/2014

8-4-5

N/A

N/A

DODDRIDGE

OH

ROE

ROE, RUBY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2013

01-0021352.000

4/1/2014

244/548
201400064351

NOBLE

OH

ROE

ROE, RUBY L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

8/2/2013

01-0021352.000

4/1/2014

244/557
201400064352

NOBLE

OH

ROE

CARPENTER, SAHWN Q. & HERBERT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/23/2013

01-0021355.000

4/1/2014

244/537
201400064349

NOBLE

OH

ROE

CARPENTER, MAX ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/30/2013

01-0050092.000

4/1/2014

244/563
201400064353

NOBLE

OH

ROE

CARPENTER, MAX ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/30/2013

01-0050092.000

4/1/2014

244/563
201400064353

NOBLE

OH

ROE

DOLLSION, RICHARD & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2013

01-21324.000

4/1/2014

244/530
201400064348

NOBLE

OH

HILL CS LAT

DRAKE, JEFF & GREGG

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/23/2012

05-0021098.000

10/9/2012

211/779-788
#201200056315

NOBLE

OH

HILL CS LAT

WILLIAMSON, NANCY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/19/2012

05-0021101.000

10/9/2012

211/771-778
#201200056314

NOBLE

OH

HILL CS LAT

HILL, SCOTT ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

7/27/2012

05-0021106.000

10/12/2012

212/107-116
#201200056431

NOBLE

OH

HILL CS LAT

HILL, SCOTT ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2012

05-0021106.000
05-0050836.000

10/9/2012

211/762-770
#201200056313

NOBLE

OH

HILL CS LAT

COOPER, SAMMY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/25/2012

05-0021179.000

10/9/2012

211/789-796
#201200056316

NOBLE

 





226

--------------------------------------------------------------------------------

 

 

OH

HILL CS LAT

COOPER, SAMMY ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/25/2012

05-21179.000

10/12/2012

212/101-106
#20120005630

NOBLE

OH

SCHROEDER

ZALEHA, ANDY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/22/2013

07-0021147.000

4/23/2013

222/699-706
#201300059141

NOBLE

OH

SCHROEDER

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANET EASEMENT AGREEMENT

8/3/2012

07-0021148.000

4/23/2013

222/791-798
#201300059155

NOBLE

OH

SCHROEDER

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANET EASEMENT AGREEMENT

8/3/2012

07-0021148.000
31-0051154.000
07-0021148.000

4/23/2013

222/791-798
#201300059155

NOBLE

WV

IRELAND

ANTILL/O'NEILL

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

5/23/2012

10-14-10
10-14-3.1
10-14.3

6/28/2012

316/987
#201200002133

RITCHIE

WV

CAMPBELL

ANTILL - O'NEIL HEIRS

ANTERO MIDSTREAM LLC

DEED AND EASEMENT

5/23/2012

10-14-3.1
10-14-10

6/28/2012

322/41

RITCHIE

WV

WVCS

WILLIAMSON, ANDREW, ET UX

ANTERO MIDSTREAM LLC

COMPRESSOR SITE ACCESS ROAD

1/14/2012

10-14-3.2

9/4/2014

330/877
#20144967

RITCHIE

WV

YOLANDA

WILLIAMSON, ANDREW & YOLANDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

1/14/2012

10-14-3.2

2/7/2013

318/951
#201300000530

RITCHIE

WV

YOLANDA

WILLIAMSON, ANDREW & YOLANDA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

1/3/2013

10-14-3.2

2/7/2013

318/960
#201300000532

RITCHIE

WV

WVCS

KNIGHT, TRACY C., ET UX

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

1/13/2012

10-14-3.3
10-9-21

1/30/2014

324/311
#201400000485

RITCHIE

WV

RICHARDS

MCKINNEY, FRED & SHARON J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/18/2012

10-8-5

9/11/2013

322/992
#201300004220

RITCHIE

WV

RICHARDS

MCKINNEY, FRED & SHARON J.

ANTERO MIDSTREAM LLC

OF PERMANENT EASEMENT (ADDITIONAL

11/20/2012

10-8-5

9/11/2013

322/992
#201300004220

RITCHIE

WV

RICHARDS

MCKINNEY, FRED &SHARON J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/18/2012

10-8-5

9/11/2013

322/1006
#201300004222

RITCHIE

WV

RICHARDS

LANGFORD, JACK ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-8-6

10/2/2012

318/642 #201200004721

RITCHIE

WV

RICHARDS

LANGFORD, JACK ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/3/2012

10-8-6

8/21/2013

322/699
#201300003939

RITCHIE

WV

RICHARDS

RICHARDS, JOHN W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-8-7

9/24/2013

323/10
#201300004412

RITCHIE





227

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

RICHARDS

RICHARDS, JOHN W.

ANTERO MIDSTREAM LLC

OF OPTION AND PERMANENT EASEMENT AGREEMENT

11/29/2012

10-8-7

5/28/2013

321/742
#2013000002519

RITCHIE

WV

RICHARDS

RICHARDS, JOHN W.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/29/2012

10-8-7

5/28/2013

321/742
#2013000002519

RITCHIE

WV

RICHARDS

BERKLEY, JUNE C. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/3/2012

10-9-1
10-9-1.1
10-9-1.2

PENDING

PENDING

RITCHIE

WV

RICHARDS

BERKLEY, JUNE C. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-9-1.1

12/2/2012

318/651
#201200004723

RITCHIE

WV

RICHARDS

BERKLEY, JUNE C. ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

1/18/2012

10-9-1.1

1/30/2014

324/299
#201400000483

RITCHIE

WV

RICHARDS

CAMPBELL, JOHN ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/30/2012

10-9-10.1

9/11/2013

322/1006
#201300004222

RITCHIE

WV

RICHARDS

CAMPBELL, JOHN, ET UX

ANTERO MIDSTREAM LLC

OF PERMANENT EASEMENT (ADDITIONAL LINE)

11/15/2012

10-9-10.1

PENDING

PENDING

RITCHIE

WV

MCGILL

CLARK, TERESA L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

5/28/2013

1-10-19

9/4/2013

312/204
#182515

DODDRIDGE

WV

SUA

MANCUSO, ANTHONY

ANTERO MIDSTREAM LLC

GROUND LEASE

10/6/2011

1-10-3

 

 

DODDRIDGE

WV

PIERPOINT

HOSKINS, L. GENE ET UX

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

12/11/2012

1-14-1; 1-14-2
1-14-2.1; 1-14-3
1-11-23
1-11-24

3/20/2014

439/617
#84752

TYLER

WV

ROBERT WILLIAMS

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/25/2013

1-15-6.4

1/9/2014

319/525
#190606

DODDRIDGE

WV

WVCS

MATHEY, WILLIS LEE, ET AL

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

5/1/2010

18-262-1

11/13/2011

1501/28

HARRISON

WV

 

Willis Lee Matthey & Forest Warner Mathhey

ANTERO MIDSTREAM LLC

Memorandum of Surface Facility Easement

40299

18-262-1

41226

1501/28

Harrison

WV

SUA

SPERRY HARDWOODS, INC.

ANTERO MIDSTREAM LLC

GROUND LEASE

6/6/2012

18-282-62

 

 

HARRISON

WV

SUA

SPERRY HARDWOODS, INC.

ANTERO MIDSTREAM LLC

GROUND LEASE

6/6/2012

18-282-62

 

 

HARRISON

 





228

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

VOGT

JOELYNN FAMILY PRESERVATION

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/20/2012

1-9-7

2/22/2013

305/289
#172463

DODDRIDGE

OH

REUSSER

WILLS, SHELBA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

5/21/2013

20-010001.000
20-017001.000

 

 

MONROE

OH

REUSSER

WILLS, SHELBA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2012

20-010001.000
21-011006.000

6/12/2013

244/541-548
#201300068539

MONROE

OH

REUSSER

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/17/2013

20-0100020000;
20-0100030000;
21-0100050000;
21-0100060000;
21-0100070000;

6/12/2013

244/701-708
#201300068558

MONROE

OH

REUSSER

RUBEL, JEFFERY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/10/2012

20-0100160.000
20-010010.0000
20-0110020.000

6/12/2013

244/576-583
#201300068542

MONROE

OH

REUSSER

RUBEL, JEFFERY

ANTERO MIDSTREAM LLC

MODFICATION OF OPTION/EASEME NT AGREEMENT

3/19/2013

20-0100160.000
20-010010.0000
20-0110020.000

6/12/2013

244/584-592
#201300068543

MONROE

OH

REUSSER

DAVIDSON, CARRIE ET ALL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/11/2013

20-011001.000

6/12/2013

244/553-575
#201300068451

MONROE

OH

REUSSER

ESCHLIMAN, MARY M. & JOHN D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/1/2013

20-014005.0000
20-014011.0000

9/19/2013

252/682-689
#201300070487

MONROE

OH

REUSSER

OLIVER, JOHN N. , SR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/19/2013

20-015005.000

6/12/2013

244/657-664
#201300068552

MONROE

OH

REUSSER

BURKHART, LEONARD E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2013

200150070000
220010040000

6/12/2013

244/631-640
#201300068549

MONROE

OH

REUSSER

SCOTT, MARY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/31/2012

20-015010.000
20-016010.000

6/12/2013

244/602-610
#201300068546

MONROE

OH

REUSSER

BIEDENBACH, DENNIS & ELAINE

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/5/2013

20-015012.000

9/19/2013

252/690-694
#201300070488

MONROE

OH

REUSSER

BIEDENBACH, DENNIS & ELAINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/31/2012

20-0150120.000

6/12/2013

244/689-696
#201300068556

MONROE

OH

REUSSER

BIEDENBACH, DENNIS & ELAINE

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

6/2/2013

20-0150120.000

6/12/2013

244/697-700
#201300068557

MONROE

OH

REUSSER

BIEDENBACH, ARTHUR

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/2/2013

20-0150160.000

6/12/2013

244/621-630
#201300068548

MONROE

 





229

--------------------------------------------------------------------------------

 

 

 

OH

REUSSER

KUHN JOSEPH ETUX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

3/29/2013

20-016005
20-017006 21-011010

9/19/2013

252/668-678
201300070485

MONROE

OH

REUSSER

KUHN JOSEPH ETUX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

5/14/2013

200160050000
210160051000
210110100000

9/19/2013

252/663-667
#20130007084

MONROE

OH

REUSSER

BLACKSTONE, DAVID & NICOLYN

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

4/18/2013

20-016008.000

NOT RECORDED

 

MONROE

WV

 

Clarence E. Sperry, L. Diane Sperry, Janet L. Sperry

ANTERO MIDSTREAM LLC

Surface Facility Easement

40328

20-324-1,
20-344- 1

40721

1472/1124

Harrison

WV

WVCS

CORDER, GERALD WAYNE, ET UX

ANTERO MIDSTREAM LLC

LEASE

10/13/2011

20-361-10

40856

1479/616
#201100055303

HARRISON

WV

WVCS

CORDER, GERALD WAYNE, ET UX

ANTERO MIDSTREAM LLC

LEASE

10/13/2011

20-361-10

40856

1479/616
#201100055303

HARRISON

WV

WVCS

CORDER, GERALD WAYNE, ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

12/16/2011

20-361-11

4/2/2012

1486/976
#201200015178

HARRISON

WV

WVCS

CORDER, GERALD WAYNE, ET UX

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT (ROAD)

3/16/2012

20-361-11

41001

1486/981
#201200015181

HARRISON

WV

WVCS

HURST, CLARA MAE

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

3/10/2009

20-403-4

6/24/2009

1433/1196
#200900020750

HARRISON

WV

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

ANTERO MIDSTREAM LLC

Memorandum of Compressor Facility Easement

39943

20-403-4

39988

1433/1198

Harrison

WV

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

ANTERO MIDSTREAM LLC

Amendment and Ratification of Compressor Facility Easement

40670

20-403-4

40625

1465/268

Harrison





230

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

MONROE LATERAL

KLINKENBERG, CHARLES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/21/2013

21-008014.0000

3/11/2014

267/306-312
201400073986

MONROE

OH

MONROE LATERAL

MONROE FAMILY FARM, LTD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMEENT

7/2/2013

21-008020.000

3/6/2014

267/340-346
#201400073986

MONROE

OH

MONROE LATERAL

BRIGGS, BOBBY & CANDY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/18/2012
OPT EXT. 5/4/13

21-009003.0000

3/6/2014

267/306-313
#201400073988

MONROE

OH

MONROE LATERAL

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/9/2013

21-009008.000
21-009007.000

3/6/2014

267/314-322
#201400073987

MONROE

OH

MONROE LATERAL

MCDOUGAL, RICK ET UX

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT

10/17/2012
OPT EXT. 5/4/13

21-009025.0000

 

 

MONROE

OH

MONROE LATERAL

MCDOUGAL, RICK ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/17/2012
OPT EXT. 5/4/13

21-009025.0000
21-008013.0000

3/6/2014

267/332-339
#201400073989

MONROE

OH

OHIO-COMP SITE

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AGREEMENT

9/13/2013
OPT EXT SIGNED

21-0100070.000
20-0100030.000
20-0100040.000

 

 

MONROE

OH

REUSSER

HEFT, JR., URBAN LEWIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/26/2013

21-011012.000

6/12/2013

244/673-680
#201300068552

MONROE

OH

REUSSER

BLACKSTONE, DAVID & NICOLYN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/31/2012

21-016008.000
20-016004.000

6/12/2013

244/681-688
#20130006855

MONROE

OH

OHIO-COMP SITE

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AGREEMENT

10/4/2013
OPT ETX SIGNED 9/20/13

21-018007.000

 

 

MONROE

WV

WVCS

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

5/9/2013

2-1-10.1;
2-1-11

N/A

N/A

DODDRIDGE

OH

REUSSER

DICK, CORNELIUS & CAROLYN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/20/2013

22-001002
20-015003
20-015003.1

6/12/2013

244/649-656
#201300068551

MONROE

OH

REUSSER

BETTS FAMILY TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/7/2013

22-0020040.000
20-0140080.000

6/12/2013

244/611-620
#201300068547

MONROE

OH

REUSSER

HILL, LINDA K. & SCHWABEN, KATHY J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/12/2013

22-002009.000

6/12/2013

244/593-601
#201300068545

MONROE

 





231

--------------------------------------------------------------------------------

 

 

OH

REUSSER

DICK, JOSEPH A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/30/2012

22-002010.000
22-002001.0000

6/12/2013

244/641-648
#201300068550

MONROE

OH

OHIO-COMP SITE

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AGREEMENT

9/13/2013
OPT EXT SIGNED

23-0021137.000

 

 

NOBLE

OH

SUA - GROUND LEASE

KIRK K. MILLER PROPERTIES LLC

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT - PIPEYARD LEASE

10/1/2012

23-0085343.002,
23-0085343.001,
23-0085345.001,
23-0079320.001,

NOT RECORDED

 

WASHINGTON

OH

 

Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker and

ANTERO MIDSTREAM LLC

Option Agreement and Permanent Easement

41426

31-0021106 & 31-
0051218

41668

239/729

Noble

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PEMANENT EASEMENT AGREEMENT

5/30/2013

31-0021233.000

10/8/2013

233/97-105
#201300061693

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PEMANENT EASEMENT AGREEMENT

5/30/2013

31-0021235.000

10/8/2013

233/97-105
#201300061693

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

OF PERMANENT EASEMENT AGREEMENT

7/12/2013

31-0021235.000

10/8/2013

233/106-109
#201300061694

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PEMANENT EASEMENT AGREEMENT

7/12/2013

31-0021235.000
31-0051215.000
31-0021233.000

10/8/2013

233/106-109
#201300061694

NOBLE

OH

MYRON

FRAKES, I. ROLFE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/ EASEMENT

5/30/2013

31-0021237.000
31-21236.000
31-21230.000

3/7/2014

242/609

NOBLE

OH

MYRON

FRAKES, I. ROLFE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/16/2012

31-0021237.000
31-21236.000
31-21230.000

5/30/2014

241/335-343
#201400063676

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/ EASEMENT

5/30/2013

31-0021240.000

10/8/2013

233/78-82
#201300061689

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/16/2012

31-0021240.000

10/8/2013

233/66-77
#201300061688

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/ EASEMENT

5/30/2013

31-0021240.000

10/8/2013

233/78-82
#201300061689

NOBLE

OH

MYRON

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/23/2013

31-0021262.000

10/8/2013

233/49-53
#201300061685

NOBLE





232

--------------------------------------------------------------------------------

 

 

 

OH

MYRON

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/23/2012

31-0021262.000

10/8/2013

233/40-48
#201300061684

NOBLE

OH

MYRON

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

6/10/2013

31-0021262.000

10/8/2013

233/49-53
#201300061685

NOBLE

OH

MYRON

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

7/18/2013

31-0021262.000

10/8/2013

233/54-56
#201300061686

NOBLE

OH

WAYNE

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

2/1/2013

31-0021264.000

4/23/2013

222/457-463
#201300059104

NOBLE

OH

HILL CS LAT

SCHEETZ, JON & MELANIE

ANTERO MIDSTREAM LLC

OF OPTION/EASEME NT

5/16/2013

31-0021267.000

7/26/2013

227/1125-1128
#201300060466

NOBLE

OH

HILL CS LAT

SCHEETZ, JON & MELANIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/16/2012

31-0021267.000
31-0021268.000

7/26/2013

227/1112-1124
#201300060467

NOBLE

 





233

--------------------------------------------------------------------------------

 

 

 

OH

HILL CS LAT

SCHEETZ, JON & MELANIE

ANTERO MIDSTREAM LLC

OF OPTION/EASEME NT

2/15/2013

31-0021267.000
31-0021268.000

7/26/2013

227/1121-1124
#201300060465

NOBLE

OH

HILL CS LAT

REEVES, RODNEY & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/13/2012

31-0021267.001

7/26/2013

227/1129-1136
#201300060467

NOBLE

OH

HILL CS LAT

REEVES, RODNEY & LINDA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

2/19/2013

31-0021267.001

7/26/2013

227/1137-1140
#210300060468

NOBLE

OH

MYRON

REEVES, RODNEY & LINDA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

5/30/2013

31-0021267.001

7/26/2013

227/1141-1146
#201300060469

NOBLE

OH

MYRON

REEVES, RODNEY ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT (EXHIBIT)

9/13/2013

31-0021267.001

10/8/2013

233/28-31
#20130061682

NOBLE

OH

MYRON

REEVES, RODNEY & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2013

31-0021267.001

10/8/2013

233/32-39
#201300061683

NOBLE

OH

HILL CS LAT

MILEY, KIEL & SHIRLEY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/20/2013

31-0021269.003

7/26/2013

227/1098-1105
#201300060462

NOBLE

OH

HILL CS LAT

MILEY, KIEL & SHIRLEY

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

1/20/2013

31-0021269.003

7/26/2013

227/1106-1111
#201300060463

NOBLE

OH

HILL CS LAT

MILEY, KIEL & SHIRLEY

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

1/20/2013

31-0021269.007

7/26/2013

227/1106-1111
#201300060463

NOBLE

OH

MYRON

MILLER, LOIS JANE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2013

31-0021270

12/3/2013

236/330
#201300062509

NOBLE





234

--------------------------------------------------------------------------------

 

 

 

OH

MYRON

MILLER, LOIS JANE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2013

31-0021270

12/3/2013

236/330
#201300062509

NOBLE

OH

HILL CS LAT

JUSTICE, TIMOTHY L

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCCESS EASEMENT

6/21/2013

31-0021274.000

7/26/2013

227/1088-1092
#201300060460

NOBLE

OH

HILL CS LAT

JUSTICE, TIMOTHY L

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT -

6/21/2013

31-0021274.000

7/26/2013

227/1093-1097
#201300060461

NOBLE

OH

HILL CS LAT

JUSTICE, TIMOTHY L

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/19/2013

31-0021275.000

7/26/2013

227/1080-1087
#201300060459

NOBLE

OH

HILL CS LAT

BLAKNEY, MATTHEW

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/25/2012

31-0021276.000

7/26/2013

227/1077-1079
#201300060458

NOBLE

OH

HILL CS LAT

NEUHART, JOHN PAUL JR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/8/2012

31-0021331.000
32-21311.000

7/26/2013

227/951-960
#201300060436

NOBLE

OH

MILEY

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/25/2012

31-0021340.000

4/23/2013

222/713-720
#201300059143

NOBLE

OH

MILEY

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

11/7/2012

31-0021340.000

4/23/2013

222/721-725
#201300059144

NOBLE

OH

MILEY

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

2/2/2013

31-0021340.000

4/23/2013

222/726-731
#201300059145

NOBLE

OH

OHIO-COMP SITE

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

EXTENDED THROUGH
9/29/2015

31-0021340.000

 

 

NOBLE

OH

ROBERT

MILEY, ARDITH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2013

31-0021353.000

12/3/2013

236/426-433
#201300062524

NOBLE

 





235

--------------------------------------------------------------------------------

 

 

 

OH

ROBERT

MILEY, ARDITH

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

8/6/2013

31-0021353.000

12/3/2013

236/434-438
201300062525

NOBLE

OH

ROBERT

MILEY, ROBERT ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2013

31-0021354.000
31-0021355.000

12/3/2013

236/414-421
#201300062522

NOBLE

OH

ROBERT

MILEY, ROBERT ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/29/2013

31-0021355.000

12/3/2013

236/422-425
#201300062523

NOBLE

OH

MILEY

MILEY, PAUL L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/25/2012

31-0021356.000

4/23/2013

222/732-738
#201300059146

NOBLE

OH

MILEY

MILEY, PAUL L.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASMEN T

11/9/2012

31-0021356.000

4/23/2013

222/739-743
#201300059147

NOBLE

OH

OHIO-COMP SITE

MILEY, PAUL L.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

EXTENSION THROUGH
10/5/2015

31-0021356.000

 

 

NOBLE

OH

MILEY

MILEY, JOHN W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/4/2012

31-0021357.000

4/23/2013

222/744-751
#201300059148

NOBLE

OH

MILEY

MILEY, JOHN W.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

10/25/2012

31-0021357.000

4/23/2013

222/752-745
#201300059149

NOBLE

OH

MILEY

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/22/2012

31-0021358.000

4/23/2013

222/755-763
#201300059150

NOBLE

OH

MILEY

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

10/27/2012

31-0021358.000

4/23/2013

222/764-765
#201300059151

NOBLE

 





236

--------------------------------------------------------------------------------

 

 

 

OH

SCHROEDER

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

3/4/2013

31-0021358.000

4/23/2013

222/812-815
#201300059158

NOBLE

OH

SCHROEDER

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/26/2013

31-0021358.000

7/26/2013

227/990-993
#201300060443

NOBLE

OH

ROBERT

MILEY, JACK, TRUSTEE ET UX

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

7/1/2013

31-0021359.000

12/3/2013

236/439-446
#201300062526

NOBLE

OH

ROBERT

MILEY, JACK, TRUSTEE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/1/2013

31-0021359.000

12/3/2013

236/439-446
#201300062526

NOBLE

OH

RICH

RICH, LOUISE ANNETTE ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/30/2013

31-0021366.000

4/23/2013

222/526-536
#201300059115

NOBLE

OH

RICH

MILEY, JACK R., TRUSTEE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2013

31-0021369.000

4/23/2013

222/512-519
#201300059113

NOBLE

OH

RICH

MILEY, JACK R., TRUSTEE ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

11/12/2012

31-0021369.000

4/23/2013

222/520-525
#201300021253

NOBLE

OH

SCHROEDER

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/4/2012

31-0021370.000
31-0021358.000

4/23/2013

222/803-811
#201300059157

NOBLE





237

--------------------------------------------------------------------------------

 

 

 

OH

SCHROEDER

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANET EASEMENT AGREEMENT

8/3/2012

31-0051154.000

4/23/2013

222/791-798
#201300059155

NOBLE

OH

SCHROEDER

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

2/27/2013

31-0051154.000

4/23/2013

222/799-802
#201300059156

NOBLE

OH

HILL CS LAT

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

2/5/2013

31-0051214.001

4/23/2013

222/493-498
#201300059911

NOBLE

OH

HILL CS LAT

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/5/2013

31-0051214.001

4/23/2013

227/897-904
#201300060429

NOBLE

OH

HILL CS LAT

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/10/2013

31-0051214.001

7/26/2013

227/905-911
#201300059110

NOBLE

OH

WAYNE

TRAILWAY INVESTMENTS, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/25/2012

31-0051214.001

4/23/2013

222/485-492
#201300059109

NOBLE

OH

HILL CS LAT

COURTS, JAMES P.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/13/2013

31-0051214.002

7/26/2013

227/1168-1173
#201300060473

NOBLE

OH

HILL CS LAT

COURTS, JAMES P.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

6/19/2013

31-0051214.002

7/26/2013

227/1174-1177
#201300060473

NOBLE





238

--------------------------------------------------------------------------------

 

 

 

OH

HILL CS LAT

COURTS, JAMES P.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/9/2012

31-0051214.002
31-0021267.003

7/26/2013

227/1147-1155
#201300060470

NOBLE

OH

HILL CS LAT

COURTS, JAMES P.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/6/2013

31-0051214.002
31-0021267.003

7/26/2013

227/1160-1167
#201300060472

NOBLE

OH

HILL CS LAT

COURTS, JAMES P.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

2/19/2013

31-0051214.002
31-0021267.003

7/26/2013

227/1156-1159
#201300060471

NOBLE

OH

HILL CS LAT

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

2/13/2013

31-0051214.005

4/23/2013

222/480-484
#201300059107

NOBLE

OH

HILL CS LAT

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2013

31-0051214.005

9/19/2013

231/267-274
#201300061253

NOBLE

OH

HILL CS LAT

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/1/2013

31-0051214.005

9/19/2013

231/285-292
#201300061256

NOBLE

OH

WAYNE

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

31-0051214.005

4/23/2013

222/447-456
#201300059103

NOBLE

OH

WAYNE

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

2/1/2013

31-0051214.005

4/23/2013

222/457-463
#201300059104

NOBLE

OH

WAYNE

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

10/29/2012

31-0051214.005

4/23/2013

222/464-469
#201300059105

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

7/12/2013

31-0051215.000

10/8/2013

233/106-109
#201300061694

NOBLE

 





239

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

MYRON

ADAMIK, THOMAS & JACQUELINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/22/2012

31-0051216.000

10/8/2013

233/124-131
#201300061698

NOBLE

WV

MELODY

GRIFFIN, VIRGINIA L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-12-16

8/1/2014

332/174
#206505

DODDRIDGE

WV

MELODY

KIMBALL, BOREMAN R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-12-16

8/1/2014

332/174
#206505

DODDRIDGE

WV

MELODY

KIMBALL, JOSEPH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-12-16

8/1/2014

332/174
#206505

DODDRIDGE

WV

MELODY

KIMBALL, MARVIN G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-12-16

8/1/2014

332/174
#206505

DODDRIDGE

WV

MELODY

KIMBALL, MICHAEL S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-12-16

8/1/2014

332/174
#206505

DODDRIDGE

WV

LEMLEY

MOUNT SALEM REVIVAL GROUNDS, INC.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

4/12/2013

3-13-10.1

N/A

N/A

DODDRIDGE

WV

LEMLEY

MOUNT SALEM REVIVAL GROUNDS, INC.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

4/12/2013

3-13-10.1

PENDING

PENDING

DODDRIDGE

WV

WALNUT WEST

VAUGHAN, STEVEN EUGENE & MARY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/25/2012

3-13-12; 3-13-13

2/24/2014

326/91
#2014942

RITCHIE

WV

REVIVAL

MOUNT SALEM REVIVAL GROUNDS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

12/17/2012

3-13-15.1

3/15/2014

321/436
#194712

DODDRIDGE

 





240

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

KRAMER

MOORE, DWIGHT E. & TINA M.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

9/19/2012

3-13-17

N/A

N/A

DODDRIDGE

WV

KRAMER

MOORE, DWIGHT E. & TINA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/19/2012

3-13-17

3/5/2014

321/443
#194713

DODDRIDGE

WV

KRAMER

MOORE, DWIGHT E. & TINA M.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

9/19/2012

3-13-17

9/19/2013

313/233
#183425

DODDRIDGE

WV

REVIVAL

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

10/10/2012

3-13-17
3-13-21
3-13-22

11/5/2013

316/616
#186375

DODDRIDGE

WV

WALNUT WEST

WELLS, ROGER D. ET UX

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

12/29/2012

3-13-18.1

PENDING

PENDING

RITCHIE

WV

WALNUT WEST

WAGGONER, EDDY D. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/12/2012

3-13-19; 3-13-20;
3-13-21

1/30/2014

324/484
#201400000509

RITCHIE

WV

CHARLENE

WAGGONER, EDDY D. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY

11/3/2012

3-13-20; 3-13-19;
3-13-21

1/30/2014

324/294
#201400000482

RITCHIE

WV

CHARLENE

WAGGONER, EDDY D. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/12/2012

3-13-20; 3-13-19;
3-13-21

1/30/2014

324/484
#201400000509

RITCHIE

WV

CHARLENE

ROBINSON, LISA D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/13/2012

3-13-24

1/30/2014

324/416
#201400000499

RITCHIE

WV

WALNUT WEST

BLANKENSHIP, DENNIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/4/2012 EXTENSION 12/4/2013

3-13-8; 3-13-8.1;
3-13-8.2

8/21/2013

322/703
#201300003940

RITCHIE

WV

REVIVAL

WILLIAMS, JERRY L. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/24/2012

3-13-9

PENDING

PENDING

DODDRIDGE

 





241

--------------------------------------------------------------------------------

 

 

 

WV

REVIVAL

WILLIAMS, LARRY G. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

12/15/2012

3-13-9.1

PENDING

PENDING

DODDRIDGE

WV

WALNUT WEST

HURST, JEFFERY & BRENDA K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/2/2013

3-14-11

1/30/2014

324/435
#201400000502

RITCHIE

WV

WALNUT WEST

BUTCHER, FLOYD T. III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/1/2013

3-14-11.10

1/30/2014

324/449
#201400000504

RITCHIE

WV

ZINN

ZINN, ERNEST E. III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/19/2013

3-14-20
3-14-20.2
3-14-20.1

4/15/2013

319/460
#201300001717

RITCHIE

WV

WALNUT WEST

JACKSON, STEVEN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/18/2013

3-14-22
3-14-9

1/30/2014

324/409
#201400000498

RITCHIE

WV

WVCS

JACKSON, STEVEN

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

5/20/2013

3-14-9

N/A

N/A

RITCHIE

WV

MOORE AND CANTON WATER

GRAY, FREDERICK AND ALLISON

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

3/9/2012

3-16-2.1

3/28/2012

297/586 #161378

DODDRIDGE

WV

WVCS

PENNINGTON, DEAN ET UX

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

3/20/2013

3-16-21
3-17-28

N/A

N/A

DODDRIDGE

WV

CHARLENE

JACKSON, KENNETH H. JR. & NANCY SUE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/23/2012

3-19-9.1

1/30/2014

324/304
#201400000484

RITCHIE

OH

HILL CS LAT

NEUHART, GENE BRENT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/8/2012

32-0021311.003

7/26/2013

227/943-950
#201300060453

NOBLE

OH

HILL CS LAT

RICH, CARL & JANE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/11/2013

32-0021313.000

7/26/2013

227/935-942
#201300060434

NOBLE

OH

HILL CS LAT

DETTRA, TODD & TABITHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/9/2013

32-0021315.000

7/26/2013

227/1030-1037
#201300060451

NOBLE

 





242

--------------------------------------------------------------------------------

 

 

 

OH

HILL CS LAT

DETTRA, LANNY & SUSAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/21/2012

32-0021315.002

7/26/2013

227/1056-1063
#201300060455

NOBLE

OH

HILL CS LAT

LEACH, LARRY T. JR. & TRUDI

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/9/2013

32-0021315.007

7/26/2013

227/1043-1050
#201300060453

NOBLE

OH

HILL CS LAT

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/2/2013

32-0021323.000
37-0011332.000

7/26/2013

227/912-919
#201300060431

NOBLE

WV

WALNUT WEST

JACKSON, CRAIG ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/23/2013

3-20-1

1/31/2014

324/559
#201400000549

RITCHIE

WV

WALNUT WEST

SHAHAN, RICHARD A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2013

3-20-4

N/A

N/A

RITCHIE

WV

WALNUT WEST

CUNNINGHAM, S.A.

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

11/21/2012

3-20-5
3-20-5.1
3-20-5.2

N/A

N/A

RITCHIE

WV

WALNUT WEST

CUNNINGHAM, S.A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/3/2013

3-20-5; 3-20-5.1; 3
20-5; 3-20-6

N/A

N/A

RITCHIE

WV

MELODY

LEMASTERS, BARBARA KAY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-2-16

PENDING

PENDING

DODDRIDGE

WV

MELODY

KIMBALL, BOREMAN KIMBALL, MARVIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/7/2013

3-2-16

PENDING

PENDING

DODDRIDGE

WV

COASTAL

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY AGREEMENT

7/18/2012

3-2-4.2
5-17-03

9/5/2013

425/167 #77237

TYLER

WV

WVCS

JACKSON, NORMAN

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

5/14/2013

3-4-33

N/A

N/A

RITCHIE

WV

RJ SMITH

CHESTNUT GROVE CHRISTIAN CHURCH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/21/2013

3-5-30.1

 

 

DODDRIDGE

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

4/15/2013

36-0021039.000

 

 

NOBLE





243

--------------------------------------------------------------------------------

 

 

OH

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its

ANTERO MIDSTREAM LLC

Lease Agreement

41317

37-0011295.000
and
37- 0021294.000

N/A

N/A

Noble

OH

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Pipelines)

41317

37-0011295.000
and
37- 0021294.000

41338

219/726

Noble

OH

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Access)

41317

37-0011295.000
and
37- 0021294.000

41338

219/734

Noble

OH

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Utilities)

41317

37-0011295.000
and
37-0021294.000

41338

219/742

Noble

OH

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill

ANTERO MIDSTREAM LLC

Memorandum of Lease Agreement

41317

37-0011295.000
and
37-0021294.000

41338

219/719

Noble

OH

HILL CS LAT

HILL, JEFFREY S., TRUSTEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/11/2013

37-0011330.000
37-0011332.000

7/26/2013

227/920-927
#201300060432

NOBLE

OH

OHIO-COMP SITE

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

12/19/2012

37-0021195.000
37-0021194.000

 

 

NOBLE

WV

WVCS

KLEIN, BENITA

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

6/11/2013

3-8-1.1

N/A

N/A

RITCHIE

WV

WVCS

KLEIN, BENITA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

2/27/2014

3-8-1.1

 

 

RITCHIE

WV

PRATT LAT

PRATT, CLARENCE O. AND JUANITA J.

ANTERO MIDSTREAM LLC

OPTION FOR PERMAMENT EASEMENT

5/23/2012

3-8-11

N/A

N/A

DODDRIDGE

WV

PRATT LAT

PRATT, CLARENCE O. AND JUANITA J.

ANTERO MIDSTREAM LLC

EXTENSION OF OPTION

11/8/2012

3-8-11

N/A

N/A

DODDRIDGE





244

--------------------------------------------------------------------------------

 

 

WV

PRATT LAT

JACKSON, VANCE

ANTERO MIDSTREAM LLC

OPTION FOR PERMAMENT EASEMENT

11/8/2012

3-8-3

N/A

N/A

DODDRIDGE

WV

PRATT LAT

HIGGINBOTHAM, PAMELA ANN

ANTERO MIDSTREAM LLC

EXTENSION OF OPTION

11/6/2012

3-8-6

N/A

N/A

DODDRIDGE

WV

PIERPOINT

PIERCE, LEWIS

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

12/20/2012

3-9-23.1

9/4/2014

330/870
#20144966

TYLER

WV

WALNUT WEST

MCCULLOUGH, ELSIE L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/2/2012

39527

N/A

N/A

RITCHIE

WV

ROY

WRIGHT, JAMES N. & TAMMY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/15/2012

5-11-20

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

WVCS

GLASPELL, SHAWN

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

4/20/2013

5-11-34; 5-11-34.2

N/A

N/A

DODDRIDGE

WV

ROY

LEMASTERS, HAZEL

ANTERO MIDSTREAM LLC

SURFACE FACILITY

10/15/2012

5-11-5.2

1/9/2014

319/582 #190615

DODDRIDGE

WV

ROY

LEMASTERS, HAZEL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

5-11-5; 5-11-5.2;
5 11-5.3

PENDING

PENDING

DODDRIDGE

WV

WVCS

HAYES, SHIRLEY ET AL

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

4/26/2013

5-12-3

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

JONES, RONALD R., SR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2012

5-17-12

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

JONES, RONALD R., SR.

ANTERO MIDSTREAM LLC

SURFACE FACILITY

12/8/2012

5-17-12

9/16/2013

426/270 #77765

DODDRIDGE

WV

NORTH CANTON CONNECTOR

JONES, RONALD R., SR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

4/24/2014

5-17-12

PENDING

PENDING

DODDRIDGE

WV

NORTH CANTON CONNECTOR

JONES, RONALD R., SR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2012

5-17-12

PENDING

PENDING

DODDRIDGE

WV

WVCS

MOORE, EMMA J.

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

4/24/2013

5-18-4

N/A

N/A

DODDRIDGE

WV

ROY

FERREBEE, DAVID & BETTY

ANTERO MIDSTREAM LLC

SURFACE FACILITY

10/11/2012

5-5-5
5-5-12

9/11/2013

312/416 #182964

DODDRIDGE

WV

ROY

FERREBEE, DAVID & BETTY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/11/2012

5-5-5; 5-5-12

PENDING

PENDING

DODDRIDGE

WV

SUA

BARNES, RONALD G

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT (PIPEYARD)

6/9/2012

6-1-10.03

10/15/2013

315/384 #184756

DODDRIDGE





245

--------------------------------------------------------------------------------

 

 

 

WV

IKE

JETT, EDWARD ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

5/28/2013

6-11-1

12/6/2013

318/549 #188590

DODDRIDGE

WV

PENNINGTON NO.

JETT, EDWARD ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/28/2013

6-11-1

12/6/2013

318/549 #188590

DODDRIDGE

WV

NEW MILTON

LUOTTO, JOHN A

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/18/2013

6-11-2

9/19/2013

313/215
#1836421

DODDRIDGE

WV

IKE

YEAGER, CHARLES, III

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/17/2013

6-11-4

9/9/2013

312/314 #182763

DODDRIDGE

WV

COASTAL HILLTOP

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY AGREEMENT

7/2/2012

6-12-17

10/5/2012

303/302 #167312

DODDRIDGE

WV

WHITEHAIR

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/2/2012

6-12-17

10/5/2012

303/302 #167312

DODDRIDGE

WV

COASTAL HILLTOP

NICHOLSON, MILTON DEAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/29/2011

6-12-30

10/24/2012

303/572 #167994

DODDRIDGE

WV

WVCS

NICHOLSON, RICHARD ET AL

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

3/15/2013

6-12-33

N/A

N/A

DODDRIDGE

WV

WVCS

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT

2/14/2012

6-12-34

3/2/2012

297/273

DODDRIDGE

WV

WVCS

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

TANKER PIPELINE AREA AGREEMENT

6/28/2012

6-12-34

9/9/2013

312/286

DODDRIDGE

WV

WVCS

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

DEED AND EASEMENT AGREEMENT

1/24/2012

6-12-34

3/2/2012

297/256

DODDRIDGE

WV

WVCS

WOLFE, CHARLES

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

4/2/2013

6-12-40

N/A

N/A

TYLER

WV

SNIDER

HARPER, MATTHEW & SHAUNA

ANTERO MIDSTREAM LLC

VALVE SITE

11/15/2012

6-13-14
6-13-15
6-13-16
6-13-17
6-13-18

8/21/2013

424/43 #76613

TYLER

WV

SNIDER

HARPER, MATTHEW & SHAUNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/12/2013

6-13-15;
6-13-16;
6-13-17;
6-13-18

8/21/2013

424/50 #76614

TYLER

WV

SNIDER

SNIDER, TERRY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/17/2012

6-13-19

8/19/2013

423/774 #76558

TYLER



246

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

SNIDER

RITCHIE PETROLEUM CORPORATION, INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/16/2012

6-13-22

8/19/2013

423/744 #76554

TYLER

WV

SNIDER

PETROLEUM CORPORATION, INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/1/2013

6-13-22

9/16/2013

426/255 #77763

TYLER

WV

SNIDER

RITCHIE PETROLEUM CORPORATION, INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/8/2013

6-13-40
6-13- 22

8/19/2013

423/763 #76556

TYLER

WV

CLINE

FLUHARTY, MICHAEL D. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

6/14/2013

6-15-1

8/19/2013

311/188 #181734

DODDRIDGE

WV

ERWIN VALLEY

BURTON, VIVIAN E. & DELANEY, LORETTA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/28/2011

6-15-12

4/10/2012

298/687 #161754

DODDRIDGE

WV

WVCS

JONES, HATTIE M.

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

6/20/2013

6-15-5

N/A

N/A

TYLER

WV

RUDDY

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

RELEASE AND AGREEMENT TO CHANGE LOCATION OF EASEMENT

1/15/2013

6-19-11
6-19-12

3/5/2014

321/411 #194706

DODDRIDGE

WV

RUDDY

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

3/19/2012

6-19-11
6-19-12
6-19-1

11/20/2012

304/103 #168828

DODDRIDGE

WV

RUDDY

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

3/19/2012

6-19-11
6-19-12
6-19-1

11/20/2012

304/103 #168828

DODDRIDGE

WV

ERWIN VALLEY

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/19/2012

6-19-12
6-19-11
6-19-1

11/20/2012

304/103 #168828

DODDRIDGE

WV

ERWIN VALLEY

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

OF PIPELINE EASEMENT AGREEMENT

9/14/2012

6-19-12
6-19-11
6-19-1

11/27/2012

304/115 #168875

DODDRIDGE

WV

ERWIN VALLEY

HINTERER, DOLOR ES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/26/2012

6-19-2

10/3/2012

303/234 #167162

DODDRIDGE

WV

WILLARD

MCCLAIN, ROGER A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT
AGREEMEN

6/19/2013

6-4-31
6-4-31.1

9/12/2013

312/501 #183037

DODDRIDGE

 





247

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

PENNINGTON NO.

MORRIS, IKE ( I L )

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/10/2013

6-7-1

1/9/2014

319/608 #190621

DODDRIDGE

WV

LOWTHER

KEPLINGER, DALE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/11/2013

6-8-17

12/6/2013

318/514 #188584

DODDRIDGE

WV

NEW MILTON

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

METER & VALVE SITE RIGHT OF WAY AGREEMENT

6/28/2013

6-8-35
6-12-1

1/9/2014

319/623 #190624

DODDRIDGE

WV

NEW MILTON

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

ROAD RIGHT OF WAY AGREEMENT

6/28/2013

6-8-35
6-12-1

1/9/2014

319/623 #190624

DODDRIDGE

WV

NEW MILTON

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PIPELINE AGREEMENT

8/28/2013

6-8-35
6-12-1

1/9/2014

319/623 #190624

DODDRIDGE

WV

NEW MILTON

MEANS, KEVIN M. AND CINDY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/18/2013

6-8-36

4/18/2013

312/456 #182973

DODDRIDGE

WV

NEW MILTON

COMSTOCK IRREVOCABLE TRUST

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

7/16/2013

6-8-39

9/11/2013

312/446 #182971

DODDRIDGE

WV

NEW MILTON TO MIDPT

COMSTOCK IRREVOCABLE TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/7/2013

6-8-39

1/9/2014

319/47 #190609

DODDRIDGE

WV

LOWTHER

LOWTHER, KENNETH, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/23/2013

6-8-4

12/6/2013

318/528 #188586

DODDRIDGE

WV

LOWTHER

MCCLAIN, ROGER A., ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/19/2013

6-8-40

9/12/2013

312/501 #183037

DODDRIDGE

WV

NEW MILTON

MCCLAIN, ROGER A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMEN

6/19/2013

6-8-40

9/12/2013

312/501 #183037

DODDRIDGE

 





248

--------------------------------------------------------------------------------

 

 

WV

WVCS

MCCLAIN, ROGER ET AL

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

6/19/2013

6-8-40

N/A

N/A

DODDRIDGE

WV

LOWTHER

BOWYER, NOMA SUE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/9/2013

6-8-5

12/6/2013

318/521 #188585

DODDRIDGE

PA

ROBINSON

ROBISON, ROBERT CETUX

ANTERO MIDSTREAM LLC

EASEMENT

11/6/2012

700-001-00-00-
0024-00

 

 

WASHINGTON

PA

ROBINSON

KELLER, JACK W. ET UX

ANTERO MIDSTREAM LLC

EASEMENT

3/24/2012

700-001-00-00-
0028-02

PENDING

PENDING

WASHINGTON

PA

DOERFLER

DOERFLER, FREDERICK G. ET UX & DOERFLER, GREGORYL.

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AND TAP SITE EASEMENT

8/25/2009

700-004-00-00- 0008-00;700-004- 00-00-0025-01

 

 

WASHINGTON

PA

ROBINSON

ROSS, DALE T.ET UX

ANTERO MIDSTREAM LLC

EASEMENT

40977

700-004-00-00- 0009-00 700-004-00-00- 0011-00

PENDING

PENDING

WASHINGTON

WV

WVCS

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

2/15/2013

7-11-1

N/A

N/A

DODDRIDGE

WV

WVCS

ROSS, MIKE AND IKE MORRIS

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

2/5/2010

7-285-16

2/19/2011

1442/686

HARRISON

WV

 

Mike Ross ,inc. & I. L. Morris

ANTERO MIDSTREAM LLC

Memorandum of Surface Facility Easement

40214

7-285-16

40228

1442/686

Harrison

WV

WVCS

MALE, KIMBERLY A

ANTERO MIDSTREAM LLC

COMPRESSOR SITE AGREEMENT

1/24/2009

7-285-51

2/18/2009

1427/937

HARRISON

 





249

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

HWY 50 XING CANTON WATER

KEY OIL COMPANY ET AL

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

4/19/2013

8-12-50

N/A

N/A

DODDRIDGE

WV

HWY 50 XING CANTON WATER

KEY OIL COMPANY ET AL

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

4/19/2013

8-12-51

N/A

N/A

DODDRIDGE

WV

HWY 50 XING CANTON WATER

BIG 'D' ENTERPRISES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/24/2013

8-12-80 8-13-14 8-13-16

N/A

N/A

DODDRIDGE

WV

WVCS

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

3/7/2013

8-19-25

N/A

N/A

DODDRIDGE

WV

KRAMER

KRAMER, CELEITA A.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

9/19/2012

8-9-4

N/A

N/A

DODDRIDGE

WV

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Pipelines)

41248

Central District, Doddridge Co., WV; TM/P: 6/6

41249

304/242

Doddridge

WV

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Electrical-

41248

Central District, Doddridge Co., WV; TM/P: 6/6

41249

304/249

Doddridge

WV

 

William Patrick James

ANTERO MIDSTREAM LLC

Permanent Easement Agreement

41117

Central District, Doddridge Co., WV; TM/P: 6/6

41528

312/431

Doddridge

WV

 

Hattie Markle Jones

ANTERO MIDSTREAM LLC

Permanent Easement Agreement

41249

Meade Dist., Tyler Co., WV; TM/P:
15/5

41505

423/723

Tyler

 





250

--------------------------------------------------------------------------------

 

 

WV

 

Ronald G. Barnes

ANTERO MIDSTREAM LLC

Ground Lease

41429

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

N/A

N/A

Doddridge

WV

 

Ronald G. Barnes

ANTERO MIDSTREAM LLC

Memorandum of Ground Lease Agreement

41429

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

41562

315/384

Doddridge

WV

 

Mary Frances Harms, Nancy Louise Antill, Timothy R. O’Neill, Kathleen

ANTERO MIDSTREAM LLC

Easement Agreement

41052

Union Dist., Ritchie Co., WV; TM/P: 14/10; 14/13.1; 14/3

41088

316/981

Ritchie

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

Amendment and Ratification of Surface Use Agreement

40744

07-285-51

40751

1473/1335

Harrison

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

Amendment and Ratification of Surface Use Agreement

41010

07-285-51

41031

1489/927

Harrison

OH

 

W. Richard Robertson and L. Sue Robertson

ANTERO MIDSTREAM LLC

Option and Permanent Easement Agreement

41443

36-0021031.000

41540

231/679

Noble

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

Memorandum of Surface Use Agreement

39836

7-285-51

39862

1427/937

Harrison

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

Surface Use Agreement

39836

7-285-51

N/A

N/A

Harrison

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

Amendment and Ratification of Surface Use

40744

7-285-51

40751

1473/1335

Harrison

WV

WVCS

DOTSON, RENDAL, ET UX

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

7/22/2011

20-9 20-16

12/19/2011

295/169

DODDRIDGE

WV

 

Rendal J. Dotson & Sandra G. Dotson

ANTERO MIDSTREAM LLC

Memorandum of Amended and Restated Surface Use Lease and

40746

20-9 & 16

40896

295/169

Doddridge

WV

MELODY

WEEKLY, ANCIL

ANTERO MIDSTREAM LLC

AGREEMENT PERMANENT EASEMENT AGREEMENT

6/28/2013

3/5/2002

N/A

N/A

DODDRIDGE

OH

OHIO-COMP SITE

COBLENTZ, JOE

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

8/16/2013

01-0021199.000

 

 

NOBLE





251

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

JR LATERAL

BYLER, JACOB ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/12/2013

01-0021317.001

3/7/2014

242/667
#201400063991

NOBLE

OH

JR LATERAL

BYLER, BENJAMIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/12/2013

01-0021317.003

3/7/2014

242/682 #201400063993

NOBLE

OH

JR LATERAL

WYSCARVER, JAMES C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2013

01-0021317.005 01-0021317.006

3/7/2014

242/675 #201400063992

NOBLE

OH

RICH

RICH, LOUISE ANNETTE ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

11/18/2013

01-0021366.000

 

 

NOBLE

OH

SMIERCIAK LATERAL

SMIERCIAK, LOUIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/20/2013

01-0021369.006

2/14/2014

241/327 201400063675

NOBLE

OH

JR LATERAL

NEWELL, JAMES M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/13/2013

01-0050044.000

3/7/2014

242/690 #201400063994

NOBLE

OH

DEVOLLD LATERAL

HARBAUGH, ERNEST

ANTERO MIDSTREAM LLC

OPTION/EASEME NT AGREEMENT

12/14/2013

07-0021143.001

 

 

NOBLE

OH

NILA

SMITH, WILLIAM ET UX

ANTERO MIDSTREAM LLC

SURFACE FACITY AGREEMENT AND PERMANENT ACCESS ROAD

2/23/2014

07-0021146.000

 

 

NOBLE

OH

NILA

SMITH, WILLIAM ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/9/2013

07-0021146.000

 

 

NOBLE

OH

SNODE LATERAL

WATSON, MARCIE

ANTERO MIDSTREAM LLC

OPTION/EASEME NT AGREEMENT

9/19/2013

07-0021163.000

 

 

NOBLE

OH

SNODE LATERAL

SNODE, CHARLES ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEME NT AGREEMENT

9/23/2013

07-0021182.001 07-0021186.002 07-0021168.001 07-0021183.001 07-0021182.002

 

 

NOBLE

 





252

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

DEVOLLD LATERAL

COOK, CHARLES ET UX

ANTERO MIDSTREAM LLC

OPTION/ EASEMENT AGREEMENT

10/4/2013

07-0021187.002

 

 

NOBLE

OH

SNODE LATERAL

SLEVIN, JAMES C.

ANTERO MIDSTREAM LLC

OPTION/ EASEMENT AGREEMENT

9/27/2013

07-0051077.000
07-0021172.000

 

 

NOBLE

WV

WVCS

CHARITY GAS, INC.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

9/9/2013

10-5-16

 

 

RITCHIE

WV

PIERPOINT

CHARITY GAS, INC

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

9/5/2014

10-5-16

N/A

N/A

TYLER

WV

COMPRESSOR

LEHMAN, KATHRYN S.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

9/13/2013

10-6-4

N/A

N/A

TYLER

WV

PIPEYARD

MANCUSO, ANTHONY

ANTERO MIDSTREAM LLC

GROUND LEASE AGREEMENT

9/18/2013

1-10-3

 

 

DODDRIDGE

WV

PIERPOINT

MCCRAY, JOSEPH L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/8/2013

1-11-11.1
1-12-31

2/24/2014

437/700 #83751

TYLER

WV

PIERPOINT

HEINTZMAN, PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/31/2013

1-11-16.1    1-11-
22 1-14-1.1

PENDING

PENDING

TYLER

WV

PIERPOINT

DAWSON, GARY D., ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/3/2013

1-11-18 AND 1-12-
25

N/A

N/A

TYLER

WV

PIERPOINT

BEEM, TYRONE, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/28/2013

1-11-4

PENDING

PENDING

TYLER

WV

DOTSON HOLLAND

FOREST FUND IV LIMITED PARTNERSHIP

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/3/2013

1-11-4 1-11
6

10/3/2014

336/133 #212357

DODDRIDGE

WV

PIERPOINT

HERRING, MARY ELLEN ADKINS, ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/31/2013

1-11-5
1- 8-7.1

PENDING

PENDING

TYLER

WV

DOTSON HOLLAND

THOMPSON, HENRY L. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/1/2013

1-11-7

10/3/2014

336/189 #212366

DODDRIDGE

WV

DOTSON HOLLAND

BRITTON, ROBERT L. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/27/2013

1-11-9; 1-11-9.2

10/3/2014

336/173 #212362

DODDRIDGE

WV

PIERPOINT

DAWSON, GARY D., ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/3/2013

1-12-28

N/A

N/A

TYLER

 





253

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

PIERPOINT

DAWSON, GARY D., ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

10/3/2013

1-12-28
1- 15-26
1-15- 27

N/A

N/A

TYLER

WV

PIERPOINT

HALL, GARY L. & KATHADINA T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/7/2014

1-12-31.1

PENDING

PENDING

TYLER

WV

DOTSON HOLLAND

PHILLIPS, ROBERT E. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2013

1-12-7

PENDING

PENDING

DODDRIDGE

WV

DOTSON HOLLAND

SHEETS, ERIC D. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/5/2013

1-12-8; 1-12-9; 1- 9-52

 

 

DODDRIDGE

WV

ROBERT WILLIAMS

PRIMM, LOREN, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/8/2013

1-15-17

1/9/2014

319/556 #190610

DODDRIDGE

WV

FRITZ

HORTON, JUDY A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/8/2013

1-15-20

PENDING

PENDING

DODDRIDGE

WV

FRITZ

HORTON, JUDY A.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

3/29/2014

1-15-20

PENDING

PENDING

DODDRIDGE

WV

ROBERT WILLIAMS

HILEY, ROGER L ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

9/4/2013

1-15-8

12/6/2013

31/507 #188583

DODDRIDGE

WV

MIDCANTON CS

SMITH,TAMELA

ANTERO MIDSTREAM LLC

AGREEMENT FOR COMPRESSOR

7/1/2014

1-2-6

 

 

DODDRIDGE

WV

PIERPOINT

FERGUSON, ROGER

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

12/30/2013

1-4-10.2

N/A

N/A

TYLER

WV

PIERPOINT EXT

FERGUSON, ROGER

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT

8/25/2013

1-4-10.2

PENDING

PENDING

TYLER

WV

PIERPOINT

SEDERS, SUSAN L SLIDER, JAMES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

1-4-10.7

PENDING

PENDING

TYLER

WV

PIERPOINT

UNDERWOOD, RAYMOND V.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/1/2013

1-4-13

9/4/2014

454/386 #91998

TYLER

 





254

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

PIERPOINT

UNDERWOOD, RAYMOND, ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

10/23/2013

1-4-13.1

N/A

N/A

TYLER

WV

PIERPOINT

GRAFF, JOHN H. & FRANCES J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/29/2013

1-4-15 1-8-23

9/16/2013

426/262 #77764

TYLER

WV

PIERPOINT

GRAFF, JOHN H. & FRANCES J.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD

3/6/2014

1-4-15 1-8-23

N/A

N/A

TYLER

WV

PIERPOINT

C. SECKMAN, RANDALL J.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

12/29/2013

1-4-3

9/4/2014

454/393 #92000

TYLER

WV

PIERPOINT

SECKMAN, RANDALL J ET

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

8/22/2013

1-4-3

PENDING

PENDING

TYLER

WV

WEIGLE EAST

SECKMAN, LLOYD C., ET AL

ANTERO MIDSTREAM LLC

AGREEMENT AND RIGHT-OF- WAY

10/2/2013

1-4-3

N/A

N/A

TYLER

WV

ROCK RUN

DAVIS, JONATHAN L., ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/23/2013

1-4-35 1-4-36

PENDING

PENDING

DODDRIDGE

WV

PIERPOINT

WEESE, ROGER P

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

1-4-4

PENDING

PENDING

TYLER

WV

PIERPOINT

WEESE, RONALD P ET

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

1-4-9.1
1-4-9.2
1-4-9.3

PENDING

PENDING

TYLER

 





255

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

PIERPOINT

WEESE, BETTY AND RONALD

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/30/2014

1-4-9.1
1-4-9.2

N/A

N/A

TYLER

WV

WVCS

COTTRILL, WILLIAM F., JR.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

12/6/2013

1-6-1

 

 

DODDRIDGE

WV

ROCK RUN

DAVIS, JONATHAN L. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/23/2013

1-7-2

PENDING

PENDING

DODDRIDGE

WV

JON DAVIS

COTTRILL, BRENT SCOTT & LAURA MARIE

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

8/28/2012

1-7-20 (1-6-43)

2/8/2013

305/118 #171727

DODDRIDGE

WV

PIERPOINT

MONROE, EDNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/27/2013

1-8-1
1-8-3.4 1-8- 5 1-8-6.2

PENDING

PENDING

TYLER

WV

PIERPOINT

LEASEBURG, WILLIAM C., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/14/2013

1-8-2

3/26/2014

440/17 #3/26/2014

TYLER

WV

PIERPOINT

ESTLACK, E.THOMAS AND CRYSTALEE T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/12/2013

1-8-24.3

PENDING

PENDING

TYLER

WV

PIPEYARD

SPERRY HARDWOODS, INC.

ANTERO MIDSTREAM LLC

GROUND LEASE

2/24/2014

18-282-62

 

 

HARRISON

WV

PIERPOINT

MONROE, EDNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/27/2013

1-8-3.4

PENDING

PENDING

TYLER

WV

DOTSON HOLLAND

MCCLOY, ALVADORE ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/7/2013 EXTENSION 12/14/2013

1-8-31; 1-9-22

PENDING

PENDING

DODDRIDGE

WV

NIMORWICZ

WILLIAMS, TILLMAN LEE

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

8/28/2013

18-341-1 4-5-20

9/19/2013

313/312 #183438

HARRISON, DODDRIDGE

 





256

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

DOTSON HOLLAND

PIERCE, DALE ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/19/2013

1-8-39

10/3/2014

336/156 #212360

DODDRIDGE

WV

DOTSON HOLLAND

FRAME, MARY H.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/13/2013

1-8-41

10/3/2014

336/198 #212367

DODDRIDGE

WV

DOTSON HOLLAND

FRAME, MARY H.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/13/2013

1-8-41

N/A

N/A

DODDRIDGE

WV

PIERPOINT

MONROE, TERRY LEE, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/27/2013

1-8-6 1-8-6.1

PENDING

PENDING

TYLER

WV

DOTSON HOLLAND

DOTSON, ALLEN ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

7/29/2013

1-9-23

N/A

N/A

DODDRIDGE

WV

DOTSON HOLLAND

HOLLAND, KIMBERLEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/3/2013

1-9-24; 1-9-24.1; 1
9-25.1

9/30/2013

336/164 #212361

DODDRIDGE

WV

DOTSON HOLLAND

SMITH, ANTHONY R. & TABITHA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/15/2013

1-9-32

10/3/2014

336/140 #212358

DODDRIDGE

WV

DOTSON HOLLAND

ANKENEY, JOHN D. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/15/2013

1-9-32.1

10/3/2014

336/181 #212363

DODDRIDGE

WV

JARVISVILLE TO EQT

BENNETT, LAWRENCE E., ET
UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

11/1/2013

20-344-17

N/A

N/A

HARRISON

WV

JARVISVILLE TO EQT

ROBINSON, JAMES L., ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

10/28/2013

20-344-19.3

N/A

N/A

HARRISON

WV

JARVISVILLE TO EQT

MOUNTAIN LAKES LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/11/2013

20-364-2

PENDING

PENDING

HARRISON

OH

MONROE LATERAL

BRIGGS, BOBBY D. ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

10/30/2013

21-009003.0000

 

 

MONROE

WV

PIERPOINT

BURKHART, THOMAS L

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/31/2013

2-27-24

3/26/2014

440/10 #84990

TYLER

OH

OHIO-COMP SITE

CARPENTER, DWIGHT J.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

8/19/2013

23-0021075.000
23-0051062.000

 

 

NOBLE

 





257

--------------------------------------------------------------------------------

 

 

OH

OHIO-COMP SITE

CARPENTER, DWIGHT J.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

8/19/2013

23-0021075.000
23-0051062.000

 

 

NOBLE

OH

OHIO-COMP SITE

AMERIWOOD, LTD.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

8/19/2013

23-0021126.000

 

 

NOBLE

OH

OHIO-COMP SITE

HAMONANGAN BROTHERS, INC.

ANTERO MIDSTREAM LLC

OPTION TO LEASE AGREEMENT

8/19/2013

23-0021139.000

 

 

NOBLE

OH

WILSON LATERAL

HAMONANGAN BROTHERS, INC.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

12/18/2013

23-0021139.000

2/12/2014

241/69
201400063613

NOBLE

OH

CRUM LATERAL

OLIVER, KENNETH

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

5/2/2013

31-0021104

 

 

NOBLE

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

9/30/2013

31-0021233.000
31-0051215.000

10/8/2013

233/119-123
#201300061697

NOBLE

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

9/30/2013

31-0021235.000

10/8/2013

233/113-118
#2013000061696

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

FACILITY EASMENT AGREEMENT

7/15/2013

31-0021240.000

10/8/2013

233/86-91
#210300061691

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/12/2013

31-0021240.000

10/8/2013

233/92-96
#201300061692

NOBLE

OH

MYRON

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

10/9/2013

31-0021240.000

 

 

NOBLE

OH

MYRON

BATES, JOHN, TRUSTEE ET AL

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

10/9/2013

31-0021262.000

 

 

NOBLE

OH

HILL CS LAT

SCHEETZ, JON & MELANIE

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

8/3/2013

31-0021267.000

9/19/2013

231/298-301
#201300061258

NOBLE

OH

CYNTHIA LATERAL

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

9/30/2013

31-0021287.000

10/8/2013

236/344-350
#201300062511

NOBLE

OH

CYNTHIA LATERAL

LAW, MYRON ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/12/2013

31-0021287.000
31-0021240.000

10/8/2013

233/57-65
#201300061687

NOBLE

OH

MILEY

MILEY, RAYMOND & MELEESA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/12/2013

31-0021358.000

7/26/2013

227/986-989 #20300060422

NOBLE





258

--------------------------------------------------------------------------------

 

 

OH

ROBERT

MILEY, RAYMOND ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/12/2013

31-0021358.000

12/3/2013

236/447-454
#201300062527

NOBLE

OH

RICH

RICH, LOUISE ANNETTE ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/18/2013

31-0021366.000

 

 

NOBLE

OH

NILA

MILEY, JACK R., TRUSTEE ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

8/8/2013

31-0051154.000

 

 

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/12/2013

31-0051169.000

10/8/2013

233/92-96
#201300061692

NOBLE

OH

MYRON

LAW, MYRON & CYNTHIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/12/2013

31-0051169.000

10/8/2013

233/92-96
#201300061692

NOBLE

OH

HILL CS LAT

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEME NT

7/22/2013

31-0051214.005

9/19/2013

231/275-276
#201300061254

NOBLE

OH

BOND LATERAL

CRUM, CARLA (GRELLES) ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

11/9/2013

31-0051218.000

4/1/2014

244/606
#201400064356

NOBLE

WV

CANTON EAST

HILL, JAMES A

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/22/2011

3-10-15
3-10-9

12/22/2011

295/263 #158687

DODDRIDGE

WV

CANTON EAST

SINES, NORMAN I., ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

10/6/2013

3-10-2

N/A

N/A

DODDRIDGE

WV

WVCS

NORMAN I. SINES AND VICTORIA D. SINES

ANTERO MIDSTREAM LLC

MEMORANDUM OF LEASE AGREEMENT

8/1/2013

3-10-2

8/2/2013

311/545

DODDRIDGE

WV

WVCS

NORMAN I. SINES AND VICTORIA D. SINES

ANTERO MIDSTREAM LLC

LEASE AGREEMENT

8/1/2013

3-10-2

 

 

DODDRIDGE

WV

CANTON EAST

CURRAN, LYNDA

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENTAN D

10/4/2013

3-10-23.2
3-10-33.2

8/1/2014

332/182 #206506

DODDRIDGE

WV

CANTON EAST

SCHAFER, MARY JANE, ET VIR

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT AND CONFIDENTIALIT

10/4/2013

3-10-33

8/1/2014

332/187 #206508

DODDRIDGE

WV

CANTON EAST

HILL, JAMES

ANTERO MIDSTREAM LLC

TEMPORARY AGREEMENT

11/22/2011

3-10-9
3-10-14
3-10-15
3-10-20

N/A

N/A

DODDRIDGE





259

--------------------------------------------------------------------------------

 

 

WV

WEST MOUNTAIN

WAGGONER,EDDY D. Et Ux

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/11/2013

3-13-19
3-13-20
3-19-21

 

 

RITCHIE

WV

CHARLENE

SELLERS, LOREN AND LENISE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/15/2013

3-13-19.1

1/30/2014

324/456 #201400000505

RITCHIE

WV

CHARLENE

WILLIAMS GUY R. & MARY KATHERINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/18/2013

3-13-21.6;
3-13-21.7

1/30/2014

324/423 #201400000500

RITCHIE

WV

WALNUT WEST

WILLIAMS GUY R. & MARY KATHERINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/18/2013

3-13-21.6;
3-13-21.7

1/30/2014

324/423 #201400000500

RITCHIE

WV

WALNUT WEST

BLANKENSHIP, DENNIS

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

8/2/2013

3-13-8,
3-13-8.1,
3-  13-8.2

N/A

N/A

RITCHIE

WV

WALNUT WEST

BLANKENSHIP, DENNIS

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

8/2/2013

3-13-8.1
3-13-8.2

N/A

N/A

RITCHIE

WV

MARKWEST TO BOBCAT

ASH, LESTER

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/6/2014

3-14-22.1

N/A

N/A

DODDRIDGE

WV

WALNUT WEST

DAVIS, LEWIS PHILLIP & NORMA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2013

3-14-3;
3-14-4;
3-14-6;
3-14-12

1/30/2014

324/476 #201400000508

RITCHIE

OH

BOND LATERAL

CRUM, CARLA (GRELLES) ET AL

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

11/9/2013

31-51218.000

4/1/2014

244/599-605 #201400064355

NOBLE

OH

BOND LATERAL

ALESHIRE, ILANA G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

11/20/2013

31-51219.000

4/1/2014

244/606-613 #201400064356

NOBLE

WV

MARKWEST TO BOBCAT

WEBB, TERESA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2013

3-15-14
3-18-8

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

FORD, JEFFREY AND SHELBY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12/11/2013

3-18-14
3-18-14.1

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

FORD, JEFFREY AND SHELBY

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/11/2013

3-18-14
3-18-14.1

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

FORD, JEFFREY AND SHELBY

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/11/2013

3-18-14
3-18-14.1

N/A

N/A

DODDRIDGE

 





260

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

MARKWEST TO BOBCAT

BURR, GLENN E. AND NAOMI L.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

12/9/2013

3-18-37

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

LACKEY, ROY A. AND IWANA J.

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

12/11/2013

3-18-39

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

LACKEY, ROY A. AND IWANA J.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/11/2013

3-18-39

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

PERKINS OIL & GAS INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/11/2013

3-18-4
3-18-27
3-18-28

3/25/2014

327/96 #201400001557

DODDRIDGE

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2013

3-18-4.1
3-18-24

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN E.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/10/2013

3-18-4.1
3-18-24

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN E.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/10/2013

3-18-4.1
3-18-24

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

WRIGHT, DAWN E.

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

12/10/2013

3-18-4.1
3-18-24

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MILLER, JOHN H.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/10/2013

3-18-4.6

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

MILLER, JOHN H.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/10/2013

3-18-4.6

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MILLER, JOHN H.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/10/2013

3-18-4.6

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

VAN SCOY, NORMA YEATER

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12/6/2013

3-18-43

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

HARPER, DANNY R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/14/2014

3-18-49

N/A

N/A

DODDRIDGE





261

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

MARKWEST TO BOBCAT

LAMBERNEDIS, DAVID N. & JENNIFER A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/16/2013

3-18-7.5

PENDING

PENDING

DODDRIDGE

WV

CHARLENE

DEWBERRY, LINDA C. AS TRUSTEE OF THE LINDA C DEWBERRY TRUST

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

11/23/2013

3-19-49

9/4/2014

330/889 #20144669

RITCHIE

WV

CHARLENE

KEISTER, BOBBY JO ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/8/2013

3-19-8

1/30/2014

324/442 #201400000503

RITCHIE

OH

HILL CS LAT

DETTRA, TODD & TABITHA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/18/2013

32-0021315.000

7/26/2013

227/1038-1042 #201300060452

NOBLE

OH

HILL CS LAT

DETTRA, LANNY & SUSAN

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/18/2013

32-0021315.002

7/26/2013

227/1064-1068 #201300060456

NOBLE

OH

HILL CS LAT

LEACH, LARRY T. JR. & TRUDI

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

7/18/2013

32-0021315.007

7/26/2013

227/1051-1055 #201300060454

NOBLE

WV

MARKWEST TO BOBCAT

DAVIS, RONALD L. & CINDY

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

12/4/2013

3-21-2.1

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MARK CHRISTOPHER AND MARK

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/19/2013

3-21-3

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

MARK CHRISTOPHER AND MARK VINCENT

ANTERO MIDSTREAM LLC

SURFCE FACILITY EASEMENT AGREEMENT

12/19/2013

3-21-3

PENDING

PENDING

DODDRIDGE

WV

MARKWEST TO BOBCAT

MARK CHRISTOPHER AND MARK

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREMENT

12/19/2013

3-21-3

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MARK CHRISTOPHER AND MARK

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/19/2013

3-21-3

N/A

N/A

DODDRIDGE

WV

MARKWEST TO BOBCAT

MARK CHRISTOPHER AND MARK VINCENT

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

12/19/2013

3-21-3

N/A

N/A

DODDRIDGE

WV

DOTSON

MORRIS, I. L.(IKE)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/7/2013

3-37-1 1-11-8

1/31/2014

324/546 #201400000547

RITCHIE AND DODDRIDGE

WV

EDWIN

MACKAY, JACK D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

3-37-3

3/25/2014

327/81 #20141555

RITCHIE





262

--------------------------------------------------------------------------------

 

 

s

 

 

 

 

 

 

 

 

 

WV

EDWIN

PEALE, ANITA G. and MACKAY, JACK D.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

4/14/2014

3-37-3

9/4/2014

330/913 #201400004974

RITCHIE

WV

MACKAY

MACKAY, JACK D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/23/2013

3-37-3
3-37-3.2
3-37-10

3/25/2014

327/81 #201400001555

RITCHIE

WV

EDWIN

WILLIAMS, EDWIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/3/2013

3-37-5

9/4/2014

330/918 #20144975

RITCHIE

WV

EDWIN

WILLIAMS, EDWIN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/14/2013

3-37-5.1

9/4/2014

330/906 #20144973

RITCHIE

WV

PIERPOINT

PERKINS OIL & GAS, INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/11/2013

3-4-10.1
3-4-10.2
3-4-27
3-4-27.1

3/25/2014

327/96 #201400001557

TYLER

WV

PIERPOINT

JONES, ALFRED LYNN

ANTERO MIDSTREAM LLC

AGREEMENT FOR PERMANENT EASEMENT

11/16/2013

3-4-12

N/A

N/A

TYLER

WV

R.J.SMITH

PRATT,DENZIL F ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD AGREEMENT

9/4/2013

3-5-10

PENDING

PENDING

DODDRIDGE

WV

R.J.SMITH

PRATT,DENZIL F ET UX

ANTERO MIDSTREAM LLC

SURFACE AGREEMENT

9/4/2013

3-5-10

PENDING

PENDING

DODDRIDGE

WV

MELODY

KIRKPATRICK, LOIS JANE

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/9/2013

3-5-12

PENDING

PENDING

DODDRIDGE

WV

MELODY

LORKOVICH, LEONA, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

3-5-2

10/2/2014

336/117 #212308

DODDRIDGE

WV

MELODY

LEONA W. BANASZAK, SHIRLEY WEEKLY, ANCIL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

3-5-2

PENDING

PENDING

DODDRIDGE

WV

MISERY

LEONA W. BANASZAK, SHIRLEY WEEKLY, ANCIL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

3-5-2

10/2/2014

336/117 #212308

DODDRIDGE

 





263

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

MELODY

SPENCER,CARLAS ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

9/10/2013

3-5-27

N/A

N/A

DODDRIDGE

WV

R.J. SMITH

CHESTNUT GROVE CHRISTIAN CHURCH

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/2/2013

3-5-30.1

N/A

N/A

DODDRIDGE

WV

MELODY

COSTILOW, CHARLES N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2013

3-5-6

10/2/2014

336/109 #212307

DODDRIDGE

WV

MISERY

COSTILOW, CHARLES N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2013

3-5-6

10/2/2014

336/109 #212307

DODDRIDGE

WV

MISERY

JORDAN FAMILY PARTNERSHIP

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/30/2013

3-5-7 3-5-8 3-5-
15

PENIDNG

PENDING

DODDRIDGE

OH

 

W. Richard Robertson and L. Sue Robertson

ANTERO MIDSTREAM LLC

Lease Agreement

41487

36-0021031.000

N/A

N/A

Noble

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

LEASE AGREEMENT

8/1/2013

36-0021039.000 36-0021042.000

 

 

NOBLE

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/1/2013

36-0021039.000 36-0021042.000

9/23/2013

231/696

NOBLE

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/1/2013

36-0021039.000 36-0021042.000

9/23/2013

231/712

NOBLE

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/1/2013

36-0021039.000 36-0021042.000

9/23/2013

231/704

NOBLE

OH

OHIO-COMP SITE

J. J. DETWEILER ENTERPRISES, INC

ANTERO MIDSTREAM LLC

MEMORANDUM OF LEASE AGREEMENT

8/1/2013

36-0021039.000 36-0021042.000

9/23/2013

231/690

NOBLE

OH

 

J. J. Detweiler Enterprises, Inc.

ANTERO MIDSTREAM LLC

Lease Agreement

41487

36-0021039.000 and 36- 0021042.000

N/A

N/A

Noble

 





264

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

J. J. Detweiler Enterprises, Inc.

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Pipelines)

41487

36-0021039.000 and 36- 0021042.000

41540

231/696

Noble

OH

 

J. J. Detweiler Enterprises, Inc.

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Access)

41487

36-0021039.000 and 36- 0021042.000

41540

231/712

Noble

OH

 

J. J. Detweiler Enterprises, Inc.

ANTERO MIDSTREAM LLC

Permanent Easement Agreement (Utilities)

41487

36-0021039.000 and 36- 0021042.000

41540

231/704

Noble

OH

 

J. J. Detweiler Enterprises, Inc.

ANTERO MIDSTREAM LLC

Memorandum of Lease Agreement

41487

36-0021039.000 and 36- 0021042.000

41540

231/690

Noble

WV

CANTON EAST

MCMILLAN, RICHARD C

ANTERO MIDSTREAM LLC

TEMPORARY AGREEMENT

9/12/2013

3-6-26.3

N/A

N/A

DODDRIDGE

WV

CANTON EAST

MCMILLAN, NOLA SUE

ANTERO MIDSTREAM LLC

TEMPORARY AGREEMENT

9/13/2013

3-6-26.4

N/A

N/A

DODDRIDGE

WV

WVCS

MCCULLOUGH, TED A.

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

8/19/2013

3-8-1.3

N/A

N/A

RITCHIE

WV

CANTON EAST

MCMILLAN, JOHN A.

ANTERO MIDSTREAM LLC

TEMPOARY ROAD ACCESS EASEMEN AGREEMENT

11/15/2013

3-9-2.1

N/A

N/A

DODDRIDGE

WV

CANTON EAST

MCMILLAN, JOHN A.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

11/15/2013

3-9-2.1

N/A

N/A

DODDRIDGE

 





265

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CANTON EAST

MCMILLAN, JOHN A.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS EASEMENT AGREEMENT

11/29/2013

3-9-2.1

8/1/2014

332/192 #206509

DODDRIDGE

WV

PIERPOINT

PIERCE, LEWIS, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/6/2013

3-9-23.1

3/25/2014

327/111 #201400001559

TYLER

WV

NIMORWICZ

MUTSCHELNAUS, CLARENCE W. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

8/16/2013

4-5-14

9/19/2013

313/319 #183439

DODDRIDGE

WV

NORTH CANTON CONNECTOR

METHENY, JACK D.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AN EASEMENT

11/5/2013

5-10-10

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

ARBOGAST, MARY K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/8/2013

5-11-10

8/25/2014

332/652 #208450

DODDRIDGE

WV

NORTH CANTON CONNECTOR

ELK LICK CHURCH OF GOD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/24/2013

5-11-13 5-11-13.1

8/25/2014

332/660 #208451

DODDRIDGE

WV

NORTH CANTON CONNECTOR

HARDGROVE, MARK E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9/27/2013

5-11-22.1

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

SWIGER, LARRY D.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

8/13/2013

5-11-24

N/A

N/A

DODDRIDGE

WV

WVCS

MCCLAIN, JOHN

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

8/10/2013

5-11-25; 5-11-26; 5-11-26.1

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, MARY L

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/11/2013

5-11-33

PENDING

PENDING

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

8/11/2013

5-11-34

8/25/2014

333/10 #208481

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE

8/23/2013

5-11-34

N/A

N/A

DODDRIDGE

WV

WVCS

GLASPELL, SHAWN

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

8/11/2013

5-11-34; 5-11-34.2

PENDING

 

DODDRIDGE

 





266

--------------------------------------------------------------------------------

 

 

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2013

5-11-34; 5-17-3.2 5-17-3.3 5-17-3.4 5-17-19 5-17-20

PENDING

PENDING

DODDRIDGE

WV

NORTH CANTON CONNECTOR

SIMMONS, CRAIG A., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/8/2013

5-11-4

8/25/2014

333/1 #208480

DODDRIDGE

WV

NORTH CANTON CONNECTOR

LEMASTERS, HAZEL

ANTERO MIDSTREAM LLC

EXTENSION AGREEMENT

10/5/2012

5-11-5 5-11-5.2 5-11-5.3

8/25/2014

332/685 #208457

DODDRIDGE

WV

NORTH CANTON CONNECTOR

FERREBEE, BETTY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/27/2013

5-11-7 5- 11-7.1

8/25/2014

332/644 #208449

DODDRIDGE

WV

NORTH CANTON CONNECTOR

SUMMERS, ROBERT E ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/27/2013

5-12-22

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

ARCHER, TOMMY L.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

8/21/2013

5-12-37

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COLLINS, THOMAS A.

ANTERO MIDSTREAM LLC

OPTION PERMANENT EASEMENT AGREEMENT

8/10/2013

5-12-38

PENDING

PENDING

DODDRIDGE

WV

WVCS

GLASPELL, MARY

ANTERO MIDSTREAM LLC

OPTION FOR COMPRESSOR SITE

9/12/2013

5-12-7; 5-12-7.2

N/A

N/A

DODDRIDGE

WV

CANTON NORTH AND CANTON WATER

TENNANT, JAMES ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

8/2/2013

5-17-15

9/6/2013

425/213 #77273

TYLER

WV

NORTH CANTON CONNECTOR

BROOKOVER, CHESTER E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/29/2013

5-17-4

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

BRAUN, JERRY E., ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

9/16/2013

5-18-2.1

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

MCCLURE, NELSON M., ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/27/2013

5-18-50

N/A

N/A

DODDRIDGE

WV

NORTH CANTON CONNECTOR

BATES, WILLIAM L. AND MARY L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/20/2013

5-19-22.3
5-19-24

N/A

N/A

DODDRIDGE





267

--------------------------------------------------------------------------------

 

 

 

WV

COMPRESSOR

GLASPELL, MARY L

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

9/12/2013

5-19-3 5-19-3.1

N/A

N/A

DODDRIDGE

WV

CANTON NORTH COMPRESSOR SITE

FLEECE, SAMUEL J. ET UX

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

9/4/2013

5-20-21

N/A

N/A

DODDRIDGE

WV

CANTON NORTH

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/17/2013

5-23-1

10/17/2013

315/501 #184947

DODDRIDGE

WV

NORTH CANTON CONNECTOR

GLASPELL, SHAWN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

5-23-1

PENDING

PENDING

DODDRIDGE

WV

VICTORIA TO EQT

ARCHER, JOHN SAMUEL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/19/2013

5-23-15

PENDING

PENDING

DODDRIDGE

WV

PIKES FORK

BORING, CLAUDIA D. SECKMAN, DWAINE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

11/24/2013

5-24-36

N/A

N/A

DODDRIDGE

WV

WVCS

BORING, CLAUDIA D. SECKMAN, DWAINE

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

11/24/2013

5-24-36

 

 

DODDRIDGE

WV

BOBCAT TO EQT

PENNINGTON, DEAN R.

ANTERO MIDSTREAM LLC

PERMANENT EASMENT AGREEMENT

10/30/2013

5-25-43 5-25-43.1
5-25-43.2

PENDING

PENDING

DODDRIDGE

WV

COMPRESSOR SITE

PENNINGTON, DEAN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR COMPRESSOR SITE

10/4/2013

5-25-43.2

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

HAYES, KENNETH, ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

10/23/2013

5-28-34.2

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

BARKER, LAWRENCE, ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT

10/26/2013

5-28-35

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

FRANKLIN, THOMAS FRAKNLIN, RANDALL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/3/2013

5-29-2

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

PRATT, RONALD L. AND ROSETTA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/23/2013

5-29-23 5-29-23.1

PENDING

PENDING

DODDRIDGE

 





268

--------------------------------------------------------------------------------

 

 

WV

BOBCAT TO EQT

STEPHENSON, ROBERT E, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2013

5-29-23.3

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

STEPHENSON, ROBERT E, ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/14/2013

5-29-23.3

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

STEPHENSON, ROBERT E, ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/14/2013

5-29-23.3

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

STEPHENSON, MARGARET K., ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2013

5-29-23.4

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

STEPHENSON, MARGARET K., ET
AL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/14/2013

5-29-23.4

N/A

N/A

DODDRIDGE

WV

BOBCAT TO EQT

SAMER, MATTHEW UNDERWOOD, DUSTIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/21/2013

5-29-33

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

CAYTON, PAUL D., TRUSTEE OF THE OAKS LAND TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/8/2013

5-30-2

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

JAMES, FRANK & ARETTA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/15/2014

5-30-21 5-30-22.3

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

JAMES, RUSSELL F. & LAURIE A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/11/2013

5-30-22

 

 

DODDRIDGE

WV

BOBCAT TO EQT

MINNICK, TINA MARIE DAVIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/11/2013

5-30-45- 30-5.1

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

UNDERWOOD, RODNEY O. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2013

5-30-6 5-30-6.1

PENDING

PENDING

DODDRIDGE

WV

BOBCAT TO EQT

SWIGER, HOWARD LEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/17/2013

5-30-7

PENDING

PENDING

DODDRIDGE

WV

NORTH CANTON CONNECTOR

RUDDER, GRACE OLIVE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/21/2013

5-5-11.1

PENDING

PENDING

DODDRIDGE

WV

PIERPOINT

CLARK, RICHARD L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/16/2013

5-6-35.1

N/A

N/A

TYLER

WV

PENNINGTON NO.

JETT, EDWARD ET AL

ANTERO MIDSTREAM LLC

FACILITY EASEMENT AGREEMENT

6/26/2013

6-11-1

9/9/2013

313/276 #183432

DODDRIDGE

 





269

--------------------------------------------------------------------------------

 

 

WV

NEW MILTON TO MDPT

BARR, JR., JAMES T. AND BERNICE

ANTERO MIDSTREAM LLC

TEMPOARY WORKSPACE AGREEMENT

12/11/2013

6-12-10

N/A

N/A

DODDRIDGE

WV

NEW MILTON TO MDPT

BARR, JR., JAMES T. AND BERNICE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/11/2013

6-12-10

N/A

N/A

DODDRIDGE

WV

NEW MILTON TO MIDPT

BARR, JAMES THEODORE, JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

6-12-10

3//20/2014

321/399 #194704

DODDRIDGE

WV

NEW MILTON TO MIDPT

BARR, JAMES THEODORE, JR.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

12/5/2013

6-12-10

3/20/2014

321/399 #194704

DODDRIDGE

WV

NEW MILTON TO MIDPT

WHITEHAIR, ELTON D. & JUDITH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/15/2013

6-12-18 6-12-19

1/9/2014

319/532 #190607

DODDRIDGE

WV

CRISLIP TO MCCLAIN

BOW, CHARLES T

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/26/2013

6-12-2

N/A

N/A

DODDRIDGE

WV

CRISLIP TO MCCLAIN

COMSTOCK & SILVESTRE TRUSTS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

9/7/2013

6-12-2

1/9/2014

319/547 #190609

DODDRIDGE

WV

NEW MILTON TO MIDPT

BOW, CHARLES T. & LANORA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/26/2013

6-12-2

1/9/2014

319/539 #190608

DODDRIDGE

WV

NEW MILTON TO MIDPT

CRISLIP, REXALL M. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-12-34 6-12-39

4/2/2012

298/367 #161482

DODDRIDGE

WV

NORTON

COX, RALPH AND DELORIS

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT

12/18/2013

6-15-14 6-15-16

N/A

N/A

DODDRIDGE

WV

NORTON

COX, DENVER W., JR., ET UX

ANTERO MIDSTREAM LLC

AGREEMENT & PERMANENT EASEMENT AGREEMENT

10/7/2013

6-15-17

N/A

N/A

DODDRIDGE

WV

TERRY SNIDER CS

JONES, HATTIE MARKLE

ANTERO MIDSTREAM LLC

COMPRESSOR SITE
AGREEMENT

10/25/2013

6-15-5

10/25/2013

429-763 #79644

DODDRIDGE

WV

NORTON

NORTON, GARRY R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2013

6-19-6

PENDING

PENDING

DODDRIDGE

WV

WILLARD

ROSS, JAMES ET AL

ANTERO MIDSTREAM LLC

OPTION OF PERMANENT EASEMENT AGREEMENT

8/21/2013

6-4-12 6-4-12.1

N/A

N/A

DODDRIDGE





270

--------------------------------------------------------------------------------

 

 

WV

WILLARD

KELLY, DAVID K ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/4/2013

6-4-31 6-4-31.1

PENDING

PENDING

DODDRIDGE

WV

WILLARD

NICHOLSON, ROY K., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

6-4-32 & 6-4-37

PENDING

PENDING

DODDRIDGE

WV

WILLARD

CARDER, GALENA DAWN AND DOROTHY J. DAVIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2013

6-4-38

PENDING

PENDING

DODDRIDGE

WV

PENNINGTON NORTH

MORRIS, I. L.(IKE)

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

11/7/2013

6-7-1

N/A

N/A

DODDRIDGE

WV

PENNINGTON SO

MORRIS, IKE ( I L )

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/1/2013

6-7-1

12/6/2013

318/539 #188588

DODDRIDGE

WV

NEW MILTON

PHILLIPS, RAMONETTA ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2013

6-8-37 6-8-37.1

9/17/2013

313/64 #183246

DODDRIDGE

WV

NEW MILTON

PHILLIPS, RAMONETTA ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

7/13/2013

6-8-37 6-8-37.1

9/17/2013

313/292 #183435

DODDRIDGE

WV

NEW MILTON TO CRISLIP

COX, DENVER W., JR., ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/27/2013

6-8-38 & 6-12-2.1

N/A

N/A

DODDRIDGE

WV

WILLARD

IRREVOCABLE TRUST & THE SILVESTRE IRREVOCABLE TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/18/2013

6-8-39

PENDING

PENDING

DODDRIDGE

WV

NEW MILTON TO MIDPT

MCCLAIN, ROGER A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/19/2013

6-8-40

9/12/2013

312/501 #183037

DODDRIDGE

WV

CRISLIP TO MCCLAIN

DEVOL, NORMAN G

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

8/27/2013

6-8-41

1/9/2014

319/613 #190622

DODDRIDGE

WV

WILLARD

BOWYER, NORMA SUE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/25/2013

6-8-5

PENDING

PENDING

DODDRIDGE

WV

WILLARD

BOWYER, NORMA SUE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/17/2013

6-8-5

N/A

N/A

DODDRIDGE

WV

WILLARD

BURBRIDGE, ERMAN DALE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/9/2014

6-8-6

PENDING

PENDING

DODDRIDGE





271

--------------------------------------------------------------------------------

 

 

WV

WILLARD

PHILLIPS, KRISTEN A.

ANTERO MIDSTREAM LLC

OPTION OF PERMANENT EASEMENT AGREEMENT

8/8/2013

6-8-6.1

N/A

N/A

DODDRIDGE

WV

WILLARD

ROSS, GEORGE

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

8/15/2013

6-8-7

9/17/2013

313/94 #183248

DODDRIDGE

WV

WILLARD

ROSS, GEORGE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/25/2013

6-8-7

PENDING

PENDING

DODDRIDGE

PA

DUNN

DUNN JOSEPH

ANTERO MIDSTREAM LLC

Freshwater Resevoir

1/27/2010

700-002-00-00- 0011-00

6/22/2012

201218457

WASHINGTON

PA

DOERFLER

ZEMBA, LUDWIG ET UX

ANTERO MIDSTREAM LLC

TAP SITE

12/1/2010

700-003-00-00- 0004-00

5/25/2011

201113827

WASHINGTON

PA

DUNN

ZEMBA, LUDWIG ET UX

ANTERO MIDSTREAM LLC

SURFACE USE

8/11/2010

700-003-00-00- 0004-00

5/25/2011

201113826

WASHINGTON

PA

DOERFLER

DOERFLER, FREDERICK G. ET UX & DOERFLER, GREGORY L.

ANTERO MIDSTREAM LLC

SURFACE USE

6/24/2009

700-004-00-00- 0008-00 700-004-00-00- 0042-02 700-004-00-00- 0025-01

7/1/2009

200918333

WASHINGTON

PA

DUNN

DOERFLER, FREDERICK G. ET UX & DOERFLER,

ANTERO MIDSTREAM LLC

TAP SITE/PIPELINE RIGHT OF WAY

6/29/2009

700-004-00-00- 0008-00 700-004-00-00- 0042-02

5/25/2011

201113832

WASHINGTON

PA

DUNN

DOERFLER, FREDERICK G. ET UX & DOERFLER,

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/7/2009

700-004-00-00- 0008-00 700-004-00-00- 0042-02

5/25/2011

201113829

WASHINGTON

PA

DUNN

HOPKINS, MARTA C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/28/2009

700-004-00-00- 0025-09

5/25/2011

201113830

WASHINGTON

PA

DUNN

WEST PIKE RUN TOWNSHIP SUPERVISORS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/12/2012

700-004-00-00- 0026-00

PENDING

PENDING

WASHINGTON

PA

DUNN

STATHERS, GEORGE JR. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/8/2012

700-004-00-00- 0026-01

9/17/2013

201328086

WASHINGTON

PA

DUNN

DOERFLER, WILLIAM C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

700-004-00-00- 0028-00

9/17/2013

201328092

WASHINGTON

PA

DUNN

DOERFLER, WILLIAM C.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

10/18/2012

700-004-00-00- 0028-00

9/17/2013

201328099

WASHINGTON

PA

DUNN

WILLIAMS, RONALD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/8/2012

700-004-00-00- 0028-08

9/17/2013

201328087

WASHINGTON





272

--------------------------------------------------------------------------------

 

 

PA

DUNN

HARTMAN, CHARLES R. ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

8/8/2012

700-004-00-00- 0028-09

6/28/2012

201205645

WASHINGTON

PA

DUNN

HARTMAN, CHARLES R. ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD/ EASEMENT

10/18/2012

700-004-00-00- 0028-09

9/17/2013

201328085

WASHINGTON

PA

DUNN

HARTMAN, CHARLES R. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2013

700-004-00-00- 0028-09 700-004-00-00-

9/17/2013

201328084

WASHINGTON

PA

DUNN

HRUTKAY, MARK J. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/8/2011

700-004-00-00- 0059-00

9/17/2013

201328085

WASHINGTON

WV

FRITZ

DOTSON, LARRY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/27/2013

8-22-4

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

FRITZ

MUMMA, CARROLL W., ET UX

ANTERO MIDSTREAM LLC

AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/22/2013

8-22-5.6

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

NASH

HAUG, ROBERT M., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

8-9-2

PENDING

PENDING

DODDRIDGE

WV

NASH

MILLER, DOUG ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/18/2013

8-9-3 8-9-1

12/6/2013

318/564 #188593

DODDRIDGE

WV

NORTH CANTON CONNECTOR

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/11/2014

9-5-10.1

PENDING

PENDING

DODDRIDGE

WV

 

Norman I. Sines and Victoria D. Sines

ANTERO MIDSTREAM LLC

Lease Agreement

41487

Grant Dist., Doddridge Co., WV; TM/P: 10/2

N/A

N/A

Doddridge

WV

 

Norman I. Sines and Victoria D. Sines

ANTERO MIDSTREAM LLC

Memorandum of Lease

41487

Grant Dist., Doddridge Co., WV; TM/P: 10/2

41488

311/545

Doddridge

WV

 

Dean R. Pennington and Martha A. Pennington

ANTERO MIDSTREAM LLC

Permanent Easement Agreement [Gas- Water Pipeline(s)]

41501

Grant Dist., Doddridge County, WV; TM/P: 16/21

41501

311/124

Doddridge

WV

 

John H. McClain

ANTERO MIDSTREAM LLC

Agreement

41564

McClellan Dist., Doddridge Co., WV; TM/P: 11/25, 26, and 26.1

N/A

N/A

Doddridge

WV

 

Shawn A. Glaspell

MIDSTREAM LLC

Permanent

41561

McClellan Dist.,

41564

315/501

Doddridge

WV

 

John H. McClain,

MIDSTREAM LLC

Road Easement

41474

New Milton Dist.,

41474

310/263

Doddridge

OH

 

W. Richard

MIDSTREAM LLC

Memorandum of

41487

36-0021031.000

41540

231/674

Noble

WV

BLUESTONE

MATTHEW , ROY J

MIDSTREAM LLC

OF WAY

3/18/2005

18-2603-43

3/18/2005

#200500006327

HARRISON

WV

BLUESTONE

FREDERICK A JR

MIDSTREAM LLC

OF WAY

9/18/2008

18-2603-62

9/25/2008

#200800026739

HARRISON

WV

BLUESTONE

DOLLY, MARY S

MIDSTREAM LLC

OF WAY

1/12/2009

18-281-10

1/29/2009

#200900002766

HARRISON

 





273

--------------------------------------------------------------------------------

 

 

WV

BLUESTONE

DOLLY, MARY S

MIDSTREAM LLC

OF WAY

1/12/2009

18-281-10

1/29/2009

#200900002766

HARRISON

WV

BLUESTONE

LEE

MIDSTREAM LLC

OF WAY

3/17/2009

18-261-4

3/23/2009

200900009616

HARRISON

WV

BLUESTONE

LEE

MIDSTREAM LLC

OF WAY

3/17/2009

18-261-4

3/23/2009

200900009616

HARRISON

WV

BLUESTONE

AL

MIDSTREAM LLC

OF WAY

3/17/2009

18-261-5

3/23/2009

#200900009618

HARRISON

WV

BLUESTONE

AL

MIDSTREAM LLC

OF WAY

3/17/2009

18-261-5

3/23/2009

#200900009618

HARRISON

WV

BLUESTONE

RONALD W II ET AL

MIDSTREAM LLC

OF WAY

2/15/2013

18-261-6

4/16/2013

#201300017600

HARRISON

WV

BLUESTONE

WARREN R ET UX

MIDSTREAM LLC

OF WAY

 

18-280.1.1

4/16/2007

#200700006287

HARRISON

WV

BLUESTONE

ET UX

MIDSTREAM LLC

OF WAY

3/20/2008

18-280-1

4/14/2008

#200800009060

HARRISON

WV

BLUESTONE

ET UX

MIDSTREAM LLC

OF WAY

3/20/2008

18-280-1

4/14/2008

#200800009060

HARRISON

WV

BLUESTONE

T ET UX

MIDSTREAM LLC

OF WAY

3/7/2008

18-280-1.2

4/14/2008

#200800009060

HARRISON

WV

BLUESTONE

T ET UX

MIDSTREAM LLC

OF WAY

3/7/2008

18-280-1.2

4/14/2008

#200800009060

HARRISON

WV

BLUESTONE

RITTER, NEVA (LE)

MIDSTREAM LLC

OF WAY

9/21/2008

18-280-2

11/6/2008

#200800031429

HARRISON

WV

BLUESTONE

RITTER, NEVA (LE)

MIDSTREAM LLC

OF WAY

9/21/2008

18-280-2

11/6/2008

#200800031429

HARRISON

WV

 

Neva A. Ritter,

MIDSTREAM LLC

Lease Agreement

39569

18-280-2

39812

1426/338

Harrison

WV

BLUESTONE

WHEELING-

MIDSTREAM LLC

OF WAY

 

18-281-11

 

 

HARRISON

WV

BLUESTONE

L

MIDSTREAM LLC

OF WAY

 

18-281-12

 

 

HARRISON

WV

BLUESTONE

CITY OF SALEM

MIDSTREAM LLC

OF WAY

6/22/2009

18-281-14

7/10/2009

#200900022676

HARRISON

WV

BLUESTONE

CITY OF SALEM

MIDSTREAM LLC

OF WAY

6/23/2009

18-281-14

7/10/2009

#200900022676

HARRISON

WV

BLUESTONE

ANTHONY P ET UX

MIDSTREAM LLC

OF WAY

5/28/2008

18-281-19

1/18/2011

#201100001737

HARRISON

WV

BLUESTONE

ANTHONY P ET UX

MIDSTREAM LLC

OF WAY

5/28/2008

18-281-19

1/18/2011

#201100001737

HARRISON

WV

BLUESTONE

ENERGY

MIDSTREAM LLC

OF WAY

3/20/2008

18-281-22

4/14/2008

#200800009057

HARRISON

WV

BLUESTONE

T.

MIDSTREAM LLC

OF WAY

3/20/2008

18-281-22

4/14/2008

#200800009057

HARRISON

WV

BLUESTONE

GRIFFIN, DONNIE F

MIDSTREAM LLC

OF WAY

11/25/2008

18-281-23

12/30/2008

#200800036292

HARRISON

WV

BLUESTONE

GRIFFIN, DONNIE F

MIDSTREAM LLC

OF WAY

11/25/2008

18-281-23

12/30/2008

#200800036292

HARRISON

WV

BLUESTONE

GORBY, BILLY LEE ET UX

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

12/3/2008

18-281-32.1

12/30/2008

1426-363 #200800036297

HARRISON

WV

BLUESTONE

GORBY, BILLY LEE ET UX

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

12/3/2008

18-281-32.1

12/30/2008

1426-363 #200800036297

HARRISON

WV

BLUESTONE

FOX, NATHAN G

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

 

18-282-113

 

 

HARRISON

 





274

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

BLUESTONE

BAILEY, DAVID D

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

10/1/2009

18-282-12
18-282-32.2

11/20/2009

1439-223 #200900038130

HARRISON

WV

BLUESTONE

BAILEY, DAVID D

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

10/2/2009

18-282-12
18-282-32.2

11/20/2009

1439-223 #200900038130

HARRISON

WV

BLUESTONE

KINNEY, CLYDE JR

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

11/25/2008

18-282-15

12/30/2008

1426-357 #200800036295

HARRISON

WV

BLUESTONE

KINNEY, CLYDE JR

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

11/25/2008

18-282-15

12/30/2008

1426-357 #200800036295

HARRISON

WV

BLUESTONE

HAUGHT, ROBERT J ET AL

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

 

18-282-35

 

 

HARRISON

WV

BLUESTONE

STAMM, JEFFREY O

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

 

18-282-55

 

 

HARRISON

WV

BLUESTONE

LAMB, JOHN N ET UX

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY

 

39599

 

 

HARRISON

 





275

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED ON

PARCEL TAX ID

RECORDING DATE

BOOK PAGE INSTRUMENT

COUNTY

OH

BARNESVILLE H2O

DAWSON, JAMES A.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

6/6/2014

37-00458
37-00459

 

 

BELMONT

OH

BARNESVILLE H2O

MILLER, RICHARD

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

6/4/2014

37-00462

 

 

BELMONT

OH

BARNESVILLE LINE

DAWSON, JAMES A.

ANTERO MIDSTREAM LLC

MEMORANDUM OF CONSIDERATION FOR PERMANENT

9/29/2014

37-00458

 

 

BELMONT

OH

BARNESVILLE LINE

DAWSON, JAMES A.

ANTERO MIDSTREAM LLC

MEMORANDUM OF CONSIDERATION FOR SURFACE

9/29/2014

37-00458

 

 

BELMONT

WV

ROCK RUN WATER

DAVIS JONATHAN L. AND LOUELLA

ANTERO MIDSTREAM LLC

TEMP WATER LINE

7/25/2014

1-7-2

N/A

N/A

DODDRIDGE

WV

BEE LEWIS TIE-
IN

TURNER, GERALD & JUANITA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

5/14/2014

9-19-8

N/A

N/A

DODDRIDGE

WV

BEE LEWIS TO FRITZ WATER

BARBARA J. LOVERN REVOCABLE LIVING TRUST
LOVERN, BARBARA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

5/3/2014

8-22-5.4

N/A

N/A

DODDRIDGE

WV

BEEL LEWIS TIE IN

TURNER, GERALD & JUANITA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/14/2014

8-19-8

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

BURBRIDGE, ERMAN DALE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/28/2014

6-8-6

N/A

N/A

DODDRIDGE

WV

BONNELL TO WOLF PEN

BURBRIDGE, ERMAN DALE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/28/2014

6-8-6

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

COX, DENVER AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/17/2014

6-12-2.1

 

 

DODDRIDGE

WV

CANTON TO MELODY WATER

KIMBALL, MARVIN ET AL

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/1/2014

3-2-16

N/A

N/A

DODDRIDGE

WV

CLINE WATER

FLUHARTY, MICHAEL ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/28/2014

6-15-1

 

 

DODDRIDGE

WV

DAINE DAVIS WATER

DAVIS, JONATHAN

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

8/22/2013

1-7-2

N/A

N/A

DODDRIDGE

WV

DIANE DAVIS

DAVIS, JONATHAN

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/25/2014

1-7-1

 

 

DODDRIDGE

WV

DIANE DAVIS

DAVIS, JONATHAN AND LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

7/25/2014

1-7-2

 

 

DODDRIDGE

WV

DIANE DAVIS LINE

DAVIS,JONATHAN L.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE TEMPORARY

8/25/2014

1-7-1

N/A

N/A

DODDRIDGE

 





276

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

DIANE DAVIS WATER

DAVIS, JONATHAN & LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

 

1-7-2

N/A

N/A

DODDRIDGE

WV

DOTSON TO MCGILL WATER

D&M POWELL

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD EASEMENT

7/16/2014

1-9-38

N/A

N/A

DODDRIDGE

WV

DOTSON- HOLLAND WATER

McCLOY, ALVADORE McCLOY,

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/12/2014

1-9-22

N/A

N/A

DODDRIDGE

WV

DOTSON- HOLLAND WATER

TODD, KATHY R.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/14/2014

1-9-27

N/A

N/A

DODDRIDGE

WV

DOTSON- HOLLAND WATER

HOLLAND, KIMBERLEE K.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/14/2014

1-9-26.1

N/A

N/A

DODDRIDGE

WV

FRITZ WATER

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

8/12/2014

8-19-7
8-19-13
8-19-19

 

 

DODDRIDGE

WV

FRITZ WATER

DOTSON, LARRY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/27/2014

8-22-2
8-22-3
8-22-4

 

 

DODDRIDGE

WV

FRITZ WATER

KILEY, JOSEPH & JACQUELINE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/26/2014

8-22-5.1

 

 

DODDRIDGE

WV

FRITZ WATER

BARBARA LOVERN TRUST

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/3/2014

8-22-5.4

 

 

DODDRIDGE

 





277

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

FRITZ WATER

MUMMA, CARROL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/29/2014

8-22-5.6

 

 

DODDRIDGE

WV

FRITZ WATER LINE

DOTSON, LARRY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/26/2014

8-22-2
8-22-3
8-22-4

N/A

N/A

DODDRIDGE

WV

FRITZ WATER LINE

KILEY, JOSEPH & JACQUELINE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/26/2014

8-22-5.1

N/A

N/A

DODDRIDGE

WV

FRITZ WATER LINE

MUMMA, CARROLL MUMMA, JOANN

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/29/2014

8-22-5.6

N/A

N/A

DODDRIDGE

WV

HINTER HEIRS TO CLINE WATER

FLUHARTY, MICHAEL D. FLUHARTY,

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/28/2014

6-15-1

N/A

 

DODDRIDGE

WV

LAKE TO HEFLIN (TICHENAL

MORGAN, MONA LEE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

7/17/2014

4-11-26

N/A

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

MEYER, JOSEPH

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/18/2014

1-9-30

 

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

D&M POWELL LLC

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/28/2014

1-9-38

 

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

MCCLOY, ALVADORE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/12/2014

1-9-22

 

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

TODD, KATHY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/14/2014

1-9-27

 

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

HOLLAND, KIMBERLEE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/14/2014

1-9-26.1

 

 

DODDRIDGE

WV

McGILL TO DOTSON- HOLLAND WATER

MEYER, JOSEPH J. MEYER, VIOLET F.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/18/2014

1-9-30

N/A

 

DODDRIDGE

WV

McGILL TO DOTSON- HOLLAND

D & M POWELL, LLC

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/28/2014

3-14-7
3-14-17.1
3-14-13

N/A

 

DODDRIDGE

WV

MELODY FWI TO MISERY

ANTERO RESOURCES CORPORATION

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/1/2014

3-4-10
3-5-11
3-5-11.1

 

 

DODDRIDGE

WV

MOORE CANTON TO MELODY

KIMBALL, MARVIN ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

8/11/2014

3-2-16

 

 

DODDRIDGE

WV

MOUNTAIN

FRAME, JOHN T. HARRIS, GARY HARRIS, MICHAEL HARRIS, JANET

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

5/14/2014

1-6-14

 

 

DODDRIDGE

 





278

--------------------------------------------------------------------------------

 

 

WV

MOUNTAIN

POWELL, DENNIS & MELLIE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/28/2014

3-14-7
3-14-7.1
3-14-13

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

MORRIS, I. L. (IKE)

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/11/2014

1-11-8

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, SHIRLEY JEAN

ANTERO MIDSTREAM LLC

PERMANENT ROAD AGREEMENT

9/22/2014

1-12-37.2
1-12-38

 

 

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, SHIRLEY JEAN

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEM

9/22/2014

1-12-37.2
1-12-38

 

 

DODDRIDGE

WV

PRIMM

DOTSON, PAUL & CYNTHIA AS TRUSTEES OF

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/27/2014

1-12-10
1-12-12
1-12-13

N/A

N/A

DODDRIDGE

WV

ROCK RUN

DAVIS, JONATHAN AND LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/25/2014

1-7-2
1-4-33.1

 

 

DODDRIDGE

WV

ROCK RUN WATER

DAVIS, JONATHAN & LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

1-7-2
&
1-4-33.1

N/A

N/A

DODDRIDGE

WV

TICHENAL WATER

CORDER, DONALD B. GREGORY, LINDA M.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/18/2014

4-12-3

 

 

DODDRIDGE

WV

TICHENAL WATER

GRAY, EDWARD B.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/23/2014

4-12-4.1

 

 

DODDRIDGE

WV

TICHENAL WATER (LAKE TO HEFLIN)

CORDER, DONALD ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/18/2014

4-12-3

 

 

DODDRIDGE

WV

TICHENAL WATER (LAKE TO HEFLIN)

MORGAN, MONA LEE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/17/2014

4-11-26

 

 

DODDRIDGE

WV

TICHENAL WATER (LAKE TO HEFLIN)

GRAY, EDWARD

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/23/2014

4-12-4.1

 

 

DODDRIDGE

WV

TOMS FORK

GOLA, DORTHY

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

7/9/2014

44716

N/A

N/A

DODDRIDGE

 





279

--------------------------------------------------------------------------------

 

 

WV

WEBB TO WILLIAMS WATER

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

5/8/2014

1-15-6

 

 

DODDRIDGE

WV

WEBB TO WILLIAMS WATER

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/8/2014

1-15-6

 

 

DODDRIDGE

WV

WOLF PEN TO HARDWOOD

WATSON, JUSTIN AND MIRANDA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/31/2014

6-5-6

 

 

DODDRIDGE

WV

WOLF PEN TO HARDWOOD

ROSS, ALVIN

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/31/2014

6-5-8

 

 

DODDRIDGE

WV

YVONNE WATER

SMITH, ROBERT AND CINDY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/27/2014

3-4-9

 

 

DODDRIDGE

WV

YVONNE WATER

SMITH, ROBERT J. SMITH, CINDY L.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/27/2014

3-4-9

 

 

DODDRIDGE

WV

ZINN

DAVIS, NORMA AND LEWIS

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

7/18/2014

3-14-12

 

 

DODDRIDGE

WV

ZINN LATERAL

DAVIS, LEWIS & NORMA

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT AND

7/18/2014

3-14-3
3-14-4
3-14-12

 

 

DODDRIDGE

WV

ZINN LATERAL

DAVIS, LEWIS P. & NORMA J.

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT

7/18/2014

3-14-3;
3-14-4;
3-14-12

N/A

N/A

DODDRIDGE

WV

ZINN LATERAL

DAVIS, LEWIS P. & NORMA J.

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE SITE FACILITY

7/18/2014

3-14-3;
3-14-4;
3-14-12

N/A

N/A

DODDRIDGE

WV

ZINNIA

CORDER, DONALD B. GREGORY, LINDA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

3/25/2014

4-12-3

 

 

DODDRIDGE

WV

ZINNIA

MARTIN, GARY D. & REBECCA M.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

9/18/2014

4-4-21

N/A

N/A

DODDRIDGE

WV

 

Dennis Foreman

ANTERO MIDSTREAM LLC

Waterline Easement and ROW

4/8/2014

4/7/2010

 

 

DODDRIDGE

 





280

--------------------------------------------------------------------------------

 

 

WV

 

Richard and Wilma Marsden

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt

5/20/2014

4/4/2016

7/23/2014

331-436

DODDRIDGE

OH

LASKO LATERAL

N.I.E.D INDUSTRIES, INC.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

7/25/2014

31-0000405.002

 

 

GEURNSEY

OH

LASKO LATERAL

COMBS, MARLIN E. & JANE ANN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

7/25/2014

31-000060

 

 

GEURNSEY

OH

LASKO LATERAL

TRENI, KATHLEEN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/8/2014

31-000319

 

 

GEURNSEY

OH

LASKO LATERAL

YES

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/8/2014

31-000319

 

 

GEURNSEY

OH

LASKO LATERAL

SECREST, JASON

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/4/2014

31-00280 31-00280.002 31-00230.003

 

 

GEURNSEY

OH

LASKO LATERAL

SECREST, JASON

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/8/2014

31-00280 31-00280.002 31-00230.003

 

 

GEURNSEY

OH

LASKO LATERAL

NEUHART, BRENDA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/21/2014

31-00385

 

 

GEURNSEY

OH

LASKO LATERAL

FRIDAY, CARMAN D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

8/2/2014

31-00512.000 35-00034.000

 

 

GEURNSEY

OH

LASKO LATERAL

KRISE, KENNETH & PAMELA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

7/28/2014

31-01442.000

 

 

GEURNSEY

OH

LASKO LATERAL

MAYNARD, DONALD G SR.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT

8/4/2014

31-02972

 

 

GEURNSEY

OH

LASKO LATERAL

NEUHART, HAROLD K

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT

5/27/2014

31-03080

 

 

GEURNSEY

OH

LASKO WATERLINE

BURNS, JAMES B TRUSTEE

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/4/2014

31-00043 31-01477 31-01478

 

 

GEURNSEY

OH

LASKO WATERLINE

RUBEL, GARY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/26/2014

31-00221 31-00015

 

 

GEURNSEY

 





281

--------------------------------------------------------------------------------

 

 

OH

LASKO WATERLINE

ALESHIRE, CHRISTOPHER ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

7/2/2014

31-00231.5 31-00231.6 31-00231.7 31-00231.11

 

 

GEURNSEY

OH

LASKO WATERLINE

DODD, LINDA ET AL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/2/2014

31-00314

 

 

GEURNSEY

OH

LASKO WATERLINE

COWDEN, WILLIAM ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

7/3/2014

31-00321 31-00324

 

 

GEURNSEY

OH

LASKO WATERLINE

KENNEY, DAVID ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

7/28/2014

31-00405

 

 

GEURNSEY

OH

LASKO WATERLINE

HALL, TIMOTHY

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/7/2014

31-00426

 

 

GEURNSEY

OH

LASKO WATERLINE

HANING, THOMAS H

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/28/2014

31-01431 31-00405.1

 

 

GEURNSEY

OH

LASKO WATERLINE

HOSSMAN, KAREN (W- VICTORIA

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

8/2/2014

31-02953.037

 

 

GEURNSEY

OH

LASKO WATERLINE

GRIMES, CARLA

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

7/11/2014

31-02959.009

 

 

GEURNSEY

OH

LASKO WATERLINE

SCOTT, BUNNIE S.

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/17/2014

31-03080 31-03080.018

 

 

GEURNSEY

OH

LASKO WATERLINE

BLACK, TREVOR ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

6/6/2014

31-03080.010

 

 

GEURNSEY

OH

LASKO WATERLINE

DAVIS, GLEN A ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

5/30/2014

31-03080.9 31-03080.8

 

 

GEURNSEY

OH

BARNESVILLE H2O

CHRISTMAN, JOHN S.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

 

12-001006 12-001009

 

 

MONROE

OH

BARNESVILLE H2O

CHRISTMAN, JOHN S.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12-001006 12-001009

 

 

MONROE

 





282

--------------------------------------------------------------------------------

 

 

OH

BARNESVILLE H2O

KUHNS, RAYMOND A. BYLER, JOE E.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

 

12-001010 21-006013 21-006016

 

 

MONROE

OH

BARNESVILLE H2O

KUHNS, RAYMOND A. BYLER, JOE E.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT

 

12-001010 21-006013 21-006016

 

 

MONROE

OH

BARNESVILLE H2O

STEPHEN, DREW PRESTON STEPHEN, TRACEY ANN

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

7/3/2014

12-001015.000

 

 

MONROE

OH

BARNESVILLE H2O

STEPHEN, DREW PRESTON STEPHEN, TRACEY ANN

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT

7/3/2014

12-001015.0000

 

 

MONROE

OH

BARNESVILLE H2O

HILL, MARK A. , TRUSTEE & MARIE B.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT

 

12-005006.000 12-005017.000 12-006014.000

 

 

MONROE

OH

BARNESVILLE H2O

HILL, MARK A. , TRUSTEE & MARIE B.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

 

12-006014.000

 

 

MONROE

OH

BARNESVILLE H2O

PIATT, THOMAS T. PIATT, RHONDA J.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

6/2/2014

12-009006

 

 

MONROE

OH

BARNESVILLE H2O

PIATT, THOMAS T. PIATT, RHONDA J.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12-009006

 

 

MONROE

OH

BARNESVILLE H2O

HEADLEY, MARK E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1/14/2014

21-007004

 

 

MONROE

OH

BARNESVILLE H2O

HEADLEY, MARK E. HEADLEY, VALERIA K.

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

5/22/2014

21-007034

 

 

MONROE

OH

BARNESVILLE H2O

ROE, DELLANO D. & MALCOLM B.

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT

7/9/2014

21-012011.000

 

 

MONROE

OH

BARNESVILLE H2O

HEADLEY, MARK E.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

5/22/2014

21-012017

 

 

MONROE

OH

ERVIN LATERAL

BYLER, DANIEL & ROSE

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/21/2014

21-001010.0000 21-001009.0000

 

 

MONROE

OH

ERVIN LATERAL

BYLER, DAN & SALLY

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/21/2014

21-001013.0000

 

 

MONROE

OH

ERVIN LATERAL

HOCHSTETLER, JAKE M. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/18/2014

21-002008.000

 

 

MONROE

OH

BATESVILLE LATERAL

HAVRAN,PATRICK ;ROOSEN,VICTOR IA;HAVRAN,HAVR AN;HORN, CAROL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT

5/16/2014

31-21109.000 31-21110.000

 

 

NOBLE

OH

CLINE LATERAL (OH)

KARST, JOHN TRUSTEE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT

8/20/2014

01-0021295.001

 

 

NOBLE

 





283

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

ERVIN LATERAL

BATES,STEVE, TRUSTEE, ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/10/2014

01-21200.000

 

 

NOBLE

OH

ERVIN LATERAL

ERVIN, STEVEN E. ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/2/2014

01-21322.001

 

 

NOBLE

OH

ERVIN LATERAL

ANTHONY POTOCHNIK, JR., TRUSTEE

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

 

01-21490 01-21491

 

 

NOBLE

OH

LASKO LATERAL

HAYES, ERNEST & SHARON

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT

7/28/2014

37-11309

 

 

NOBLE

OH

LASKO LATERAL

RICH, DONALD HERBERT

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT

8/26/2014

37-11311.000

 

 

NOBLE

OH

SHULTZ LATERAL

SCHULTZ, LARRY

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

9/5/2014

01-21374.003

 

 

NOBLE

WV

BUCK RUN

JACKSON, STEPHEN

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

7/24/2014

3-14-9

 

 

RITCHIE

WV

CHARLENE ABOVE GROUND WATER LINE

HEFLIN, B. MORGAN, TRUSTEE OF THE B. MORGAN HEFLIN TRUST

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

5/2/2014

3-19-9

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER LINE

ROBINSON, LISA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/29/2014

3-13-24

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER LINE

LAHUE, DAVID W.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

4/22/2014

3-13-21.4

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER LINE

PERKINS PRODUCTION COMPANY, LLC

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

4/28/2014

3-13-21.8

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER LINE

JACKSON, NORMAN & GLADYS

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/24/2014

3-19-6.4

N/A

N/A

RITCHIE

 





284

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CHARLENE ABOVE GROUND WATER LINE

JACKSON, STEPHEN

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

4/24/2014

3-19-6.4

N/A

N/A

RITCHIE

WV

CHARLENE AND KELLEY ABOVE GROUND WATER

WAGGONER, EDDY D. WAGGONER, KELLY D.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

8/4/2014

3-13-19 3-13-20 3-3-21

N/A

N/A

RITCHIE

WV

CHARLENE AND KELLEY
LATERAL WATER

WAGGONER, EDDY AND KELLY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/16/2014

3-13-21

 

 

RITCHIE

WV

CHARLENE AND KELLEY
LATERAL WATER

WAGGONER, EDDY AND KELLY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

8/4/2014

3-13-19 3-13-20 3-13-21

 

 

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

DRAIN, KENNETH AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/22/2014

3-13-10.1
3-13-10.10

N/A

N/A

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

DRAIN, KENNETH AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/22/2014

3-13-10.1
3-13-10.10

 

 

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

WELLS, ROGER AND NANCY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/29/2014

3-13-18.1

N/A

N/A

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

WELLS, ROGER AND NANCY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/29/2014

3-13-18.1

 

 

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

SELLERS, LOREN AND LENISE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/29/2014

3-13-19.1
3-13-10.12

N/A

N/A

RITCHIE

WV

CHARLENE TEE TO WALNUT WEST

SELLERS, LOREN AND LENISE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/29/2014

3-13-19.1
3-13-10.12

 

 

RITCHIE

 





285

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

WV

CHARLENE WATER

KEISTER, BOBBY JO KEISTER, MARANDA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

3/28/2014

3-19-8

N/A

N/A

RITCHIE

WV

CHARLENE WATER

KEISTER, BOBBY JO & MARANDA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/28/2014

3-19-8

 

 

RITCHIE

WV

CHARLENE WATER

JACKSON, STEVEN

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/24/2014

3-14-9

 

 

RITCHIE

WV

CHARLENE WATER

B. MORGAN HEFLIN TRUST

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/2/2014

3-19-9

 

 

RITCHIE

WV

CHARLENE WATER

WAGGONER, EDDY D. WAGGONER, KELLY D.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/16/2014

3-13-21

N/A

N/A

RITCHIE

WV

CHARLENE WATER

ROBINSON, LISA D.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/29/2014

3-13-24

 

 

RITCHIE

WV

CHARLENE WATER

LAHUE, DAVID

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/22/2014

3-13-21.4

 

 

RITCHIE

WV

CHARLENE WATER

WILLIAMS, GUY R. WILLIAMS, MARY KATHERINE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

5/6/2014

3-13-21.5 3-13-21.6 3-13-21.7

N/A

N/A

RITCHIE

WV

CHARLENE WATER

WILLIAMS, GUY AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/6/2014

3-13-21.5 3-13-21.6 3-13-21.7

 

 

RITCHIE

 





286

--------------------------------------------------------------------------------

 

 

WV

CHARLENE WATER

PERKINS OIL AND GAS

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/28/2014

3-13-21.8

 

 

RITCHIE

WV

CHARLENE WATER

JACKSON, NORMAN

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

2/24/2014

3-19-6.4

 

 

RITCHIE

WV

EDWIN TEMPORARY ABOVE

WILLIAMS, EDWIN G.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/9/2014

3-37-5

N/A

N/A

RITCHIE

WV

GRIMM TO CAMPBELL WATER

CLAYTON, JOAN

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/28/2014

10-13-32

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER

RICHARDS, GARY AND FREDIA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/24/2014

10-13-25 10-13-25.1

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER

CAMPBELL, JOHN & LINDA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/30/2014

10-13-28.3 10-13-30 10-13-30.1 10-13-30.2 10-19-4.1

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER

CUNNINGHAM, FRANK AND PATRICK

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/22/2014

10-13-31 10-14-8.1

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER/NESS

NESS, ASHLEY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/14/2014

10-14-1 10-14-5 10-14-6

 

 

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

CAMPBELL, JOHN & LINDA

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/30/2014

10-13-30

N/A

N/A

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

CLAYTON, JOAN HIGH

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/28/2014

10-13-32

N/A

N/A

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

RICHARDS, GARY & FREDIA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/24/2014

10-13-25 10-13-25.1

N/A

N/A

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

CAMPBELL, JOHN & LINDA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/30/2014

10-13-28.3 10-13-30 10-13-30.1

N/A

N/A

RITCHIE

 





287

--------------------------------------------------------------------------------

 

 

WV

GRIMM TO JOHN CAMPBELL

CUNNINGHAM, PATRICK CUNNINGHAM, FRANK

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/22/2014

10-13-31 10-14-8.1

N/A

N/A

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

NESS, ASHLEY E., JR.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

4/14/2014

10-14-1 10-14-5 10-14-6

N/A

N/A

RITCHIE

WV

GRIMM TO JOHN CAMPBELL

BETTY O. NEWSOME, TRUSTEE O'NEIL

ANTERO MIDSTREAM LLC

OPTION TO INSTALL ADDITIONAL PIPELINE (WATER)

 

10-14-10 10-14-3.1 10-14-3

 

 

RITCHIE

WV

LANGFORD TO HARSHBARGE R

O'NEILL FAMILY TRUST, ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT

4/9/2014

10-14-3 10-14-3.1 10.14-10

 

 

RITCHIE

WV

LANGFORD TO HARSHBARGE R

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

7/16/2014

10-14-3 10-14-3.1 10.14-10

 

 

RITCHIE

WV

LANGFORD TO HARSHBARGE R

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

6/17/2014

10-9-10 10-9-12.2

N/A

 

RITCHIE

WV

LANGFORD TO HARSHBARGE R

BERKLEY FAMILY TRUST, ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

3-40-25

 

 

RITCHIE

WV

LANGFORD TO HARSHBARGE R

BERKLEY FAMILY TRUST, ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

 

3-40-25

 

 

RITCHIE

WV

MOUNTAIN

KELLY, WILLIAM

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/7/2014

3-15-18 3-15-19

N/A

N/A

RITCHIE

WV

MOUNTAIN

JEWELL, MAX & LINDA DEMOSS, ANGELA D.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

4/5/2014

3-15-21 3-21-6

N/A

N/A

RITCHIE

WV

PRIMM WEST

JETT, JEFFERY & ROSE

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

5/6/2014

3-36-21.1 3-36-21.2

N/A

N/A

RITCHIE

WV

HARTLEY EAST

HARTLEY DAVID.M

ANTERO MIDSTREAM LLC

PERMANET EASEMENT AGREEMENT

3/12/2013

6-12-14; 6-12-15, 6 12-16-, 6-12-17, 6- 12-18, 6-12-19, 6- 12-21, 6-12-22, 6-

 

 

TYLER

 





288

--------------------------------------------------------------------------------

 

 

WV

HARTLEY EAST

HARPER,MATTHE W AND SHAUNA

ANTERO MIDSTREAM LLC

PERMANET EASEMENT AGREEMENT

3/1/2013

6-13-14 6-13-15 6-13-16

 

 

TYLER

WV

HARTLEY EAST

SHEPHERD DANIEL AND BRENDA

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD

9/10/2014

6-13-24.3

 

 

TYLER

WV

HARTLEY EAST

SHEPHERD DANIEL AND BRENDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2013

6-13-24.3

 

 

TYLER

WV

HARTLEY TO NOBLE

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/10/2014

6-12-16 6-12-23 6-12-27

N/A

N/A

TYLER

WV

HARTLEY TO NOBLE

HARTLEY. DAVID

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/10/2014

6-12-23 6-12-16 6-12-27

 

 

TYLER

WV

M.I.C TO NALLEY

LITTLETON, RICKIE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

5/28/2014

4-12-51

 

 

TYLER

WV

M.I.C TO NALLEY

TENNANT, LESLIE

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/2/2014

4-12-52

 

 

TYLER

WV

M.I.C TO NALLEY

STARKEY, JOHN AND LEAH

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/7/2014

4-12-58

 

 

TYLER

WV

M.I.C TO NALLEY

TENNANT, LESLIE ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

7/2/2014

4-12-62

 

 

TYLER

WV

M.I.C TO NALLEY

BENNETT, DAVID AND DEBRA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/30/2014

4-15-10

 

 

TYLER

WV

M.I.C TO NALLEY

WEEKLEY, ROGER AND CLAUDIA

ANTERO MIDSTREAM LLC

LEASE OR RIPARIAN AND WATER AND LAND USE

5/27/2014

4-15-12

 

 

TYLER

WV

M.I.C TO NALLEY

INGRAM, WILLIAM

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/20/2014

4-12-27

 

 

TYLER

WV

M.I.C TO NALLEY

CONKLIN, WARREN AND ERICA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/11/2014

4-12-28

 

 

TYLER

 





289

--------------------------------------------------------------------------------

 

 

WV

M.I.C TO NALLEY

FLETCHER, WILLIAM AND TRACY

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

8/14/2014

4-12-24.1 4-12-36

 

 

TYLER

WV

M.I.C TO NALLEY

GOODFELLOW, JANET

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

5/27/2014

4-12-34.1 4-12-39

 

 

TYLER

WV

M.I.C TO NALLEY

RIDGETOP CAPITAL LP

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

6/5/2014

4-15-8 4-15-9 4-12-64

 

 

TYLER

WV

M.I.C. TO NALLEY

FLETCHER, WILLIAM & TRACY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

8/14/2014

4-12-27.1 4-12-36

N/A

N/A

TYLER

WV

M.I.C. to NALLEY WATER

INGRAM, WILLIAM P.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/20/2014

4-12-27

N/A

 

TYLER

WV

MIC TO NALLEY

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

7/29/2014

4-12-67

 

 

TYLER

WV

MIC TO NALLEY

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND TEMPORARY

7/29/2014

4-12-67

 

 

TYLER

WV

MIC TO NALLEY

TENNANT, LESLIE R. ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD

7/29/2014

4-12-67

 

 

TYLER

 





290

--------------------------------------------------------------------------------

 

 

WV

MIC TO NALLEY

INGRAM, WILLIAM

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND TEMPORARY

7/28/2014

31-0021374.000 31-0021379.000 31-0021380.000

 

 

TYLER

WV

MIC to NALLEY WATER

LITTLETON, RICKIE LEE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE

5/26/2014

4-12-51

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

LITTLETON, RICKIE LEE LITTLETON, MARY F.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TEMPORARY ACCESS ROAD

8/25/2014

4-12-51

 

 

TYLER

WV

MIC to NALLEY WATER

TENNANT, LESLIE R. FREY, LONNIE C.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

7/2/2014

4-12-52

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

STARKEY, JOHN W.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE

6/7/2014

4-12-58

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE

7/2/2014

4-12-62

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

RIDGETOP CAPITAL, LP

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

 

4-15-8

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

HAUGHT, DORIS E. (LE)

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE

 

4-15-10

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

WEEKLEY, ROGER

ANTERO MIDSTREAM LLC

LEASE OF RIPARIAN RIGHTS AND

5/27/2014

4-15-12

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

INGRAM, WILLIAM P.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

7/21/2014

4-12-27

N/A

N/A

TYLER

WV

MIC to NALLEY WATER

CONKLIN, WARREN C. CONKLIN, ERICA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

6/11/2014

4-12-28

N/A

N/A

TYLER

WV

MIC TO NALLEY WATER

CONKLIN, WARREN C.& ERICA N.

ANTERO MIDSTREAM LLC

OPTION OF TEMP ABOVE GROUND WATER LINE

6/11/2014

4-12-28

 

 

TYLER





291

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

MIC TO NALLEY WATER

CONKLIN, WARREN C.& ERICA N.

ANTERO MIDSTREAM LLC

MODIFICATION OF TEMP ABOVE GROUND WATER LINE AGREEMENT

9/7/2014

4-12-28

 

 

TYLER

WV

MIC to NALLEY WATER

GOODFELLOW, JANEY FAYE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND

5/27/2014

4-12-34.1 4-12-39

N/A

N/A

TYLER

WV

MIC TO NALLEY

FLETCHER,WILLI AM & TRACY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND ACCESS ROAD

10/3/2014

4-12-26 4-12-27.1

 

 

TYLER

WV

MOUNTAIN

HAMMETT, SAMUEL &

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE

3/27/2014

1-21-4

 

 

TYLER

OH

BARNESVILLE LINE

WEAVER, ADREW ET UX

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

11/25/2013

37-0000358.000

 

465/121 201400004473

BELMONT

OH

BARNESVILLE LINE

TROYER, RUBEN

Antero Midstream Partners LP

TEMPORARY WAREYARD/ROAD ACCESS

1/9/2013

37-00530.002 37-00530.007

 

 

BELMONT

WV

ADRIAN

ADRIAN, GEORGE ET AL

Antero Midstream Partners LP

TEMPORARY SURFACE FACILITY AND TEMPORARY

1/20/2014

6-3-1.1

 

 

DODDRIDGE

WV

HWY 50 X-ING

HICKMAN, MARK & BRENDA

Antero Midstream Partners LP

TEMPORARY WORKSPACE

3/26/2014

3-19-4

N/A

N/A

DODDRIDGE

WV

HWY 50 X-ING

BLAND, JAMES A. & ANGELA HASS, RONALD M.
& JAMIE

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

3/25/2014

3-16-15.2

8/18/2014

332/525 #207905

DODDRIDGE

WV

HWY 50 X-ING

BLAND, JAMES A. & ANGELA HASS, RONALD M.
& JAMIE

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

3/25/2014

3-16-15.2

N/A

N/A

DODDRIDGE

WV

JON DAVIS

DAVIS, JONATHAN L.

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND

2/3/2014

1-7-1

N/A

N/A

DODDRIDGE

WV

MOORE TO R. J. SMITH

RUBLE, SCOTTY & MARTHA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND

1/16/2014

3-9-2

N/A

N/A

DODDRIDGE

WV

MOORE TO R. J. SMITH

RUBLE, SCOTTY & MARTHA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND

1/16/2014

3-9-2

 

 

DODDRIDGE

WV

PRIMM WEST

PRIMM, OLIN & MARY

Antero Midstream Partners LP

OPTION AGREEMENT AND

1/23/2014

1-12-1

N/A

N/A

DODDRIDGE

 





292

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

PRIMM WEST

WEBB, JOSEPH EDWARD AND JAMES E.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/18/2014

1-15-2

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

WEBB, STANLEY WEBB, BRIAN WEBB, JAMES WEBB, RICHARD

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/5/2014

1-15-2

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

WEBB, JOSEPH EDWARD AND JAMES E.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/7/2014

1-15-3

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

BRITTON, ROBERT & JACQUELINE

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/1/2014

1-11-11

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

PRIM, OLIN & MARY

Antero Midstream Partners LP

SURFACE FACILITY EASEMENT AGREEMENT

1/16/2014

1-12-17

PENDING

PENDING

DODDRIDGE

WV

PRIMM WEST

PRIM, OLIN & MARY

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREE MENT

1/16/2014

1-12-17 1-12-30

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

HARRIS, JAMES E. AND ROBERT
P.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/11/2014

1-15-2.9

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

HILEY, ROGER L. & DANITA K

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/16/2014

1-15-6.6 1-15-8

10/2/2014

336/54 #212298

DODDRIDGE

WV

PRIMM WEST

HILEY, ROGER L. & DANITA K

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREE MENT

1/16/2014

1-15-6.6 1-15-8

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

HILEY, ROGER L. & DANITA K

Antero Midstream Partners LP

TEMPORARY WORKSPACE

1/16/2014

1-15-6.6 1-15-8

N/A

N/A

DODDRIDGE

WV

R. J. SMITH

SWENTZEL, FRANCES

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

1/28/2014

3-13-6 3-13-7 3-13-13 3-13-14

 

 

DODDRIDGE

WV

R. J. SMITH

SWENTZEL, FRANCES

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

1/28/2014

3-13-6 3-13-7 3-13-13 3-13-14

N/A

N/A

DODDRIDGE

WV

TEMPORARY WATER PUMP

ADRIAN, GEORGE & BARBRA ELLMORE, NELSON &

Antero Midstream Partners LP

TEMPORARY SURFACE FACILITY AND TEMPORARY ABOVE GROUND

1/20/2014

6-3-1.1

N/A

N/A

DODDRIDGE

 





293

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

VOGT

JACKSON, ROBERT P. TRUSTEE OF THE JOELYNN FAMILY

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

1/31/2014

1-9-7

N/A

N/A

DODDRIDGE

WV

VOGT

JACKSON, ROBERT P.

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE

3/19/2014

1-6-37

 

 

DODDRIDGE

WV

VOGT

JOELYNN FAMILY TRUST

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

1/31/2014

1-9-7

 

 

DODDRIDGE

WV

WEST UNION

JACKSON, ROBERT P. TRUSTEE OF THE

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE

3/19/2014

1-9-7

 

 

DODDRIDGE

OH

LASKO WATERLINE

ELLSION, BARBARA

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

1/24/2014

31-00052.000

 

 

GEURNSEY

OH

LASKO WATERLINE

LASKO, TIMOTHY GEORGE

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/10/2014

31-00244.000 31-00246.000

 

 

GEURNSEY

OH

LASKO WATERLINE

DAYMUT, GARY ET UX

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

1/29/2014

31-00395.000

 

 

GEURNSEY

OH

LASKO WATERLINE

BARBA, CAROLYN ET AL

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

3/17/2014

31-00470.001

 

 

GEURNSEY

OH

LASKO WATERLINE

GRAZIANO, DOMINIC ET UX

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/19/2014

31-00470.004

 

 

GEURNSEY

OH

LASKO WATERLINE

KUNES, MARY

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

3/17/2014

31-00493.000

 

 

GEURNSEY

OH

LASKO WATERLINE

KUNES, MARY

Antero Midstream Partners LP

OPTION TEMPORARY WAREYARD AGREEMENT

3/19/2013

31-00493.000

 

 

GEURNSEY

OH

LASKO WATERLINE

BERGIN, STEPHEN ET AL

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/5/2014

31-00539.000
31-00540.000

 

 

GEURNSEY

OH

LASKO WATERLINE

NEWCOMER, CLARENCE

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/5/2014

31-01193.000

 

 

GEURNSEY

OH

LASKO WATERLINE

PICKENS, TRAVIS

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/4/2014

31-02547.000

 

 

GEURNSEY

OH

LASKO WATERLINE

CARPENTER, JEFFERY

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/21/2014

31-02894.000

 

 

GEURNSEY

 





294

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

LASKO WATERLINE

CARPENTER, PAUL

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

2/21/2014

31-02894.004

 

 

GEURNSEY

OH

LASKO WATERLINE

BURNS, ROY L.

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

3/7/2014

31-02894.006

 

 

GEURNSEY

OH

LASKO WATERLINE

BURNS, ROY L.

Antero Midstream Partners LP

OPTION PERMANENT ROAD ACCESS AGREEMENT

3/7/2014

31-02894.006

 

 

GEURNSEY

OH

LASKO WATERLINE

SOMERS, JAMES E.

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

3/7/2014

35-06004.000

 

 

GEURNSEY

OH

BARNESVILLE LINE

MILLER, MARVIN ET UX

Antero Midstream Partners LP

OPTION/EASEMENT AGREEMENT

1/7/2014

210070000000

 

 

MONROE

OH

BARNESVILLE LINE

HEADLEY, MARK E. ET UX

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/14/2014

21-007030.000
21-007034.000
21-007035.000

3/24/2014

269/790 #20140074418 269/782

MONROE

OH

URBAN LATERAL

HEFT, URBAN LEWIS JR.

Antero Midstream Partners LP

MEMORANDUM OF CONSIDERATION FOR ABOVE GROUND WATERLINE

1/10/2014

21-011012

 

 

MONROE

OH

URBAN LATERL

HEFT, URBAN LEWIS

Antero Midstream Partners LP

MEMOORANDOM OF CONSIDERATION FOR ABOVE GROUND WATER

1/10/2014

21-011012

 

 

MONROE

OH

MUSKINGUM ABOVE GROUND H2O

CRUM, CARLA (GRELLES) ET AL

Antero Midstream Partners LP

SURFACE FACILITY AGREEMENT

11/9/2013

31-0021106.000

4/1/2014

244/635-642
#201400064360

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

ALESHIRE, ILANA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/25/2014

31-0051219

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

STOWE, MARGARET

Antero Midstream Partners LP

TEMPORARY WATER LINE AGREEMENT

3/26/2014

31-0051219.3

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

ALESHIRE, ILANA G.

Antero Midstream Partners LP

TEMPORARY WATER LINE AGREEMENT

 

 

 

 

NOBLE

OH

SCHULTZ

BOMBORIS, RICHARD M. ET UX

Antero Midstream Partners LP

SURFACE FACILITY EASEMENT AGREEMENT

1/15/2014

01-0021374.004

4/1/2014

244/660 201400064365

NOBLE





295

--------------------------------------------------------------------------------

 

 

OH

SCHULTZ

SCHULTZ, LARRY M.

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/8/2014

01-0021404.000 01-0021404.002 01-0021374.002 01-0021374.003

PENDING

N/A

NOBLE

OH

TRASKA WATER LINE

TRASKA, FRANK ET AL

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

1/9/2014

01-0021406.001 01-0021433.000 01-0021375.003 01-0021378.002

4/1/2014

244/ 683 #201400064368

NOBLE

OH

WARNER LATERAL

HAMONAGAN BROTHERS

Antero Midstream Partners LP

PERMANENT EASEMENT AGREEMENT

2/9/2014

23-0021139

3/7/2014

242/698 #201400063995

NOBLE

OH

WARNER LATERAL

WARNER, AUDREY BETTY

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/27/2014

23-0021150.000

2/27/2014

 

NOBLE

OH

WARNER LATERAL

WARNER, AUDREY BETTY

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

2/27/2014

23-0021150.000

2/27/2014

 

NOBLE

WV

OHIO TO ANNIE

BARNHART, HENRY & JUDITH

Antero Midstream Partners LP

LEASED ROAD ACCESS EASEMENT AGREEMENT

2/10/2014

7-6-72 7-6-73

N/A

N/A

PLEASANTS

WV

CHARLENE

JACKSON, STEPHEN

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE

1/15/2014

3-14-9

N/A

N/A

RITCHIE

WV

CHARLENE

DAVIS, LEWIS & NORMA

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/18/2014

3-14-12

N/A

N/A

RITCHIE

WV

CHARLENE

DAVIS, LEWIS & NORMA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/24/2014

3-14-3 3-14-4 3-14-6 3-14-12

N/A

N/A

RITCHIE

WV

CHARLENE

DAVIS, LEWIS & NORMA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/24/2014

3-14-3 3-14-4 3-14-6 3-14-12

 

 

RITCHIE

 





296

--------------------------------------------------------------------------------

 

 

WV

LANGFORD WEST TO JOHN RICHARDS

CUNNINGHAM, PATRICK & FRANK

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/26/2014

10-13-31

N/A

N/A

RITCHIE

WV

LANGFORD WEST TO JOHN RICHARDS

NESS, ASHLEY E.

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/12/2014

10-14-1

N/A

N/A

RITCHIE

WV

MOUNTAIN CS

KIRK, TROY C. & CAROL

Antero Midstream Partners LP

OPTION TO PURCHASE

3/26/2014

3-8-7

N/A

N/A

RITCHIE

WV

PRIMM WEST

COTTRILL, JUNIOR & CAROLYN

Antero Midstream Partners LP

TEMPORARY WAREYARD AGREEMENT

1/13/2014

3-36-11

N/A

N/A

RITCHIE

WV

PRIMM WEST

COTTRILL, JUNIOR & CAROLYN

Antero Midstream Partners LP

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

1/13/2014

3-36-11 3-36-21

PENDING

PENDING

RITCHIE

WV

PRIMM WEST

PUGH, ROBERT AND IRENE

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/14/2014

3-36-31 3-40-6

N/A

N/A

RITCHIE

 





297

--------------------------------------------------------------------------------

 

 

WV

PRIMM WEST

MORRIS, IKE

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/19/2014

3-37-1

N/A

N/A

RITCHIE

WV

PRIMM WEST

BERKLEY FAMILY TRUST, ET AL

Antero Midstream Partners LP

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

2/24/2014

3-40-25

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

MCKINNEY, FRED & SHARON

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/30/2014

10-8-5

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

MCKINNEY, FRED & SHARON

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/30/2014

10-8-5

 

 

RITCHIE

WV

RICHARDS WATER LINE

LANGFORD, JACK & LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-8-6

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

LANGFORD, JACK & LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-8-6

 

 

RITCHIE

WV

RICHARDS WATER LINE

RICHARDS, JOHN WAYNE

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/29/2014

10-8-7

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

RICHARDS, JOHN WAYNE

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/29/2014

10-8-7

 

 

RITCHIE

WV

RICHARDS WATER LINE

BERKLEY, JUNE TRUSTEE LANGFORD, JACK
& LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-9-1 10-9-1.1
10-9-1.2

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

BERKLEY, JUNE TRUSTEE LANGFORD, JACK
& LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-9-1.1

 

 

RITCHIE

WV

RICHARDS WATER LINE

CAMPBELL, JOHN & LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-9-10.1

N/A

N/A

RITCHIE

WV

RICHARDS WATER LINE

CAMPBELL, JOHN & LINDA

Antero Midstream Partners LP

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/28/2014

10-9-10.1

 

 

RITCHIE





298

--------------------------------------------------------------------------------

 

 

OH

BARNESVILLE LINE

WEISEND, DAVID L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/8/2013

20-015001.0000

3/24/2014

268/822 #201400074422

MONROE

OH

BARNESVILLE LINE

WILLS, SHELBA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2012

20-015008.0000
20-015008.0000

3/24/2014

269/814 201400074420

MONROE

OH

BARNESVILLE LINE

ROE, DELLANO

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/10/2013

210120000000

3/24/2014

269/830 #201400074423

MONROE

OH

BARNESVILLE LINE

BIEDENBACH, DENNIS & ELAINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/3/2013

20-015012.0000

3/24/2014

269/806 #201400074420

MONROE

OH

CARPENTER

HEFT, RUBY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/29/2013

200170000000

6/12/2013

244/665-672 #201300068553

MONROE

OH

CARPENTER

CARPENTER, WALLACE & JUDY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/19/2012

200170000000

4/24/2013

240/1002-1009 #201300067756

MONROE

OH

CARPENTER

CARPENTER, WALLACE & JUDY

ANTERO MIDSTREAM LLC

SURFACE FACLITY EASEMENT

11/1/2012

200170000000

4/24/2013

240/1010-1014 #210300067757

MONROE

OH

CARPENTER

CARPENTER, WALLACE & JUDY

ANTERO MIDSTREAM LLC

MODIFCATION OF SURFACE FACILITY

5/23/2013

200170000000

6/12/2013

244/709-711 #201300068559

MONROE

OH

CARPENTER

CARPENTER, WALLACE & JUDY

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

5/17/2013

200170000000

6/12/2013

244/712-714 #201300068560

MONROE

OH

CARPENTER

COBLENTZ, MARVIN D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/25/2012

200170000000

4/24/2013

240/1015-1022 #201300067758

MONROE

OH

CARPENTER

KUHN JOSEPH ETUX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

5/14/2013

200170060000 200160050000 210160051000 210110100000

9/19/2013

252/663-667 #20130007084

MONROE

OH

ERVIN

BYLER, DANIEL A. & ROSE G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/15/2012

21-001010.0000 21-001009.0000

9/24/2013

253/26-35 #201300070590

MONROE

OH

ERVIN

BYLER, DANIEL A. & ROSE G.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

3/9/2013

21-001010.0000

9/24/2013

253/41-45 #201300070593

MONROE

OH

ERVIN

BYLER, DAN D. & SALLY G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/6/2013

21-001013.0000

9/24/2013

OR253/53-60 #201300070595

MONROE

 





299

--------------------------------------------------------------------------------

 

 

OH

ERVIN

BOYD, HARRY & HOLLY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/15/2013

21-002017.000

9/24/2013

253/46-52 #201300070594

MONROE

OH

ERVIN

HOCHSTETLER, JAKE & SARAH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/9/2013

21-002008.0000

9/24/2013

253/69-76 #201300070597

MONROE

OH

ERVIN

MILLER, JONAS & BARBARA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/12/2012

21-002005.0000

9/24/2013

253/77-84 #201300070598

MONROE

OH

ERVIN

CARPENTER, JAMES DALE & RICHARD ALAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/7/2012

21-002006.0000 21-008002.0000

9/24/2013

253/94-102 #201300070600

MONROE

OH

ERVIN

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

SURFACE FACLITY EASEMENT

2/12/2013

21-009008.000 21-009007.000

4/24/2012

240/981-987 #201300067753

MONROE

OH

ERVIN

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

5/5/2013

21-009008.000 21-009007.000

6/6/2013

244/715-719 #201300068561

MONROE

OH

ERVIN

LEACH, ERIN M. & DERRICK

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

3/15/2013

21-009001.000 21-00918.0000

9/24/2013

253/36-40 #201300070592

MONROE

OH

ERVIN

LEACH, ERIN M. & DERRICK

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/9/2012

21-009001.000 21-00918.0000

2/13/2014

265/669-676 #201400073545

MONROE

OH

ERVIN

BYLER, DAVID & FANNIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/10/2013

21-002004.000 21-001002.000

9/24/2013

253/61-68 #201300070596

MONROE

OH

ERVIN

SCHEESER, ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/7/2013

21-002002.2000 21-002002.0000 21-002002.1000

12/3/2013

259/224-227 #201300072119 259/228-26 #201300072120

MONROE

OH

ERVIN

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/15/2013

21-009008.000 21-009007.000

9/24/2013

253/85-93 #201300070599

MONROE

OH

ERVIN LINE

LEACH, ERIN M. (FORMERLY REX)

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT AGREEMENT

9/26/2013

21-009001.0000 21-00918.0000

9/26/2013

265/677-678 #201400073546

MONROE

OH

URBAN LATERAL

HEFT, URBAN LEWIS JR.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

10/6/2013

210110000000

2/14/2014

265/754-756 #201400073570

MONROE





300

--------------------------------------------------------------------------------

 

 

OH

UTICA

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/17/2013

20010006000

4/24/2013

240/980-988 #201300067754

MONROE

OH

UTICA

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/17/2013

200170000000

4/24/2013

240/980-988 #201300067754

MONROE

OH

UTICA

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/20/2012

210090000000

4/24/2013

240/952-960 #201300067749

MONROE

OH

UTICA

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/20/2012

210090000000

4/24/2013

240/952-960 #201300067749

MONROE

OH

UTICA

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

6/20/2012

210090000000

4/24/2013

240/961-966 #201300067750

MONROE

OH

UTICA

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

6/20/2012

210090000000

4/24/2013

240/961-966 #201300067750

MONROE

OH

UTICA

RUBEL, THOMAS NEIL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/26/2012

210090000000

4/24/2013

240/967-975 #201300067751

MONROE

OH

UTICA

RUBEL, THOMAS NEIL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT AGREEMENT

1/26/2013

210090000000

4/24/2013

240/976-80 #201300067752

MONROE

OH

UTICA

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

5/5/2013

210090000000

6/12/2013

244/715- #201300068561

MONROE

OH

UTICA

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

2/17/2013

200100020000 200100030000 200100040000 210100050000

4/24/2013

240/996-1001 #201300067755

MONROE

OH

BATESVILLE

ERVIN, STEVEN & KATHERINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/6/2013

01-0021322.001

3/7/2014

242/660-666 #201400063990

NOBLE

OH

BATESVILLE

DOLLISON, CARL & LORI

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/11/2013

36-0021026.000

2/13/2014

241/110-123 #201400063622

NOBLE

OH

ERVIN

LONG, OMER ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/18/2012

01-0021193.000
01-0021191.000
01-0021196.000

10/8/2013

233/17-27 #201300061681

NOBLE

 





301

--------------------------------------------------------------------------------

 

 

OH

ERVIN

SLAGLE, PORTER DAVID & CHARLOTTE ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/29/2013

01-0021195.001

12/3/2013

236/356-363 #20130062513

NOBLE

OH

ERVIN

BATES, STEVE G. & JANET, TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/10/2012

01-0021200.000

9/23/2013

231/471-479 #201300061295

NOBLE

OH

ERVIN

BATES, STEVE G. & JANET, TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

3/12/2013

01-0021200.000

9/23/2013

231/480-483 #201300061296

NOBLE

OH

ERVIN

CARPENTER, MICKEY & DEBORAH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/11/2012

01-0021211.000

9/23/2013

231/446-453; #201300061292

NOBLE

OH

ERVIN

PICKENPAUGH, QUINTELLA & WILLIAM

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

 

01-0021218.000
01-0021217.000
01-0050083.000

10/8/2013

233/132-143 #201300061699

NOBLE

OH

ERVIN

MILLER, HARVEY J. & ALMA D., ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/3/2012

01-0021223.000 01-0021222.004 01-0021224.000 01-0021223.002

9/23/2013

231/462-470 #201300061294

NOBLE

OH

ERVIN

LONG, DARRELL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/7/2012

01-0021319.001

9/23/2013

231/493-500 #201300061299

NOBLE

OH

ERVIN

LONG, DARRELL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/10/2013

01-0021319.001

 

 

NOBLE

OH

ERVIN

ERVIN, STEVEN & KATHERINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/12/2012

01-0021322.001

3/7/2014

242/633-641 #201400063985

NOBLE

OH

ERVIN

DOLLISON, RICHARD & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/12/2012

01-0021324.000

9/23/2013

231/484-492; #201300061297

NOBLE

OH

ERVIN

DOLLISON, RICHARD & LINDA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/20/2013

01-0021324.000

12/3/2013

236/391-395 #201300062518

NOBLE

OH

ERVIN

BROCK, MARK T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/11/2012

01-0021325.000

9/23/2013

231/501-509 #201300061300

NOBLE

OH

ERVIN

MANGES, JERRY C. & ROSA LEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/20/2012

01-0021326.000

12/3/2013

236/371-379 #201300062515

NOBLE

OH

ERVIN

MANGES, JERRY C. & ROSA LEE

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

1/19/2013

01-0021326.000

12/3/2013

236/385-390 #201300062517

NOBLE

 





302

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

OH

ERVIN

MANGES, JERRY C. & ROSA LEE

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

1/19/2013

01-0021326.000

12/3/2013

236/389-84 #201300062516

NOBLE

OH

ERVIN

PICKENPAUGH, QUINTELLA & PATRICIA MORRIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/4/2013

01-0021344.000
01-0021217.000

 

236/400-408 #201300062520

NOBLE

OH

ERVIN

ROE, GARY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/14/2013

01-0021486.000

9/23/2013

OR231/518-525; 201300061303

NOBLE

OH

ERVIN

NEUHART, TONY M. & JANICE M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/10/2013

01-0021486.001

9/23/2013

231/510-517 #201300061302

NOBLE

OH

ERVIN

POTOCHNIK, ANTHONY JR, TRUSTEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/1/2013

01-0021490.000
01-0021491.000

2/12/2014

241/34-46 #201400063607

NOBLE

OH

ERVIN

POTOCHNIK, ANTHONY JR, TRUSTEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/1/2013

01-0021490.000
01-0021491.000

2/1/2014

241/34

NOBLE

OH

ERVIN

POTOCHNIK, ANTHONY JR, TRUSTEE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

3/1/2013

01-0021491.000
01-0021490.000

2/1/2014

241/43

NOBLE

OH

ERVIN

MILLER, JOE J. & BETTY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/24/2012

01-0050070.000

9/23/2013

231/454-46; #201300061293

NOBLE

OH

ERVIN

PICKENPAUGH, QUINTELLA & WILLIAM

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

8/7/2013

01-0050083.000

10/8/2013

233/144-148 #201300061701

NOBLE

OH

ERVIN

ROE, KATHY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/23/2012

01-0050111.000

10/8/2013

233/1-16 #201300061680

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

OLIVER, KENNETH J.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

4/17/2013

31-0021104

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

OLIVER, KENNETH

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/17/2013

31-0021104

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

CRUM, FORAKER

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND

6/1/2013

31-0021106 31-0051218

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

CRUM, FORAKER

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

6/1/2013

31-0021106 31-0051218

 

 

NOBLE

 





303

--------------------------------------------------------------------------------

 

 

OH

MUSKINGUM ABOVE GROUND H2O

ROYER, SAMUEL T. III

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

4/12/2013

31-0021114

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

ROYER, SAMUEL III

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

4/12/2013

31-0021114

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

FARRAH, DAVID

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

4/18/2013

31-0021142.001

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

FARRAH, DAVID

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/18/2013

31-0021142.001

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

STACK, DEAN O.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

4/10/2013

31-0021145

 

 

NOBLE

OH

MUSKINGUM ABOVE GROUND H2O

STACK, DEAN O.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT AND OPTION

4/10/2013

31-21145

 

 

NOBLE

OH

OH-MONROE

KLINKENBERG, CHARLES

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

6/21/2013

21-0080140.000

 

 

NOBLE

OH

UTICA

BATES, MARLENE A., TRUSTEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/5/2012

23-0021070.000

6/6/2013

225/287-297
#201300059759

NOBLE

OH

UTICA

CARPENTER, DWIGHT J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/11/2012

23-0021074.000 23-0021080.000 23-0051062.000 23-0021073.000

4/23/2013

222/608-616
#210300059128

NOBLE

OH

UTICA

SHREVE, ROGER

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/31/2012

23-0021078.000

4/23/2013

222/608-616
#210300059128

NOBLE

OH

UTICA

SHREVE, ROGER

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT AGREEMENT

11/28/2012

23-0021078.000

4/23/2013

222/631-636
#201300059131

NOBLE

OH

UTICA

BRITS, CLARA (AKA CHAVIES)

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/12/2013

23-0021090.000

7/26/2013

227/1015-1019
#201300060448

NOBLE

OH

UTICA

BRITS, CLARA (AKA CHAVIES)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/4/2012

23-0021090.000 23-0051012.000

4/23/2013

222/507-597
#201300059125

NOBLE

 





304

--------------------------------------------------------------------------------

 

 

OH

UTICA

BRITS, CLARA (AKA CHAVIES)

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

2/14/2013

23-0021090.000 23-0051012.000

4/23/2013

222/598-603
#201300059126

NOBLE

OH

UTICA

BRITS, CLARA (AKA CHAVIES)

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

4/16/2013

23-0021090.000 23-0051012.000

4/23/2013

222/604-607
#201300059127

NOBLE

OH

UTICA

BRITS, CLARA (AKA CHAVIES)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/16/2013

23-0021090.000 23-0051012.000

4/23/2013

222/604-607
#201300059127

NOBLE

OH

UTICA

MORRIS, DONALD & CARINA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/21/2012

23-0021125.000

4/23/2013

222/645-652
#201300059133

NOBLE

OH

UTICA

MORRIS, DONALD & CARINA

ANTERO MIDSTREAM LLC

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

11/11/2012

23-0021125.000

4/23/2013

222/653-658
#201300059134

NOBLE

OH

UTICA

AMERIWOOD, LTD.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/2/2012

23-0021126.000

4/23/2013

222/637-644
#210300059132

NOBLE

OH

UTICA

AMERIWOOD, LTD.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/4/2013

23-0021126.000

7/26/2013

227/994-998
#20130

NOBLE

OH

UTICA

COBLENTZ, MARVIN D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/25/2012

23-0021144.000

4/23/2013

222/659-666
#201300059136

NOBLE

OH

UTICA

BONAR, KENNETH & AUDREY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/20/2012

23-0021151.000

4/23/2013

222/675-682
#201300059138

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

1/4/2013

23-0021160.000

9/19/2013

231/265-266
#201300061252

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

1/4/2013

23-0021161.000

9/19/2013

231/265-266
#201300061252

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

11/16/2012

23-0021161.000 23-21240.000

6/6/2013

225/306-308
#201300059761

NOBLE

OH

UTICA

MCVICKER, JAMES & JANIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/17/2012

23-0021238.000

4/23/2013

222/691-698
#201300059140

NOBLE

OH

UTICA

THOMPSON, DENNIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/24/2012

23-0021238.002

4/23/2013

222/783-790
201300059154

NOBLE

 





305

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/14/2012

23-0021244.000

4/23/2013

222/683-690
#201300059139

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/14/2012

23-0021244.000

9/19/2013

231/263-264
#201300061251

NOBLE

OH

UTICA

HANNAHS, NORMA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/26/2012

23-0051016.000 23-0021125.002

4/23/2013

222/767-774
#201300059152

NOBLE

OH

UTICA

GRAY, JOHN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2012

23-0051017.000

6/6/2013

225/325-332
201300059675

NOBLE

OH

UTICA

GRAY, JOHN

ANTERO MIDSTREAM LLC

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

3/3/2013

23-0051017.000

6/6/2013

225/333-335
#201300067749

NOBLE

OH

UTICA

GRAY, JOHN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2012

23-0051017.000

6/6/2013

225/325-332
201300059675

NOBLE

OH

UTICA

CARPENTER, DWIGHT J.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

2/4/2013

23-0051062.000

4/23/2013

222/617-621
#201300059129

NOBLE

OH

UTICA

HANNAHS, DOUGLAS & BETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/26/2012

23-0051064.000

4/23/2013

222/775-782
201300059153

NOBLE

OH

UTICA

CAMPBELL, MICHAEL & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2012

23-0051118.000

4/23/2013

222/783-790;
#201300059154

NOBLE

OH

UTICA

CAMPBELL, MICHAEL & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

4/26/2013

23-0051118.000

7/26/2013

227/961-965
#201300060437

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

1/4/2013

23-21240.000

9/19/2013

231/265-266
#201300061252

NOBLE

OH

UTICA

FOLWARCZNY, WILLIAM & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/1/2012

23-21240.000 23-0021160.000

6/6/2013

225/298-305
#201300059760

NOBLE

OH

UTICA

DIMMERLING, RONALD J.(NOW IECM, LLC)

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

5/18/2013

31-0021054.000

6/6/2013

225/282-286
#201300059758

NOBLE

OH

UTICA

DIMMERLING, RONALD J.(NOW IECM, LLC)

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/18/2013

31-0021054.000

7/26/2013

227/1025-1029
#201300060450

NOBLE

OH

UTICA

BATES, WILMA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/20/2012

31-0021056.000 31-0021057.000

4/23/2013

222/563-570
#201300059120

NOBLE

 





306

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

UTICA

BATES, WILMA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

2/11/2013

31-0021056.000 31-0021057.000

4/23/2012

222/571-574
#201300059121

NOBLE

OH

UTICA

BATES, WILMA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

3/26/2013

31-0021056.000 31-0021057.000

4/23/2012

222/575-578
#201300059122

NOBLE

OH

UTICA

BATES, WILMA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/10/2013

31-0021057.000

7/26/2013

227/966-970
#201300060438

NOBLE

OH

UTICA

DIMMERLING, RONALD J.(NOW IECM, LLC)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/18/2012

31-0021069.000 31-0021054.000 31-0051149.000 31-0021070.000

4/17/2013

222/101-109
#201300059024

NOBLE

OH

UTICA

DIMMERLING, RONALD J.(NOW IECM, LLC)

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/18/2013

31-0021070.000

7/26/2013

227/1020-1024
#201300060449

NOBLE

OH

UTICA

CLEARY, JON, ETUX

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT - ADD TRACTS

10/19/2012

31-0021071.000 31-0021101.000 31-0021126.004 31-0051132.003

6/6/2013

225/319-322
#201300059763

NOBLE

OH

UTICA

CLEARY, JON, ETUX

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT- MULTIPLE LINES

3/1/2013

31-0021071.000 31-0021101.000 31-0021126.004 31-0051132.003

6/6/2013

225/323-324
#201300059764

NOBLE

OH

UTICA

CLEARY, JON, ETUX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/19/2012

31-0021101.000
31-0051132.003

6/6/2013

225/309-318
#201300059762

NOBLE

OH

UTICA

OLIVER, KENNY & LISA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/18/2012

31-0021104.000

4/23/2013

222/579-586
#201300059123

NOBLE

OH

UTICA

OLIVER, KENNY & LISA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

10/25/2012

31-0021104.000

4/23/2013

222/587-589
#201300059124

NOBLE

OH

UTICA

OLIVER, KENNY & LISA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

5/2/2013

31-0021104.000

7/26/2013

227/1004-1008
#201300060446

NOBLE

OH

UTICA

OLIVER, KENNY & LISA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

5/2/2013

31-0021104.000

7/26/2013

227/999-1003
#201300060445

NOBLE

OH

UTICA

CAIN, DOUGLAS & DEBBIE, ETUX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

31-0021111.000

6/6/2013

225/258-268
#201300059755

NOBLE

OH

UTICA

MILEY, ADAM L & JAMIE L

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/14/2012

31-0021251.000

4/23/2013

222/537-544
#201300059116

NOBLE

OH

UTICA

MILEY, ADAM L & JAMIE L

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

`11/10/12

31-0021251.000

4/23/2013

222/545-549
#201300059117

NOBLE

 





307

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

UTICA

MILEY, ADAM L & JAMIE L

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/10/2013

31-0021251.000

7/26/2013

227/971-975
#201300060439

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/13/2013

31-0021255.000
31-0051115.007

7/26/2013

227/976-980
#20130006440

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

2/1/2013

31-0021261.000

4/23/2013

222/470-474
#201300059106

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

31-0021261.000 31-0021255.000 31-0021264.000 31-0021038.000

4/23/2013

222/447-456
#201300059103

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

2/1/2013

31-0021261.000 31-0021255.000 31-0021264.000 31-0021038.000

4/23/2013

222/457-463
#201300059104

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

10/29/2012

31-0021264.000

4/23/2013

222/475-479
201300059107

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

6/13/2013

31-0021264.000

7/26/2013

227/981-985
#201300060441

NOBLE

OH

UTICA

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/28/2012

31-0021340.000

12/11/2012

215/176
#201200057194

NOBLE

OH

UTICA

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

8/28/2012

31-0021340.000

12/11/2012

215/184-188
#201200057195

NOBLE

OH

UTICA

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

2/2/2013

31-0021340.000

4/23/2013

222/726-731
#201300059145

NOBLE

OH

UTICA

MILEY, PAUL L. & JEAN A.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

8/28/2012

31-0021340.000

12/11/2012

 

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/14/2012

31-0021342.000 31-0021346.000 31-0021347.000

12/11/2012

215/145-156
#201200057190

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

10/25/2012

31-0021342.000 31-0021346.000 31-0021347.000

12/11/2012

215/157-162
#201300057191

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

12/4/2012

31-0021342.000 31-0021346.000 31-0021347.000

4/23/2013

222/436-441
#20130005

NOBLE

 





308

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

12/4/2012

31-0021342.001

4/23/2013

222/436-441
#20130005

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT ROAD ACCESS EASEMENT

2/13/2013

31-0021342.001

4/23/2013

222/442
#20130005

NOBLE

OH

UTICA

MILEY, PAUL J., JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2012

31-0021343.000

12/11/2012

215/136-143
#201200057188

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

12/4/2012

31-0021346.000

4/23/2013

222/436-441
#20130005

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

12/4/2012

31-0021347.000

4/23/2013

222/436-441
#20130005

NOBLE

OH

UTICA

FINCANNON, DALE E.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

12/4/2012

31-0021347.000

 

 

NOBLE

OH

UTICA

RICH, LOUISE ANNETTE, ETUX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

31-0021349.000

4/17/2013

222/110-120
#201300059025

NOBLE

OH

UTICA

RICH, LOUISE ANNETTE, ETUX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

11/11/2012

31-0021349.000

4/17/2013

222/121-127
#201300059026

NOBLE

OH

UTICA

RICH, LOUISE ANNETTE, ETUX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/28/2013

31-0021349.000

9/19/2013

231/277-284
#201300061255

NOBLE

OH

UTICA

MILEY, PAUL L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/28/2012

31-0021356.000

12/11/2012

215/163-170
#201200057192

NOBLE

OH

UTICA

MILEY, PAUL L.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

11/9/2012

31-0021356.000

12/11/2012

215/171-175
#201200057193

NOBLE

OH

UTICA

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

11/12/2012

31-0051028.000 31-0021369.000

4/23/2013

222/499-503
#201300059111

NOBLE

OH

UTICA

MILEY, JACK R. & NORMA R., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/22/2012

31-0051028.000 31-0021369.000

4/23/2013

222/504-511
#201300059112

NOBLE

OH

UTICA

MILEY, WAYNE & APRIL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2012

31-0051115.002

4/23/2013

222/550-557
#201300059118

NOBLE

 





309

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OH

UTICA

MILEY, WAYNE & APRIL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

11/6/2013

31-0051115.002

4/23/2013

222/558-562
#201300059119

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

10/29/2012

31-0051115.007 31-0021038.000 31-0021255.000

4/23/2013

222/464-469
#201300059105

NOBLE

OH

UTICA

MILEY, WAYNE & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

2/1/2013

31-0051214.005

4/23/2013

222/470-474
#201300059106

NOBLE

OH

WILLS CREEK

ELLISON, BARBARA J.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

6/13/2013

31-0000052.000

2/13/2014

513/536-539
#201400001406

NOBLE

OH

WILLS CREEK

ELLISON, BARBARA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/7/2013

31-0000052.000

2/13/2014

513/528

NOBLE

OH

WILLS CREEK

HALL, TIMOTHY & JULIA S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/13/2013

31-0000426.000

2/13/2014

513/518-524
#201400001403

NOBLE

OH

WILLS CREEK

HALL, TIMOTHY & JULIA S.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

3/14/2013

31-0000426.000

2/13/2014

513/525-527
#201400001404

NOBLE

OH

WILLS CREEK

RICH,DONALD & PATRICIA

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/18/2013

37-0011311.000

2/13/2014

241/132-137
#201400063625

NOBLE

OH

WILLS CREEK

RICH,DONALD & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

6/18/2013

37-0011311.000

2/13/2014

241/138-141
#201400063626

NOBLE

OH

WILLS CREEK

SAYRE, DWAYNE

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

4/20/2013

37-0011328.000

7/26/2013

227/928-934
#201300060433

NOBLE

OH

WILLS CREEK

HILL, JEFFREY SCOTT, TRUSTEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/12/2013

37-11304.001

 

 

NOBLE

OH

WILLS CREEK

RICH,DONALD & PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/15/2013

37-11311

2/13/2014

241/124

NOBLE

OH

WILLS CREEK

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/12/2013

37-21308.000

 

 

NOBLE

 





310

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

WILLS CREEK

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/12/2013

37-29074.000
37-21318.000
37-11295.000

 

 

NOBLE

OH

ERVIN LINE

BROCK, MARK T.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION/EASEMENT

11/3/2012

01-0021325.000

9/23/2013

231/508-509 #201300061301

NOBLE

OH

 

The Village of Barnesville

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

5/1/2013

Somerset Twshp

7/26/2013

408/357

BELMONT

OH

 

The Village of Barnesville

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

5/1/2013

Warren Twshp- Section 13- Barnesville Park Lake

7/26/2013

408/355

BELMONT

WV

BEE LEWIS

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

8-19-8

2/22/2013

305/333 #172479

DODDRIDGE

WV

BEE LEWIS

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

10/5/2012

8-19-8

9/4/2013

312/192 #182512

DODDRIDGE

WV

BEE LEWIS

BEE, LEWIS PAUL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/13/2012

8-19-6 8-19-1

1/11/2013

304/556 #170546

DODDRIDGE

WV

BEE LEWIS

BEE, LEWIS PAUL

ANTERO MIDSTREAM LLC

MODIFICATION FOR ADDITIONAL LINES

10/27/2012

8-19-6 8-19-1

1/11/2013

304/536 #170541

DODDRIDGE

WV

Bee Lewis Water Impoundment

Lewis Paul Bee

ANTERO MIDSTREAM LLC

SUA and Compensation

8/4/2012

6-19

9/13/2013

312/700 183144

DODDRIDGE

WV

Bee Lewis Water Impoundment

Key Oil Company

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

2/19/2013

7-19

3/18/2013

305/534 173818

DODDRIDGE

WV

BEE-HWY50

LAW, RONALD L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

6-2-1

9/21/2012

302/696 #166790

DODDRIDGE

WV

BEE-HWY50

LAW, RONALD L.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT AGREEMENT

2/20/2013

6-2-1

9/6/2013

312/277 #182687

DODDRIDGE

WV

BEE-HWY50

SPIKER, SUE ANN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/27/2012

6-3-1

9/21/2012

302/708 #166792

DODDRIDGE

WV

BEE-HWY50

SPIKER, SUE ANN

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT (WATER)

4/26/2013

6-3-1

8/19/2013

311/218 #181743

DODDRIDGE





311

--------------------------------------------------------------------------------

 

 

WV

BEE-HWY50

HEASTER, CHARLES P. AND PATSY J, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/2/2012

8-23-1

2/22/2013

305/312 #172474

DODDRIDGE

WV

BEE-HWY50

HEASTER, CHARLES P. AND PATSY J, ET AL

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

2/3/2013

8-23-1

2/22/2013

305/312 #172474

DODDRIDGE

WV

BEE-HWY50

HEASTER, CHARLES P. AND PATSY J, ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/29/2013

8-23-1

9/4/2013

305/312 #172474

DODDRIDGE

WV

BEE-HWY50

GAGNON, GEORGE L & SUSAN C.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT AGREEMENT

2/19/2013

6-3-2

9/12/2013

312/578 #183048

DODDRIDGE

WV

BEE-HWY50

GAGNON, GEORGE L. & SUSAN C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2

6/28/2012

301/588 #163918

DODDRIDGE

WV

BEE-HWY50

HOLLAND, MARY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/24/2012

8-23-2

8/19/2013

311/201 #181740

DODDRIDGE

WV

BEE-HWY50

HOLLAND, MARY

ANTERO MIDSTREAM LLC

SUPPLEMENT

6/18/2013

8-23-2

N/A

N/A

DODDRIDGE

WV

BEE-HWY50

ADRIAN, GEORGE

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT AGREEMENT

2/8/2012

6-3-6

6/19/2013

309/508 #178267

DODDRIDGE

WV

BEE-HWY50

ADRIAN, GEORGE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/11/2013

6-3-6

7/26/2012

302/135 #164846

DODDRIDGE

WV

BEE-HWY50

LACY, RALPH M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/3/2012

6-1-8

9/21/2012

302/690 #166788

DODDRIDGE

WV

BEE-HWY50

LACY, RALPH M.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

2/21/2013

6-1-8

9/6/2013

312/275 #182686

DODDRIDGE

WV

BEE-HWY50

TURNER, GERALD C. & JUANITA L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT (WATER)

11/10/2012

8-19-8

9/4/2013

312/219 #182514

DODDRIDGE

WV

BEE-HWY50

TURNER, GERALD C. & JUANITA L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/22/2012

8-19-8

9/21/2012

303/61 #166806

DODDRIDGE

WV

BEE-HWY50

TURNER, GERALD C. & JUANITA L.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/5/2012

8-19-8

9/4/2013

312/219 #182518

DODDRIDGE

 





312

--------------------------------------------------------------------------------

 

 

 

WV

BEE-HWY50

TURNER, GERALD C. & JUANITA L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT (WATER)

4/24/2013

8-19-8

9/4/2013

312/219 #182514

DODDRIDGE

WV

BEE-HWY50

BARNES, DONALD L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/20/2012

6-1-10

9/21/2012

302/702 #166791

DODDRIDGE

WV

BEE-HWY50

BARNES, DONALD L.

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT AGREEMENT

2/21/2013

6-1-10

6/18/2013

309/499 #178115

DODDRIDGE

WV

BEE-HWY50

SECRIST, MARY FARR

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/6/2012

8-20-14

7/26/2012

302/129 #164845

DODDRIDGE

WV

BEE-HWY50

SECRIST, MARY FARR

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE (WATER)

4/26/2013

8-20-14

8/19/2013

311/225 #181745

DODDRIDGE

WV

BEE-HWY50

BRITTON, MICHAEL ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/2/2012

8-19-15

9/19/2013

303/17 #166798

DODDRIDGE

WV

BEE-HWY50

BRITTON, MICHAEL ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT (WATER)

4/24/2013

8-19-15

8/19/2013

311/222 #181744

DODDRIDGE

WV

BEE-HWY50

PERINE, IRA H.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2012

8-19-22

9/21/2012

303/1 #166795

DODDRIDGE

WV

BEE-HWY50

BARNES, RONALD G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/13/2012

6-1-10.3

9/21/2012

303/43 #166803

DODDRIDGE

WV

BEE-HWY50

BARNES, RONALD G.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND EASEMENT AGREEMENT

3/14/2013

6-1-10.3

6/18/2013

309/499 #178115

DODDRIDGE

WV

BEE-HWY50

BARNES, RONALD G.

ANTERO MIDSTREAM LLC

GROUND LEASE AGREEMENT

6/4/2013

6-1-10.3

10/15/2013

315/384 #184756

DODDRIDGE

WV

BEE-HWY50

RILL, ELWOOD & ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-1-3 ; 6-1-4

6/28/2012

301/610 #163923

DODDRIDGE

 





313

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

BEE-HWY50

RILL, ELWOOD & ELIZABETH

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

3/15/2013

6-1-3 6-1-4

9/6/2013

312/277 #182687

DODDRIDGE

WV

BEE-HWY50

ADRIAN, GEORGE W & BARBARA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

1/22/2012

6-3-1.1

7/26/2012

302/140 #164847

DODDRIDGE

WV

BEE-HWY50

ADRIAN, GEORGE W. & BARBARA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/8/2013

6-3-1.1

9/11/2013

312/467 #182978

DODDRIDGE

WV

BEE-HWY50

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

5/2/2013

6-3-12 6-3-12.1

6/28/2012

301/565 #163909

DODDRIDGE

WV

BEE-HWY50

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

4/27/2012

6-3-12.1

6/28/2012

301/565 #163909

DODDRIDGE

WV

BEE-HWY50

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/2/2013

6-3-12.1 6-3-12

6/19/2013

309/514 #178269

DODDRIDGE

WV

BEE-HWY50

COGAR, LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2.2

8/23/2013

311/473 #181989

DODDRIDGE

WV

BEE-HWY50

COGAR, LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2.2

8/23/2013

311/473 #181990

DODDRIDGE

WV

BEE-HWY50

COGAR, LINDA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/26/2013

6-3-2.2

8/23/2013

311/473 #181990

DODDRIDGE

WV

BEE-HWY50

CLYNE, TIMOTHY R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/27/2012

6-3-6.1

6/28/2012

301/621 #163925

DODDRIDGE

WV

BEE-HWY50

CLAY, FREDDIE LEE & PATSY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/21/2012

8-19-23.1

9/21/2012

302/720 #166794

DODDRIDGE

WV

BEE-HWY50

NELSON, BAILEY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/18/2012

8-19-23.2

9/21/2012

303/10 # 166797

DODDRIDGE

WV

BEE-HWY50

NELSON, BAILEY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

4/27/2012

8-19-23.2

9/21/2012

303/7 #166796

DODDRIDGE

 





314

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

Bonnell to Swisher

James and Jacquline Bonnell

ANTERO MIDSTREAM LLC

Water Impoundment

9/20/2012

12-15

10/25/2012

303-602

DODDRIDGE

WV

Bonnell to Swisher

Coastal Forest Resources Company

ANTERO MIDSTREAM LLC

SUA

3/22/2012

12-17

 

Whitehair Pad

DODDRIDGE

WV

Bonnell to Swisher

Elton Whitehair

ANTERO MIDSTREAM LLC

SUA

12/9/2011

12-18

1/30/2012

262-636

DODDRIDGE

WV

Bonnell to Swisher

Leoan Swisher

ANTERO MIDSTREAM LLC

SUA

7/18/2012

13-9

8/2/2012

302-271

DODDRIDGE

WV

BONNELL TO WOLF PEN

BOWYER, NORMA SUE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/9/2013

6-8-5

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

BARR, JAMES ET UX

ANTERO MIDSTREAM LLC

WATER IMPOUNDMENT AND COMPENSATION

6/12/2014

6-12-10

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

BONNELL, JAMES & JACQUELINE

ANTERO MIDSTREAM LLC

WATER IMPOUNDMENT AND COMPENSATION

9/20/2012

6-12-15.1

 

 

DODDRIDGE

WV

Bonnell Water Impoundment

James Theodore Barr Jr & Bernice JoAnn Barr

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

8/6/2012

10-12

 

 

DODDRIDGE

WV

Bonnell Water Impoundment

James F Bonnell & Jacqueline S Bonnell

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

5/12/2003

15-12

 

 

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

CUTRIGHT, EDWARD ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2012

3-9-31

4/12/2012

299/113 #161846

DODDRIDGE

 





315

--------------------------------------------------------------------------------

 

 

WV

CANTON CONNECTOR AND CANTON

CUTRIGHT, EDWARD ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/27/2013

3-9-31

2/19/2014

321/73 #193763

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/9/2011

3-13-17 3-13-21 3-13-22

3/28/2012

297/589 #161379

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/12/2012

3-13-17 3-13-21 3-13-22 8-9-6

4/23/2013

306/128 #175462

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

SWENTZEL, FRANCES L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/10/2012

3-13-6 3-13-7 3-13-13

4/12/2012

299/123 #161847

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

SWENTZEL, FRANCES L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/16/2013

3-13-6 3-13-7 3-13-13 3-13-14

2/19/2014

321/78 #193765

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

MCMILLAN, ETHYLN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/4/2012

3-6-26.9

10/3/2012

303/205 #167155

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

WILLIAMS, LARRY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/2/2012

3-9-18 3-9-18.1 3-9-36

4/12/2012

299/129 #161848

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

WILLIAMS, LARRY ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/26/2013

3-9-18 3-9-18.1 3-9-36

1/2/2014

319/404 #190091

DODDRIDGE

 





316

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CANTON CONNECTOR AND CANTON

MCMILLAN, JOHN A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/3/2012

3-9-2.1

11/20/2012

304/89 #168825

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

MCMILLAN, JOHN A.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/2/2013

3-9-2.1

2/19/2014

321/52 #193756

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON

MCMILLAN, BRIAN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/29/2012

3-9-2.2

10/3/2012

303/199 #167149

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

YERKEY, RONALD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/20/2012

3-9-3 3-9-4 3-9-19 3-9-9

10/3/2012

303/129 #161848

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

YERKEY, RONALD

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/5/2013

3-9-3 3-9-4 3-9-19 3-9-9

8/7/2014

332/334 #206961

DODDRIDGE

WV

CANTON SOUTH atAND CANTON

FORESTER, YVONNE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/19/2011

3-5-3

4/12/2012

299/97 #161843

DODDRIDGE

WV

CANTON SOUTH AND CANTON

FORESTER, YVONNE

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/1/2013

3-5-3

5/13/2013

309/239 #176394

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

JACKSON, VANCE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/13/2011

3-8-3

3/21/2012

297/479 #161188

DODDRIDGE

 





317

--------------------------------------------------------------------------------

 

 

WV

CANTON SOUTH AND CANTON

JACKSON, VANCE

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/21/2013

3-8-3

1/2/2014

319/415 #190096

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

CRESSMAN, ERIC ARNOLD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/24/2012

3-2-5

4/2/2012

298/354 #161480

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

CRESSMAN, ERIC ARNOLD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2012

3-2-5

4/2/2012

298/348 #161479

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

DOAK, KENNETH WANYNE & KAREN HALL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/22/2011

3-2-9

4/12/2012

299/86 #161841

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

SMITH, ROBERT J. & CINDY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/6/2011

3-5-9

4/12/2012

299/108 #161845

DODDRIDGE

WV

CANTON SOUTH AND CANTON

SMITH, ROBERT J. & CINDY L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

4/28/2013

3-5-9

5/13/2013

309/243 #176395

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

ASH, WALLACE & IDA CATHERINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/12/2011

3-6-24

3/21/2012

297/470#161187

DODDRIDGE

WV

CANTON SOUTH AND CANTON

ASH, WALLACE & IDA CATHERINE

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/26/2013

3-6-24

9/6/2013

312/260 #182680

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

LUCAS, ROGER J. & CARRI

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/25/2011

3-2-4.1

4/12/2012

299/92 #161842

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/23/2012

3-2-4.2

4/12/2012

299/75 #161840

DODDRIDGE

 





318

--------------------------------------------------------------------------------

 

 

WV

CANTON SOUTH AND CANTON WATER

PRATT, DENZIL F. & SHIRLEY M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/21/2012

3-5-18 3-5-19 3-5-20 3-5-10

3/21/2012

297/480 #161189

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

PRATT, DENZIL F. & SHIRLEY M.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

4/27/2013

3-5-18 3-5-19 3-5-20 3-5-10

5/10/2013

309/223 #176284

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

CHESTNUT GROVE CHURCH TRUSTEES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/4/2011

3-5-30 3-5-30.1

3/21/2012

297/457 #161184

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

JORDAN FAMILY TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/4/2011

3-5-7 3-5-8

4/12/2012

299/102 #161844

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

JORDAN FAMILY TRUST

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/28/2013

3-5-7 3-5-8

5/10/2013

309/219 #176283

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

STANLEY, TOBY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/7/2011

3-6-18.1

3/21/2012

297/465 #161186

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

STANLEY, TOBY

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/20/2013

3-6-18.1

2/19/2014

321/38 #193753

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MARIN, GAETAN & MARY EDWINA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/12/2011

3-9-35 3-9-2.1

3/22/2012

297/463 #161201

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MARIN, GAETAN & MARY EDWINA

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

3/1/2012

3-9-35 3-9-2.1

3/21/2012

297/463 #161185

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MARIN, GAETAN & MARY EDWINA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/16/2013

3-9-35 3-9-2.1

9/6/2013

312/260 #182680

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MOORE, FOREST C. AND BRENDA
L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/30/2011

5-20-13.1

9/3/2013

424/826 #77107

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MOORE, FOREST C. AND BRENDA
L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/10/2012

5-20-13.1

5/28/2013

417/20 #72895

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MOORE, FOREST C. AND BRENDA
L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

8/25/2012

5-20-13.1

5/28/2013

417/25 #72896

DODDRIDGE





319

--------------------------------------------------------------------------------

 

 

WV

CANTON SOUTH AND CANTON WATER

HAMILTON, GARY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/20/2012

5-20-15; 5-10-4

4/30/2012

395/386 #59334

DODDRIDGE

WV

DIANE DAVIS

DAVIS, LOUELLA DIANE AND JONATHAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

1-7-2

12/6/2013

318/500 #188582

DODDRIDGE

WV

ERWIN HILLTOP

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-12-34

4/2/2012

298/367 #161482

DODDRIDGE

WV

ERWIN HILLTOP

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-12-34

4/2/2012

298/360 #161481

DODDRIDGE

WV

ERWIN HILLTOP

CRISLIP, REXALL ET AL

ANTERO MIDSTREAM LLC

ROAD ACCESS EASEMENT AGREEMENT

11/16/2012

6-12-34

9/19/2013

313/269 #183431

DODDRIDGE

WV

ERWIN HILLTOP

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/19/2012

6-12-34

4/10/2012

298/695 #161755

DODDRIDGE

WV

ERWIN HILLTOP

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

9/13/2012

6-12-34

11/20/2012

304/100 #168827

DODDRIDGE

WV

ERWIN HILLTOP

ERWIN, JOHN F.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

9/14/2012

6-12-34

11/20/2012

304/95 #168826

DODDRIDGE

WV

ERWIN HILLTOP

FLUHARTY, MICHAEL ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/23/2012

6-15-1

4/10/2012

299/01 #161759

DODDRIDGE

WV

ERWIN HILLTOP

CORNE, CHARLES W., JR. ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/16/2012

6-14-16

9/12/2013

312/545 #183043

DODDRIDGE

WV

ERWIN HILLTOP

CORNE, CHARLES W., JR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/24/2013

6-14-16

4/10/2012

298/709 #161757

DODDRIDGE

 





320

--------------------------------------------------------------------------------

 

 

WV

ERWIN HILLTOP

NICHOLSON, RICHARD KELLY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2011

6-12-33 6-15-2.2

9/17/2013

313/99 #183249

DODDRIDGE

WV

ERWIN HILLTOP

NICHOLSON, RICHARD KELLY ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

5/13/2012

6-12-33 6-15-2.2

9/17/2013

313/105 #183250

DODDRIDGE

WV

ERWIN HILLTOP

NICHOLSON, RICHARD KELLY ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/13/2013

6-12-33 6-15-2.2

9/17/2013

313/108 #183251

DODDRIDGE

WV

ERWIN HILLTOP

HAWKINBERRY, DENZIL W., II ET
UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/27/2012

6-14-16.3

4/10/2012

298/702 #161756

DODDRIDGE

WV

ERWIN HILLTOP

CARL HINTER HEIRS; BURTON, VIVIAN E. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/28/2011

6-15-13.2

4/10/2012

298/687 #161754

DODDRIDGE

WV

ERWIN HILLTOP

CARL HINTER HEIRS; BURTON, VIVIAN E. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

8/12/2012

6-15-13.2

10/5/2012

303/300 #167311

DODDRIDGE

WV

ERWIN HILLTOP

CONRAD, ROBERT G. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/8/2012

6-15-13.2

4/10/2012

298/717 #161758

DODDRIDGE

WV

ERWIN HILLTOP

FARROW, JOAN R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/21/2011

6-15-2 6-15-3

4/10/2012

299/10 #161760

DODDRIDGE

WV

ERWIN HILLTOP

FARROW, JOAN R.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/18/2013

6-15-2 6-15-3

9/17/2013

313/56 #183244

DODDRIDGE

WV

ERWIN HILLTOP

FRONC, JACEK

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/3/2012

6-15-2.1

10/24/2012

303/578 #167995

DODDRIDGE

WV

ERWIN HILLTOP

FRONC, JACEK

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

4/6/2012

6-15-2.1

12/9/2013

318/644 #188830

DODDRIDGE

WV

ERWIN HILLTOP

FRONC, JACEK

ANTERO MIDSTREAM LLC

ADDITIONALPIPELIN E AGREEMENT

5/22/2013

6-15-2.1

9/17/2013

313/60 #183245

DODDRIDGE

WV

Foreman Water Impoundment

Burner Land Co. Inc

ANTERO MIDSTREAM LLC

SUA and Compensation

7/16/2012

9-7

7/25/2012

302/83 164798

DODDRIDGE

WV

Foreman Water Impoundment

Dennis Foreman

ANTERO MIDSTREAM LLC

SUA and Compensation

5/3/2012

10-7

5/24/2012

301/108 162979

DODDRIDGE





321

--------------------------------------------------------------------------------

 

 

WV

Foreman Water Impoundment

Lawrence J Jones and Jacqueline Jones

ANTERO MIDSTREAM LLC

SUA and Compensation

8/16/2012

12.2-6

8/28/2012

275/456 165999

DODDRIDGE

WV

Foreman Water Impoundment

Clevenger, Richard D. & Margeurite A.

ANTERO MIDSTREAM LLC

Access Road Aggreeement

5/3/2012

21-7

 

 

DODDRIDGE

WV

Heflin Water Impoundment

Clifford Bash

ANTERO MIDSTREAM LLC

SUA and Compensation

1/6/2012

32-11

2/25/2013

305/363 172511

DODDRIDGE

WV

Heflin Water Impoundment

Bernard Hurst Jr and Carol Hurst

ANTERO MIDSTREAM LLC

SUA and Compensation

10/9/2012

32-11

11/8/2012

304/13 168389

DODDRIDGE

WV

Heflin Water Impoundment

Laura Matunda

ANTERO MIDSTREAM LLC

SUA and Compensation

12/14/2012

32-11

2/25/2013

305/386 172520

DODDRIDGE

WV

Heflin Water Impoundment

Kristi Nicholson

ANTERO MIDSTREAM LLC

SUA and Compensation

10/17/2012

32-11

11/8/2012

304/23 168394

DODDRIDGE

WV

Heflin Water Impoundment

Clarence Everett Sperry and Josephine H Sperry

ANTERO MIDSTREAM LLC

SUA and Compensation

11/9/2012

32-11

12/5/2012

304/197 169164

DODDRIDGE

WV

Heflin Water Impoundment

Janet Sperry

ANTERO MIDSTREAM LLC

SUA and Compensation

11/3/2012

32-11

12/5/2012

304/195 169163

DODDRIDGE

WV

Heflin Water Impoundment

Diane Sperry

ANTERO MIDSTREAM LLC

SUA and Compensation

11/5/2012

32-11

12/5/2012

304/199 169165

DODDRIDGE

WV

Heflin Water Impoundment

Jean A Nicholson

ANTERO MIDSTREAM LLC

SUA and Compensation

10/10/2012

32-11

11/8/2012

304/21 168393

DODDRIDGE

WV

Heflin Water Impoundment

Gary L Nicholson and Shirley Nicholson

ANTERO MIDSTREAM LLC

SUA and Compensation

11/5/2012

32-11

12/5/2012

304/209 169170

DODDRIDGE

WV

Heflin Water Impoundment

Katherine Taylor

ANTERO MIDSTREAM LLC

SUA and Compensation

4/30/2013

32-11

7/23/2013

310/509 180217

DODDRIDGE

WV

Heflin Water Impoundment

Jeffrey J Ford

ANTERO MIDSTREAM LLC

SUA and Compensation

10/26/2012

36-11

11/8/2012

303/723 168379

DODDRIDGE

WV

Hinter Heirs North Water Impoundment

David & Vivian Burton and Richard and Loreta Delaney

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

12/20/2012

12-15

2/25/2013

305/383 172519

DODDRIDGE

WV

Hinter Heirs South Water Impoundment

David & Vivian Burton and Richard and Loreta Delaney

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

12/20/2012

12-15

 

 

DODDRIDGE

WV

HWY 50 XING

RACE, FRANK ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2013

8-13-18

12/9/2013

318/627 #188822

DODDRIDGE





322

--------------------------------------------------------------------------------

 

 

WV

HWY 50 XING

BLAND, JAMES ET UX

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

3/30/2012

3-16-15.2

12/9/2013

318/647 #188832

DODDRIDGE

WV

HWY 50 XING

BLAND, JAMES ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2012

3-16-15.2

PENDING

PENDING

DODDRIDGE

WV

HWY 50 XING

BALLENGER, JAMES ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2013

8-16-5 8-16-6 8-17-2 8-17-2.1

2/26/2014

321/236 #194165

DODDRIDGE

WV

James Webb Fresh Water Impoundment

James E Webb

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

5/8/2013

3-15

 

 

DODDRIDGE

WV

JON DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/20/2012

1-7-1

9/19/2013

313/263 #183430

DODDRIDGE

WV

Lake Water Impoundment

Big United Methodist Church

ANTERO MIDSTREAM LLC

Access Road Aggreeement

3/4/2013

9-12

 

 

DODDRIDGE

WV

LAW TO SHERWOOD

SUTTON, JEREMY AND AMANDA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND EASEMENT FOR ADDITIONAL

3/14/2012

3-19-39

6/19/2013

309/517 #178270

DODDRIDGE

WV

LAW TO SHERWOOD

SUTTON, JEREMY AND AMANDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2012

3-19-39

6/28/2012

301/615 #163924

DODDRIDGE

WV

LAW TO SHERWOOD

POWELL, DENNIS AND MELLIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/7/2011

3-19-33; 3-19-32; 3 19-31.2; 3-19-31.1: 3-19-31; 3-19-10

11-7-2011 & 12-2-2011

294/579 #157890 & 295/38 #158340

DODDRIDGE

WV

LAW TO SHERWOOD

RIVERS, HOWARD J. AND TAMMY S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/15/2012

6-2-11.1

9/12/2012

302/673 #166785

DODDRIDGE

WV

LAW TO SHERWOOD

BLAND, ROBERT C. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

6-2-2 6-2-4 6-2-8

9/21/2012

302/682 #166787

DODDRIDGE

WV

LAW TO SHERWOOD

BLAND, ROBERT C. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION FOR ADDITIONAL LINES

2/20/2013

6-2-2 6-2-4 6-2-8

9/18/2012

302/679 #166786

DODDRIDGE

WV

LAW TO SHERWOOD

BLAND, ROBERT C. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/20/2013

6-2-2 6-2-4 6-2-8

8/21/2013

311/459 #181869

DODDRIDGE





323

--------------------------------------------------------------------------------

 

 

WV

LAW TO SHERWOOD

NESLER, CHARLES E., II

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/8/2012

6-2-7 6-4-7

6/28/2012

301/593 #163919

DODDRIDGE

WV

LAW TO SHERWOOD

NESLER, CHARLES E., II

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/15/2013

6-2-7 6-4-7

6/28/2012

301/593 #163919

DODDRIDGE

WV

Lemley Water Impoundment

Dennis S Powell and Kay L Powell

ANTERO MIDSTREAM LLC

SUA and Compensation

2/7/2013

7.8-10/25-10

 

 

DODDRIDGE

WV

Marsden Water Impoundment

Richard E Marsden & Wilma J Marsden

ANTERO MIDSTREAM LLC

SUA and Compensation

3/-/2012

16-4

7/23/2014

331/436 205723

DODDRIDGE

WV

MCGILL

LEWIS, ROBERT KEITH ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/4/2012

1-10-18

9/17/2013

313/19 #183234

DODDRIDGE

WV

MCGILL

LEWIS, ROBERT KEITH ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

12/4/2012

1-10-18

9/17/2013

313/26 #183235

DODDRIDGE

WV

MCGILL

CLARK, TERESA L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/6/2012

1-10-19

2/8/2013

305/104 #171725

DODDRIDGE

WV

MCGILL

MOORE DARRELL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/12/2012

1-10-20

2/8/2013

305/123 #171729

DODDRIDGE

WV

MCGILL

MOORE, DARRELL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/30/2012

1-10-20

2/8/2013

305/129 #171730

DODDRIDGE

WV

MCGILL

MOORE, DARRELL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

5/29/2013

1-10-20

2/8/2013

305/131 #171731

DODDRIDGE

WV

MCGILL

MCGILL, FRANK E. & SHIRLEY M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

12/12/2012

1-9-21

9/17/2013

313/40 #183237

DODDRIDGE

WV

MCGILL

LEWIS, ALBERT LAYTON

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/4/2012

1-10-18.1

9/17/2013

313/47 #183238

DODDRIDGE

WV

MCGILL

MOORE, DARRELL

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

10/30/2012

1-10-20 & 1-10-25

2/8/2013

305/136 #171732

DODDRIDGE

WV

MCGILL

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/19/2012

1-10-27; 1-10-26; 1 10-28

8/26/2012

311/494 #182040

DODDRIDGE

WV

MIDPT TO GARRY

FLUHARTY, MICHAEL D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/23/2012

6-15-1

8/19/2013

311/188 #181734

DODDRIDGE

WV

MIDPT TO GARRY

FLUHARTY, MICHAEL D.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/14/2013

6-15-1

8/19/2013

311/196#181735

DODDRIDGE





324

--------------------------------------------------------------------------------

 

 

 

WV

MIDPT TO GARRY

ROBINSON, RICHARD GARRY

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

10/29/2011

6-14-9

2/8/2013

305/195

DODDRIDGE

WV

MIDPT TO GARRY

ROBINSON, RICHARD GARRY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/15/2011

6-14-9

2/8/2013

305/190 #171757

DODDRIDGE

WV

MIDPT TO GARRY

BURTON, VIVIAN E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/28/2011

6-15-12

4/10/2012

298/687 #161754

DODDRIDGE

WV

MIDPT TO GARRY

WHEELER, DONNA C. & CORNE, CHARLES W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/29/2012

6-14-16

4/10/2012

298/709 #161757

DODDRIDGE

WV

MIDPT TO GARRY

WHEELER, DONNA C. & CORNE, CHARLES W.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

7/16/2012

6-14-16

9/12/2013

312/545 #183043

DODDRIDGE

WV

MIDPT TO GARRY

NICHOLSON, RICHARD K.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/13/2013

6-12-33 & 6-15-2.2

9/17/2013

313/108 #183251

DODDRIDGE

WV

MIDPT TO GARRY

NICHOLSON, RICHARD K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2011

6-12-33 6-15-2.2

9/17/2013

313/99 #183249

DODDRIDGE

WV

MIDPT TO GARRY

NICHOLSON, RICHARD K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2011

6-12-33 6-15-2.2

9/17/2013

313/99 #183249

DODDRIDGE

WV

MIDPT TO GARRY

NICHOLSON, RICHARD K.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

5/13/2012

6-12-33 6-15-2.2

9/17/2013

313/105 #183250

DODDRIDGE

WV

MIDPT TO GARRY

CRISLIP, REXALL M. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/9/2013

6-12-34 6-12-39

9/9/2013

312/292 #182713

DODDRIDGE

WV

MIDPT TO GARRY

CONRAD, ROBERT G. & IRENE T. BUSCH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/8/2012

6-15-13.2

4/10/2012

298/717 #161758

DODDRIDGE

WV

MIDPT TO GARRY

CONRAD, ROBERT G. & IRENE T. BUSCH

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/24/2013

6-15-13.2

9/17/2013

313/7 #183232

DODDRIDGE

 





325

--------------------------------------------------------------------------------

 

 

WV

MIDPT TO GARRY

FARROW, JOAN R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/21/2011

6-15-2 6-15-3

4/10/2012

299/10 #161760

DODDRIDGE

WV

MIDPT TO GARRY

FARROW, JOAN R.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/18/2013

6-15-2 6-15-3

9/17/2013

313/56 #183244

DODDRIDGE

WV

MIDPT TO GARRY

FRONC, JACEK

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/3/2012

6-15-2.1

10/24/2012

303/578 #167995

DODDRIDGE

WV

MIDPT TO GARRY

FRONC, JACEK

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/22/2013

6-15-2.1

9/17/2013

313/60 #183245

DODDRIDGE

WV

MIDPT TO GARRY

CRISLIP, REXALL M. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-15-8 6-15-9 6-12-34 6-12-39

4/2/2012

298/367 #161482

DODDRIDGE

WV

MOORE

FRASHURE, CLYDE RYLAN,
JR.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

3/15/2013

3-16-4 3-16-1

9/12/2013

312/581 #183049

DODDRIDGE

WV

MOORE AND CANTON WATER

NOLL, JUDITH A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/22/2011

3-13-38

3/28/2012

297/533 #161369

DODDRIDGE

WV

MOORE AND CANTON WATER

NOLL, JUDITH A.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/29/2013

3-13-38

9/11/2013

312/463 #182976

DODDRIDGE

WV

MOORE AND CANTON WATER

HAUG, ROBERT & BETTY

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

2/27/2012

8-9-2

3/28/2012

297/583 #161377

DODDRIDGE

WV

MOORE AND CANTON WATER

FRASHURE, CLYDE RYLAN,
JR.

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

2/15/2012

38062

3/28/2012

297/529 #161368

DODDRIDGE

WV

MOORE AND CANTON WATER

HOLDEN, PRESTON THEODORE, JR. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/5/2012

3-16-13

3/28/2012

297/539 #161370

DODDRIDGE

WV

MOORE AND CANTON WATER

HOLDEN, PRESTON THEODORE, JR. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

8/9/2013

3-16-13

1/2/2014

319/433 #190105

DODDRIDGE

WV

MOORE AND CANTON WATER

SULLIVAN, J. NELSON & ELLEN JOAN, H/W

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

3/19/2012

3-17-17

4/27/2013

299/433 #162234

DODDRIDGE

WV

MOORE AND CANTON WATER

JETT, GLORIA J.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/25/2013

3-16-19

3/28/2012

297/563 #161374

DODDRIDGE





326

--------------------------------------------------------------------------------

 

 

WV

MOORE AND CANTON WATER

JETT, GLORIA J.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/25/2013

3-16-19

1/2/2014

319/429 #190102

DODDRIDGE

WV

MOORE AND CANTON WATER

UNDERWOOD, ROGER ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/17/2011

3-13-29

3/28/2012

297/570 #161375

DODDRIDGE

WV

MOORE AND CANTON WATER

UNDERWOOD, ROGER ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

4/8/2013

3-13-29

9/19/2013

313/327 #183441

DODDRIDGE

WV

MOORE AND CANTON WATER

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/9/2011

3-13-17 3-13-21 3-13-22 8-9-6

3/28/2012

297/589 #161379

DODDRIDGE

WV

MOORE AND CANTON WATER

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

4/8/2012

3-13-17 3-13-21 3-13-22 8-9-6

9/4/2013

312/214 # 182517

DODDRIDGE

WV

MOORE AND CANTON WATER

MOORE, DWIGHT E. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

10/9/2012

3-13-17 3-13-21 3-13-22 8-9-6

11/5/2013

316/623 #186377

DODDRIDGE

WV

MOORE AND CANTON WATER

FRASHURE, CLYDE RYLAN, JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/20/2011

3-16-1 3-16-4

3/28/2012

297/553 #161372

DODDRIDGE

WV

MOORE AND CANTON WATER

BLAND, JAMES ET UX AND HASS, RONALD ET UX

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

3/30/2012

3-16-15.2

4/27/2012

299/437 #162235

DODDRIDGE

WV

MOORE AND CANTON WATER

MERRITT, VIRGINIA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/26/2011

3-16-4.2

3/28/2012

297/595 #161380

DODDRIDGE

WV

MOORE AND CANTON WATER

MERRITT, VIRGINIA M.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/12/2013

3-16-4.2

1/2/2014

319/419 #190097

DODDRIDGE

WV

MOORE AND CANTON WATER

GRIM, TERRY L. & KATE R., H/W

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/10/2011

3-16-6 3-16-5

4/27/2012

299/427 #162233

DODDRIDGE

WV

MOORE AND CANTON WATER

GRIM, TERRY L. & KATE R., H/W

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

2/24/2012

3-16-6 3-16-5

3/28/2012

297/559 #161373

DODDRIDGE

WV

MOORE AND CANTON WATER

GRIM, TERRY L. & KATE R., H/W

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/27/2013

3-16-6 3-16-5

2/19/2014

321/157 #193869

DODDRIDGE

WV

MOUNTAIN

COTTRILL, WILLIAM F., JR.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

8/17/2012

1-6-1

2/22/2013

305/300 #172471

DODDRIDGE

WV

MOUNTAIN

COTTRILL, WILLIAM F., JR.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/1/2014

1-6-1

2/22/2013

305/307 #172473

DODDRIDGE

WV

MOUNTAIN

JAMES, WILLIAM PATRICK ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/27/2012

1-6-6

2/19/2013

408/549 #68567

DODDRIDGE

WV

MOUNTAIN

KELLEY, CHARLES & KIMELA

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

7/22/2013

1-6-47; 1-6-12

9/19/2013

313/222 #183422

DODDRIDGE





327

--------------------------------------------------------------------------------

 

 

WV

MOUNTAIN

POWELL, DENNIS & MELLIE

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

5/2/2013

3-14-7 & 3-14-7.1 & 3-14-13 &3-14- 14 & 3-14-14.1 & 3 14-18 & 3-14-18.1

N/A

N/A

DODDRIDGE

WV

MOUNTAIN

ZINN, ERNEST E & PATRICIA III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/19/2012

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

2/21/2013

319/10 #201300000807

DODDRIDGE

WV

MOUNTAIN

ZINN, ERNEST E & PATRICIA III

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

12/26/2012

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

2/21/2013

319/17 #201300000808

DODDRIDGE

WV

NORTH CANTON CONNECTOR

JONES, RONALD R., SR. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT TO

10/2/2012

5-17-12

PENDING

PENDING

DODDRIDGE

WV

Pearl Jean North Water Impoundment

Dean R Pennington and Martha A Pennington

ANTERO MIDSTREAM LLC

SUA and Compensation

2/8/2013

21/28/1/51- 16/17/20/20

 

 

DODDRIDGE

WV

Pearl Jean South Water Impoundment

Dean R Pennington and Martha A Pennington

ANTERO MIDSTREAM LLC

SUA and Compensation

2/8/2013

21/28/1/51- 16/17/20/20

 

 

DODDRIDGE

WV

PRIMM

BOYCE, CARLTON ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/24/2013

1-12-4

9/11/2013

312/396 #182955

DODDRIDGE

WV

PRIMM

MITCHELL, DAVID ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/24/2013

1-12-6

9/12/2013

312/557 #183045

DODDRIDGE

WV

PRIMM

PRIMM, LOREN ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/14/2013

1-15-17

N/A

N/A

DODDRIDGE

WV

PRIMM

JONES, EVERETT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/20/2012

1-12-21

9/12/2013

312/571 #183047

DODDRIDGE

WV

PRIMM

CHIPPS, PERRY W. ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

10/15/2012

1-10-27

8/26/2013

311/509 #182042

DODDRIDGE

WV

PRIMM

GAIN, TEDDY LEEMAN

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

12/19/2012

1-15-27

9/11/2013

312/426 #182967

DODDRIDGE

WV

PRIMM

CHIPPS, PERRY W. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

2/27/2013

1-10-26 1-10-27

PENDING

PENDING

DODDRIDGE





328

--------------------------------------------------------------------------------

 

 

WV

PRIMM

CHIPPS, PERRY W. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION & PERMANENT

9/21/2012

1-10-26 1-10-27

 

 

DODDRIDGE

WV

PRIMM

CHIPPS, PERRY W. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/19/2012

1-10-26 1-10-27 1-10-28

8/26/2013

311/494 #182040

DODDRIDGE

WV

PRIMM

CHIPPS, PERRY W. ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

10/15/2012

1-10-27 1-10-28

8/26/2013

311/504 #182041

DODDRIDGE

WV

PRIMM

DOTSON, PAUL E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/4/2013

1-12-10 1-12-12 1-12-13

9/12/2013

312/538 #183042

DODDRIDGE

WV

PRIMM

DOTSON, PAUL E. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

3/7/2013

1-12-10 1-12-12 1-12-13

9/19/2013

313/343 #183446

DODDRIDGE

WV

PRIMM

JONES, EVERETT T. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/20/2012

1-12-11 1-12-28 1-12-29

9/19/2013

313/302 #183436

DODDRIDGE

WV

PRIMM

PRIMM, OLIN E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/9/2012

1-12-3 1-12-17 1-13-30

9/12/2013

312/564 #183046

DODDRIDGE

WV

PRIMM

PRIMM, OLIN E. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

12/14/2012

1-12-3 1-12-17 1-13-30

9/12/2013

312/584 #183050

DODDRIDGE

WV

PRIMM

PRIMM, OLIN E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/14/2012

1-12-3 1-12-17 1-13-30 1-15-16.1

9/12/2013

312/516 #183039

DODDRIDGE

WV

PRIMM

PRIMM, OLIN E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/31/2012

1-12-3 1-12-30 1-12-17

9/19/2013

313/225 #183423

DODDRIDGE

WV

PRIMM

BOYCE, CARLTON

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/25/2013

1-12-6.5

9/12/2013

312/538 #183042

DODDRIDGE

 





329

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

PRIMM

LLOYD, JR., CECIL F. & KATHRYN L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/24/2013

1-15-9.6

1/9/2014

319/96 #190618

DODDRIDGE

WV

PRIMM

STOUT, RICHARD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2013

1-9-60 1-13--1

9/12/2013

312/550 #183044

DODDRIDGE

WV

PRIMM WEST

PRIMM, OLIN ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

12/14/2012

1-12-30

9/12/2013

312/584 #183050

DODDRIDGE

WV

PRIMM WEST

WEBB, STANLEY R. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/16/2013

1-15-2

1/9/2014

319/570 #190612

DODDRIDGE

WV

PRIMM WEST

WEBB, JAMES (LE) ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/6/2013

1-15-3

1/9/2014

319/563 #190611

DODDRIDGE

WV

PRIMM WEST

MORRIS, I.L. (IKE)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/28/2013

1-11-8 3-37-1

1/30/2014

324/491 #201400000510

DODDRIDGE

WV

PRIMM WEST

PRIMM, OLIN ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT & VALVE SITE AGREEMENT

12/14/2012

1-12-3 1-12-17 1-12-30 1-15-16.1

9/12/2013

312/516 #183039

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT & VALVE SITE AGREEMENT

2/4/2013

1-12-36 1-12-37

PENDING

PENDING

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, SHIRLEY JEAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/24/2013

1-12-37.2 1-12-38

PENDING

PENDING

DODDRIDGE

WV

PRIMM WEST

BRITTON, WILLIAM ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/8/2013

1-15-1.1 1-14-3 1-14-3.1

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

RICHARD GARRY

ROBINSON, RICHARD GARY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/15/2011

6-14-9

2/8/2013

305/190 #171757

DODDRIDGE

WV

RICHARD GARRY

ROBINSON, RICHARD GARY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/15/2011

6-14-9

2/8/2013

305/190 #171757

DODDRIDGE

 





330

--------------------------------------------------------------------------------

 

 

WV

RICHARD GARRY

ROBINSON, RICHARD GARY

ANTERO MIDSTREAM LLC

MODIFICATION OF PIEPLINE EASEMENT

7/16/2012

6-14-9

2/8/2013

305/195 #171758

DODDRIDGE

WV

RICHARD GARRY

CORNE, CHARLES W. WHEELER,

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/29/2012

6-14-16

4/10/2012

298/709 #161757

DODDRIDGE

WV

RICHARD GARRY

CORNE, CHARLES W. WHEELER, DONNA C.

ANTERO MIDSTREAM LLC

MODIFICATION OF PIPELINE EASEMENT

4/24/2013

6-14-16

9/17/2013

313/54 #183241

DODDRIDGE

WV

RICHARD GARRY

CORNE, CHARLES W. WHEELER, DONNA C.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

7/16/2012

6-14-16

9/12/2013

312/545 #183043

DODDRIDGE

WV

RICHARD GARRY

WHEELER, CHARLES W. & DONNA C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/29/2012

6-14-16

4/10/2012

298/709 #161757

DODDRIDGE

WV

RICHARD GARRY

WHEELER, CHARLES W. & DONNA C.

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

7/16/2012

6-14-16

9/12/2013

312/545 #183043

DODDRIDGE

WV

RICHARD GARRY

WHEELER, CHARLES W. & DONNA C.

ANTERO MIDSTREAM LLC

MODIFICATION OF PIEPLINE EASEMENT

4/24/2013

6-14-16

9/17/2013

313/54 #183241

DODDRIDGE

WV

SUA

I. L. (IKE) MORRIS

ANTERO MIDSTREAM LLC

SURFACE USE AND COMPENSATION AGREEMENT

5/9/2013

6-7-1

7/23/2013

310/515 #180220

DODDRIDGE

WV

TOMS FORK

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/27/2013

6-8-35

6/19/2013

309/530 #178273

DODDRIDGE

WV

TOMS FORK

SUTTON, JEREMY W. & AMANDA L.
H/W

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2012

3-19-39

6/28/2012

301/615 #163924

DODDRIDGE

WV

TOMS FORK

SUTTON, JEREMY, W & AMANDA L., H/W

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/14/2013

3-19-39

3/14/2013

309/517 #178270

DODDRIDGE

WV

TOMS FORK

BLAND, ROBERT ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2012

6-2-1

9/21/2012

303/83 #166811

DODDRIDGE

WV

TOMS FORK

BLAND, ROBERT ET UX (LE) PAESANO, LISA ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/20/2013

6-2-1

8/21/2013

311/459 #181869

DODDRIDGE

WV

TOMS FORK

LAW, RONALD L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

6-2-1

9/6/2013

302/696 #166790

DODDRIDGE

WV

TOMS FORK

LAW, RONALD L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/20/2013

6-2-1

9/6/2013

312/275 #182686

DODDRIDGE





331

--------------------------------------------------------------------------------

 

 

 

WV

TOMS FORK

MORRIS, I. L. (IKE)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/2/2013

6-7-1

11/5/2013

316/611 #186368

DODDRIDGE

WV

TOMS FORK

MORRIS, I. L. (IKE)

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

6/26/2013

6-7-1

11/5/2013

316/611 #186368

DODDRIDGE

WV

TOMS FORK

GAGNON, GEORGE L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2

6/19/2013

309/503 #178266

DODDRIDGE

WV

TOMS FORK

GAGNON, GEORGE L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/19/2013

6-3-2

9/12/2013

312/578 #183048

DODDRIDGE

WV

TOMS FORK

GAGNON, GEORGE L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

5/13/2013

6-3-2

6/19/2013

309/504 #178266

DODDRIDGE

WV

TOMS FORK

LUOTTO, JOHN S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/7/2013

6-11-2

6/18/2013

309/492 #178114

DODDRIDGE

WV

TOMS FORK

MAXWELL, LEWIS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/14/2013

6-11-2

6/19/2013

309/572 #178279

DODDRIDGE

WV

TOMS FORK

BLAND, ROBERT AND TIMOTHY ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2012

6-2-4

8/21/2013

311/466 #181870

DODDRIDGE

WV

TOMS FORK

BLAND, ROBERT AND TIMOTHY ET
AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/20/2013

6-2-4

8/21/2013

311/466 #181870

DODDRIDGE

WV

TOMS FORK

YEAGER, CHARLES W. III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/5/2012

6-11-4

 

 

DODDRIDGE

WV

TOMS FORK

WALLACE, ROBERT ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/15/2013

6-11-5

9/9/2013

312/340 #182771

DODDRIDGE

WV

TOMS FORK

ADRIAN, GEORGE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/19/2013

6-3-6

9/6/2013

312/253 #182679

DODDRIDGE

 





332

--------------------------------------------------------------------------------

 

 

WV

TOMS FORK

LACY, RALPH ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/3/2012

6-1-8

9/21/2012

302-690 166788

DODDRIDGE

WV

TOMS FORK

LACY, RALPH ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/21/2013

6-1-8

9/19/2013

313/331 #183442

DODDRIDGE

WV

TOMS FORK

ROBINSON, GREGORY ET UX

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD AGREEMENT

2/3/2013

6-14-8

6/19/2013

309/583 #178281

DODDRIDGE

WV

TOMS FORK

ROBINSON, GREGORY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/3/2013

6-14-8

6/19/2013

309/583 #178281

DODDRIDGE

WV

TOMS FORK

ROBINSON, RICHARD GARRY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/11/2013

6-14-8

6/19/2013

305/190 #171757

DODDRIDGE

WV

TOMS FORK

BARNES, DONALD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/20/2012

6-1-10

9/21/2012

302/702 #166791

DODDRIDGE

WV

TOMS FORK

BARNES, DONALD

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/21/2013

6-1-10

9/6/2013

312/273 #182687

DODDRIDGE

WV

TOMS FORK

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/6/2013

6-3-12

12/6/2013

318/557 #188592

DODDRIDGE

WV

TOMS FORK

SWIGER, ROBERT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/3/2013

6-8-12

6/19/2013

309/592 #178282

DODDRIDGE

WV

TOMS FORK

SWIGER, ROBERT

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

4/12/2013

6-8-12

6/19/2013

309/592 #178282

DODDRIDGE

WV

TOMS FORK

DEAN, NORMA GRACE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/4/2013

6-3-15

9/19/2013

309/550 #178275

DODDRIDGE

WV

TOMS FORK

POWELL, DENNIS ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

 

3-19-10, 31,31.1,31.2,32,33

 

 

DODDRIDGE

WV

TOMS FORK

BARNES, RONALD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/13/2012

6-1-10.3

9/21/2013

303/43 #166803

DODDRIDGE

WV

TOMS FORK

BARNES, RONALD G.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/14/2013

6-1-10.3

6/18/2013

309/499 #178115

DODDRIDGE

WV

TOMS FORK

YEAGER, CHARLES W. III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/5/2013

6-11-4; 6-11-5

6/19/2013

309/519 #178271

DODDRIDGE

WV

TOMS FORK

YEAGER, CHARLES W. III

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

6/17/2013

6-11-4; 6-11-5

9/9/2013

312/314 #182763

DODDRIDGE

WV

TOMS FORK

RILL, ELWOOD & ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-1-3 6-1-4

9/6/2013

301/610 #163923

DODDRIDGE





333

--------------------------------------------------------------------------------

 

 

WV

TOMS FORK

RILL, ELWOOD & ELIZABETH

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/15/2013

6-1-3 6-1-4

9/6/2013

312/277 #182687

DODDRIDGE

WV

TOMS FORK

RIVERS, HOWARD J. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2012

6-2-11.1

9/21/2012

302/696 #166790

DODDRIDGE

WV

TOMS FORK

RIVERS, HOWARD J. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/22/2013

6-2-11.1

9/19/2013

313/341 #183445

DODDRIDGE

WV

TOMS FORK

NESLER, CHARLES E. II

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/8/2012

6-2-7 6-4-7

6/28/2012

301/593 #163919

DODDRIDGE

WV

TOMS FORK

NESLER, CHARLES E. II

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/8/2012

6-2-7 6-4-7

6/28/2012

301/593 #163919

DODDRIDGE

WV

TOMS FORK

NESLER, CHARLES E. II

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/19/2013

6-2-7 6-4-7

6/24/2013

305/565 #178646

DODDRIDGE

WV

TOMS FORK

GOLA, DOROTHY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/13/2013

6-3-14 6-4-22

6/19/2013

309/557 #178276

DODDRIDGE

WV

TOMS FORK

JETT, EDWARD ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/14/2013

6-3-14 6-4-22 6-3-13

6/19/2013

309/564 #178278

DODDRIDGE

WV

TOMS FORK

JETT, EDWARD ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

6/26/2013

6-3-14 6-4-22 6-3-13

9/19/2013

313/276 #183432

DODDRIDGE

WV

TOMS FORK

COGAR, LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2.2

8/23/2013

311/473 #181989

DODDRIDGE

WV

TOMS FORK

COGAR, LINDA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/26/2013

6-3-2.2

8/23/2013

311/479 #181990

DODDRIDGE

 





334

--------------------------------------------------------------------------------

 

 

 

WV

TOMS FORK

CLYNE, TIMOTHY R. & REBECCA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

2/21/2013

6-3-6.1

6/19/2013

312/309 #182760

DODDRIDGE

WV

TOMS FORK

CLYNE, TIMOTHY R. & REBECCA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/20/2013

6-3-6.1

6/19/2013

309/511 #178268

DODDRIDGE

WV

TOMS FORK

CLYNE, TIMOTHY & DENISE DONAHOO

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/21/2013

6-3-7.2

11/5/2013

316/595 #186364

DODDRIDGE

WV

TOMS FORK

SUTTON FARMS, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/15/2013

6-7-2.1

9/19/2013

313/237 #183426

DODDRIDGE

WV

TOMS FORK

DAVIS, DOROTHY J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/9/2013

6-8-1.1 6-8-2

6/19/2013

309/591 #178274

DODDRIDGE

WV

VOGT

KNUDSEN, ELAINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/13/2012

1-6-31

 

 

DODDRIDGE

wv

VOGT

COTTRILL, BRENT AND LAURA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2012

1-7-20

 

 

DODDRIDGE

WV

VOGT WATER

COTTRILL, BRENT & LAURA M

ANTERO MIDSTREAM LLC

ABOVE GROUND WATER

6/13/2012

1-6-43 1-7-20

N/A

N/A

DODDRIDGE

WV

WEST UNION

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

10/15/2012

1-10-27; 1-10-26; 1 10-28

8/26/2013

311/504 #182041

DODDRIDGE

WV

WHITE OAK

SUTTON, JEREMY W. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/26/2012

3-19-39

6/28/2012

301/615 #163924

DODDRIDGE

WV

WHITE OAK

SUTTON, JEREMY W. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

4/13/2013

3-19-39

6/19/2013

309/517 #178270

DODDRIDGE

WV

WHITE OAK

LAW, RONALD L.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

2/20/2013

6-2-1

9/6/2013

312/275 #182686

DODDRIDGE





335

--------------------------------------------------------------------------------

 

 

WV

WHITE OAK

SPIKER, SUE ANN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/18/2012

6-3-1

9/21/2012

302/708 #166792

DODDRIDGE

WV

WHITE OAK

HEASTER, CHARLES ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/2/2012

8-23-1

6/3/2013

309/342 177343

DODDRIDGE

WV

WHITE OAK

GAGNON, GEORGE L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2013

6-3-2

6/8/2012

301/588 #163918

DODDRIDGE

WV

WHITE OAK

GAGNON, GEORGE L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/19/2013

6-3-2

9/12/2013

312/578 #183048

DODDRIDGE

WV

WHITE OAK

HOLLAND, MARY ESTATE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/24/2012

8-23-2

8/19/2013

311/201 #181740

DODDRIDGE

WV

WHITE OAK

FIFER, NANCY, TR OF THE FIFER FAMILY REV TR

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/28/2012

8-22-6

9/21/2012

303/49 #166804

DODDRIDGE

WV

WHITE OAK

LACY, RALPH ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

2/21/2013

6-1-8

9/19/2013

313/331 #183442

DODDRIDGE

WV

WHITE OAK

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/22/2012

8-19-8

9/21/2012

303/61 #166806

DODDRIDGE

WV

WHITE OAK

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/10/2012

8-19-8

9/4/2013

312/200 #182514

DODDRIDGE

WV

WHITE OAK

BARNES, DONALD L

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/20/2012

6-1-10

9/21/2012

302/702 #166791

DODDRIDGE

WV

WHITE OAK

BARNES, DONALD L

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

2/21/2013

6-1-10

9/6/2013

312/267 #182682

DODDRIDGE

WV

WHITE OAK

SECRIST, MARY FARR

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/6/2012

8-20-14

7/6/2012

302/129 #164845

DODDRIDGE

WV

WHITE OAK

SETH, JAMES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/22/2012

1-15-21

9/21/2012

303/23 #166799

DODDRIDGE





336

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

WHITE OAK

GAIN, TEDDY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/22/2012

1-15-27

9/21/2012

303/37 #166802

DODDRIDGE

WV

WHITE OAK

GAIN, TEDDY L.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/21/2012

1-15-27

9/19/2013

313/337 #183444

DODDRIDGE

WV

WHITE OAK

GAIN, TEDDY L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

12/19/2012

1-15-27

9/11/2013

312/426 #182967

DODDRIDGE

WV

WHITE OAK

HINZMAN, CECIL A. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/14/2012

1-15-26 1-15.25.1

6/12/2012

301/556 #163907

DODDRIDGE

WV

WHITE OAK

HINZMAN, CECIL A. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/14/2012

1-15-26 1-15-25.1

6/28/2012

301/556 #163907

DODDRIDGE

WV

WHITE OAK

HINZMAN, CECIL A. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

4/27/2012

1-15-26 1-15-25.1

6/28/2012

301/562 #163908

DODDRIDGE

WV

WHITE OAK

HINZMAN, CHRISTOPHER A. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/14/2012

1-15-26.1 1-15-2.2

6/28/2012

301/599 #163921

DODDRIDGE

WV

WHITE OAK

CUNNINGHAM, GRANT ALAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/23/2012

1-15-29.1 1-15-29.2

6/28/2012

301/583 #163917

DODDRIDGE

WV

WHITE OAK

BARNES, RONALD G

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

3/14/2013

6-1-10.3

6/18/2013

309/499 #178115

DODDRIDGE

WV

WHITE OAK

BARNES, RONALD G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/13/2012

6-1-10.3

9/21/2012

303/43 #166803

DODDRIDGE

WV

WHITE OAK

LAW, RONALD L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

6-1-3 6-1-4

9/21/2012

302/696 #166790

DODDRIDGE

WV

WHITE OAK

RILL, ELWOOD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-1-3 6-1-4

6/28/2012

301/610 #163923

DODDRIDGE

WV

WHITE OAK

RILL, ELWOOD ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

3/15/2013

6-1-3 6-1-4

9/6/2013

312/277 #182687

DODDRIDGE





337

--------------------------------------------------------------------------------

 

 

WV

WHITE OAK

RIVERS, HOWARD J. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/15/2012

6-2-11.1

9/21/2012

302/673 #166785

DODDRIDGE

WV

WHITE OAK

RIVERS, HOWARD J. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/22/2013

6-2-11.1

9/19/2013

313/341 #183445

DODDRIDGE

WV

WHITE OAK

BLAND, ROBERT AND TIMOTHY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2012

6-2-4 6-2-4.1 6-24-2.3 6-4-1.7

9/21/2012

302-667 #166784

DODDRIDGE

WV

WHITE OAK

BLAND, ROBERT AND TIMOTHY ET AL

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

4/27/2012

6-2-4 6-2-4.1 6-24-2.3 6-4-1.7

9/19/2012

313/288 #183434

DODDRIDGE

WV

WHITE OAK

BLAND, ROBERT C. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2012

6-2-4 6-2-4.1 6-24-2.3 6-4-1.7

9/21/2012

303/83 #166811

DODDRIDGE

WV

WHITE OAK

BLAND, ROBERT ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2012

6-2-4 6-2-4.1 6-24-2.3 6-4-1.7

9/21/2012

302/682 #166787

DODDRIDGE

WV

WHITE OAK

BLAND, ROBERT ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

8/23/2012

6-2-4 6-2-4.1 6-24-2.3 6-4-1.7

9/21/2012

302/678 #166786

DODDRIDGE

WV

WHITE OAK

NESLER, CHARLES III

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/8/2012

6-2-7;6-4-7

6/28/2012

301/593 #163919

DODDRIDGE

WV

WHITE OAK

NESLER, CHARLES III

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

2/19/2013

6-2-7;6-4-7

6/24/2013

305/565 #178646

DODDRIDGE

WV

WHITE OAK

ADRIAN, GEORGE W. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/22/2012

6-3-1.1

7/26/2012

302/140 #164847

DODDRIDGE

WV

WHITE OAK

ADRIAN, GEORGE W. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/8/2012

6-3-1.1

7/26/2012

302/135 #164846

DODDRIDGE

WV

WHITE OAK

ADRIAN, GEORGE W. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/14/2013

6-3-1.1

6/19/2013

309/508 #178267

DODDRIDGE

WV

WHITE OAK

ADRIAN, GEORGE W. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/14/2013

6-3-1.1

6/19/2013

309/508 #178267

DODDRIDGE

WV

WHITE OAK

ADRIAN, GEORGE W. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/8/2013

6-3-1.1

9/11/2013

312/467 #182978

DODDRIDGE

WV

WHITE OAK

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/26/2012

6-3-12; 6-3-12.1

6/28/2012

301/569 #163915

DODDRIDGE





338

--------------------------------------------------------------------------------

 

 

WV

WHITE OAK

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCES AGREEMENT

4/27/2012

6-3-12; 6-3-12.1

6/28/2012

301/565 #163909

DODDRIDGE

WV

WHITE OAK

MAXWELL, ROBERT G.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

5/2/2013

6-3-12; 6-3-12.1

6/19/2013

309/514 #178269

DODDRIDGE

WV

WHITE OAK

COGAR, LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/9/2012

6-3-2.2

8/23/2013

311/473 #181989

DODDRIDGE

WV

WHITE OAK

CLYNE, TIMOTHY R.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

3/20/2013

6-3-6.1 6-3-7.2

6/19/2013

309/511 #178268

DODDRIDGE

WV

WHITE OAK

CLYNE, TIMOTHY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/27/2012

6-3-6.1; 6-3-7.2

6/28/2012

301/621 163925

DODDRIDGE

WV

WHITE OAK

CLYNE, TIMOTHY ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF THE PERMANENT
EASEMENT AGREEMENT

3/20/2013

6-3-6.1; 6-3-7.2

6/19/2013

309/511 #178268

DODDRIDGE

WV

WHITE OAK

KELLEY, NORMA L.

ANTERO MIDSTREAM LLC

ROAD ACCESS AGREEMENT

4/17/2012

6-4-2.1

12/9/2013

318/641 #188828

DODDRIDGE

WV

WHITE OAK

TRAVIS, MARVIN E. ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

4/27/2012

6-4-2.5

1/9/2014

319/578 #190612

DODDRIDGE

WV

WHITE OAK

JAMES, ELAINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/22/2012

7-1-4 7-1-5 7-1-6 7-1-7

9/21/2012

303/89 #166812

DODDRIDGE

WV

WHITE OAK

PERINE, PATRICIA A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2012

8-19-22; 8-19-23; 8 19-23.3

9/21/2012

303/01 #166795

DODDRIDGE

WV

WHITE OAK

CLAY, PATSY KAY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/21/2012

8-19-23.1

9/21/2012

302/720 166794

DODDRIDGE

WV

WHITE OAK

NELSON, RUSSELL L.ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/18/2012

8-19-23.2

9/21/2012

303/10 #16797

DODDRIDGE

WV

WHITE OAK

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/12/2012

8-19-7; 8-19-13; 8- 19-19

9/21/2012

303/66 #166807

DODDRIDGE

WV

WHITE OAK

DOTSON, LARRY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/27/2012

8-22-2,3,4

9/21/2012

303/73 #166808

DODDRIDGE





339

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

WHITE OAK

DOTSON, LARRY

ANTERO MIDSTREAM LLC

PERMANENT ACCES S ROAD AGREEMENT

4/25/2012

8-22-2,3,4

10/25/2012

303/610 #168037

DODDRIDGE

WV

WHITE OAK

KILEY, JACQUELINE ANN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/28/2012

8-22-5.1

6/28/2012

301/628 #163926

DODDRIDGE

WV

WHITE OAK

MUMMA, CARROLL W. ET
UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/21/2012

8-22-5.2,5.6

9/21/2012

303/55 #166805

DODDRIDGE

WV

WHITE OAK

MUMMA, CARROLL W. ET
UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/20/2012

8-22-5.2,5.6

9/19/2013

313/333 #183443

DODDRIDGE

WV

WHITE OAK

LOVERN, BARBARA J. TRUSTEE ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

3/28/2012

8-22-5.4

9/21/2012

303/28 #166800

DODDRIDGE

WV

WHITEHAIR

NICHOLSON, MILTON DEAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/29/2011

6-12-30

10/24/2012

303/572 #167994

DODDRIDGE

WV

WHITEHAIR

WHITEHAIR, ELTON DALE & JUDITH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/7/2012

6-12-18 & 6-12-19

10/24/2012

303/561 #167991

DODDRIDGE

WV

WHITEHAIR

WHITEHAIR, ELTON DALE & JUDITH

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

10/11/2012

6-12-18 & 6-12-19

9/11/2013

312/403 #182959

DODDRIDGE

WV

WHITEHAIR

WHITEHAIR, ELTON DALE & JUDITH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/16/2012

6-12-18 6-12-19

4/2/2012

298/367 #161482

DODDRIDGE

WV

Whitehair Freshwater Impoundment

Costal Forest Resource Company

ANTERO MIDSTREAM LLC

SUA

3/6/2012

17-12

 

 

DODDRIDGE

WV

Whitehair Freshwater Impoundment

Elton D Whitehair & Judith Whitehair

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

8/14/2012

18-12

1/30/2012

262/636 159745

DODDRIDGE

WV

Whitehair Freshwater Impoundment

Rush Lynn Hickman & Judith Ann Hickman

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

7/16/2012

33-12

7/25/2012

302/85 164799

DODDRIDGE

WV

ZINNIA

CLARK, ROSALIE

ANTERO MIDSTREAM LLC

RIGHT-OF-WAY AGREEMENT

6/12/2013

4-4-26

3/5/2014

321/414 #194707

DODDRIDGE

 





340

--------------------------------------------------------------------------------

 

 

 

WV

 

Milton D Nicholson

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

12/9/2011

6-12-30

1/30/2012

262/636

DODDRIDGE

WV

 

Clarence Sweeney

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

2/23/2012

5-12-33

3/8/2012

297/303

DODDRIDGE

WV

 

Randall P Hutson

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/8/2012

5-25-36

N/A

N/A

DODDRIDGE

WV

 

Freda M Hutson

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/8/2012

5-25-37

N/A

N/A

DODDRIDGE

WV

 

Kevin D Hutson

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/7/2012

5-25-38

N/A

N/A

DODDRIDGE

WV

 

Annabell Riffle and Troy Cunningham

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

6/20/2012

1-6-41

7/10/2012

271/438

DODDRIDGE

WV

 

Robert and Sue Cook

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/7/2012

5-25-59

N/A

N/A

DODDRIDGE

WV

 

John and Sandra Erwin

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

10/25/2012

6-19-1

11/8/2012

303/719

DODDRIDGE

WV

 

George and Susan Gagnon

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

9/10/2012

6-3-2

10/9/2012

303/321

DODDRIDGE

WV

 

George G Hamilton; Gary L Hamilton

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

6/10/2013

6-10-4

7/23/2013

310/549; 310/553

DODDRIDGE

WV

 

M & R investments

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

4/1/2013

8-13-5

N/A

N/A

DODDRIDGE

WV

 

Rendal and Sandy Dotson

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

2/6/2013

6-20-9

N/A

N/A

DODDRIDGE

WV

 

John and Sandra Erwin

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

8/30/2012

6-19-10

10/9/2012

303/332

DODDRIDGE

WV

 

Lewis and Norma Davis

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

11/7/2012

3-14-12

N/A

N/A

DODDRIDGE

WV

 

David and Vivian Burton

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

12/20/2012

6-15-12

2/25/2013

305/381

DODDRIDGE





341

--------------------------------------------------------------------------------

 

 

 

WV

 

Vivian and David Burton

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

6/23/2011

6-15-12

8/12/2011

017/129

DODDRIDGE

WV

 

Delbert, Donna, and Michael Leatherman and Elizabeth Hayduk

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

1/23/2013

3-16-15

N/A

N/A

DODDRIDGE

WV

 

Richard E. Marsden and Wilma J. Marsden

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

4/30/2013

4-4-16

6/3/2013

309-381

DODDRIDGE

WV

 

David M. Hartley

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

11/14/2012

6-12-26

12/13/2012

404/846

DODDRIDGE

WV

 

Allen and Janet Ash

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

2/26/2013

6-20-26

N/A

N/A

DODDRIDGE

WV

 

Jonathan L. Davis and Louella d. Davis

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

6/12/2013

1-7-1

NA

NA

DODDRIDGE

WV

 

Troy D. Cunningham and Annabelle Rifle

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

7/5/2013

1-6-41

7/23/2013

310/527

DODDRIDGE

WV

 

Jerry Norman and Michael Norman

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

10/17/2011

1-9-16

11/8/2011

294/645

DODDRIDGE

WV

 

Dennis Powell and Mellie M. Powell

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

8/21/2012

3-19-31, 31.1, 31.2,32

9/6/2012

302/559

DODDRIDGE

WV

 

Dennis Powell and Mellie M. Powell

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

11/8/2012

3-19-31, 31.1, 31.2,32

11/30/2012

304/140

DODDRIDGE

WV

 

James T. Barr, Jr. and Bernice J Barr

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

10/23/2012

4-12-10,10.1

11/8/2012

304/3

DODDRIDGE

WV

 

Gabriele Smith aka Gariele Hoover

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

2/25/2013

4-15-16,16.1,33

3/18/2013

305/530

DODDRIDGE

WV

 

James and Bernice Barr

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

10/23/2012

6-12-10,10.1

11/8/2012

304/3

DODDRIDGE

WV

 

Jordan Swiger

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/28/2012

6-12-27.1

10/9/2012

303/330

DODDRIDGE

 





342

--------------------------------------------------------------------------------

 

 

WV

 

Naomi and Frank Williams

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/22/2012

6-12-34,36,39

9/6/2012

302/563

DODDRIDGE

WV

 

Gary and Gayenne Crislip

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/22/2012

6-12-34,36,39

10/9/2012

303/340

DODDRIDGE

WV

 

Dorothy Davis

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/22/2013

6-12-34,36,39

11/8/2012

304/11

DODDRIDGE

WV

 

Rexall and Deborah Crislip

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

8/24/2012

6-12-34,36,39

8/24/2012

304/343

DODDRIDGE

WV

 

Dorothy Davis

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

303/725

DODDRIDGE

WV

 

Rexall Crislip

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/24/2012

6-12-34,36,39

11/8/2012

304/1

DODDRIDGE

WV

 

Frank and Naomi Williams

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

304/5

DODDRIDGE

WV

 

Gary and Gayenne Crislip

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

304/7

DODDRIDGE

WV

 

James and Sharon Devericks

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

10/27/2012

6-12-37.5

11/8/2012

303/715

DODDRIDGE

WV

 

Thomas Johns and Celia Arbogast

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

11/12/2012

6-12-5,5.1,40

1/16/2013

304/651

DODDRIDGE

WV

 

Garry R. Norton

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

2/7/2013

6-16-15; 6-19-6

3/18/2013

305/542

DODDRIDGE

WV

 

Allen Ash, Jr

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

1/11/2013

6-25-6.1

N/A

N/A

DODDRIDGE

WV

 

David and Barbara K Thompson

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

3/5/2013

McClellan District, Doddridge County(NO TM or PCL listed on Agmt)

N/A

N/A

DODDRIDGE

OH

 

Timothy and Julia Hall

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

1/25/2013

Section 21-31- 00426.000

N/A

500/554

GUERNSEY





343

--------------------------------------------------------------------------------

 

 

 

WV

Nimorwicz East Water Impoundment

Tilman Lee Williams

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

4/1/2013

1-341

 

 

HARRISON

WV

Nimorwicz East Water Impoundment

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

4/23/2013

2-341

 

 

HARRISON

WV

Nimorwicz West Water Impoundment

Tilman Lee Williams

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

4/1/2013

1-341

 

 

HARRISON

WV

Nimorwicz West Water Impoundment

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

4/23/2013

2-341

 

 

HARRISON

WV

Quinn Water Impoundment

Leonard Courtney

ANTERO MIDSTREAM LLC

Access Road Aggreeement

8/3/2012

40/001&003- 383/403

 

 

HARRISON

WV

Salem to Varner West

James A. Varner Sr.

ANTERO MIDSTREAM LLC

SUA and Compensation

11/6/2012

322-18

11/19/2012

1501-499

HARRISON

WV

TOMS FORK

STOUT, PAUL ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/20/2013

20-361-1

9/19/2013

313/281 #183433

HARRISON

WV

 

Vickie Lynn Singleton

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

5/11/2011

14-265-96

5/13/2011

1469/1195

HARRISON

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

WATER EASEMENT

4/8/2009

7-285-49

NA

NA

HARRISON

WV

 

Kimberly A. Male

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

2/7/2009

7-285-51

2/18/2009

1427/943

HARRISON

WV

 

Rita A Walker

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

1116/2011

9-266A-2,16

11/21/2011

1480/22

HARRISON

WV

 

David and Debra Shrieves (G.A.L)

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

3/21/2012; 3/21/13

12-424-17

N/A

1486/537

HARRISON





344

--------------------------------------------------------------------------------

 

 

WV

 

Janet L. Baxter

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

5/11/2011

14-265-90,91

5/13/2011

1469/1191

HARRISON

WV

 

Dorotha J Post

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/13/2012

18-242-35

N/A

N/A

HARRISON

WV

 

Willis Lee Mathey

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/26/2013

18-2708-166

NA

NA

HARRISON

WV

 

The City of Salem

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

11/9/2011

18-2708-98

11/21/2011

1480/28

HARRISON

WV

 

William J Boggs

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/9/2013

18-281-31

N/A

N/A

HARRISON

WV

 

John and Marianne Clevenger

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/16/2013

18-321-39

N/A

N/A

HARRISON

WV

 

Don and Heidi Huffman

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/22/2012

18-324-2

N/A

N/A

HARRISON

WV

 

Gregory Myers

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/24/2012

20-241-1

N/A

N/A

HARRISON

WV

 

Phyllis Smith

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/29/2012

20-242-2

N/A

N/A

HARRISON

WV

 

Nancy Powers

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

6/18/2012

20-324-19

7/3/2012

1494/645

HARRISON

WV

 

Nancy Powers

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

9/6/2012

20-343-14

10/4/2012

1499/317

HARRISON

WV

 

Kevin J Poth

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

4/12/2012

20-364-14

4/24/2012

1489/930

HARRISON

WV

 

Mountain Lakes, LLC

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

4/13/2012

20-364-2

N/A

N/A

HARRISON

WV

 

Freddie R Daugherty

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

1/22/2013

20-383-22

N/A

N/A

HARRISON





345

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

James K Lightner

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

12/20/2012

20-383-24

N/A

N/A

HARRISON

WV

 

Robert and Patricia Bennett

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

2/4/2013

20-383-25

N/A

N/A

HARRISON

WV

 

Matthew and Lisa D Bowyer

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

12/17/2012

20-383-31,23

N/A

N/A

HARRISON

WV

 

David and Blanche Stutler

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

12/17/2012

20-383-32

N/A

N/A

HARRISON

WV

 

Robert Lewis

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

6/6/2012

20-383-47

6/18/2012

1493/589

HARRISON

WV

 

James and Ashley Heffinger

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

3/5/2013

20-403-13.2

3/20/2013

1506/1307

HARRISON

WV

 

Everett M and Shirley Myer

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

11/19/2012

20-403-22

N/A

N/A

HARRISON

WV

 

Ronald Mark Hitt

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

1/28/2013

20-403-30,31

2/21/2013

1502/802

HARRISON

WV

 

Christopher and Kimberly Turner

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

1/28/2013

20-403-32

2/21/2013

1505/797

HARRISON

WV

 

Clara Mae and Peggy Hurst

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

10/1/2012

20-403-4

N/A

N/A

HARRISON

WV

 

Bernard, Clara Mae, and Peggy Hurst

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

10/17/2012

20-403-4

11/19/2012

1501/530

HARRISON

WV

 

David and Lisa A Gaines

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

12/2/2013

20-403-4.2

N/A

N/A

HARRISON

WV

 

Charles N Tyree

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

2/4/2013

20-404-30.1

2/21/2013

1505/800

HARRISON

WV

 

Ronald C Fragmin

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

1/28/2013

20-404-39

2/21/2013

1505/790

HARRISON





346

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

James Ivan McDonald

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

1/28/2013

20-424-1; 20-424- 14

2/21/2013

1505/805

HARRISON

WV

 

Brenda and Michael Tuckwiller

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

3/11/2013

20-424-16

4/19/2013

1509/1060

HARRISON

WV

 

William M McDonald

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

1/31/2013

20-424-2

N/A

N/A

HARRISON

WV

 

William M McDonald

ANTERO MIDSTREAM LLC

PERMANENT WATER LINE AGREEMENT

9/30/2012

20-424-2

11/19/2012

1501/526

HARRISON

WV

 

James and Brenda Raines; Clarence Mutschelknaus, Patrick Deem

ANTERO MIDSTREAM LLC

WATER FACILITY AGREEMENT

1/23/2012

7-267-24.2

1/26/2012

1482/1123

HARRISON

WV

 

Lorrain P. Laverdierre

ANTERO MIDSTREAM LLC

ACCESS AGREEMENT

4/20/2010

7-285-3

5/6/2010

1146/1010

HARRISON

WV

 

Curt Myers and James E. Raines

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

11/7/2011

9-266A-5

11/21/2011

1480/25

HARRISON

WV

 

Donald L. Phillips and Mary V. Phillips

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/28/2011

9-266A-6.1

11/21/2011

1480/32

HARRISON

WV

 

Arthur J. Rockwell

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

7/24/2012

9-304-15

8/2/2012

1117/503

HARRISON

OH

Carpenter FWI

Wallace R & Judy A Carpenter Vol 177PG 430

ANTERO MIDSTREAM LLC

MEMORANDUM OFWELL OPERATIONS EASEMENT AND

7/6/2012

210170030000

8/20/2012

225/24 201200063235

MONROE

 





347

--------------------------------------------------------------------------------

 

 

 

OH

MONROE LATERAL

KLINKENBERG, CHARLES

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

6/21/2013

21-0080140.000

3/11/2014

267/306-312 201400073986

MONROE

OH

 

Guy and Josephine Brown

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

10/24/2012

Jackson Twshp- Section 18-10- 015001.000; Jackson Twshp-

4/4/2013

239/437

MONROE

OH

 

Carson and Teresa Spence

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

1/20/2013

Section 21-20- 0170031.000

2/21/2013

236/860

MONROE

OH

East Law FWI

Myron & Cynthia Law OR 103 P 593
31-21233,000

ANTERO MIDSTREAM LLC

MEMORANDUM OF WATER IMPOUNDMENT AND COMPENSATION

4/25/2013

310021235000 310021233000

 

 

NOBLE

OH

East Law FWI

Myron & Cynthia Law & John C aw OR 138 P 593 31 21235,00

ANTERO MIDSTREAM LLC

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

4/25/2013

310021235000 310021233000

 

 

NOBLE

OH

Justice FWI

Timoth J Justice OR 94 P 673 46.92 AC 31-21275.000

ANTERO MIDSTREAM LLC

Memorandum of Well Operations Easement and Surface Use Compensation

9/12/2012

31-21275.000

 

 

NOBLE

OH

Justice FWI

Kiel & Shirley Miley OR 5 P 869 7.327 AC 31-21269.003

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

OH

Rich FWI

Louise Annette Rich et al Vol 129 pg11 127.15 AC P.N. 31-

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

OH

Rich FWI

Jack R & Norma R Miley Trustees SOR Vol 3 Pg 629 71.14 AC P.N. 31-

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

 





348

--------------------------------------------------------------------------------

 

 

 

OH

Rich FWI

Wayne F & Martha J Miley S: OR Vol 126 Pg 750 40 ac P.N.31-

ANTERO MIDSTREAM LLC

ACCESS ROAD AGREEMENT

8/27/2012

310021264.0000 310051214.005

 

 

NOBLE

OH

Rich FWI

Louise Annette Rich et al Vol 129 Pg 11 104.00 P.N. 31-0021349.000

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

OH

Schroeder FWI

Anthony L & Christina A Schroeder S Deed Vol 162 PG 431

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

OH

Schroeder FWI

Anthony L & Christina A Schroeder S: Deed Vol 162 Pg 431 76.681 AC P.N. 07-
21142.000

ANTERO MIDSTREAM LLC

 

 

 

 

 

NOBLE

OH

Wayne FWI

Wayne F & Martha J Miley OR 126 P
750, 31-5124.005

ANTERO MIDSTREAM LLC

Memorandum of Well Operations Easement and Surface Use Compensation

8/14/2012

310051214.005

 

 

NOBLE

 





349

--------------------------------------------------------------------------------

 

 

OH

 

Michael and Judy Arnold

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

2/28/2013

Buffalo Twshp-Section 28-05-
002125.002

7/22/2013

227/746

NOBLE

OH

 

James Singer and Dennis F. Gerst

ANTERO MIDSTREAM LLC

STORAGE AGREEMENT

4/18/2013

Section 6-28- 2137.000

N/A

N/A

NOBLE

WV

OHIO-ANNIE

TAYLOR, MATTHEW A. AND DAWNA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/21/2012

7-11-45

8/21/2013

292/621 #605076

PLEASANTS

WV

OHIO-ANNIE

BUTLER, ROBERT WILLIAM, & PERACCHIO- BUTLER,

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/7/2013

7-6-67

8/20/2013

292/517 #605041

PLEASANTS

WV

OHIO-ANNIE

MEES, SARAH E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/23/2013

7-6-70

8/21/2013

292/589 #605071

PLEASANTS

WV

OHIO-ANNIE

TICE, JOHN R.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/5/2013

7-15-7

8/21/2013

292/614 #605075

PLEASANTS

WV

OHIO-ANNIE

BARTLEY, LINDSEY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/23/2013

4-8-8

8/21/2013

292/628 #605077

PLEASANTS

WV

OHIO-ANNIE

CHILDERS, TYRELL W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/18/2012

7-6-13

8/21/2013

292/559 #605067

PLEASANTS

WV

OHIO-ANNIE

BARTLETT, LINDSEY & CAROLYN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/23/2013

4-8-18

8/20/2013

292/503 #605039

PLEASANTS

WV

OHIO-ANNIE

BARBER, DARIN J. & EDITH C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/12/2013

7-11-27

8/20/2013

292/496 #605037

PLEASANTS

WV

OHIO-ANNIE

FINNEY, ROSANNA MARIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/23/2012

4-5-11 4-5-12

8/21/2013

292/575 #605069

PLEASANTS

WV

OHIO-ANNIE

COLVIN, STEPHEN LEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/18/2012

4-5-14 4-5-15 4-8-7.3

8/20/2013

292/538 #605044

PLEASANTS

WV

OHIO-ANNIE

HEARTWOOD FOREST FUND IV LIMITED

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/1/2013

4-5-2; 7-6-64 7-6-109;7-10-18A

8/21/2013

292/565 #605068

PLEASANTS

WV

OHIO-ANNIE

COLVIN, STEPHEN LEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/5/2013

4-8-3.1

8/20/2013

292/525 #605042

PLEASANTS





350

--------------------------------------------------------------------------------

 

 

 

WV

OHIO-ANNIE

COLVIN, STEPHEN LEE & MELISSA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/18/2012

4-8-3.1

8/20/2013

292/532 #605043

PLEASANTS

WV

OHIO-ANNIE

KAUFFMAN, ROBERT W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/27/2012

4-8-8.3

8/21/2013

292/582 #605070

PLEASANTS

WV

OHIO-ANNIE

WESTBROOK, GREGORY A. & BRENDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/5/2013

4-8-9; 4-8-10.5 4-8-10.6

8/21/2013

292/605 #605073

PLEASANTS

WV

OHIO-ANNIE

HOLMES, ROGER Q.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/8/2013

7-11-25.9;7-11-5

8/20/2013

292/483 #605036

PLEASANTS

WV

OHIO-ANNIE

HFP, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/17/2013

7-11-28 7-11 29

8/21/2013

292/552 #605066

PLEASANTS

WV

OHIO-ANNIE

POWELL, JAMES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/18/2012

7-11-46; 7-11-47

8/21/2013

292/596 #605072

PLEASANTS

WV

OHIO-ANNIE

BEN'S RUN LAND COMPANY LIMITED PARTNERSHIP

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/20/2013

7-1-3;7-5-3; 10-7-2

8/19/2013

423/751 #75555

PLEASANTS

WV

OHIO-ANNIE

BARTRUG, MARK W. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/13/2012

7-16-11.1; 12; 23

8/20/2013

292/510 #605040

PLEASANTS

WV

Annie Water Impoundment

Annie B Haymond

ANTERO MIDSTREAM LLC

SUA and Compensation

5/-/2012

5-14

 

 

RITCHIE

WV

CHARLENE WATER

BUTCHER, FLOYD ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

3/1/2014

3-14-11.10

 

 

RITCHIE

WV

CHARLENE WATER

JACKSON, KENNETH ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/23/2012

3-19-9.1

 

 

RITCHIE

WV

GLASS

RICHARDS, JOHN W. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/31/2012

10-13-19

5/28/2013

321/736 #201300002518

RITCHIE

 





351

--------------------------------------------------------------------------------

 

 

WV

GLASS

RICHARDS, JOHN W. ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL LINE AGREEMENT

11/29/2012

10-13-19

5/28/2013, corrected Modification 1/31/2014

321/742 #201300002519; 324/568 #201400000550

RITCHIE

WV

GLASS

HARMS, MARY ET AL (ANTILL/ONEILL)

ANTERO MIDSTREAM LLC

PIPELINE AGREEMENT

7/19/2012

45212

9/4/2013

322/837 #201300004113

RITCHIE

WV

GLASS

HARMS, MARY ET AL (ANTILL/ONEILL)

ANTERO MIDSTREAM LLC

ADDITIONAL LINE AGREEMENT

12/14/2012

45212

1/30/2014

324/374 #201400000495

RITCHIE

WV

GLASS

ZINN, JUANITA ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT WITH VALVE SITE

4/18/2013

10-13-24

5/28/2013

321/761 #201300002523

RITCHIE

WV

GRIMM TO CAMPBELL WATER

GRIMM, BARRY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

10-9-17

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER

O'NEIL FAMILY TRUST

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/15/2012

10-14-3 10-14-3.1 10-14-10

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Timothy R O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/5/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Sharon S O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/2/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Mary Frances Harmes & Nancy Louise Antil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/6/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Romarlo LLC

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/27/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Kathleen R Hooven

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/7/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Karah L Loftin and Kelcie J Loftin

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/3/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

O'Neil Family Trust, Daniel J O'Neil, Sean T O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/27/2012

10-14

 

 

RITCHIE

WV

Harshbarger North Water Impoundment

Jason S Harshbarger and Michelle D Harshbarger

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

12/6/2012

15-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Timoth R O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/5/2012

10-14

 

 

RITCHIE





352

--------------------------------------------------------------------------------

 

 

 

WV

Harshbarger South Water Impoundment

Sharon S O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/2/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Mary Frances Harmes & Nancy Louise Antil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/6/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Romarlo LLC

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/27/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Kathleen R Hooven

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/7/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Karah L Loftin and Kelcie J Loftin

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/3/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

O'Neil Family Trust, Daniel J O'Neil, Sean T O'Neil

ANTERO MIDSTREAM LLC

Access Road and Impoundment

11/27/2012

10-14

 

 

RITCHIE

WV

Harshbarger South Water Impoundment

Jason S Harshbarger and Michelle D Harshbarger

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

12/6/2012

15-14

 

 

RITCHIE

WV

LANGFORD

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/28/2012

10-9-17

7/23/2012

317/174 #2476

RITCHIE

WV

LANGFORD

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMETN

9/17/2012

10-9-17

5/28/2013

321/733 # 201300002517

RITCHIE

WV

LANGFORD

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/17/2012

10-9-17

7/23/2012

317/174 #20122476

RITCHIE

WV

LANGFORD

O'NEILL FAMILY TRUST/ANTILL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/4/2012

10-14-10, 10-14-3.1 10-14-3

6/28/2012

316/956 #2131

RITCHIE

WV

LANGFORD

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-8-6, 10-9-4 19-9-10, 10-9-12.1,

12/28/2012

318/642 #4721

RITCHIE

WV

LANGFORD

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/3/2012

10-8-6, 10-9-4 19-9-10, 10-9-12.1, 10-9-12.2,

8/21/2013

322/699 #201300003939

RITCHIE

 





353

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

LANGFORD

LANGFORD/ BERKLEY FAMILY TRUST ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/3/2012

10-8-6.2 3-40-25

1/30/2014

324/500 #201400000512

RITCHIE

WV

LANGFORD

LANGFORD/ BERKLEY FAMILY TRUST ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMETN

10/8/2012

10-9-1.1

12/28/2012

318/659 201200004724

RITCHIE

WV

LANGFORD

LANGFORD/ BERKLEY FAMILY TRUST ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-9-1.1, 10-8-6.2, 3-40-25

12/28/2012

318/651#4723

RITCHIE

WV

LANGFORD

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMETN

10/8/2012

10-9-10 10-9-12.1 10-9-12.2

12/28/2012

318/649 #201200004722

RITCHIE

WV

LANGFORD

CAMPBELL, JOHN A. & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/30/2012

10-9-10.1

9/11/2013

322/1006 #201300004222

RITCHIE

WV

LANGFORD

CAMPBELL, JOHN & LINDA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/15/2012

10-9-10.1

1/30/2014

324/505 #201400000513

RITCHIE

WV

MIDDLE ISLAND CR

BISHOP, VELDA M.

ANTERO MIDSTREAM LLC

PERMANENT EAEMENT AGREEMENT

12/12/2012

3-4-35

PENDING

PENDING

RITCHIE

WV

MIDDLE ISLAND CR

BISHOP, VELDA M.

ANTERO MIDSTREAM LLC

PERMANENT EAEMENT

12/12/2012

3-4-35

3/25/2014

327/123 #201400001561

RITCHIE

WV

MIDDLE ISLAND CR

SCHRIVER, WILLIAM E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/12/2012

3-4-36

9/4/2014

330/894 #20144670

RITCHIE

WV

MOUNTAIN

KELLY, WILLIAM PAUL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

5-23-1

5/23/2013

321/650 #201300002467

RITCHIE

WV

MOUNTAIN

KELLY, WILLIAM PAUL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

12/1/2012

5-23-1

5/23/2013

321/657 #201300002468

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

3-14-5

5/28/2013

321/709 #201300002508

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT

10/31/2012

3-14-5

5/28/2013

321/716 #201300002509

RITCHIE

 





354

--------------------------------------------------------------------------------

 

 

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT

10/31/2012

3-14-5

5/28/2013

321/716 #201300002509

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

5/4/2013

3-14-5

N/A

N/A

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

5/4/2013

3-14-5

N/A

N/A

RITCHIE

WV

MOUNTAIN

TERRELL, EDWARD LEE & JUDY M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/20/2012

3-21-10

2/21/2013

319/19 #201300000809

RITCHIE

WV

MOUNTAIN

GARNER, MICHAEL ALLAN & RUBY SUE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/5/2012

3-15-24

5/28/2013

321/745 #201300002520

RITCHIE

WV

MOUNTAIN

SCHUMACHER, PETER J. & PATRICIA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

3-15-17.1

5/23/2013

321/659 #201300002469

RITCHIE

WV

MOUNTAIN

SCHUMACHER, PETER J. & PATRICIA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/12/2013

3-15-17.1

5/23/2013

321/668 #201300002471

RITCHIE

WV

MOUNTAIN

SCHUMACHER, PETER J. & PATRICIA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT

11/14/2013

3-15-17.1

5/23/2013

321/666 #201300002470

RITCHIE

WV

MOUNTAIN

JEWELL, MAX & LINDA S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/6/2012

3-15-21 3-21-6

9/4/2013

322/795 #201300004108

RITCHIE

WV

MOUNTAIN

JEWELL, MAX & LINDA S.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

11/30/2012

3-15-21 3-21-6

9/4/2013

ATTACHED TO 322/795 #201300004108

RITCHIE

WV

MOUNTAIN

ALBERT, ANDREW E., III ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/18/2012

3-15-21.1; 3-21-8

5/28/2013

321/699 #201300002506

RITCHIE

WV

MOUNTAIN

ALBERT, ANDREW E., III ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/18/2012

3-15-21.1; 3-21-8

5/28/2013

321/699 #201300002506

RITCHIE

WV

MOUNTAIN

BRADLEY, RONALD M.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/6/2013

3-15-22.1

5/23/2013

321/676 #201300002473

RITCHIE





355

--------------------------------------------------------------------------------

 

 

 

WV

MOUNTAIN

BRADLEY, RONALD M.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/6/2013

3-15-22.1

5/23/2013

321/676 #201300002473

RITCHIE

WV

MOUNTAIN

BRADLEY, RONALD M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/17/2012

3-15-22.1; 3-15-22

5/23/2013

321/670 #201300002472

RITCHIE

WV

OHIO-ANNIE

LAMB, EMMA ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/7/2012

3-8-1

8/21/2012

322/690 #201300003938

RITCHIE

WV

OHIO-ANNIE

KUHENBEAKER, CLARENCE & PAMELA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/26/2012

3-8-4

8/21/2013

322/661 #201300003934

RITCHIE

WV

OHIO-ANNIE

HAYMOND, ANNIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/4/2013

3-14-5

8/21/2013

322/682 #201300003937

RITCHIE

WV

OHIO-ANNIE

KIRK, TROY C. & JOZETTA CAROL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/29/2012

3-18-18.2

8/21/2013

322/668 #201300003935

RITCHIE

WV

OHIO-ANNIE

MCCULLOUGH, TED A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/7/2012

3-8-1.3

8/21/2013

322/675

RITCHIE

WV

PRIMM WEST

COTTRILL, JUNIOR GARY ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/3/2013

3-36-11

1/30/2014

324/552 #201400000548

RITCHIE

WV

PRIMM WEST

COTTRILL, GARY W.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT & PERMANENT ACCESS ROAD

4/23/2013

3-36-11.5

2/24/2014

326/110 #201400000946

RITCHIE

WV

PRIMM WEST

TAYLOR, BRIAN ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT & ACCESS ROAD

4/23/2013

3-36-15 3-36-29

N/A

N/A

RITCHIE

WV

PRIMM WEST

MCATEE, CAROL ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/20/2013

3-36-20

4/2/2014

327/391 #201400001726

RITCHIE

WV

PRIMM WEST

COTTRILL, JUNIOR GARY ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/6/2013

3-36-21 3-26-11

1/30/2014

324/361 #201400000493

RITCHIE

 





356

--------------------------------------------------------------------------------

 

 

WV

PRIMM WEST

JETT, JEFFERY L. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/9/2013

3-36-21.1

1/30/2014

324/341 #201400000490

RITCHIE

WV

PRIMM WEST

RICHARDS, TERRY LEE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/15/2013

3-36-30

9/4/2014

330/882 #20144968

RITCHIE

WV

PRIMM WEST

PUGH, ROBERT F. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/2/2013

3-36-31 3-40-10.1

1/30/2014

324/334 #201400000489

RITCHIE

WV

PRIMM WEST

HALL, RUTH (LE) ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/30/2013

3-36-32 3-36-33 3-36-19

1/30/2014

324/367 #201400000494

RITCHIE

WV

PRIMM WEST

COTTRILL, FAITH E. (aka BEE)

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/11/2013

3-36-8.2

2/24/2014

326/117 #201400000947

RITCHIE

WV

PRIMM WEST

HILVERS, PAUL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

4/3/2013

3-36-9

1/30/2014

324/348 #201400000491

RITCHIE

WV

PRIMM WEST

MORRIS, I.L. (IKE)

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

4/24/2013

3-37-1

PENDING

PENDING

RITCHIE

WV

PRIMM WEST

DODD, RONALD R. ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT

4/10/2013

3-37-2

N/A

N/A

RITCHIE

WV

PRIMM WEST

MACKAY, JACK D. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/3/2013

3-37-3 3-37-3.2 3-37.10

1/30/2014

324/469 #201400000507

RITCHIE

WV

PRIMM WEST

MACKAY, JACK D. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF EASEMENT

8/7/2013

3-37-3 3-37-3.2 3-37.10

1/30/2014

324/528 #201400000520

RITCHIE

WV

PRIMM WEST

JETT, JEFFERY L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/14/2013

3-37-4

1/30/2014

324/354 #201400000492

RITCHIE

WV

PRIMM WEST

WILLIAMS, EDWIN G.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/19/2013

3-37-5

1/30/2014

324/328 #201400000488

RITCHIE

WV

PRIMM WEST

WILLIAMS, ROGER D. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/11/2013

3-37-5.2

1/30/2014

324/463 #201400000506

RITCHIE

 





357

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

PRIMM WEST

SIMMONS, MARY AGNESS WILLIAMS (LE) ET AL

ANTERO MIDSTREAM LLC

OPTION FOR PERMANENT EASEMENT AGREEMENT

3/12/2013

3-37-7

N/A

N/A

RITCHIE

WV

SNIDER

HAYMOND, ANNIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2012

3-14-5

5/28/2013

321/709 #201300002508

RITCHIE

WV

SNIDER

HAYMOND, ANNIE

ANTERO MIDSTREAM LLC

MODIFICATION OF PIPELINE EASEMENT

10/13/2012

3-14-5

5/28/2013

321/716 #201300002509

RITCHIE

WV

SNIDER

HAYMOND, ANNIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/4/2013

3-14-5

8/21/2013

322/682 3201300003937

RITCHIE

WV

SNIDER

KUHENBEAKER, CLARENCE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/26/2012

3-18-18.2

8/21/2013

322/661 #201300003934

RITCHIE

WV

SNIDER

MCCULLOUGH, JULIA ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/7/2012

3-8-1.3

8/21/2013

322/690 #201300003938

RITCHIE

WV

SNIDER

MCCULLOUGH, TED

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/7/2012

3-8-1.3

8/21/2013

322/675 #201300003936

RITCHIE

WV

SNIDER

KIRK, TROY C. & JOZETTA C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/29/2012

3-8-18.2

8/21/2013

322/668 #201300003935

RITCHIE

WV

SUA

GOFF, WILLIAM N.

ANTERO MIDSTREAM LLC

GROUND LEASE

6/1/2012 EXTENDED UNTIL9/20/20 16

3-25-13

 

 

RITCHIE

WV

SUA

CAMPBELL, JOHN A. & LINDA J.

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT

1/6/2012

10-13-28.3

 

 

RITCHIE

WV

SUA

CAMPBELL, JOHN A. & LINDA J.

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT

1/6/2012

10-19-4.1

 

 

RITCHIE

WV

WALNUT WEST

WAGGONER, EDDY D. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

11/3/2012

3-13-19; 3-13-20; 3 13-21

9/24/2013

323/17 #201300004413

RITCHIE

WV

WHITE OAK

KEHRER, ALBERT ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/30/2012

10-9-6

10/24/2012

318/164 #201200003761

RITCHIE

WV

WHITE OAK

KEHRER, ALBERT ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

4/23/2012

10-9-6

1/30/2014

324/511 #201400000515

RITCHIE

 





358

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

WHITE OAK

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

9/17/2012

10-9-17

5/28/2013

321/733 #201300002517

RITCHIE

WV

WHITE OAK

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

9/17/2012

10-9-17

12/20/2012

318/591 #201200004621

RITCHIE

WV

WHITE OAK

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/5/2012

10-9-17

2/7/2013

318/962 320130000053

RITCHIE

WV

WHITE OAK

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT. 16" ABOVE GROUND WATER LINE

10/5/2012

10-9-17

2/7/2013

318/962 320130000053

RITCHIE

WV

WHITE OAK

GRIMM, BARRY D.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMETN

9/17/2012

10-9-17

5/28/2013

321/733 # 201300002517

RITCHIE

WV

WHITE OAK

CONSTABLE, FRED ET AL

ANTERO MIDSTREAM LLC

TEMPORAREY ROAD ACCSS EASEMENT AGREEMENT

7/18/2012

10-9-28

N/A

N/A

RITCHIE

WV

WHITE OAK

BERKLEY, JUNE TRUSTEE ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

4/23/2012

10-9-1 10-9-1.1 10-9-1.2

1/30/2014

324/518 #201400000517

RITCHIE

WV

WHITE OAK

BERKLEY, JUNE TRUSTEE ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT (WATER)

12/3/2012

10-9-1 10-9-1.1 10-9-1.2

12/28/2012

318/651 #201200004723

RITCHIE

WV

WHITE OAK

BERKLEY, JUNE TRUSTEE, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/30/2012

10-9-1 10-9-1.1 10-9-1.2

10/24/2012

318/155 #201200003760

RITCHIE

WV

WHITE OAK

BERKLEY, JUNE TRUSTEE ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

1/18/2013

10-9-1.1

1/30/2014

324/299 #201400000483

RITCHIE

WV

WHITE OAK

LANGFORD/ BERKLEY FAMILY TRUST ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/21/2012

10-9-1.1, 10-8-6.2, 3-40-25

12/28/2012

318/651 #201200004723

RITCHIE

WV

WHITE OAK

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/30/2012

10-9-3 10-9-4 10-9-10

10/24/2012

318/149 #201200003759

RITCHIE

WV

WHITE OAK

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

4/23/2012

10-9-3 10-9-4 10-9-10

1/30/2014

324/514 #201400000516

RITCHIE

 





359

--------------------------------------------------------------------------------

 

 

 

WV

WHITE OAK

LANGFORD, JACK & LINDA

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

12/3/2012

10-9-3 10-9-4 10-9-10

8/21/2013

322/699 #201300003939

RITCHIE

WV

 

Lilburn C Wilburn and Jessie G. Wilburn

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

3/28/2013

10-19-30

NA

NA

RITCHIE

WV

 

Annie Haymond and Eddie Landrum

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

9/24/2012

3-14-5

N/A

N/A

RITCHIE

WV

 

Sharon S. O'Neill; Romarlo LLC; Timothy O'Neill; Karah and Kelcie

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

1/19/2013; 1/14/2013; 1/11/13; 1/7/13; 1/9/13 ;

10-13-23

2/20/2013

318/1067; 318/1072; 318/1068;318/1073; 318/1076; 318/1085;318/1082;

RITCHIE

WV

 

Andrew and Yolanda Wiliamson

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

8/12/2012

10-14-3.2

10/29/2012

259/225

RITCHIE

WV

 

Andrew and Yolanda Williamson

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

8/23/12

10-14-3.2

10/9/2012

258/924

RITCHIE

WV

 

Tracy and Stephanie Knight

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/10/2012

10-14-3.3

N/A

N/A

RITCHIE

WV

 

Sleepy Hollow Hunting Club

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

3/4/2013

10-19-9,10,12.1, 12.2, 12.3,12.4,12.5,12. 6

NA

NA

RITCHIE

WV

 

Ritchie County Cooperative Marketing Association

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

2/8/2013

3-34-31

4/2/2013

319/328

RITCHIE

WV

 

City of Pennsboro

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

6/4/2013

Pennsboro Water Reservoir (TM/P not listed on agmt)

N/A

N/A

RITCHIE

WV

MOUNTAIN

MCCULLOUGH, GARY I.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/16/2013

3-15-23; 3-15-27; 1 21-1; 3-15-28; 3-21 22; 3-15-29

1/30/2014

324/523 #201400000518

RITCHIE AND TYLER

WV

MOUNTAIN

MCCULLOUGH, GARY I.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/4/2012

3-15-27; 1-21-1; 3- 15-28; 3-21-22; 3- 15-29

2/19/2013

408/541 #68565

RITCHIE AND TYLER

WV

MOUNTAIN

MCCULLOUGH, GARY I.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

12/17/2012

3-15-27; 1-21-1; 3- 15-28; 3-21-22; 3- 15-29

2/19/2013

408/549 #68567

RITCHIE AND TYLER





360

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

Regina Rager, James and Loreli Hart

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

9/27/2010

Taylor county 5-2- 1.1

10/20/2010

60/28

TAYLOR

WV

HARTLEY

HARTLEY, DAVID M

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

5/13/2013

6-12-21; 6-12-23; 6 12-27

8/21/2013

424/52 #76615

TYLER

WV

Heflin Water Impoundment

James D Cavezza & Virginia Catherine Cavezza

ANTERO MIDSTREAM LLC

SUA and Compensation

9/27/2012

32-11

 

 

TYLER

WV

MIDDLE ISLAND CR

SCOTT ROGER L. & DONNA J.

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

12/7/2012

3-9-19

3/25/2014

327/65 #201400001553

TYLER

WV

MOUNTAIN

HAMMETT, SAMUEL C. & SHERRI L. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

12/1/2012

1-21-4

2/19/2013

408/559 #68569

TYLER

WV

OHIO-ANNIE

CURRY, ROGER & DAVID BELCHER

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/10/2012

6-12-1

8/19/2013

423/713 #76549

TYLER

WV

OHIO-ANNIE

BEN'S RUN LAND COMPANY LIMITED PARTNERSHIP

ANTERO MIDSTREAM LLC

WATER WITHDRAWAL AGREEMENT

3/20/2013

10-7-2

11/26/2013

432/292 #80779

TYLER

WV

OHIO-ANNIE

MARKLE, TERRY ALLEN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/13/2012

6-15-3

8/19/2013

423/737 #76553

TYLER

WV

OHIO-ANNIE

RITCHIE PETROLEUM CORPORATION INC.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/8/2013

6-13-22

8/19/2013

423/763 #76556

TYLER

WV

OHIO-ANNIE

SHEPHERD, JASON F.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

2/27/2013

6-13-24

8/21/2013

424/40 #76612

TYLER

WV

OHIO-ANNIE

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1/21/2013

6-12-14; 6-12-15, 6-12-16-, 6-12-17, 6-12-18, 6-12-19, 6 12-21, 6-12-22, 6-

8/21/2013

424/57 #76616

TYLER

WV

OHIO-ANNIE

HARPER, MATTHEW & SHAUNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/15/2012

6-13-14; 6-13-15

8/21/2013

424/43 #76613

TYLER

WV

OHIO-ANNIE

HARPER, MATTHEW & SHAUNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT/ VALVE SITE

3/1/2013

6-13-14; 6-13-16

8/21/2013

424/50 #76614

TYLER

 





361

--------------------------------------------------------------------------------

 

 

WV

OHIO-ANNIE

SHEPHERD, DANIEL MARK & BRENDA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2013

6-13-24.3

8/21/2013

424/19 #76609

TYLER

WV

OHIO-ANNIE

SHEPHERD, JASON F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/27/2013

6-13-24; 6-14-24.2

8/21/2013

424/33 #76611

TYLER

WV

OHIO-ANNIE

SHEPHERD, JASON F.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3/8/2013

6-13-24; 6-14-24.2

8/21/2013

424/40 #76612

TYLER

WV

OHIO-ANNIE

COLLINS, LILA & NEAL A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/1/2012

6-15-4.1

8/19/2013

423/730 #76552

TYLER

WV

SNIDER

MARKLE, TERRY ALLEN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/13/2012

6-15-3

8/19/2013

423/737 #76553

TYLER

WV

SNIDER

COLLINS, NEAL A. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/1/2012

6-15-4.1

8/19/2013

423/730 #76552

TYLER

WV

SNIDER

JONES, HATTIE MARKLE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2012

6-15-5 6-15-7

8/19/2013

423/723 #76551

TYLER

WV

 

Gary and Rella Dawson

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

11/13/2012

1-15-1

12/13/2012

404/842

TYLER

WV

MOUNTAIN

HAMMETT, SAMUEL C. & SHERRI L. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2012

1-21-4 3-5-25 3-8-2.1 5-17-5

2/19/2013

408/551 #68568

TYLER AND DODDRIDGE

WV

MOUNTAIN

HAMMETT, SAMUEL C. & SHERRI L. ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

12/1/2012

1-21-4 3-5-25 3-8-2.1 5-17-5

2/19/2013

408/559 #68569

TYLER AND DODDRIDGE

WV

WHITE OAK

CUNNINGHAM, NAOMI

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

4/12/2012

7-4-1 1-15-29; 1-15-31; 10-9-9

7/23/2012

317/167 #201200002475

TYLER, RITCHIE & DODDRIDGE

WV

 

Larry Alderman

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

7/20/2012

4H-18

8/2/2012

506/451

UPSHUR

OH

 

Lewis F. Grimes

ANTERO MIDSTREAM LLC

WATER WITHDRAWL AGREEMENT

11/15/2012

Grandview Twshp- Section 18-15- 57020.000; Grandview Twshp-

4/15/2013

543/2193

WASHINGTON





362

--------------------------------------------------------------------------------

 

 

PA

ROBINSON

MOLEK A. RANDALL

ANTERO MIDSTREAM LLC

WATER IMPOUNDMENT

3/11/2012

700-001-00-00- 0016-00 320-012-00-00- 0011-00

6/4/2012

201216256

WASHINGTON

WV

 

Frederick, Lonnie and Gregory Doerfler

ANTERO MIDSTREAM LLC

WATER EASEMENT AGREEMENT

4/30/2013

PA-West Pike Run Twshp- 700004000000080 0

N/A

N/A

WASHINGTON

OH

BARNESVILLE LINE

SMEAL, ROBERT

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/22/2013

37-0000214.000

3/19/2014

269/433 #201400074329

BELMONT

OH

BARNESVILLE LINE

GROVES, JUDY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/11/2013

37-0000330.000

 

 

BELMONT

OH

BARNESVILLE LINE

SCHNEGG, ROGER

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/16/2013

37-0000355.000 37-0000395.003 37-0001288.000

 

 

BELMONT

OH

BARNESVILLE LINE

WILCOX, HELEN

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/21/2013

37-0000358.000

 

 

BELMONT

OH

BARNESVILLE LINE

INHERST, FLOYD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/27/2013

37-0000377.000

3/21/2014

466/39 #201400004696

BELMONT

OH

BARNESVILLE LINE

PHILLIPS, DANIEL ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/1/2013

37-0000395.000

 

 

BELMONT

OH

BARNESVILLE LINE

KETTLEWELL, HARRY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/12/2013

37-0000409.000

 

 

BELMONT

OH

BARNESVILLE LINE

GROVES, JUDY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/11/2013

37-0000446.000

3/24/2014

465/130 #201400004474

BELMONT

OH

BARNESVILLE LINE

DAWSON, JAMES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/27/2013

37-0000458.000 37-0000459.000

3/21/2014

466/31-38 #201400004695

BELMONT

OH

BARNESVILLE LINE

MILLER, WESLEY ET AL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/26/2013

37-0000461.000

 

 

BELMONT

OH

BARNESVILLE LINE

TROYER, RUBEN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/23/2013

37-0000530.007

3/21/2014

466/47 #201400004697

BELMONT

OH

BARNESVILLE LINE

TIMMONS, CHARLES ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

12/5/2013

37-0000598.000

 

 

BELMONT

OH

BARNESVILLE LINE

PERKINS, ERIC ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/29/2013

37-0000642.000

3/18/2014

465/113 # 201400004472

BELMONT





363

--------------------------------------------------------------------------------

 

 

OH

BARNESVILLE LINE

CHAPPELL, GEORGE ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/10/2013

37-0001194.000

3/18/2014

465/146 #201400004476

BELMONT

OH

BARNESVILLE LINE

JOHNSON, FREDERICK, TRUSTEE

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/21/2013

37-0001302.001

 

 

BELMONT

OH

BARNESVILLE LINE

MILLER, RICHARD ET AL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/26/2013

37-00404.000 37-00403.000 37-00211.000

 

 

BELMONT

OH

BARNESVILLE LINE

MILLER, RICHARD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/26/2013

37-00462.000

3/14/2014

465/138-145 #201400004475

BELMONT

OH

Hothem 3

Hothem Family Properties

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt FW 3

6/19/2014

37-00365.000 37- 00364.000

 

 

BELMONT

OH

 

Hothem Family Properties

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt FW 3

5/23/2014

Section 30 37- 00365/37-00364

7/8/2014

278/796-797

BELMONT

WV

Bonnell to Swisher

Laura Hurst Nestor

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

12/13/2013

12-7

 

 

DODDRIDGE

WV

Bonnell to Swisher

Dennis and Laura Cottrill

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

12/13/2013

13-2

NA

NA

DODDRIDGE

WV

BONNELL TO WOLF PEN

DAVIS, DOROTHY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/10/2013

6-4-38

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

COMSTOCK/SILV ESTRE TRUSTS

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/18/2013 4/26/2013

6-8-39

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

DEVOL, NORMAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/27/2013

6-8-41

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

BOW, CHARLES T.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/26/2013

6-12-2

 

 

DODDRIDGE

WV

BONNELL TO WOLF PEN

KEPLINGER, DALE AND MELISSA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/27/2013

6-8-17

 

 

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

CUTRIGHT, EDWARD ET AL

ANTERO MIDSTREAM LLC

RATIFACATION AND CONFIRMATION OF AGREEMENTS

11/9/2013

3-9-31

1/2/2014

319/423 #190099

DODDRIDGE





364

--------------------------------------------------------------------------------

 

 

WV

CANTON CONNECTOR AND CANTON WATER

MCMILLAN, ETHYLN ET AL

ANTERO MIDSTREAM LLC

BELOW GROUND WATER LINE

7/9/2013

3-6-26.9

2/19/2014

321/56 #193757

DODDRIDGE

WV

CANTON CONNECTOR AND CANTON WATER

MCMILLAN, BRIAN ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/10/2013

3-9-2.2

2/19/2014

321/66 #193759

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

CRESSMAN, ERIC ARNOLD

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

8/28/2013

3-2-5

2/19/2014

321/70 #193760

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

DOAK, KENNETH WANYNE & KAREN HALL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

8/6/2013

3-2-9

2/19/2014

321/33#193749

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

LUCAS, ROGER J. & CARRI

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/10/2013

3-2-4.1

9/6/2013

312/269 #182683

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MOORE, FOREST C. AND BRENDA L.

ANTERO MIDSTREAM LLC

OPTION FOR EASEMENT

7/21/2013

5-20-13.1

10/25/2013

429/765 #796645

DODDRIDGE

WV

CANTON SOUTH AND CANTON WATER

MOORE, FOREST C. AND BRENDA L.

ANTERO MIDSTREAM LLC

PARMANET EASEMENT AGREEMENT

7/21/2013

5-20-13.1

10/25/2013

429/765 #796645

DODDRIDGE

WV

CANTON WATER

JUDITH A. NOLL

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/1/2013

3-13-28

N/A

N/A

DODDRIDGE

WV

CANTON WATER

BAKER, MARTY ET AL

ANTERO MIDSTREAM LLC

TEMPORARY EASEMENT AGREEMENT

7/7/2014

3-2-2

N/A

N/A

DODDRIDGE

WV

CANTON WATER

BLAND, ROBERT ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

10/28/2013

6-2-2

N/A

N/A

DODDRIDGE

WV

CANTON WATER

HAUG, ROBERT ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/9/2013

8-9-2

8/7/2014

332/339 #206962

DODDRIDGE

WV

CANTON WATER

MILLER, DOUG ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/18/2013

8-9-3

12/6/2013

318/564 #188593

DODDRIDGE

WV

CANTON WATER

HAMILTON, GARY L.

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

11/8/2013

5-10-4

N/A

N/A

DODDRIDGE

WV

CANTON WATER

MOORE, DWIGHT ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

9/1/2013

8-9-6

N/A

N/A

DODDRIDGE





365

--------------------------------------------------------------------------------

 

 

 

WV

CANTON WATER

HAYDUK, ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON WATER

LEATHERMAN, DELBERT E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON WATER

LEATHERMAN, DONNA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON WATER

LEATHERMAN, MICHAEL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON WATER

SULLIVAN, J NELSON ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/9/2013

3-17-17

1/2/2014

319/443 #190108

DODDRIDGE

WV

CANTON WATER

PENNINGTON, DEAN & MARTHA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/30/2013

3-16-21

PENDING

PENDING

DODDRIDGE

WV

CANTON WATER

FRASHURE, CLYDE RYAN JR

ANTERO MIDSTREAM LLC

PERMANENT AGREEMENT

9/12/2013

3-16-1 3-16-4

1/2/2014

319/408 #190093

DODDRIDGE

WV

CANTON WATER

FRASHURE, CLYDE RYAN JR

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/3/2013

3-16-1 3-16-4

N/A

N/A

DODDRIDGE

WV

CANTON WATER

FRASHURE, CLYDE RYLAN, JR.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

3/15/2013

3-16-4 3-16-1

9/12/2013

312/581 #183049

DODDRIDGE

WV

CANTON WATER

CHESTNUT GROVE CHRISTIAN CHURCH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2013

3-5-30 3-5-30.1

8/19/2013

311/213 #181742

DODDRIDGE

WV

CANTON WATER

JORDAN FAMILY TRUST

ANTERO MIDSTREAM LLC

VALVE SITE

3/28/2013

3-5-7; 3-5-8

9/9/2013

312/319 #182764

DODDRIDGE

WV

CANTON WATER

STANLEY, TOBEY

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/1/2013

3-6-18.1

N/A

N/A

DODDRIDGE

WV

CANTON WATER

YERKEY, RONALD

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/10/2013

3-9-3 3-9-4 3-9-19 3-9-9

N/A

N/A

DODDRIDGE

 





366

--------------------------------------------------------------------------------

 

 

WV

CANTON WATER

RILL, ELWOOD & ELIZABETH

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/31/2013

6-1-3 6-1-4

PENDING

PENDING

DODDRIDGE

WV

DIANE DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/22/2013

1-7-1

9/12/2013

312/523 #183040

DODDRIDGE

WV

ERWIN HILLTOP

FLUHARTY, MICHAEL D., ET
AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/25/2013

6-15-1

4/10/2012

299/61 161259

DODDRIDGE

WV

ERWIN HILLTOP

CONRAD, ROBERT G. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

6/24/2013

6-15-13.2

9/17/2013

313/7 #183232

DODDRIDGE

WV

HWY 50 CROSSING

LAW, RONALD L.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS

9/27/2013

6-2-1

N/A

N/A

DODDRIDGE

WV

HWY 50 CROSSING

RACE, FRANK W., ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

8/22/2013

8-13-18

N/A

N/A

DODDRIDGE

WV

HWY 50 CROSSING

RILL, ELWOOD P., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/31/2013

6-1-3 6-1-4

10/2/2014

336/89 #212302

DODDRIDGE

WV

HWY 50 CROSSING

BALLENGER, JAMES M., ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

10/22/2013

8-16-5 8-16-6 8-17-2 8-17-2.1

N/A

N/A

DODDRIDGE

WV

HWY 50 XING

LAW, RONALD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/8/2013

6-2-1

2/19/2014

321/161 #193872

DODDRIDGE

WV

HWY 50 XING

COTTRILL, TIMOTHY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/24/2013

8-13-15

2/26/2014

321/250

DODDRIDGE

WV

HWY 50 XING

WASMER, SEAN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/14/2013

8-13-17

PENDING

PENDING

DODDRIDGE

WV

HWY 50 XING

HALL DRILLING, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/12/2013

8-13-16.3

10/2/2014

336/70 #212299

DODDRIDGE

WV

HWY 50 XING

WASMER, RODNEY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/14/2013

8-13-16.5

PENDING

PENDING

DODDRIDGE

WV

HWY 50 X-ING

LEATHERMAN, MICHAEL ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/11/2013

3-16-15

N/A

N/A

DODDRIDGE





367

--------------------------------------------------------------------------------

 

 

WV

HWY 50 X-ING

LEATHERMAN, MICHAEL ET AL

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

12/11/2013

3-16-15

N/A

N/A

DODDRIDGE

WV

HWY 50 X-ING

BLAND, JAMES ET AL

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

12/13/2013

3-16-15.2

N/A

N/A

DODDRIDGE

WV

HWY 50 XING CANTON WATER

LEATHERMAN, DELBERT E. & DONNA M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

HWY 50 XING CANTON WATER

LEATHERMAN, DELBERT E. & DONNA M.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

8/19/2014

3-16-15

 

 

DODDRIDGE

WV

HWY 50 XING CANTON WATER

WALLS, TERRY ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2013

8-9-4.1

12/9/2013

318/634 #188824

DODDRIDGE

WV

HWY CROSSING

BOWYER, DAVID

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/11/2013

3-16-14

 

 

DODDRIDGE

WV

HWY CROSSING

BOWYER, DAVID

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

9/11/2013

3-16-14

N/A

N/A

DODDRIDGE

WV

HWY CROSSING

JETT, GLORIA J.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/26/2013

3-16-19

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

HWY CROSSING

STRICKLING, JOHN P., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT FOR

9/16/2013

8-13-16.1

10/2/2014

336/78 #212300

DODDRIDGE

WV

JON DAVIS

COTTRILL, BRENT SCOTT & LAURA MARIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/13/2012

1-7-20 (1-6-43)

9/11/2013

312/419 #182965

DODDRIDGE

WV

JON DAVIS

COTTRILL, BRENT SCOTT & LAURA MARIE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/28/2012

1-7-20 (1-6-43)

2/8/2013

305/111 #171726

DODDRIDGE

WV

Lemley Water Impoundment

HFP LLC

ANTERO MIDSTREAM LLC

SUA and Compensation

1/16/2014

5-13

 

 

DODDRIDGE

WV

Lemley Water Impoundment

Mt Salem Revival Grounds

ANTERO MIDSTREAM LLC

Water Impoundment Agreement

10/15/2013

10 -13 10.1-13

12/5/2013

318/452 188519

DODDRIDGE

WV

Lemley Water Impoundment

Jefferey D Hill, Craig A Hill, and Phillip N Hill

ANTERO MIDSTREAM LLC

SUA and Compensation

10/2/2013

11/11.2-13/11.3- 13/35-13

12/5/2013

318/444 188516

DODDRIDGE





368

--------------------------------------------------------------------------------

 

 

WV

Lemley Water Impoundment

Brian D Lemley/Rick A Lemaster & Christy

ANTERO MIDSTREAM LLC

SUA and Compensation

11/12/2013

11/11.2-13/11.3-
13/35-13

1/23/2014

320/99 191544

DODDRIDGE

WV

M.I.C TO NALLEY

FOSTER, YVONNE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/15/2014

3-5-3

 

 

DODDRIDGE

WV

MCGILL

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

11/19/2013

1-10-20

N/A

N/A

DODDRIDGE

WV

MCGILL

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

11/19/2013

1-10-20

 

 

DODDRIDGE

WV

MCGILL

LEWIS, ALBERT LAYTON

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

12/6/2013

1-10-18.1

N/A

N/A

DODDRIDGE

WV

MCGILL

LEWIS, ALBERT LAYTON

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

12/6/2013

1-10-18.1

 

 

DODDRIDGE

WV

MCGILL TO DOTSON HOLLAND

DOTSON, ALLEN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/29/2013

1-9-23

 

 

DODDRIDGE

WV

MIDPT TO GARRY

BURTON, VIVIAN E.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

7/22/2013

6-15-12

4/10/2012

298/687 #161754

DODDRIDGE

WV

MIDPT TO GARRY

FRONC, JACEK

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

10/10/2013

6-15-2.1

N/A

N/A

DODDRIDGE

WV

MOORE CANTON TO MELODY

LORKOVICH, LEONA ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/10/20132

3-5-2

 

 

DODDRIDGE

WV

MOORE CANTON TO MELODY

COSTILOW, CHARLRES

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/29/2013

3-5-6

 

 

DODDRIDGE

WV

MOORE CANTON TO MELODY

JORDAN FAMILY PARTNERSHIP

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/30/2013

3-5-7
3-5-8
3-5-15

 

 

DODDRIDGE

WV

MORRIS

HILL, JAMES ET UX

ANTERO MIDSTREAM LLC

PERMANENT AGREEMENT

11/22/2011

3-10-15
3-10-9

12/21/2011

295-263 #158687

DODDRIDGE

WV

MOUNTAIN

COTRILL, WILLIAM FINLEY,
JR.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE

10/27/2013

1-6-1

N/A

N/A

DODDRIDGE





369

--------------------------------------------------------------------------------

 

 

WV

NORTH CANTON CONNECTOR

YEATER, REXALL WAYNE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

8/24/2013

5-12-35

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

WEBB, STANLEY R, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/16/2013

1-15-2

1/9/2014

319/570 #190612

DODDRIDGE

WV

PRIMM WEST

WEBB, JOSEPH E., ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

10/17/2013

1-15-3

PENDING

PENDING

DODDRIDGE

WV

PRIMM WEST

BRITTON, ROBERT L., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/2/2013

1-11-11

10/2/2014

336/62 #212298

DODDRIDGE

WV

PRIMM WEST

PRIMM, LOREN AND RUTH

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/17/2013

1-15-17

N/A

N/A

DODDRIDGE

WV

PRIMM WEST

PRIMM, OLIN ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

7/31/2013

1-12-3
1-12-17
1-12-30

9/19/2013

313/225 #183423

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/3/2013

1-15-6
1-15-6.4

1/9/2014

319/586 #190616

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/10/2013

1-15-6.4

PENDING

PENDING

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, ROBERT C.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

10/10/2013

1-15-6.4

10/2/2014

336/49 #212296

DODDRIDGE

WV

PRIMM WEST

WILLIAMS, ROBERT C

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/3/2013

1-15-6.4 1-12-36 1-12-37

PENDING

PENDING

DODDRIDGE

WV

RICHARDS WATER LINE

PENNINGTON, DEAN & MAUREEN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

6-11-3

 

 

DODDRIDGE

WV

Spiker Water Impoundment

Sue Ann Spiker and John Spiker

ANTERO MIDSTREAM LLC

Water Impoundment Agreement

10/15/2013

1-3

 

 

DODDRIDGE

WV

Spiker Water Impoundment

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett &

ANTERO MIDSTREAM LLC

Water Impoundment Agreement

3/10/2014

1.1.3

 

 

DODDRIDGE

WV

TOMS FORK

ADRIAN, GEORGE W., ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

10/28/2013

6-3-6

N/A

N/A

DODDRIDGE

 



370

--------------------------------------------------------------------------------

 

 

WV

TOMS FORK

RANDOLPH, SALLY ANN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/28/2013

6-7-8

9/19/2013

312/299 #182714

DODDRIDGE

WV

TOM'S FORK

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

9/27/2013

6-8-35

8/7/2014

332/347 #206964

DODDRIDGE

WV

VOGT

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

PIPELINE RIGHT OF WAY AGREEMENT

3/26/2014

1-6-37.1

 

 

DODDRIDGE

WV

WEBB

MORRIS, I.L. (IKE)

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

6/26/2013

1-11-8

N/A

N/A

DODDRIDGE

WV

WEST UNION

CURRENCE TRUST

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASMENT

7/24/2012

1-6-38

2/8/2013

305/184 #171742

DODDRIDGE

WV

WEST UNION

CURRENCE TRUST

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/24/2012

1-6-38

2/8/2013

305/177 #171741

DODDRIDGE

WV

WEST UNION

WRIGHT, CRAIG ALLEN II

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/26/2012

1-10-38

2/8/2013

305/89 #171722

DODDRIDGE

WV

WEST UNION

WEBB, MICHAEL G. AND ROSALIND

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

9/21/2013

1-7-85

 

 

DODDRIDGE

WV

WEST UNION

WEBB, MICHAEL G. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/23/2012

1-7-85

2/8/2013

305/96 #171723

DODDRIDGE

WV

WEST UNION

WEBB, MICHAEL G. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION & PERMANENT EASEMENT

10/9/2012

1-7-85

2/8/2013

305/102 #171724

DODDRIDGE

WV

WEST UNION

FOUR LEAF LAND COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2012

1-10-2

1/11/2013

304/537 #170542

DODDRIDGE

WV

WEST UNION

FOUR LEAF LAND COMPANY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION & PERMANENT EASEMENT

8/30/2012

1-10-2

1/11/2013

304/544 #170543

DODDRIDGE

 





371

--------------------------------------------------------------------------------

 

 

 

WV

WEST UNION

FOUR LEAF LAND COMPANY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION & PERMANENT EASEMENT

11/19/2012

1-10-2

1/11/2013

304/549 #170544

DODDRIDGE

WV

WEST UNION

FOUR LEAF LAND COMPANY

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

11/19/2012

1-10-2

1/11/2013

304/553 #170545

DODDRIDGE

WV

WEST UNION

JAMES, WILLIAM P.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/27/2012

1-6-6

9/11/2013

312/431 #182968

DODDRIDGE

WV

WEST UNION

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/23/2012

8-19-7

9/21/2013

303/66 #166807

DODDRIDGE

WV

WEST UNION

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/17/2012

8-19-8

2/22/2013

305/327 #172478

DODDRIDGE

WV

WEST UNION

TURNER, GERALD ET UX

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

11/10/2012

8-19-8

9/4/2013

312/200 #182514

DODDRIDGE

WV

WEST UNION

BEE, LIVINGSTONE S. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/13/2012

8-14-14

1/11/2013

304/564 #170548

DODDRIDGE

WV

WEST UNION

BEE, LIVINGSTONE S. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

10/27/2012

8-14-14

1/11/2013

304/571 #170549

DODDRIDGE

WV

WEST UNION

LEWIS, ROBERT K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/7/2012

1-10-18

2/8/2013

305/82 #171721

DODDRIDGE

WV

WEST UNION

CLARK, TERESA L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/6/2012

1-10-19

2/8/2013

305/104 #171725

DODDRIDGE

WV

WEST UNION

CLARK, TERESA L.

ANTERO MIDSTREAM LLC

SURFACE FACILITY

5/28/2013

1-10-19

9/4/2013

312/204 #182515

DODDRIDGE

WV

WEST UNION

LEWIS, ALBERT L.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/7/2012

1-10-18.1

2/8/2013

305/153 #171735

DODDRIDGE

WV

WEST UNION

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

9/24/2012

1-10-20; 1-10-25

2/8/2013

305/131 #171731

DODDRIDGE





372

--------------------------------------------------------------------------------

 

 

 

WV

WEST UNION

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

10/30/2012

1-10-20; 1-10-25

2/8/2013

305/129 #171730

DODDRIDGE

WV

WEST UNION

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

10/30/2012

1-10-20; 1-10-25

2/8/2013

305/136 #171732

DODDRIDGE

WV

WEST UNION

MOORE, DARRELL A.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/12/2013

1-10-20; 1-10-25

2/8/2013

305/123 #171729

DODDRIDGE

WV

WEST UNION

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/19/2012

1-10-27 1-10-28

8/26/2013

311/494 #182040

DODDRIDGE

WV

WEST UNION

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

10/15/2012

1-10-27 1-10-28

8/26/2013

311-509 182042

DODDRIDGE

WV

WEST UNION

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

10/15/2012

1-10-27 1-10-28

8/26/2013

311/504 #182041

DODDRIDGE

WV

WEST UNION

CHIPPS, PERRY ET AL

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

10-15012

1-10-27 1-10-28

8/26/2013

311-509 182042

DODDRIDGE

WV

WEST UNION

SPELLMAN, DONNA K.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/12/2012

1-6-16, 20, 19, 4

1/11/2013

304/573 #170550

DODDRIDGE

WV

WEST UNION

SPELLMAN, DONNA K.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/4/2012

1-6-16, 20, 19, 4

1/11/2013

304/579 #170551

DODDRIDGE

WV

WEST UNION

SPELLMAN, DONNA K.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/14/2012

1-6-16, 20, 19, 4

1/11/2013

304/579 #170551

DODDRIDGE

WV

WEST UNION

SPELLMAN, DONNA K.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/14/2012

1-6-16, 20, 19, 4

1/11/2013

304/579 #170551

DODDRIDGE

WV

WEST UNION

KNUDSEN, ELAINE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/11/2012

1-6-31.1

2/8/2013

305/160 #171736

DODDRIDGE

 





373

--------------------------------------------------------------------------------

 

 

WV

WEST UNION

KNUDSEN, ELAINE

ANTERO MIDSTREAM LLC

SURFACE FACILITY

10/13/2012

1-6-31.1

2/8/2013

305/166 #171737

DODDRIDGE

WV

WEST UNION

GAGNON, GEORGE L. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/18/2012

1-6-31.2

2/8/2013, 2/8/2013

305/139 #171733, 305/146 #171734

DODDRIDGE

WV

WEST UNION

COTTRILL, BRENT S. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY

8/28/2012

1-7-20 1-5-43

2/8/2013

305/118 #171727

DODDRIDGE

WV

WEST UNION

COTTRILL, BRENT S. ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/28/2012

1-7-20 1-5-43

9/11/2013

312/419 #182965

DODDRIDGE

WV

WEST UNION

COTTRILL, BRENT S. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

10/28/2012

1-7-20 1-5-43

9/11/2013

312/419 #182965

DODDRIDGE

WV

WEST UNION

BEE, LIVINGSTONE S.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2012

8-14-14;1-10-31

1/11/2013

304/522 #170538

DODDRIDGE

WV

WEST UNION

BEE, LIVINGSTONE S.

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

10/27/2012

8-14-14;1-10-31

1/11/2013

304/529 #170539

DODDRIDGE

WV

WEST UNION

BEE, LEWIS PAUL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/13/2012

8-19-6; 8-19-1

1/11/2013

304/530 #170540

DODDRIDGE

WV

WEST UNION

BEE, LEWIS PAUL ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE AGREEMENT

10/27/2012

8-9-1,6

1/11/2013

304/536 #170541

DODDRIDGE

WV

WOLF PEN TO HARDWOOD

ROSS, GEORGE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/25/2014

6-8-7

 

 

DODDRIDGE

WV

ZINNIA

MCCLAIN, ROGER A.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

7/19/2013

6-8-40

N/A

N/A

DODDRIDGE

WV

 

Troy D. Cunningham and Annabelle Rifle

ANTERO MIDSTREAM LLC

TANK PAD AGREEMENT

7/5/2013

1-6-41

7/23/2013

310/527

DODDRIDGE

WV

 

Mt. Salem Revival Grounds, Inc

ANTERO MIDSTREAM LLC

Temp Above Ground Waterline Agmt

2/21/2014

3-13-15.1

NA

NA

DODDRIDGE

WV

 

Dwight and Tina Moore

ANTERO MIDSTREAM LLC

Temp Above Ground Waterline Agmt

2/21/2014

3-13-17,21,22

NA

NA

DODDRIDGE

WV

BONNELL TO WOLF PEN

LOWTHER, KENNETH ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

6/23/2013

6-8-4

 

 

DODDRIDGE





374

--------------------------------------------------------------------------------

 

 

 

WV

CANTON NORTH; CANTON SOUTH;

COASTAL FOREST RESOURCES COMPANY

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

9/27/2013

3-2-1 3-2-4.2 5-12-39 5-17-14

8/7/2014

332/347 #206964

DODDRIDGE AND TYLER

OH

Lasko SFWI

Timothy Lasko

ANTERO MIDSTREAM LLC

Water Impoundment

9/23/2013

31-00244 31-00246

12/10/2013

510/2253-2254

GEURNSEY

OH

Lasko

Timothy George Lasko

ANTERO MIDSTREAM LLC

Water Impoundment Agreement

9/23/2013

 

 

 

GUERNSEY

WV

Salem to Varner West

Carolyn Plaugher

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

11/20/2013

4-6

NA

NA

HARRISON

WV

Salem to Varner West

Willis Mathey

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

7/26/2013

27-08-166

NA

NA

HARRISON

WV

Salem to Varner West

Eric L Cochran

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

7/17/2013

302321-78 302321-10

NA

NA

HARRISON

WV

Salem to Varner West

Frank and Martha Brunetti

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

9/11/2013

302-61 302-66 302-65

NA

NA

HARRISON

WV

Salem to Varner West

Black Rock Enterprises

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

10/18/2013

302-78 302-51

NA

NA

HARRISON

WV

Salem to Varner West

Daniel and Rachel Tucker

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

9/24/2013

321-19

NA

NA

HARRISON

WV

Salem to Varner West

Anthony Feathers

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

9/26/2013

321-30

NA

NA

HARRISON

WV

Salem to Varner West

Mark and Sabrina Benedum

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

8/25/2013

321302-10.1 321302-18

NA

NA

HARRISON

WV

Salem to Varner West

Lyle and Betty Benedum

ANTERO MIDSTREAM LLC

Temp Above Ground WL AG

10/18/2013

322-6 322-2

NA

NA

HARRISON

WV

 

GAL Land Company

ANTERO MIDSTREAM LLC

Amendment of Temp Water WD Lease Agmt

4/25/2014

12-424-17.1

NA

NA

HARRISON

WV

 

Roger and Sandy Weese

ANTERO MIDSTREAM LLC

Water WD and Temp Waterline Agreement Option

1/20/2014

1-4-4/5

12/5/2013

318-452

HARRISON

WV

 

Blackrock Enterprises, LLC

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/10/2013

18-302-51

N/A

N/A

HARRISON

WV

 

Eric L Cochran

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/17/2013

18-302-78; 18-321-10

N/A

N/A

HARRISON





375

--------------------------------------------------------------------------------

 

 

 

WV

 

Lyle and Betty R Benedum

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/10/2013

18-302-78; 18-322- 6, 2

N/A

N/A

HARRISON

WV

 

Mark and Sabrina Benedum

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

8/25/2013

18-321-10.1,18 18-302-22

N/A

N/A

HARRISON

WV

 

Patrick J Shaver

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE AGREEMENT

7/3/2013

18-321-31.2

N/A

N/A

HARRISON

WV

 

Freddie Daugherty

ANTERO MIDSTREAM LLC

Extension of Temp Waterline Agmt

12/16/2013

20-383-22

NA

NA

HARRISON

WV

 

Carol Hurst, Peggy Hurst, Clara Hurst

ANTERO MIDSTREAM LLC

Tank Pad, Storage Yard, Offloading and Ware Yard Agmt

3/7/2014

20-403-4

4/15/2024

1531-826

HARRISON

WV

 

William McDonald

ANTERO MIDSTREAM LLC

Water WD Agreement

3/12/2014

20-424-002

5/21/2014

1533-1207

HARRISON

WV

 

Brenda and Thomas Tuckwiller

ANTERO MIDSTREAM LLC

Extension of Temporary Pumpting Area Agmt

9/17/2014

20-424-16

NA

NA

HARRISON

WV

 

James Raines, Clarence Mutschelknaus, Patrick Deem

ANTERO MIDSTREAM LLC

Ext and Reatification of Water Use Agmt

2/19/2014

7-267-24.2

3/13/2014

1528-145

HARRISON

WV

 

IL Morris, Mike Ross Inc

ANTERO MIDSTREAM LLC

Water Treatmenet Facility Agmt

7/29/2014

7-285-16

10/3/2014

1539-758

HARRISON

OH

BARNESVILLE LINE

GINGERICH, DANIEL ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/21/2013

12-008008.000

3/19/2014

269/425 #201400074328

MONROE

OH

BARNESVILLE LINE

GIRARD, EMIL ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/7/2013

21-007007.000

 

 

MONROE

OH

BARNESVILLE LINE

YODER, ANTHONY

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/16/2013

120020000000

 

 

MONROE

OH

BARNESVILLE LINE

PIATT, THOMAS ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/30/2013

12-009006.0000 12-006007.0000 12-014012.0000 12-009005.0000 12-014013.0000

3/19/2014

269/379-388 #201400074322

MONROE





376

--------------------------------------------------------------------------------

 

 

OH

BARNESVILLE LINE

HOTHEM FAMILY PROPERTIES, LTD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/2/2013

12-008006.0000 12-007002.0000

3/19/2014

269/389 #201400074323

MONROE

OH

BARNESVILLE LINE

POWELL, DONALD ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/20/2013

12-008014

 

 

MONROE

OH

BARNESVILLE LINE

MELLOT, HENRY ET AL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/24/2013

12-008002

 

 

MONROE

OH

BARNESVILLE LINE

PFALZGRAF, GEORGE

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

12/6/2013

20-0130110.000

 

 

MONROE

OH

BARNESVILLE LINE

WAHL, JAMES M.

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/28/2013

20-014001.000

 

 

MONROE

OH

BARNESVILLE LINE

STEPHEN, DREW ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/25/2013

12-001007.000

3/19/2014

269/451 #201400074331

MONROE

OH

BARNESVILLE LINE

MONTER, ROLLIN J.

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/16/2013

21-005004.0000

 

 

MONROE

OH

BARNESVILLE LINE

RUBEL, DAVID ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/15/2013

21-006009.0000 21-006009

3/24/2014

269/839 #201400074424

MONROE

OH

BARNESVILLE LINE

MCPEEK, JAYNE ET AL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/6/2013

21-006001.0000

 

 

MONROE

OH

BARNESVILLE LINE

MILLER, ALLEN ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/26/2013

210070000000

 

 

MONROE

OH

BARNESVILLE LINE

YOMMER, WILLARD ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/26/2013

210070000000

 

 

MONROE

OH

BARNESVILLE LINE

SMITH, ROBERT

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/12/2013

210070000000

 

 

MONROE

OH

BARNESVILLE LINE

FARNSWORTH, CLAYTON ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/16/2013

210070000000

 

 

MONROE

OH

BARNESVILLE LINE

SNYDER, TIMOTHY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/8/2013

210110000000

 

 

MONROE

OH

BARNESVILLE LINE

BRINSON, ROY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/30/2013

210120000000

 

 

MONROE

OH

BARNESVILLE LINE

PATCHIN, TROY

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/18/2013

120010051000 120010050000

 

 

MONROE

OH

BARNESVILLE LINE

CHRISTMAN, JOHN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/31/2013

120010060000 120010090000

3/19/2014

269/416 #201400074327

MONROE





377

--------------------------------------------------------------------------------

 

 

 

OH

BARNESVILLE LINE

BYLER, ELMER

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/26/2013

12-0010100.000 12-0060030.000 12-0060160.000

2/13/2014

265/661 #20140073544

MONROE

OH

BARNESVILLE LINE

STEPHEN, DREW ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/1/2013

12-001015.0000

3/19/2014

269/443 #201400074330

MONROE

OH

BARNESVILLE LINE

BURKHART, WILMA

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/10/2013

12-0050130.000

 

 

MONROE

OH

BARNESVILLE LINE

CAMPBELL, MALVERN ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/9/2013

12-0060070.000

 

 

MONROE

OH

BARNESVILLE LINE

YODER, ADEN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/11/2014

120060100000 120060200000

3/19/2014 3/19/2014

269/397 #20140074324

MONROE

OH

BARNESVILLE LINE

HILL, MARK, TRUSTEE, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/8/2013

12-006014.0000

3/19/2014

269/407-415 #201400074326

MONROE

OH

BARNESVILLE LINE

VARGO, EDWARD ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/23/2013

120060190000 120010020000

 

 

MONROE

OH

BARNESVILLE LINE

WILLIAMS, LEONARD ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

11/20/2013

120080040000 37-0000288.000

3/18/2014 3/24/2014

465/154 #201400004477

MONROE

OH

BARNESVILLE LINE

HILL, MARK, TRUSTEE, ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/8/2013

12-008006.0000 12-008017.0000

 

 

MONROE

OH

BARNESVILLE LINE

PFALZGRAF, GEORGE ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

12/6/2013

200140100000 200130110000

 

 

MONROE

OH

BARNESVILLE LINE

GENTILE, ANTHONY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/14/2013

210013004000 120020030000 120020020000

 

 

MONROE

OH

BARNESVILLE LINE

BROWNFIELD, RANDALL

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/16/2013

210050010000 210050011000 210010030000

 

 

MONROE

OH

BARNESVILLE LINE

HEIDBREDER, ROBERT ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

9/26/2013

210050051000 210050050000

 

 

MONROE

OH

BARNESVILLE LINE

RUSH, VIRGIL ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/18/2013

210060110000 210070110000

 

 

MONROE

OH

BARNESVILLE LINE

WILLS, SHELBA

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

12/14/2013

210110090000 210110130000

 

 

MONROE





378

--------------------------------------------------------------------------------

 

 

 

OH

BARNESVILLE LINE

YOMMER, WILLARD ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/7/2013

210130110000 210130030000 210060070000

 

 

MONROE

OH

BARNESVILLE LINE

BURKHART, CYRIL, TRUSTEE

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

11/8/2013

20-004003.000

 

 

MONROE

OH

ERVIN LINE

CARPENTER, JAMES DALE & CARPENTER, RICHARD ALAN

ANTERO MIDSTREAM LLC

EXTRA TEMPORARY WORKSPACE

11/19/2013

21-002006.0000 21-008002.0000

 

 

MONROE

OH

Hothem 1

Hothem Family Properties

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agreement FW 1

 

 

 

 

MONROE

OH

URBAN LATERAL

HEFT, URBAN LEWIS JR.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

10/6/2013

210110000000

12/3/2013

259/240-244 #201300072122

MONROE

OH

 

Forrest Frank

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt Exhibit A

3/10/2014

Section 15 and 16 120120050000/12 0130060000

4/18/2014

272/92-93

MONROE

OH

 

Forrest Frank

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt Exhibit B

3/10/2014

Section 15 and 16 120120050000/12 0130060000

4/18/2014

272/94-95

MONROE

OH

 

Hothem Family Properties

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt FW 1&2

5/23/2014

Section 30 37- 00365/37-00364

7/8/2014

278/936-937

MONROE

OH

BATESVILLE

WYSCARVER, JAMES CLINTON AND AMY DIANNE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/2/2013

01-21323

3/7/2014

242/618 # 201400063983

NOBLE

OH

BATESVILLE

JANOSKO, JOHN R., ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

36-0051151.000

NOT RECORDED

 

NOBLE

OH

BATESVILLE

DOLLISON, CARL ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

11/7/2013

36-0021026.000

 

 

NOBLE

OH

BATESVILLE

DOLLISON, CARL ET UX

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

12/10/2013

36-0021026.000

 

 

NOBLE





379

--------------------------------------------------------------------------------

 

 

OH

BATESVILLE

BARKHEIMER REALTY, LTD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/7/2013

36-0021028.000

2/14/2014

241/311

NOBLE

OH

BATESVILLE

FRYE, TERRY L., ET AL

ANTERO MIDSTREAM LLC

EXHIBIT MODIFICATION

11/21/2013

36-0021029.000

2/13/2014

241/106-109 #201400063621

NOBLE

OH

BATESVILLE

FRYE, TERRY L., ET AL

ANTERO MIDSTREAM LLC

EXHIBIT MODIFICATION

11/21/2013

36-0021036.000

2/13/2014

241/106-109 #201400063621

NOBLE

OH

BATESVILLE

FRYE, TERRY L., ET AL

ANTERO MIDSTREAM LLC

EXHIBIT MODIFICATION

11/21/2013

36-0021036.000
36-0021029.000

2/13/2014

241/102-105 #201400063620

NOBLE

OH

BATESVILLE

FRYE, TERRY L., ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/20/2013

36-0021036.000
36-0021029.000

2/13/2014

241/92-101 #201400063619

NOBLE

OH

BATESVILLE

GREGG, DELMAR H. & JANE E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/16/2013

36-0021037.000

2/12/2014

241/75-82 #201400063614

NOBLE

OH

BATESVILLE

JANOSKO, JOHN R. AND CATHLEEN M.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/5/2013

36-0051151.000

2/14/2014

241/319 #201400063674

NOBLE

OH

BATESVILLE

FRYE, TERRY L., ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/21/2013

36-21029 & 36- 21036

2/13/2014

241/102 # 201400063620

NOBLE

OH

BATESVILLE

GREGG, DELMAR H. & JANE E.

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

7/16/2013

36-21037

2/12/2014

241/75 # 201400063614

NOBLE

OH

ERVIN

GRISSOM, JAMES ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/14/2013

01-0021349.000

9/23/2013

231/438-445 #201300061291

NOBLE

OH

ERVIN

ROE, KATHY ET AL

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT

6/28/2013

01-0050111.000

12/3/2013

236/364-70 #201300062514

NOBLE

OH

ERVIN LINE

SLAGLE, PORTER DAVID ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

11/7/2013

01-0021195.001

 

 

NOBLE

OH

ERVIN LINE

LONG, OMER ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

9/30/2013

01-0021196.000

 

 

NOBLE

OH

ERVIN LINE

PICKENPAUGH, WILLIAM ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

11/8/2013

01-0021217.000

12/3/2013

236/409-413 #201300062521

NOBLE





380

--------------------------------------------------------------------------------

 

 

OH

ERVIN LINE

MILLER, HARVEY ET AL

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

10/17/2013

01-0021223.002

 

 

NOBLE

OH

ERVIN LINE

ERVIN, STEVE ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

8/14/2013

01-0021322.001

3/7/2014

242/642 #201400063987

NOBLE

OH

ERVIN LINE

ERVIN, STEVE ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

1/13/2014

01-0021322.001

3/7/2014

242/648 #201400063988

NOBLE

OH

ERVIN LINE

ERVIN, STEVE ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

1/13/2014

01-0021322.001

3/7/2014

242/654 #201400063989

NOBLE

OH

ERVIN LINE

DOLLISON, RICHARD ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF SURFACE FACILITY AGREEMENT

9/7/2013

01-0021324.000

12/3/2013

236/396-399 #201300062519

NOBLE

OH

ERVIN LINE

PICKENPAUGH, QUINTELLA & MORRIS, PATRICIA

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

11/18/2013

01-0021344.000

NOT RECORDED

 

NOBLE

OH

ERVIN LINE

ROMONT FARMS, LLC

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

9/28/2013

02-0022100.000
01-0021195.000

 

 

NOBLE

OH

Hill

Jeffrey S Hill, Trustee of the Wilford S Hill Keystone

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

4/28/2014

 

 

 

NOBLE

OH

PRICE LATERAL

PRICE, JOSEPH A. ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/13/2013

31-0021383.003

4/1/2014

244/665 201400064366

NOBLE

OH

SCHULTZ

POSTLEWAIT, RODNEY ET UX

ANTERO MIDSTREAM LLC

OPTION/EASEMENT AGREEMENT

10/29/2013

01-0021367.000
01-0021368.004

N/A

N/A

NOBLE

OH

SCHULTZ

BOMBORIS, RICHARD M. ET
UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

11/14/2013

01-0021374.004

4/1/2014

244/652 201400064364

NOBLE

OH

SCHULTZ

BARKHEIMER REALTY, LTD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT WATER LINE

3/7/2014

01-0021384.003
01-0021385.000
01-0050052.000

4/1/2014

244/691 201400064369

NOBLE

OH

SCHULTZ

BARKHEIMER REALTY, LTD

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT

3/7/2014

36-0021032.000 36-0021033.000 36-0021034.000 01-0021385.000

4/1/2014

244/691 201400064369

NOBLE

OH

Traska

Frank Traksa and Charise A Traska

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation

8/6/2013

 

 

 

NOBLE

 





381

--------------------------------------------------------------------------------

 

 

OH

Traska SFWI

Frank and Charisse

ANTERO MIDSTREAM LLC

Water Impoundment

8/6/2013

01-21433

9/27/2013

231/963-964

NOBLE

OH

UTICA

MILEY, WAYNE SR. ET UX

ANTERO MIDSTREAM LLC

SURFACE FACILITY AGREEMENT

10/3/2013

01-0021264.000

 

 

NOBLE

OH

UTICA

OLIVER, KENNY & LISA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

7/27/2013

31-0021104.000

9/19/2013

231/293-297 201300061257

NOBLE

OH

UTICA

RICH, LOUISE ANNETTE, ETUX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

7/28/2013

31-0021349.000

9/19/2013

231/255-262 201300061250

NOBLE

OH

UTICA

RICH, LOUISE ANNETTE, ETUX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS

7/28/2013

31-0021366.000

 

222/ 447-456; #201300059103

NOBLE

OH

WARNER

WARNER, AYDREY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/12/2013

23-21150

 

 

NOBLE

OH

WARNER LATERAL

ANTERO RESOURCES CORPORATION

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

5/7/2014

23-0021150

 

 

NOBLE

OH

WARNER LATERAL

WARNER, AUDREY BETTY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/12/2013

23-0021150.000

3/7/2014

242/706 201400063996

NOBLE

OH

MYRON

Ian Rolfe Frakes

ANTERO MIDSTREAM LLC

Temp Above Ground Waterline Agmt

12/5/2013

31-21237

2/24/2014

437-715

NOBLE

OH

 

The Hill Principle Protection Trust

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt

3/18/2014

Section 18 32.21323

7/14/2014

250/404-405

NOBLE

OH

 

Jeffrey Hill, Trustee of The Wilford Hill Keystone Inheritance Trust

ANTERO MIDSTREAM LLC

Water Impoundment and Compensation Agmt

4/28/2014

Section 18 37- 11330

7/14/2014

250/406-407

NOBLE

WV

OHIO TO ANNIE

MEES, SARAH

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS AGREEMENT

9/30/2013

7-6-70

PENDING

PENDING

PLEASANTS

WV

OHIO TO ANNIE

SAMS, HARRY N.., ET UX

ANTERO MIDSTREAM LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

9/26/2013

7-6-71

 

 

PLEASANTS

WV

OHIO TO ANNIE

TICE, JOHN R.

ANTERO MIDSTREAM LLC

EXTENSION OF WAREYARD AGREEMENT

10/4/2013

7-15-7

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BARTLETT, LINDSEY

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

10/23/2013

4-8-8

N/A

N/A

PLEASANTS





382

--------------------------------------------------------------------------------

 

 

WV

OHIO TO ANNIE

SMITH, JOHN A. AND EDITH U.

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY WORKSPACE

12/3/2013

7-11-16

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BARTLETT, LINDSEY, ET AL

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY WAREYARD

10/23/2013

4-8-18

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BARTRUG, MARK ET UX

ANTERO MIDSTREAM LLC

TEMPORARY AGREEMENT

9/7/2013

7-16-23

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

POWELL, JAMES, ET AL

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

10/26/2013

7-11-47 7- 12-21

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

POWELL, JAMES, ET AL

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY WAREYARD

10/26/2013

7-11-47; 7-11-46

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BARTRUG, MARK W. ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

11/20/2013

7-16-11.1 7-16-12

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BARTRUG, MARK ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS AGREEMENT

9/7/2013

7-16-12 7 16-23

N/A

N/A

PLEASANTS

WV

OHIO TO ANNIE

BUTLER, ROBERT W. ET UX

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

11/19/2013

7-6-67 7-6-103

N/A

N/A

PLEASANTS

WV

OHIO-ANNIE

MEES, SARAH E.

ANTERO MIDSTREAM LLC

MEMORANDUM OF LEASE OF PIPARIAN RIGHTS AND WATER AND LAND

8/23/2013

7-6-70

9/3/2013

292/679 #605268

PLEASANTS

WV

CHARLENE

DEWBERRY, LINDA TRUSTEE, THE LINDA C. DEWBERRY

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/21/2013

3-19-49

1/30/2014

324/393 #201400000496

RITCHIE

WV

CHARLENE

HEFLIN, B. MORGAN, TRUSTEE THE B. MORGAN HEFLIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

2/25/2013

3-19-9

1/30/2014

324/401 #201400000497

RITCHIE

WV

CHARLENE

HURST, JEFFERY AND BRENDA

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

11/18/2013

3-14-11

 

 

RITCHIE

WV

CHARLENE

DAVIS, LEWIS PHILLIP, ET UX

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

10/22/2013

3-14-3 3-14- 4
3-14-6 3-14- 12

1/30/2014

324/532 #201400000522

RITCHIE





383

--------------------------------------------------------------------------------

 

 

 

WV

CHARLENE

JACKSON, H. KENNETH, JR., ET
UX

ANTERO MIDSTREAM LLC

EXTENSION OF OPTION AGREEMENT AND PERMANENT

10/22/2013

3-19-9.1

N/A

N/A

RITCHIE

WV

EDWIN LATERAL WATER

MACKAY, EDWIN ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

12/6/2013

3-37-3

 

 

RITCHIE

WV

EDWIN LATERAL WATER

WILLIAMS, EDWIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/3/2013

3-37-5

 

 

RITCHIE

WV

MIDDLE ISLAND CR

MAHONEY, JAMES D.

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT 12/19/2012.

3/8/2014

3-9-1

3/25/2014

327/74 #201400001554

RITCHIE

WV

MIDDLE ISLAND CR

JONES, LEWIS G.

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

12/12/2012

3-4-35.1

3/25/2014

327/104 #201400001558

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

8/3/2013

3-14-5

PENDING

PENDING

RITCHIE

WV

MOUNTAIN

HAYMOND, ANNIE B. (LE) ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

8/3/2013

3-14-5

9/4/2014

330/903 #20144972

RITCHIE

WV

MOUNTIAN CS

KIRK, TROY C. & JOZETTA CAROL

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

12/3/2013

3-8-7

N/A

N/A

RITCHIE

WV

PRIMM WEST

JETT, JEFFERY L. AND ROSE M.

ANTERO MIDSTREAM LLC

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

3-36-21.1

N/A

N/A

RITCHIE

WV

PRIMM WEST

LANGFORD, JACK H, ET UX

ANTERO MIDSTREAM LLC

SURFACE USE AGREEMENT AND ROAD ACCESS AGREEMENT

9/9/2013

3-40-25

1/30/2014

324/323 #201400000487

RITCHIE

WV

PRIMM WEST

LANGFORD, JACK H., ET UX, ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

9/9/2013

3-40-25

1/30/2014

324/316 #201400000486

RITCHIE

WV

CANTON WATER

HAMILTON, GARY L.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/8/2013

5-20-15

N/A

N/A

TYLER





384

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

WV

CANTON WATER CANTON NORTH

JONES, RONALD R., SR. ET AL

ANTERO MIDSTREAM LLC

ADDITIONAL PIPELINE

8/17/2013

5-17-12 5-17-13

1/2/2014

434/180 #81797

TYLER

WV

HARTLEY

HARTLEY, DAVID M

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2013

6-12-21;
6-12-23;
6-12-27

8/21/2013

424/26 #76610

TYLER

WV

HARTLEY WATER

HARTLEY. DAVID

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

8/6/2013

6-12-21
6-12-23
6-12-27

 

 

TYLER

WV

Heaster Water Impoundment

Ray Edward Adkins and Susan P Adkins

ANTERO MIDSTREAM LLC

SUA and Compensation

9/16/2013

3-3

 

 

TYLER

WV

Melody Water Impoundment

Robert J Smith and Cindy L Smith

ANTERO MIDSTREAM LLC

SUA and Compensation

 

9-4

 

 

TYLER

WV

Melody Water Impoundment

Larry M Sams and Carolyn A Sams

ANTERO MIDSTREAM LLC

SUA and Compensation

7/10/2013

3&4/5/8

 

 

TYLER

WV

MIDDLE ISLAND CR

HADLEY, LARRY F. ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT

2/9/2013

1-15-12

N/A

N/A

TYLER

WV

MIDDLE ISLAND CR

HADLEY, LARRY F. ET UX

ANTERO MIDSTREAM LLC

OPTION AND PERMANENT EASEMENT AGREEMENT

2/9/2013

1-15-12

N/A

N/A

TYLER

WV

MIDDLE ISLAND CR

UNDERWOOD RALPH JR., ET AL

ANTERO MIDSTREAM LLC

PERMAMENT EASEMENT AGREEMENT

4/27/2013

1-15-25

N/A

N/A

TYLER

WV

OHIO TO ANNIE

HARPER, MATTHEW B., ET UX

ANTERO MIDSTREAM LLC

MEMORANDUM OF CONSIDERATION FOR ROAD ACCESS EASEMENT AGREEMENT

10/15/2013

6-15-14

PENDING

PENDING

TYLER

WV

OHIO TO ANNIE

SHEPHERD, DANIEL MARK ET UX

ANTERO MIDSTREAM LLC

EXTENSION OF TEMPORARY AGREEMENT

9/12/2013

6-13-24.3

N/A

N/A

TYLER

WV

Pierpoint Water Impoundment

Lloyd Carl Seckman, Jeffery Allen Seckman,

ANTERO MIDSTREAM LLC

SUA and Compensation

7/15/2013

3-4

 

 

TYLER

WV

 

Betty Weese

ANTERO MIDSTREAM LLC

Temp Above Ground Waterline Agmt

1/22/2014

Jan-09

 

 

TYLER

 





385

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

SAMMONS, LUCIEN & LANA

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

9-8-13-14.2
9-8-13-14.4

9/23/2015

 

 

DODDRIDGE

WV

SAMMONS, LUCIEN III

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

9-8-13-14.2
9-8-13-14.4

9/23/2015

 

 

DODDRIDGE

WV

STOUT, JOHN & CONNIE

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD

9-8-13-14.2
9-8-13-14.4

9/23/2015

 

 

DODDRIDGE

OH

JOSEPH A DICK, TRUSTEE; JOSEPH A DICK FAMILY PLANNING TRUST

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-011002.0000
22-012012.0000
22-012012.4000
22-012012.2000

9/28/2015

 

 

MONROE

WV

LOPEZ, JOSEPH & JULIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

9-1-8-45

9/29/2015

 

 

DODDRIDGE

WV

PIERCE, DALE & PAULETTE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-8-39

9/29/2015

 

 

DODDRIDGE

WV

FERGUSON, ROGER

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

1-4-10.2

9/30/2015

10/14/2015

505-241 #113335

TYLER

WV

PHILLIPS, ROBERT E

ANTERO MIDSTREAM LLC

OPTION TEMPORARY WORKSPACE

9-1-12-7

9/30/2015

 

 

DODDRIDGE

OH

LANDEFELD DAVID ET AL

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AGREEMENT

12-019008.000

10/1/2015

 

 

MONROE

OH

LANDEFELD DAVID ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-012009

10/1/2015

 

 

MONROE

WV

ADKINS, MARY ELLEN ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-8-7.1

10/2/2015

 

 

TYLER

WV

SMITH, ANTHONY & TABITHA

ANTERO MIDSTREAM LLC

RELEASE & WAIVER

9-1-9-32

10/6/2015

 

 

DODDRIDGE

WV`

SMITH, ANTHONY & TABITHA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

9-1-9-32

10/6/2015

11/9/2015

363-294 #242332

DODDRIDGE

OH

POWELL, DONALD & LORA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008014.0000

10/6/2015

 

 

MONROE

OH

BLACKSTONE, DAVID ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013004.0000

10/7/2015

 

 

MONROE

WV

LOPEZ, JOSEPH & JULIE

ANTERO MIDSTREAM LLC

TEMPORARY WAREYARD AGREEMENT

9-1-8-45

10/8/2015

 

 

DODDRIDGE

WV

SMITH, ANTHONY & TABITHA

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

9-1-9-32

10/9/2015

 

 

DODDRIDGE

WV

SMITH, ANTHONY & TABITHA

ANTERO MIDSTREAM LLC

EASEMENT AGREEMENT

9-1-9-32

10/9/2015

 

 

DODDRIDGE

WV

POWELL, D&M LLC

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

3-19-31

10/9/2015

 

 

DODDRIDGE





386

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

SMEAL, ROBERT I.

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

37-00214
12-008010

10/10/2015

 

 

MONROE

OH

SMEAL, ROBERT I.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008010.0000
37-00214.0000

10/10/2015

 

 

MONROE

WV

WILLIAMS, EDWIN G.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-37-5

10/10/2015

 

 

RITCHIE

WV

SIMMONS, MARY AGNES WILLIAMS ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-37-7

10/10/2015

 

 

RITCHIE

OH

HANEY, ROGER & DEBRA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-013011.0000

10/12/2015

 

 

MONROE

WV

BURKHART, THOMAS

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AND ACCESS ROAD AGREEMENT

2-27-34

10/13/2015

 

 

TYLER

OH

YODER, ADEN M. & EMMA A.

ANTERO MIDSTREAM LLC

MEMORANDUM FOR MODIFICATION OF THE PERMANENT EASEMENT AGREEMENT

12-006020.0000
12-006010.0000

10/14/2015

 

 

MONROE

OH

YODER, ANDREW & LYDIANN

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT

12-006020.0000

10/14/2015

 

 

MONROE

OH

MELLOTT, JAMES ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008002.0000

10/14/2015

 

 

MONROE

OH

LANDEFELD DAVID ET AL

ANTERO MIDSTREAM LLC

RELEASE AND PERMISSION TO CUT TIMBER

12-012002.0000
12-019008.0000

10/14/2015

 

 

MONROE

OH

HOTHEM FAMILY PROPERTIES

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-007002.0000
12-007003.0000
12-008006.0000

10/15/2015

 

 

MONROE

OH

MATZ, DAVID & TAMMY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

06-005001.0000

10/16/2015

 

 

MONROE

OH

PAULUS, VIVIAN

ANTERO MIDSTREAM LLC

RELEASE AND PERMISSION TO CUT TIMBER

12-019005.0000

10/17/2015

 

 

MONROE

OH

PAULUS, VIVIAN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-019005.0000

10/20/2015

 

 

MONROE

WV

POWELL, D&M LLC

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-19-31

10/21/2015

1/28/2016

366-136 #247105

DODDRIDGE

OH

POWELL, DONALD & LORA

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

12-008014.0000

10/21/2015

 

 

MONROE





387

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

LANDEFELD, DAVID ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

12-012009.0000
12-019004.0000
12-019003.0000
12-019007.0000

10/21/2015

 

 

MONROE

OH

HEADLEY, MARK E. & VALERIA K.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT

21-007034

10/21/2015

 

 

MONROE

OH

BLOCK, ANN L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-007001.0000

10/21/2015

 

 

MONROE

OH

PIATT, THOMAS & RHONDA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ROAD ACCESS

12-009005.0000

10/22/2015

 

 

MONROE

OH

ROBINSON, MINIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012002.0000
22-013005.0000

10/22/2015

 

 

MONROE

OH

PIATT, THOMAS & RHONDA

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

12-014012.0000
12-014013.0000
12-014002.0000
12-009005.0000
12-009010.0000

10/22/2015

 

 

MONROE

OH

PIATT, THOMAS & RHONDA

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

12-014012.0000
12-014013.0000
12-014002.0000
12-009005.0000
12-009010.0000

10/22/2015

 

 

MONROE

OH

BYLER, JOSEPH E. & SARAH

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

20-006014
20-006015
21-006023

10/22/2015

 

 

MONROE

OH

DEVITIS, RICHARD & DEBORAH KACZMARCYK, TERRY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013001.0000

10/22/2015

 

 

MONROE

OH

BIEDENBACH, DENNY ET UX

ANTERO MIDSTREAM LLC

DAMAGE COMPENSATION TO SPRING

20-015012.000

10/23/2015

 

 

MONROE

OH

FRANK, FORREST O.

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OPTION AND PERMANENT EASEMENT

12-018012.0000
12-013006.0000
12-012005.0000

10/23/2015

 

 

MONROE

WV

HALL, GARY & KATHADINA

ANTERO MIDSTREAM LLC

RECONCILIATION OF PERMANENT EASEMENT AGREEMENT

1-12-31.1

10/27/2015

 

 

TYLER

OH

CLINE, CHARLES R. & HELEN D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012018.0000

10/27/2015

 

 

MONROE

OH

BLACKSTONE, DAVID

ANTERO MIDSTREAM LLC

OPTION EXTENSION FOR OPTION OF PERMANENT EASEMENT AGREEMENT

21-016004
21-016008

11/3/2015

 

 

MONROE

WV

VOGT, GREGORY R & CAROLYN

ANTERO MIDSTREAM LLC

GENERAL PROPERTY DAMAGE TO ACCESS ROAD IN MEADOW

1-9-18
1-9-18.1

11/6/2015

 

 

DODDRIDGE

OH

KAISER, TIMOTHY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

04-005006.0000

9/1/2015
6 MONTH OPTION

 

MONROE





388

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

OSTROFF, JOEL & BONNIE

ANTERO MIDSTREAM LLC

GENERAL PROPERTY DAMAGE WAIVER AND RELEASE FOR TIMBER

8-6-6
8-6-2.1
8-6-2.2
8-7-5

10/26/2015

 

 

DODDRIDGE

OH

GARDNER, RONALD E. & HELEN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT FOR EILEEN

06-005013.0000

10/31/2015

 

 

MONROE

OH

PIATT, THOMAS & RHONDA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008009
12-009006

10/27/2015

 

 

MONROE

OH

WILLIAMS, LEONARD A. & DONNA J.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008004.0000
37-00288.0000

10/28/2015

 

 

MONROE

OH

BURKHART, OTTO & LUELLA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-001011
12-006006

10/30/2015

 

 

MONROE

OH

GALLAGHER, LARRY & JUDY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012013.0000

10/30/2015

 

 

MONROE

OH

BROWNFIELD, RANDALL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-001003
21-005001
21-005001.1000

10/22/2015

 

 

MONROE

OH

WEISS, DANIEL ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-015026.0000
12-015017.0000

10/28/2015

 

 

MONROE

OH

BLACKSTONE, JOHN ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013014.0000

10/7/2015

 

 

MONROE

OH

WEISS, DANIEL ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR SURFACE FACILITY EASEMENT AGREEMENT

12-015026.0000

10/28/2015

 

 

MONROE

OH

ULRICH, FRED & HILDA ULRICH, JOSEPH

ANTERO MIDSTREAM LLC

ADDITIONAL LINEAR FEET OF PIPELINE

20-22004
20-19007

2/20/2014

 

 

MONROE

OH

ULRICH, FRED & HILDA ULRICH, JOSEPH

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

20-22004.0000
20-19007.0000

10/15/2015

 

 

MONROE

OH

LANDEFELD, DAVID & JOYCE

ANTERO MIDSTREAM LLC

TIMBER RELEASE FOR PERMISSION TO CLEAR TIMBER

12-012002.0000
12-019008.0000

10/14/2015

 

 

MONROE

OH

HILL, MARK & MARIE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

12-006014

10/29/2015

 

 

MONROE

WV

MONROE, EDNA

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

1-8-5

11/5/2015

 

 

TYLER

OH

POWELL, DONALD P.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008014

11/2/2015

 

 

MONROE

OH

WELLS, ROGER & NANCY

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

3-13-18.1

11/5/2015

 

 

RITCHIE





389

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

JAMES, JEFFREY A

ANTERO MIDSTREAM LLC

PROPERTY DAMAGE RELEASE

1-3-15

11/5/2015

 

 

DODDRIDGE

OH

THE ESTATE OF FRANCIS BURKHART

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012004.0000

10/14/2015

 

 

MONROE

OH

RUBEL, GARY A. & NANCY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

21-004002
21-006026

11/5/2015

 

 

MONROE

WV

MORRIS, I.L.

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE AGREEMENT

3-37-1

11/2/2015

 

 

RITCHIE

WV

VOGT, GREGORY R & CAROLYN

ANTERO MIDSTREAM LLC

DAMAGES TO ACCESS ROAD IN MEADOW.

1-9-18
1-9-18.1

11/6/2015

 

 

DODDRIDGE

WV

BLANKENSHIP, DENNIS R.

ANTERO MIDSTREAM LLC

RECONCILIATION FOR CHANGE IN PIPELINE DIAMETER FROM 16" TO 20"

3-13-8
3-13-8.2
3-13-8.1

12/16/2014

 

 

RITCHIE

WV

ANKENEY, JOHN D. & SANDRA J.

ANTERO MIDSTREAM LLC

OPTION FOR TEMPORARY WARE YARD

1-9-32.1

11/2/2015

 

 

DODDRIDGE

WV

ANKENEY, JOHN D. & SANDRA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-9-32.1

11/7/2015

 

 

DODDRIDGE

OH

GARDNER, MICHAEL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013009.0000

10/22/2015

 

 

MONROE

OH

GARDNER, MICHAEL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

06-003002.30000
06-004001.0000
06-004006.0000
06-004007.0000
06-005003.0000
06-009007.0000

10/22/2015

 

 

MONROE

WV

TURNER, GERALD C. & JUANITA L. TURNER

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

8-19-8

11/13/2015

 

 

DODDRIDGE

WV

HORTON, JUDY A. & GREGORI, PETER A.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

1-15-20

11/17/2015

 

 

DODDRIDGE

OH

BLACKSTONE, JOHN M., ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013014.0000

11/15/2015

 

 

MONROE

OH

BLACKSTONE, JOHN M., ET AL

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013004.0000

11/15/2015

 

 

MONROE

WV

STOUT, RICHARD

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

1-13-1

11/21/2015

 

 

DODDRIDGE





390

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

BAKER, JEFFERY & STEPHANIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

6-6-2
6-6-14

11/22/2015

 

 

TYLER

WV

MOORE, THOMAS ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

6-8-20
6-11-9
6-11-9.1
6-11-10

11/13/2015

 

 

TYLER

OH

WEISS, DANIEL & JOYCE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12-015026.0000

11/17/2015

 

 

MONROE

OH

WEISS, DANIEL & JOYCE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-015026.0000

11/17/2015

 

 

MONROE

OH

SMEAL, ROBERT L.

ANTERO MIDSTREAM LLC

WAIVER, RELEASE & PERMISSION

12-008010.0000
37-00214.0000

11/10/2015

 

 

MONROE

OH

SMEAL, ROBERT L.

ANTERO MIDSTREAM LLC

WAIVER, RELEASE & PERMISSION

12-008010.0000
37-00214.0000

11/10/2015

 

 

MONROE

OH

HEADLEY, MARK E. & VALERIA K.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

21-012017

11/17/2015

 

 

MONROE

OH

MELLOTT, JAMES H., ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD AND WAREYARD AGREEMENT

12-008002.0000

10/22/2015

 

 

MONROE

OH

LANDEFELD, DAVID & JOYCE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

12-018015.0000

11/5/2015

 

 

MONROE

OH

MILLER, ANDREW E. & RACHEL D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008008

11/20/2015

 

 

MONROE

OH

LAFOLLETTE, ROBERT

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-011005.0000

11/12/2015

 

 

MONROE

OH

ROBINSON, MINNIE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012002.0000
22-013005.0000

11/11/2015

 

 

MONROE

OH

GARDNER, RONALD ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

06-005013

11/17/2015

 

 

MONROE

OH

INHERST, FLOYD A., ET UX

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

37-00377

11/13/2015

 

 

BELMONT

OH

HANEY, ROGER G. & DEBRA

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013011.0000

11/19/2015

 

 

MONROE





391

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

MILHOAN, ANTHONY S. & KIMBERLY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

12-015016.0000
12-015003.0000

11/17/2015

 

 

MONROE

OH

WEISS, JASON D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

12-015024.0000

11/20/2015

 

 

MONROE

OH

GERST, MARK A., ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

13-0050188.0000

11/19/2015

12/14/2015

275/411
#201500070918

NOBLE

OH

LONG, OMER EMERY, GARRISON EMERY, SHELVA JEAN

ANTERO MIDSTREAM LLC

FACILITY-UTILITY EASEMENT & WATER USE AGREEMENT

01-21193
01-21191
01-21192

11/23/2015

 

 

NOBLE

OH

MILLER, ANDREW E. & RACHEL D.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT, GENERAL
PROPERTY DAMAGE WAIVER AND MEMORANDUM OF CONSIDERATION

12-008008.0000

11/5/2015

 

 

MONROE

OH

REUSSER, J & S FLP1

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

04-005007.0000
22-006010.0000

11/27/2015

 

 

MONROE

OH

STEVE & JANET BATES, TRUSTEES

ANTERO MIDSTREAM LLC

SURFACE FACILITY OPTION

01-21200.0000

11/24/2015

 

 

NOBLE

OH

CHAPMAN, BILLY & PATRICIA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-012007.0000

10/15/2015

 

 

MONROE

OH

BLOCK, ANN

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

12-007001

11/22/2015

 

 

MONROE

OH

STEVE & JANET BATES, TRUSTEES

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

01-0021200

11/24/2015

 

 

NOBLE

WV

MCGREW, SHARON WEEKLEY

ANTERO MIDSTREAM LLC

OPTION TO AGREEMENT TO PURCHASE CS

6-4-5
6-4-15
6-4-17

11/20/2015

 

 

TYLER

WV

D&M POWELL, LLC

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

3-19-31

12/4/2015

12/14/2015

364-522
#244524

DODDRIDGE

OH

BLACKSTONE, JOHN ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD AGREEMENT

22-013004

11/30/2015

 

 

LEWISVILLE

OH

POWELL, DONALD P. & LORA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

12-008014

12/2/2015

 

 

MONROE

OH

SCOTT, FRANKLIN S.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

20-016001.0000
20-016001.1000
20-016001.2000
20-016001.3000
20-016001.0000

11/20/2015

 

 

MONROE

OH

CHAPPELL, GEORGE E. & ARLENE R.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

37-001194

11/20/2015

 

 

BELMONT





392

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

PIATT, THOMAS T. & RHONDA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-008009.0000
12-009006.0000

12/2/2015

 

 

MONROE

OH

KAISER, TIMOTHY O.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

04-005006.0000

12/2/2015

 

 

MONROE

OH

MATZ, DAVID AND TAMMY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

06-005001.0000

11/18/2015

 

 

MONROE

WV

TURNER, STEVEN R. AND CHARLOTTE N.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

6-6-14.2

12/4/2015

 

 

TYLER

WV

CORDER, DONALD B. AND GREGORY, LINDA M.

ANTERO MIDSTREAM LLC

GENERAL PROPERTY DAMAGE WAVER AND RELEASE

6-11-2

12/12/2015

 

 

DODDRIDGE

WV

WELLS, BRYAN K. AND LISA A.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

3-19-4.5

11/19/2015

 

 

DODDRIDGE

OH

JOSEPH ANDREW DICK FAMILY PLANNING TRUST

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT EXECUTED ON SEPTEMBER
28,2015

22-011002.0000
22-012012.0000
22-012012.4000
22-012012.2000

11/20/2015

 

 

MONROE

WV

MAXWELL, JOHN & KIMBERLY

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

1-15-14
1-15-6.2
1-15-6.3
1-15-6.5

12/7/2015

 

 

DODDRIDGE

WV

BROOKS, JANICE K.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

6-4-3

12/9/2015

 

 

TYLER

WV

CHARITY GAS INC.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

10-5-16

12/4/2015

 

 

DODDRIDGE

WV

CHARITY GAS INC.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

2-10-13
2-10-14

12/4/2015

 

 

DODDRIDGE

OH

LAFOLLETTE, ROBERT

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

22-011005.0000

12/4/2015

 

 

MONROE

OH

LAFOLLETTE, ROBERT

ANTERO MIDSTREAM LLC

TEMPORARY ACCESS ROAD AGREEMENT

22-011005.0000

12/4/2015

 

 

MONROE

OH

BRIAR BUSH FARMS, LLC

ANTERO MIDSTREAM LLC

MODIFICATION OPTION AND PERMANENT EASEMENT AGREEMENT

06-005004
06-006002

11/15/2015

 

 

MONROE

OH

PAULUS, VIVIAN

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-019005.0000

12/10/2015

 

 

MONROE

OH

LANDEFELD, DAVID AND JOYCE

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-019003.0000
12-019007.0000

12/10/2015

 

 

MONROE

OH

HOTHEM FAMILY PROPERTIES, LP

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-008006.0000

12/7/2015

 

 

MONROE





393

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

HOTHEM FAMILY PROPERTIES, LP

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-007002.0000
12-007003.0000
12-008006.0000

12/7/2015

 

 

MONROE

OH

BROOKS, CHARLES L.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

04-005016
04-005005
04-018003

12/4/2015

 

 

MONROE

OH

HEADLEY, MARK & VALERIA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

21-012017.0000

11/17/2015

 

 

MONROE

OH

TRACY, KEVIN D. & KARLA M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

01-0021201.000

12/7/2015

 

 

NOBLE

WV

HINZMAN, CECIL & MARILOU

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-15-25.1
1-15-26

12/12/2015

 

 

DODDRIDGE

WV

WSD PROPERTIES DLLC

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

6-8-31
6-8-31.1
6-8-32

12/14/2015

 

 

TYLER

WV

HALL, GARY & KATHADINA

ANTERO MIDSTREAM LLC

RELEASE & WAIVER

1-12-31.1

9/27/2013

 

 

TYLER

OH

KACZMARCZYK, TERRY L., ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-013001.0000

12/5/2015

 

 

MONROE

WV

MCCRAY, JOSEPH

ANTERO MIDSTREAM LLC

RELEASE & WAIVER

1-11-11.1
1-12-31

12/20/2015

 

 

TYLER

WV

HILEY, ROGER L. & DANITA K.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

1-15-8

12/9/2015

 

 

DODDRIDGE

WV

LUOTTO, JOHN A.

ANTERO MIDSTREAM LLC

RELEASE & WAIVER

6-11-2

12/18/2015

 

 

DODDRIDGE

OH

WILLS, SHELBA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

20-015008.0000

12/18/2015

 

 

MONROE

OH

BYLER, JOSEPH E. AND SARAH D.

ANTERO MIDSTREAM LLC

MODIFICATION OF THE OF THE TEMPORARY WAREYARD FOR IN THE OPTION AGREEMENT FOR
PERMANENT ACCESS ROADS AND TEMPORARY WAREYARDS

20-006014.0000
20-006015.0000
21-006023.0000

12/15/2015

 

 

MONROE

OH

YODER, ANDREW & LYDIANN

ANTERO MIDSTREAM LLC

RELEASE & WAIVER

12-006020

1/7/2016

 

 

MONROE

OH

MCCONNELL, KAYLEE

ANTERO MIDSTREAM LLC

OPTION EXTENSION TO PURCHASE CS

06-0050050.000
06-0070050.000
06-0080021.000

12/17/2015

 

 

MONROE

OH

ELSIE WOODS COMPANY LLC

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

06-005011.0000
06-005011.1000
06-005012.0000
06-005006.0000
06-001013.0000
06-005010.0000
06-005020.0000

12/4/2015

 

 

MONROE

 





394

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

OH

HUPP, ALBERT F., TRUSTEE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR SURFACE FACILITY EASEMENT AGREEMENT

07-006007.0000
07-001003.0000

12/18/2015

 

 

MONROE

OH

MILLER, ANDREW E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR SURFACE FACILITY EASEMENT AGREEMENT

12-008008.0000

12/7/2015

 

 

MONROE

OH

MILLER, ANDREW E.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008008.0000

12/7/2015

 

 

MONROE

OH

STEPEN, DALLAS AND RENNY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY WAREYARD

12-006001.000
12-007010.000

12/14/2015

 

 

MONROE

OH

STEPEN, DALLAS AND RENNY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

12-006001.000
12-007010.000

12/14/2015

 

 

MONROE

OH

STEPEN, DALLAS AND RENNY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-006001.000
12-007010.000

12/7/2015

 

 

MONROE

OH

KUHNS, ELMER A.

ANTERO MIDSTREAM LLC

MEMORANDUM OF CONSIDERATION FOR PERMANENT EASEMENT

1-006017.1000
21-006017.2000
21-006017.0000

12/10/2015

 

 

MONROE

WV

HINZMAN, CECIL A. & MARILOU

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TO PURCHASE CS

1-15-26

12/18/2015

 

 

DODDRIDGE

WV

PIERCE, DALE & PAULETTE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT WATER

1-8-39

9/29/2015

 

 

DODDRIDGE

WV

PIERCE, DALE & PAULETTE

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1-8-39

9/29/2015

 

 

DODDRIDGE

WV

SMITH, ANTHONY R. TABITHA

ANTERO MIDSTREAM LLC

RECONCILIATION FOR PERMANENT EASEMENT

1-9-32

10/6/2015

 

 

DODDRIDGE

WV

ANKENEY, JOHN D. & SANDRA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1-9-32.1

10/18/2015

 

 

DODDRIDGE

WV

ANKENEY, JOHN D. & SANDRA

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT WATER

1-9-32.1

10/18/2015

 

 

DODDRIDGE

OH

BARKER, CARL L.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

06-005008.0000
06-005009.0000
06-005009.1000

11/13/2015

 

 

MONROE

WV

MOORE, THOMAS ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR PERMANENT EASEMENT AGREEMENT

6-11-9
6-11-9.1
6-11-10
6-8-20
6-8-22

11/13/2015

 

 

TYLER

WV

PHILLIPS, ROBERT EDWARD

ANTERO MIDSTREAM LLC

TEMPORARY WORKSPACE

1-12-7

10/1/2015

 

 

DODDRIDGE

WV

WILEY, TERRY LEE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-3-4
1-3-4.1
1-7-4

1/2/2016

 

 

TYLER

WV

HILEY, ROGER L. & DANITA K.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE COMPRESSOR SITE

1-15-8

12/9/2015

 

 

DODDRIDGE

WV

BRIGHTWELL, RICHARD & BOBBIE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR PERMANENT EASEMENT AGREEMENT

6-8-33

12/31/2015

 

 

TYLER





395

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

GODDARD, RANDY E

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR PERMANENT EASEMENT AGREEMENT

6-8-21

12/28/2015

 

 

TYLER

WV

ERLEWINE, RUTH R. & WILLIAM R.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-4-23.3

12/28/2015

 

 

TYLER

WV

D & M POWELL, LLC

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT & TWO VALVE SITES

3-19-31

10/21/2015

 

 

DODDRIDGE

WV

LUOTTO, JOHN A.

ANTERO MIDSTREAM LLC

PERMANENT ACCESS ROAD

6-11-2

12/18/2015

1/28/2016

366-132
#247103

DODDRIDGE

WV

COTTRILL, CHARLES ET AL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT, TEMPORARY WARE YARD AND TIMBER

3-37-9

8/12/2015

 

 

RITCHIE

OH

POWELL, DONALD P. & LORA J.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

12-008014

12/9/2015

 

 

MONROE

OH

BURKHART, ELLIS

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

22-012004.0000
22-012004.1000

12/29/2015

 

 

NOBLE

OH

GALLAGHER, LARRY & JUDY

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

22-012013.0000

12/28/2015

 

 

NOBLE

OH

VARGO, EDWARD & MERRY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-006019.0000

1/9/2016

 

 

MONROE

WV

WEEKLEY, DAVID M., CHRISTOPHER C. & MARY LOU

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

10-20-3
10-20-8

12/29/2015

 

 

RITCHIE

WV

QUIMBY, FRANKLIN

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

3-37-5.1

1/7/2016

 

 

RITCHIE

WV

STINSON, JAMES & JODY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-5-39

12/31/2015

 

 

TYLER

WV

ROBINSON, DONALD E & DEBORAH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-28

12/10/2016

 

 

TYLER

WV

ROBINSON, DONALD E & DEBORAH

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT

6-8-2.4

1/21/2016

 

 

TYLER

WV

ROBINSON, DONALD E & DEBORAH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-2.4

12/5/2016

 

 

TYLER

WV

HOLTZ, FRANK AND DORIS

ANTERO MIDSTREAM LLC

CONSIDERATION FOR FOOTAGE SETTLEMENT RELEASE FOR ADDITIONAL FOOTAGE

8-12-2

1/1/2016

 

 

DODDRIDGE

WV

BAILEY, GERALD ET UX

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-4-12
6-4-13
6-4-23.1

1/2/2016

 

 

TYLER





396

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

CARSE, ROBERT SIBONEY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-16

1/15/2016

 

 

TYLER

OH

BYLER, JOE & SARAH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT ACCESS ROAD AGREEMENT

21-006027.0000

1/16/2016

 

 

MONROE

OH

KILBURN, DONALD & MARY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

12-013005.0000

1/16/2016

 

 

MONROE

OH

NORMAN, DEREK AND LOGAN

ANTERO MIDSTREAM LLC

CONSIDERATION FOR A GENERAL RELEASE, SPECIFICALLY FOR WATER PONDING AND WET
GROUND IN MEADOWS

06-024003.0000
06-020006.0000
06-021005.0000

 

 

 

MONROE

WV

GREATHOUSE, JASON L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-27.1

1/9/2016

 

 

TYLER

WV

COTRILL, CHARLES & STELLA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-36-23
3-37-11

1/14/2016

 

 

RITCHIE

WV

SCOTT, ROGER & DONNA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-9-19

1/19/2016

 

 

RITCHIE

WV

STEWART, DAVID & DIANNA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-3-8
1-3-9
1-3-10
1-3-11
2-29-12
6-6-10
6-6-11

1/18/2016

 

 

TYLER

WV

MCCRAY, JOSEPH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

11-11-1
1-12-31

1/8/2015

 

 

TYLER

WV

UTT, JAMES M.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-5-30
6-5-31
6-5-32
6-8-49

1/7/2016

 

 

TYLER

WV

FORSTER, ROBERT

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-26

1/14/2016

 

 

TYLER

WV

ASH, GEROGE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-17-13

1/15/2016

 

 

TYLER

WV

MACKAY, JACK D. & PEALE ANITA G.

ANTERO MIDSTREAM LLC

CONSIDERATION FOR TIMBER WAIVER & PERMISSION

3-37-3
3-37-3.2
3-37-10

1/18/2016

 

 

RITCHIE

WV

SINE, JAMES L.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-29
6-8-30

1/15/2016

 

 

TYLER

OH

SWARTZENTRUBER, HARVEY & MARY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-008008.0000

1/13/2016

 

 

MONROE





397

--------------------------------------------------------------------------------

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

MEREDITH, ROY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-17-2 1-17-2.1 1-17-2.3

1/28/2016

 

 

TYLER

WV

DAWSON, GARY D., ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-12-28

1/13/2016

 

 

TYLER

WV

DAWSON, GARY D., ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-11-18 1-12-25

1/13/2016

 

 

TYLER

WV

DAWSON, GARY D., ET AL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-15-26 1-15-27

1/13/2016

 

 

TYLER

WV

KUNGLE, BRYAN

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-11-17

1/7/2016

 

 

TYLER

WV

COLLEEN, ASH

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-17-23

1/28/2016

 

 

TYLER

WV

JUDGE, DAVID

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-27

1/26/2016

 

 

TYLER

WV

MIKE ROSS, INC.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

1-15-24 1-15-24.1 3-4-21 3-4-21.1

1/15/2016

 

 

TYLER

WV

MCCLAIN, JOHN ET AL

ANTERO MIDSTREAM LLC

CONSIDERATION FOR GENERAL RELEASE, SPECIFICALLY FOR DISTURBANCE OF FENCING,
SPOILS PILES/DEBRIS, AND MOWING

6-8-40

1/28/2016

 

 

DODDRIDGE

WV

D & M POWELL

ANTERO MIDSTREAM LLC

TEMPORARY ABOVE GROUND WATER LINE

3-14-13 3-14-18

2/1/2016

 

 

RITCHIE

OH

WEHR, JOHN & ARLENE

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

01-0021172 01-0021173

1/31/2016

 

 

NOBLE

OH

COOPER, SAMMY & MAUDINE

ANTERO MIDSTREAM LLC

GENERAL PROPERTY DAMAGE WAIVER AND RELEASE

05-0021179

1/10/2016

 

 

NOBLE

WV

FRIEND, RANDALL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1-8-38.2

2/3/2016

 

 

DODDRIDGE

WV

FRIEND, RANDALL

ANTERO MIDSTREAM LLC

PERMANENT EASEMENT AGREEMENT

1-8-32.2

2/3/2016

 

 

DODDRIDGE

OH

ROBB, IVA K.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

12-006015

2/1/2016

 

 

MONROE

OH

RUBEL, GARY & NANCY

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

21-004002.0000 21-006026.0000

5/10/2015

 

 

MONROE

 





398

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

WEESE, ROGER

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

6-8-5 6-8-7 6-8-8 6-8-9 6-8-10

2/2/2016

 

 

TYLER

OH

BOST, CARLA

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

22-12011.0000

2/7/2016

 

 

MONROE

WV

LASATER, JAMES D.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

3-4-19 3-4-30.1

1/28/2016

 

 

RITCHIE

WV

BYLER, JOE & SARAH

ANTERO MIDSTREAM LLC

MODIFICATION/ SUBSTITUTION OF PERMANENT ROAD ACCESS EXECUTED ON 1/16/2016

21-006013.0000

2/3/2016

 

 

MONROE

WV

DALLAS, STEPHEN AND RENNY S.

ANTERO MIDSTREAM LLC

MODIFICATION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT EXECUTED ON
12/7/2015

12-006001.0000 12-007010.0000

2/1/2016

 

 

MONROE

OH

LYTLE, JAMES ET UX

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

36-21066.002, 36- 21067.001

9/28/2015

N/A

N/A

NOBLE

OH

CCLC PARTNERS

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

22-001002.000

9/28/2015

N/A

N/A

MONROE

OH

JANOSKO, JOHN

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

36-21067.000, 36- 21072.000

10/17/2015

N/A

N/A

NOBLE

OH

MUFFETT, TREY

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

36-21067.000, 36- 21066.000

10/28/2015

N/A

N/A

NOBLE

WV

MULLETT, ELIZABETH

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

1-8-24.2

11/4/2015

N/A

N/A

TYLER

WV

MULLETT, ELIZABETH

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

1-8-24.2

11/14/2015

N/A

N/A

TYLER

WV

MONROE, EDNA

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

48-1-8-5

12/2/2015

N/A

N/A

TYLER

WV

JACKSON, NORMAN

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

43-3-14-9.2

12/10/2015

N/A

N/A

RITCHIE

WV

MACKAY, JACK ET AL

ANTERO WATER LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

43-3-37-3

12/14/2015

N/A

N/A

RITCHIE

WV

ZINN ET AL

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

12/17/2015

N/A

N/A

RITCHIE

WV

LUOTTO, JOHN

ANTERO WATER LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

9-6-11-2

12/18/2015

N/A

N/A

DODDRIDGE

WV

BARNHART, HENRY

ANTERO WATER LLC

LEASED ACCESS ROAD

37-7-6-73, 37-7-6-72

12/22/2015

N/A

N/A

PLEASANTS

WV

MCDONALD, JAMES

ANTERO WATER LLC

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

17-20-424-1

12/24/2015

N/A

N/A

HARRISON

WV

COASTAL RESOURCES

ANTERO WATER LLC

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

9-6-8-35

12/28/2015

N/A

N/A

DODDRIDGE

OH

BETTS TRUST

ANTERO WATER LLC

TEMPORARY WORKSPACE AGREEMENT

21-014008.000, 22- 002004.000

1/2/2016

N/A

N/A

NOBLE

 





399

--------------------------------------------------------------------------------

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WV

JACKSON, STEPHEN

ANTERO WATER LLC

EXTENSION OF THE TEMPORARY WATER LINE OPTION AND AGREEMENT

43-3-14-19

1/8/2016

N/A

N/A

RITCHIE

WV

MCDONALD, JAMES

ANTERO WATER LLC

TEMPORARY WORKSPACE(S) AGREEMENT

17-20-424-1

1/27/2016

N/A

N/A

HARRISON

WV

MCDONALD, JAMES

ANTERO WATER LLC

MODIFICATION OF THE TEMPORARY ACCESS ROAD

17-20-424-1

1/27/2016

N/A

N/A

HARRISON

WV

D&M POWELL

ANTERO WATER LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

43-3-14-13, 43-3-14-18

2/1/2016

N/A

N/A

RITCHIE

WV

CDJJSRM LLC

ANTERO TREATMENT LLC

OPTION TO PURCHASE

3-32-1.1; 3-32-1.2

9/9/2015

 

340/674

RITCHIE

WV

FRIEND, ROBERT

ANTERO TREATMENT LLC

PROPERTY PURCHASE

1-8-38.2

9/11/2015

 

341/683

DODDRIDGE

WV

SEAGO, KATHY AND RICHARD WEIGLE, BRIAN AND STEVEN FORESTER, MICHELLE

ANTERO WATER LLC

TEMP ABOVE GROUND WATERLINE AGMT

2-27-10,21,22,23

9/24/2015

N/A

N/A

TYLER

WV

JAMES, JEFF

ANTERO WATER LLC

WATER IMPOUNDMENT

1-3-15

9/25/2015

 

364/129

DODDRIDGE

WV

JAMES, JEFF

ANTERO WATER LLC

WATER IMPOUNDMENT

1-3-15

9/25/2015

 

364/125

DODDRIDGE

WV

THE JOHN HILL REVOCABLE TRUST

ANTERO TREATMENT LLC

PROPERTY PURCHASE

1-8-38,38.1

10/9/2015

 

361/320

DODDRIDGE

WV

BEE, DORIS HILEMAN, DEBBIE

ANTERO WATER LLC

WATER IMPOUNDMENT

1-3-15

10/12/2015

 

364/113

DODDRIDGE

WV

BEE, DORIS HILEMAN, DEBBIE

ANTERO WATER LLC

WATER IMPOUNDMENT

1-3-15

10/12/2015

 

364/117

DODDRIDGE

WV

MCCULLOUGH, RICHARD

ANTERO WATER LLC

ACCESS ROAD AGMT

1-6-5

10/26/2015

 

364/681

DODDRIDGE

WV

FRAME, MARY E.

ANTERO TREATMENT LLC

PROPERTY PURCHASE

1-8-41

10/26/2015

 

362/9

DODDRIDGE

WV

WEEKLEY, MARY, DAVID, AND CHRIS

ANTERO WATER LLC

ACCESS ROAD AGREEMENT

10-14-19 10-20-3,7,8,10

10/29/2015

 

341/152

RITCHIE

WV

GESEK, ALBIN

ANTERO WATER LLC

ACCESS ROAD AGREEMENT

9-20-9,12

11/4/2015

 

341/150

RITCHIE

WV

ROBINSON, ANNE

ANTERO TREATMENT LLC

OPTION TO PURCHASE

1-8-19

12/22/2015

 

OUT FOR RECORDING

DODDRIDGE

WV

LOPEZ, JOSEPH AND JULIE

ANTERO TREATMENT LLC

OPTION TO PURCHASE

CENTRAL-8-45

1/19/2016

 

OUT FOR RECORDING

DODDRIDGE

OH

CAMPBELL, JAMIE A. EXECUTOR OF THE ESTATE OF VIRGLE L. WEBB

ANTERO WATER LLC

FWI

06-018003.0000

11/10/2015

 

322/8-9

MONROE

IKE & MIKE STATION

WV

MIKE ROSS, INC. & I.L. MORRIS

ANTERO MIDSTREAM LLC

MEMORANDUM OF SURFACE USE AGREEMENT

7-285-16

2/5/2010

2/19/2010

144/686

HARRISON

 





400

--------------------------------------------------------------------------------

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

WEST UNION

WV

DORIS J. BEE AND DEBBIE HILEMAN, AS SECOND SUCCESSOR TRUSTEES OF THE LAWRENCE L.
JAMES LIVING TRUST DATED JULY 18, 1996; AND WILLIAM
PATRICK JAMES

ANTERO MIDSTREAM LLC

DEED AND AGREEMENT

1/6/2006

6/12/2014

6/27/2014

203880

DODDRIDGE

PENNINGTON NORTH STATION

WV

DEAN R. PENNINGTON AND MARTHA A. PENNINGTON

ANTERO MIDSTREAM LLC

DEED AND EASEMENT AGREEMENT

GRANT DIST., DODDRIDGE COUNTY, WV; TM/P: 16/21, 17/28, 20/1

8/15/2013

8/15/2013

311/117

DODDRIDGE

NORTH CANTON STATION

WV

SHAWN A. GLASPELL

ANTERO MIDSTREAM LLC

DEED

MCCLELLAN DIST., DODDRIDGE CO., WV; TM/P: 11/34

10/14/2013

10/17/2013

315/497

DODDRIDGE

WV

JOHN H. MCCLAIN

ANTERO MIDSTREAM LLC

DEED

MCCLELLAN DIST., DODDRIDGE CO., WV; TM/P: 11/25, 26, AND 26.1

10/14/2013

10/21/2013

316/389

DODDRIDGE

NEW MILTON STATION

WV

JOHN H. MCCLAIN, ROGER A. MCCLAIN, II, ROGER A. MCCLAIN, BY BRYAN E ASH, HIS
ATTORNEY-IN- FACT, AND STACY L. MCCLAIN, II

ANTERO MIDSTREAM LLC

DEED AND EASEMENT AGREEMENT

NEW MILTON DIST., DODDRIDGE CO., WV; TM/P: 8/40

7/19/2013

7/19/2013

310/263

DODDRIDGE

WHITE OAK STATION

WV

MARY FRANCES HARMS, NANCY LOUISE ANTILL, TIMOTHY R. O’NEILL, KATHLEEN R. HOOVEN,
SHARON S. O’NEILL (FORMERLY KNOWN AS SHARON S. O’NEILL STAINKEN), KARAH LEIGH
LOFTIN, KELCIE JANEEN LOFTIN, DANIEL J. O’NEILL, ROMARLO, LLC, A GEORGIA LIMITED
LIABILITY COMPANY, SEAN T. O’NEILL AND THE O’NEILL FAMILY TRUST, BY BETTY
O’NEILL NEWSOM AND DANIEL J. O’NEILL, ITS TRUSTEES; C/O DANIEL J. O’NEILL

ANTERO MIDSTREAM LLC

DEED AND EASEMENT AGREEMENT

UNION DIST., RITCHIE CO., WV; TM/P: 14/10; 14/13.1; 14/3

5/23/2012

6/28/2012

316/981

RITCHIE

 





401

--------------------------------------------------------------------------------

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

MOUNTAIN STATION

WV

HATTIE MARKLE JONES

ANTERO MIDSTREAM LLC

DEED

MEADE DIST., TYLER CO., WV; TM/P: 15/5

10/23/2013

10/25/2013

429/763

TYLER

EDNA MONROE STATION

WV

EDNA MONROE

ANTERO MIDSTREAM LLC

DEED

1-8-3.4

2/17/2014

2/27/2014

437/803

TYLER

NICHOLS STATION

WV

JERRY L. NICHOLS

ANTERO MIDSTREAM LLC

DEED

1-6-24 (AND P/O 23)

5/29/2014

5/29/2014

330/187

DODDRIDGE

TAMELA STATION

WV

TAMELA A. SMITH

ANTERO MIDSTREAM LLC

DEED

1-2-6

9/19/2014

9/22/2014

335/502

DODDRIDGE

WEST MOUNTAIN STATION

WV

DENNIS R. BLANKENSHIP

ANTERO MIDSTREAM LLC

DEED

3-13-8, 3-13-8.1

8/29/2014

9/5/2014

330/941

RITCHIE

UNDERWOOD STATION

WV

RAYMOND V. UNDERWOOD, DAVID S. WILLIAMS, JONATHAN W. WILLIAMS, MARTIN L.
WILLIAMS, SAMUEL F. WILLIAMS, SANDRA L. STAYMATE

ANTERO MIDSTREAM LLC

LEASE AGREEMENT

1-4-12

8/17/2015

N/A

N/A

TYLER

WV

RAYMOND V. UNDERWOOD, DAVID S. WILLIAMS, JONATHAN W. WILLIAMS, MARTIN L.
WILLIAMS, SAMUEL F. WILLIAMS, SANDRA L. STAYMATE

ANTERO MIDSTREAM LLC

MEMORANDUM OF LEASE AGREEMENT

1-4-12

8/17/2015

8/27/2015

499/131

TYLER

WV

ROBERT RIPLEY

ANTERO MIDSTREAM LLC

DEED

1-4-6.2

8/14/2015

8/18/2015

498/180

TYLER

LAFFERTY STATION

WV

JAMES M. LAFFERTY

ANTERO MIDSTREAM LLC

DEED

10-4-1

2/1/2016

2/1/2016

342/257

RITCHIE

MAXWELL STATION

WV

JOHN J. MAXWELL AND KIMBERLY MAXWELL

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

1-15-14, 1-15-6.2, 1-15- 6.3, 1-15-6.5

12/7/2015

N/A

N/A

DODDRIDGE

MIDDLEBOURNE III STATION

WV

WSD PROPERTIES DLLC

ANTERO MIDSTREAM LLC

OPTION AGREEMENT

6-8-32, 6-8-31, 6-8-31.1

12/14/2015

N/A

N/A

TYLER

REUSSER STATION

OH

LYNN REUSSER AND YVONNE REUSSER

ANTERO MIDSTREAM LLC

GENERAL WARRANTY DEED

20-014002

3/8/2013

3/15/2013

238/112

MONROE

MILLER STATION

OH

RAYMOND F. MILLER AND SALOMA J. MILLER

ANTERO MIDSTREAM LLC

GENERAL WARRANTY DEED

21-008021, 21-009027

9/24/2014

9/26/2014

284/754

MONROE

 





402

--------------------------------------------------------------------------------

 

 

 

LOC

GRANTOR

GRANTEE

AGREEMENT

PARCEL TAX ID

EX'ON

RECORDING DATE

BK/PG/ INSTRUMENT

COUNTY

LONG STATION

OH

OMER LONG, SHELVA JEAN EMERY, GARRISON EMERY, EDNA LONG

ANTERO MIDSTREAM LLC

LEASE AGREEMENT

01-0021191.000, 01- 0021192.000, 01- 0021193.000

2/4/2015

N/A

N/A

NOBLE

OH

OMER LONG, SHELVA JEAN EMERY, GARRISON EMERY, EDNA LONG

ANTERO MIDSTREAM LLC

MEMORANDUM OF LEASE AGREEMENT

01-0021191.000, 01- 0021192.000, 01- 0021193.000

2/4/2015

2/13/2015

261/571

NOBLE

OH

LIBERTY BELL ACRES, LLC

ANTERO MIDSTREAM LLC

ACCESS ROAD EASEMENT AND SURFACE USE COMPENSATION AGREEMENT

01-0022196.000

12/2/2014

N/A

N/A

NOBLE

OH

LIBERTY BELL ACRES, LLC

ANTERO MIDSTREAM LLC

MEMORANDUM OF ACCESS ROAD EASEMENT AND SURFACE USE COMPENSATION AGREEMENT

01-0022196.000

12/2/2014

N/A

N/A

NOBLE

OH

LIBERTY BELL ACRES, LLC

ANTERO MIDSTREAM LLC

MODIFICATION OF ACCESS ROAD EASEMENT AND SURFACE USE COMPENSATION AGREEMENT

01-0022196.000

4/22/2015

N/A

N/A

NOBLE

LILY STATION

OH

JAMES S. OLEE

ANTERO MIDSTREAM LLC

GENERAL WARRANTY DEED

34-0021328.000, 34- 0050148.000, 34- 0050149.000

10/2/2015

10/5/2015

272/480

NOBLE

MADISON STATION

OH

JOYCE LANDEFELD, DUANE LANDEFELD, BARBARA J. LANDEFELD, DAVID LANDEFELD, SR.

ANTERO MIDSTREAM LLC

OPTION TO LEASE

12-012002.000, 12- 019008.000

6/23/2015

N/A

N/A

MONROE

OH

JOYCE LANDEFELD, DUANE LANDEFELD, BARBARA J. LANDEFELD, DAVID LANDEFELD, SR.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE

12-019008.000

9/21/2015

N/A

N/A

MONROE

OH

VIVIAN PAULUS

ANTERO MIDSTREAM LLC

OPTION TO LEASE

12-019005.000

7/10/2015

N/A

N/A

MONROE

EVELYN STATION

OH

KAYLEE MCCONNELL

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE AGREEMENT

06-0050050, 06- 0070050, 06-0080021, 06-0080020

7/31/2014

N/A

N/A

MONROE

 





403

--------------------------------------------------------------------------------

 

 

Annex 1 Cont’d.

(Antero Treatment Assets)

Treatment Property Rights to be Assigned

 

 

 

 

 

 

 

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED ON

PARCEL TAX ID

RECORDING DATE

BOOK PAGE INSTRUMENT

COUNTY

WV

Sandstrom
Facility
Sandstrom

Sandstrom, James

Antero
Resources
Corporation

Warranty Deed

3/11/2015

1-8-22.1
1-8-23.1

3/11/2015

223/241

DODDRIDGE

WV

Sandstrom
Facility
Hill Trust

Hill Trust

Antero
Resources
Corporation

Option to
Purchase
Agreement

6/29/2015

1-8-38
1-8-38.1

N/A

N/A

DODDRIDGE

WV

Sandstrom
Facility
Frame

Frame,
Mary

Antero
Resources
Corporation

Option to
Purchase
Agreement

6/29/2015

1-8-41

N/A

N/A

DODDRIDGE

WV

Sandstrom
Facility
Cogar/Flanigan

Flanagan,
Carol;
Cogar, Carol

Antero
Resources
Corporation

Option to
Purchase
Agreement

6/17/2015

3-31-1

N/A

N/A

RITCHIE

WV

Sandstrom Facility Heartwood Forestland Fund IV

Heartwood
Forestland
Fund IV

Antero
Resources
Corporation

Option to
Purchase
Agreement

8/20/2015

3-31-11
3-31-6

N/A

N/A

DODDRIDGE

 

Treatment Property Rights

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED ON

PARCEL TAX ID

RECORDING DATE

BOOK PAGE INSTRUMENT

COUNTY

WV

Sandstrom
Facility
Sandstrom

Friend II,
Robert
Arthur

Antero
Treatment
LLC

Deed

9/9/2015

(Central District) 1-
8-38.2

N/A

N/A

DODDRIDGE

 





404

--------------------------------------------------------------------------------

 

 

(Antero Water Assets)

Non-Hydrocarbon Systems

Any systems held for the gathering or transportation of water, carbon dioxide or
other non-hydrocarbons, or the treatment,

transportation, handling or disposal of waste water or other fluid waste in the
following counties and states:

Doddridge County, WV;

Harrison County, WV;

Tyler County, WV;

Ritchie County, WV;

Pleasants County, WV;

Monroe County, OH;

Noble County, OH;

Guernsey County, OH;

Belmont County, OH;

Harrison County, OH.

US 3796096





405

--------------------------------------------------------------------------------

 

 

Water Easements

Water Only Easements

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

WILLS
CREEK

ELLISON, BARBARAJ.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
ROAD ACCESS
EASEMENT

6/13/2013

31-0000052.000

2/13/2014

513/536-539
#201400001406

NOBLE

OH

WILLS
CREEK

ELLISON, BARBARAJ.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/7/2013

31-0000052.000

2/13/2014

513/528

NOBLE

OH

WILLS
CREEK

HALL, TIMOTHY &
JULIA S.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/13/2013

31-0000426.000

2/13/2014

513/518-524
#201400001403

NOBLE

OH

WILLS
CREEK

HALL, TIMOTHY &
JULIA S.

ANTERO RESOURCES
APPALACHIAN CORPORATION

MODIFICATION
OF PERMANENT
EASEMENT

3/14/2013

31-0000426.000

2/13/2014

513/525-527
#201400001404

NOBLE

OH

WILLS
CREEK

HILL, JEFFREY SCOTT
& TAMMY Y.,
TRUSTEES

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/12/2013

37-21308.000

 

 

NOBLE

OH

WILLS
CREEK

HILL, JEFFREY SCOTT
& TAMMY Y.,
TRUSTEES

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/12/2013

37-29074.000
37-21318.000
37-11295.000

 

 

NOBLE

OH

WILLS
CREEK

HILL, JEFFREY SCOTT, TRUSTEE

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/12/2013

37-11304.001

 

 

NOBLE

 





406

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

WILLS
CREEK

RICH,DONALD &
PATRICIA

ANTERO RESOURCES
APPALACHIAN CORPORATION

SURFACE
FACILITY
AGREEMENT

6/18/2013

37-0011311.000

2/13/2014

241/132-137
#201400063625

NOBLE

OH

WILLS
CREEK

RICH,DONALD &
PATRICIA

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
ROAD ACCESS
EASEMENT

6/18/2013

37-0011311.000

2/13/2014

241/138-141
#201400063626

NOBLE

OH

WILLS
CREEK

RICH,DONALD &
PATRICIA

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/15/2013

37-11311

2/13/2014

241/124

NOBLE

OH

WILLS
CREEK

SAYRE, DWAYNE

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
ROAD ACCESS
AGREEMENT

4/20/2013

37-0011328.000

7/26/2013

227/928-934
#201300060433

NOBLE

WV

BONNELL
TO WOLF
PEN

BOW, CHARLES T.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/26/2013

6-2-12

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

BOWYER, NORMA
SUE

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

5/9/2013

6-8-5

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

COMSTOCK/SILVESTR E TRUSTS

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

11/18/2013
4/26/2013

6-8-39

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

DAVIS, DOROTHY ETAL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/10/2013

6-4-38

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

DEVOL, NORMAN

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/27/2013

6-8-41

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

KEPLINGER, DALE
AND MELISSA

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/27/2013

6-8-17

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

LOWTHER, KENNETH
ET AL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

6/23/2013

6-8-4

 

 

DODDRIDGE

 





407

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CANTON
WATER

BAKER, MARTY ET AL

ANTERO RESOURCES
CORPORATION

TEMPORARY
EASEMENT
AGREEMENT

7/7/2014

3-2-2

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

BLAND, ROBERT ET
UX

ANTERO RESOURCES
CORPORATION

TEMPORARY
ROAD ACCESS
AGREEMENT

10/28/2013

6-2-2

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

CHESTNUT GROVE
CHRISTIAN CHURCH

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/2/2013

3-5-30
3-5-30.1

8/19/2013

311/213 #181742

DODDRIDGE

WV

CANTON
WATER

FRASHURE, CLYDE
RYAN JR

ANTERO RESOURCES
CORPORATION

PERMANENT
AGREEMENT

9/12/2013

3-16-1
3-16-4

1/2/2014

319/408 #190093

DODDRIDGE

WV

CANTON
WATER

FRASHURE, CLYDE
RYAN JR

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

10/3/2013

3-16-1
3-16-4

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

FRASHURE, CLYDE
RYLAN, JR.

ANTERO RESOURCES
CORPORATION

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

3/15/2013

3-16-4
3-16-1

9/12/2013

312/581 #183049

DODDRIDGE

WV

CANTON
WATER

HAMILTON, GARY L.

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE
AGREEMENT

11/8/2013

5-10-4

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

HAMILTON, GARY L.

ANTERO RESOURCES
CORPORATION

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

11/8/2013

5-20-15

N/A

N/A

TYLER

WV

CANTON
WATER

HAUG, ROBERT ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/9/2013

8-9-2

8/7/2014

332/339 #206962

DODDRIDGE

WV

CANTON
WATER

HAYDUK, ELIZABETH

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT FOR
HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON
WATER

JORDAN FAMILY
TRUST

ANTERO RESOURCES
CORPORATION

VALVE SITE

3/28/2013

3-5-7;
3-5-8

9/9/2013

312/319 #182764

DODDRIDGE

 





408

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CANTON
WATER

JUDITH A. NOLL

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

10/1/2013

3-13-28

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

LEATHERMAN,
DELBERT E.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON
WATER

LEATHERMAN,
DONNA

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT FOR
HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON
WATER

LEATHERMAN,
MICHAEL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT FOR
HWY CROSSING

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

CANTON
WATER

MILLER, DOUG ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/18/2013

8-9-3

12/6/2013

318/564 #188593

DODDRIDGE

WV

CANTON
WATER

MOORE, DWIGHT ET
UX

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE
AGREEMENT

9/1/2013

8-9-6

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

PENNINGTON, DEAN
& MARTHA

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/30/2013

3-16-21

PENDING

PENDING

DODDRIDGE

WV

CANTON
WATER

RILL, ELWOOD &
ELIZABETH

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/31/2013

6-1-3
6-1-4

PENDING

PENDING

DODDRIDGE

WV

CANTON
WATER

STANLEY, TOBEY

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

10/1/2013

3-6-18.1

N/A

N/A

DODDRIDGE

WV

CANTON
WATER

SULLIVAN, J NELSON
ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/9/2013

3-17-17

1/2/2014

319/443 #190108

DODDRIDGE

WV

CANTON
WATER

YERKEY, RONALD

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

10/10/2013

3-9-3
3-9-4
3-9-19
3-9-9

N/A

N/A

DODDRIDGE

 





409

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CANTON
WATER CA
NTON
NORTH

JONES, RONALD R.,
SR. ET AL

ANTERO RESOURCES
CORPORATION

ADDITIONAL
PIPELINE

8/17/2013

5-17-12
5-17-13

1/2/2014

434/180 #81797

TYLER

WV

CHARLENE
WATER

JACKSON, KENNETH
ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/23/2012

3-19-9.1

 

 

RITCHIE

WV

EDWIN
LATERAL
WATER

MACKAY, EDWIN ET
AL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/6/2013

3-37-3

 

 

RITCHIE

WV

EDWIN
LATERAL
WATER

WILLIAMS, EDWIN

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/3/2013

3-37-5

 

 

RITCHIE

WV

HARTLEY
WATER

HARTLEY. DAVID

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/6/2013

6-12-21
6-12-23
6-12-27

 

 

TYLER

WV

HWY 50
XING
CANTON
WATER

BALLENGER, JAMES
M., ET UX

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

10/22/2013

8-16-5
8-16-6
8-17-2
8-17-2.1

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

LAW, RONALD L.

ANTERO RESOURCES
CORPORATION

TEMPORARY
ROAD ACCESS

9/27/2013

6-2-1

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

RACE, FRANK W., ET
UX

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE

8/22/2013

8-13-18

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

RILL, ELWOOD P., ET
UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/31/2013

6-1-3
6-1-4

10/2/2014

336/89 #212302

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BALLENGER, JAMES
ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

5/21/2013

8-16-5
8-16-6
8-17-2
8-17-2.1

2/26/2014

321/236 #194165

DODDRIDGE

 





410

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

HWY 50
XING
CANTON
WATER

BLAND, JAMES ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

ROAD ACCESS
AGREEMENT

3/30/2012

3-16-15.2

12/9/2013

318/647 #188832

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BLAND, JAMES ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/6/2012

3-16-15.2

PENDING

PENDING

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

COTTRILL, TIMOTHY
ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/24/2013

8-13-15

2/26/2014

321/250

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

HALL DRILLING, LLC

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/12/2013

8-13-16.3

10/2/2014

336/70 #212299

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

LAW, RONALD

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/8/2013

6-2-1

2/19/2014

321/161 #193872

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

RACE, FRANK ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

5/21/2013

8-13-18

12/9/2013

318/627 #188822

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

WASMER, RODNEY

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/14/2013

8-13-16.5

PENDING

PENDING

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

WASMER, SEAN

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/14/2013

8-13-17

PENDING

PENDING

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BLAND, JAMES ET AL

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE
AGREEMENT

12/13/2013

3-16-15.2

N/A

N/A

DODDRIDGE

 





411

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

HWY 50
XING
CANTON
WATER

LEATHERMAN,
MICHAEL ET AL

ANTERO RESOURCES
CORPORATION

TEMPORARY
ROAD ACCESS
EASEMENT
AGREEMENT

12/11/2013

3-16-15

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

LEATHERMAN,
MICHAEL ET AL

ANTERO RESOURCES
CORPORATION

TEMPORARY
WORKSPACE
AGREEMENT

12/11/2013

3-16-15

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

LEATHERMAN, DELBERT E. & DONNAM.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/6/2013

3-16-15

8/18/2014

332/511 #207904

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

LEATHERMAN, DELBERT E. & DONNAM.

ANTERO RESOURCES
CORPORATION

PERMANENT
ACCESS ROAD

8/19/2014

3-16-15

 

 

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

WALLS, TERRY ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/6/2013

8-9-4.1

12/9/2013

318/634 #188824

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BOWYER, DAVID

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

9/11/2013

3-16-14

 

 

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BOWYER, DAVID

ANTERO RESOURCES
CORPORATION

TEMPORARY
ACCESS ROAD
AGREEMENT

9/11/2013

3-16-14

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

JETT, GLORIA J.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

8/26/2013

3-16-19

OPTION ONLY

OPTION ONLY

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

STRICKLING, JOHN P.,
ET UX

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT FOR
HWY CROSSING

9/16/2013

8-13-16.1

10/2/2014

336/78 #212300

DODDRIDGE

 





412

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

M.I.C TO
NALLEY

FOSTER, YVONNE

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

2/15/2014

3-5-3

 

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

DOTSON, ALLEN ET
AL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

7/29/2013

1-9-23

 

 

DODDRIDGE

WV

MIDDLE
ISLAND CR

BISHOP, VELDA M.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/12/2012

3-4-35

PENDING

PENDING

RITCHIE

WV

MIDDLE
ISLAND CR

BISHOP, VELDA M.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/12/2012

3-4-35

3/25/2014

327/123 #201400001561

RITCHIE

WV

MIDDLE
ISLAND CR

HADLEY, LARRY F. ET
UX

ANTERO RESOURCES
CORPORATION

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

2/9/2013

1-5-12

N/A

N/A

TYLER

WV

MIDDLE
ISLAND CR

HADLEY, LARRY F. ET
UX

ANTERO RESOURCES
CORPORATION

OPTION AND PERMANENT EASEMENT AGREEMENT

2/9/2013

1-5-12

N/A

N/A

TYLER

WV

MIDDLE
ISLAND CR

JONES, LEWIS G.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/12/2012

3-4-35.1

3/25/2014

327/104 #201400001558

RITCHIE

WV

MIDDLE
ISLAND CR

MAHONEY, JAMES D.

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT
12/19/2012.
MODIFICATION
3/8/2014.

3/8/2014

3-9-1

3/25/2014

327/74 #201400001554

RITCHIE

WV

MIDDLE
ISLAND CR

SCHRIVER, WILLIAM
E.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/12/2012

3-4-36

9/4/2014

330/894 #20144670

RITCHIE

 





413

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

MIDDLE
ISLAND CR

SCOTT ROGER L. &
DONNA J.

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

12/7/2012

3-9-19

3/25/2014

327/65 #201400001553

TYLER

WV

MIDDLE
ISLAND CR

UNDERWOOD RALPH
JR., ET AL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

4/27/2013

1-15-25

N/A

N/A

TYLER

WV

MOORE AND
CANTON
WATER

BLAND, JAMES ET UX
AND HASS, RONALD
ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

ACCESS ROAD
AGREEMENT

3/30/2012

3-16-15.2

4/27/2012

299/437 #162235

DODDRIDGE

WV

MOORE AND
CANTON
WATER

FRASHURE, CLYDE
RYLAN, JR.

ANTERO RESOURCES
APPALACHIAN CORPORATION

ROAD ACCESS
AGREEMENT

2/15/2012

3-16-4

3/28/2012

297/529 #161368

DODDRIDGE

WV

MOORE AND
CANTON
WATER

GRIM, TERRY L. &
KATE R., H/W

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

5/27/2013

3-16-6
3-16-5

2/19/2014

321/157 #193869

DODDRIDGE

WV

MOORE AND
CANTON
WATER

HOLDEN, PRESTON
THEODORE, JR. ET AL

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

8/9/2013

3-16-13

1/2/2014

319/433 #190105

DODDRIDGE

WV

MOORE AND
CANTON
WATER

JETT, GLORIA J.

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

6/25/2013

3-16-19

3/28/2012

297/563#161374

DODDRIDGE

WV

MOORE AND
CANTON
WATER

JETT, GLORIA J.

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

6/25/2013

3-16-19

1/2/2014

319/429 #190102

DODDRIDGE

WV

MOORE AND
CANTON
WATER

MERRITT, VIRGINIAM.

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

5/12/2013

3-16-4.2

1/2/2014

319/419 #190097

DODDRIDGE

 





414

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

MOORE AND
CANTON
WATER

MOORE, DWIGHT E.
ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

4/8/2012

3-13-17
3-13-21
3-13-22
8-9-6

9/4/2013

312/214 # 182517

DODDRIDGE

WV

MOORE AND
CANTON
WATER

MOORE, DWIGHT E.
ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

SURFACE FACILITY EASEMENT AGREEMENT

10/9/2012

3-13-17
3-13-21
3-13-22
8-9-6

11/5/2013

316/623 #186377

DODDRIDGE

WV

MOORE AND
CANTON
WATER

NOLL, JUDITH A.

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

3/29/2013

3-13-38

9/11/2013

312/463 #182976

DODDRIDGE

WV

MOORE AND
CANTON
WATER

UNDERWOOD, ROGER ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

4/8/2013

3-13-29

9/19/2013

313/327 #183441

DODDRIDGE

WV

MOORE
CANTON TO
MELODY

COSTILOW, CHARLES

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

6/29/2013

3-5-6

 

 

DODDRIDGE

WV

MOORE
CANTON TO
MELODY

JORDAN FAMILY
PARTNERSHIP

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

7/30/2013

3-5-7
3-5-8
3-5-15

 

 

DODDRIDGE

WV

MOORE
CANTON TO
MELODY

LORKOVICH, LEONA
ET AL

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

7/10/20132

3-5-2

 

 

DODDRIDGE

WV

RICHARDS WATER LINE

PENNINGTON, DEAN
& MAUREEN

ANTERO RESOURCES
CORPORATION

PERMANENT
EASEMENT
AGREEMENT

6/28/2013

6-11-3

 

 

DODDRIDGE

WV

ZINNIA

CLARK, ROSALIE

ANTERO RESOURCES
APPALACHIAN CORPORATION

RIGHT-OF-WAY
AGREEMENT

6/12/2013

4-4-26

3/5/2014

321/414 #194707

DODDRIDGE

WV

ZINNIA

MCCLAIN, ROGER A.

ANTERO RESOURCES
CORPORATION

TEMPORARY
ROAD ACCESS
AGREEMENT

7/19/2013

6-8-40

N/A

N/A

DODDRIDGE

 





415

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

GRIMM TO
CAMPBELL
WATER

GRIMM, BARRY

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
EASEMENT
AGREEMENT

10/5/2012

10-9-17

 

 

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

O'NEIL FAMILY
TRUST

ANTERO RESOURCES
APPALACHIAN CORPORATION

ADDITIONAL
PIPELINE
AGREEMENT

12/15/2012

10-14-3
10-14-3.1
10-14-10

 

 

RITCHIE

OH

MONROE
LATERAL

KLINKENBERG,
CHARLES

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE

6/21/2013

21-0080140.000

3/11/2014

267/306-312
201400073986

MONROE

OH

MONROE
LATERAL

KLINKENBERG,
CHARLES

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE

6/21/2013

21-0080140.000

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

CRUM, FORAKER

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

6/1/2013

31-0021106
31-0051218

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

CRUM, FORAKER

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/1/2013

31-0021106
31-0051218

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

FARRAH, DAVID

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/18/2013

31-0021142.001

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

FARRAH, DAVID

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/18/2013

31-0021142.001

 

 

NOBLE

 





416

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

MUSKINGU
M ABOVE
GROUND
H2O

OLIVER, KENNETH

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/17/2013

31-0021104

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

OLIVER, KENNETH J.

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/17/2013

31-0021104

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

ROYER, SAMUEL III

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/12/2013

31-0021114

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

ROYER, SAMUEL T. III

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/12/2013

31-0021114

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

STACK, DEAN O.

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/10/2013

31-0021145

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

STACK, DEAN O.

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/10/2013

31-21145

 

 

NOBLE

OH

MYRON

Ian Rolfe Frakes

ANTERO RESOURCES
CORPORATION

Temp Above Ground Waterline Agmt

12/5/2013

31-21237

2/24/2014

437-715

NOBLE

WV

CHARLENE

HURST, JEFFERY AND
BRENDA

ANTERO RESOURCES
CORPORATION

TEMPORARY
ABOVEGROUND
WATER LINE

11/18/2013

3-14-11

 

 

RITCHIE

 





417

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CHARLENE
WATER

BUTCHER, FLOYD ET
UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/1/2014

3-14-11.10

 

 

RITCHIE

WV

DIANE
DAVIS

Jonathan L. Davis and
Louella d. Davis

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

6/12/2013

1-7-1

NA

NA

DODDRIDGE

WV

MCGILL

LEWIS, ALBERT
LAYTON

ANTERO RESOURCES
CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE

12/6/2013

1-10-18.1

N/A

N/A

DODDRIDGE

WV

MCGILL

LEWIS, ALBERT
LAYTON

ANTERO RESOURCES
CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE

12/6/2013

1-10-18.1

 

 

DODDRIDGE

WV

MCGILL

MOORE, DARRELL A.

ANTERO RESOURCES
CORPORATION

TEMPORARY
ABOVE GROUND
WATER LINE

11/19/2013

1-10-20

N/A

N/A

DODDRIDGE

WV

MCGILL

MOORE, DARRELL A.

ANTERO RESOURCES
CORPORATION

TEMPORARY
ABOVEGROUND
WATER LINE

11/19/2013

1-10-20

 

 

DODDRIDGE

WV

TOMS FORK

ADRIAN, GEORGE W.,
ET UX

ANTERO RESOURCES
CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/28/2013

6-3-6

N/A

N/A

DODDRIDGE

WV

VOGT
WATER

COTTRILL, BRENT S.
& LAURA M

ANTERO RESOURCES
APPALACHIAN CORPORATION

ABOVE GROUND
WATER

6/13/2012

1-6-43
1-7-20

N/A

N/A

DODDRIDGE

WV

HURST 21

Ronald C Fragmin

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

1/28/2013

20-404-39

2/21/2013

1505/790

HARRISON

 





418

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

McDonald
WW

Brenda and Thomas
Tuckwiller

ANTERO RESOURCES
CORPORATION

Extension of
Temporary Pumping
Area Agmt

9/17/2014

20-424-16

NA

NA

HARRISON

WV

Marsden
Water
Impoundment

Richard and Wilma
Marsden

ANTERO MIDSTREAM LLC

Water Impoundment
and Compensation
Agmt

5/20/2014

4-4-16

7/23/2014

331-436

DODDRIDGE

WV

WEST FORK

William McDonald

ANTERO RESOURCES
CORPORATION

Water WD
Agreement

3/12/2014

20-424-002

5/21/2014

1533-1207

HARRISON

WV

SPIKER FWI

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M
Crowley, and Ronnie
Yopp

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

3/10/2014

1.1.3

1/21/2014

435-472;435-488;435-
484;435-480;435-476

DODDRIDGE

WV

PIERPOINT

Betty Weese

ANTERO RESOURCES
CORPORATION

Temp Above Ground Waterline Agmt

1/22/2014

1-4-9

NA

NA

TYLER

WV

PIERPOINT
SWL

Roger and Sandy Weese

ANTERO RESOURCES
CORPORATION

Water WD and Temp
Waterline Agreement
Option

1/20/2014

1-4-4/5

12/5/2013

318-452

HARRISON

WV

BONNELL TO SWISHER

Dennis and Laura Cottrill

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

12/13/2013

13-2

NA

NA

DODDRIDGE

WV

BONNELL TO SWISHER

Laura Hurst Nestor

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

12/13/2013

12-7

NA

NA

DODDRIDGE

WV

Marsden to
Plaugher

Carolyn Plaugher

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

11/20/2013

4-6

NA

NA

HARRISON

WV

Salem to
Varner West

Black Rock Enterprises

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

10/18/2013

302-78
302-51

NA

NA

HARRISON

 





419

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

Salem to
Varner West

Lyle and Betty Benedum

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

10/18/2013

322-6
322-2

NA

NA

HARRISON

WV

SPIKER FWI

Sue Ann Spiker and John
Spiker

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

10/15/2013

1-3

1/21/2014

435-470

DODDRIDGE

WV

Salem to
Varner West

Anthony Feathers

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

9/26/2013

321-30

NA

NA

HARRISON

WV

Salem to
Varner West

Daniel and Rachel Tucker

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

9/24/2013

321-19

NA

NA

HARRISON

OH

LASKO SFWI

Timothy George Lasko

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

9/23/2013

31-00244, 31-00246

12/10/2013

510/2253-2254

GUERNSEY

WV

Salem to
Varner West

Frank and Martha
Brunetti

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

9/11/2013

302-61
302-66
302-65

NA

NA

HARRISON

WV

Salem to
Varner West

Mark and Sabrina
Benedum

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

8/25/2013

321302-10.1
321302-18

NA

NA

HARRISON

WV

Salem to
Varner West

Willis Mathey

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

7/26/2013

27-08-166

NA

NA

HARRISON

WV

Salem to
Varner West

Eric L Cochran

ANTERO RESOURCES
CORPORATION

Temp Above Ground WL AG

7/17/2013

302321-78
302321-10

NA

NA

HARRISON

WV

HUBERT

John and Marianne
Clevenger

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

7/16/2013

18-321-39

N/A

N/A

HARRISON

WV

HUSTEAD

William J Boggs

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

7/9/2013

18-281-31

N/A

N/A

HARRISON

WV

HUBERT

Patrick J Shaver

ANTERO RESOURCES
CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

7/3/2013

18-321-31.2

N/A

N/A

HARRISON

 





420

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

Nimorwicz
East Water
Impoundment

Robert Nimorwicz and
Dona Framento FKA
Donna M Dacunha

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

4/23/2013

2-341

5/30/2013

1512-992/988

HARRISON

WV

Nimorwicz
East Water
Impoundment

Tilman Lee Williams

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

4/1/2013

1-341

7/23/2013

1515-637

HARRISON

WV

John Campbell North

Lilburn C Wilburn and
Jessie G. Wilburn

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

3/28/2013

10-19-30

NA

NA

RITCHIE

WV

HURST 21

Brenda and Michael
Tuckwiller

ANTERO RESOURCES
APPALACHIAN CORPORATION

ACCESS
AGREEMENT

3/11/2013

20-424-16

4/19/2013

1509/1060

HARRISON

WV

John Campbell North

Sleepy Hollow Hunting
Club

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

3/4/2013

10-19-9,10,12.1, 12.2,
12.3,12.4,12.5,12.6

NA

NA

RITCHIE

WV

CAYNOR

Robert and Patricia
Bennett

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

2/4/2013

20-383-25

N/A

N/A

HARRISON

WV

HURST 21

Charles N Tyree

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

10/24/2012

20-404-30.1

2/21/2013

1505/800

HARRISON

WV

HURST 21

James Ivan McDonald

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

9/26/2012

20-424-1; 20-424-14

2/21/2013

1505/805

HARRISON

 





421

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

HURST 21

Christopher and Kimberly Turner

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

10/1/2012

20-403-32

2/21/2013

1505/797

HARRISON

WV

HURST 21

Ronald Mark Hitt

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

10/1/2012

20-403-30,31

2/21/2013

1505/802

HARRISON

WV

QUINN

Freddie R Daugherty

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

1/22/2013

20-383-22

N/A

N/A

HARRISON

WV

ALLEN ASH

Allen Ash, Jr

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

1/11/2013

6-25-6.1

N/A

N/A

DODDRIDGE

WV

CAYNOR

James K Lightner

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

12/20/2012

20-383-24

N/A

N/A

HARRISON

WV

Hinter Heirs
North Water
Impoundment

David & Vivian Burton
and Richard and Loreta
Delaney

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

12/20/2012

12-15

2/25/2013

305/383 172519

DODDRIDGE

WV

Hinter Heirs
South Water
Impoundment

David & Vivian Burton
and Richard and Loreta
Delaney

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

12/20/2012

12-15

2/25/2013

305/383

DODDRIDGE

WV

BOWYER
PAD

Matthew and Lisa D
Bowyer

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

12/17/2012

20-383-31,23

N/A

N/A

HARRISON

WV

CAYNOR

David and Blanche
Stutler

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

12/17/2012

20-383-32

N/A

N/A

HARRISON

 





422

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

Harshbarger
North Water
Impoundment

Jason S Harshbarger and
Michelle D Harshbarger

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

12/6/2012

15-14

1/9/2013

318/773-774

RITCHIE

WV

BOWYER
PAD

David and Lisa A Gaines

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT &
Release

12/2/2012

20-403-4.2

N/A

N/A

HARRISON

WV

MYER

Everett M and Shirley
Myer

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

11/19/2012

20-403-22

N/A

N/A

HARRISON

WV

EDDY

Lewis and Norma Davis

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

11/7/2012

3-14-12

N/A

N/A

DODDRIDGE

WV

COASTAL
HILLTOP

Rexall Crislip

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/24/2012

6-12-34,36,39

11/8/2012

304/1

DODDRIDGE

WV

COASTAL
HILLTOP

Dorothy Davis

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

303/725

DODDRIDGE

WV

COASTAL
HILLTOP

Gary and Gayenne Crislip

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

304/7

DODDRIDGE

WV

COASTAL
HILLTOP

Frank and Naomi
Williams

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/23/2012

6-12-34,36,39

11/8/2012

304/5

DODDRIDGE

WV

YOLANDA

Tracy and Stephanie
Knight

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

10/10/2012

10-14-3.3

N/A

N/A

RITCHIE

 





423

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

ANNIE PAD

Annie Haymond and
Eddie Landrum

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

9/24/2012

3-14-5

N/A

N/A

RITCHIE

WV

BONNELL TO SWISHER

James and Jacquline
Bonnell

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment

9/20/2012

12-15

10/25/2012

303-602

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

BONNELL, JAMES &
JACQUELINE

ANTERO RESOURCES
APPALACHIAN CORPORATION

WATER
IMPOUNDMENT
AND
COMPENSATION
AGREEMENT

9/20/2012

6-12-15.1

10/25/12

303/602

DODDRIDGE

WV

FOREMAN
FWI

Lawrence J Jones and
Jacqueline Jones

ANTERO RESOURCES
APPALACHIAN CORPORATION

SUA and
Compensation
(Frac Pit)

8/16/2012

12.2-6

8/28/2012

275/456 165999

DODDRIDGE

WV

Whitehair
Freshwater
Impoundment

Elton D Whitehair &
Judith Whitehair

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

8/14/2012

18-12

1/30/2012

275/454

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

BARR, JAMES ET UX

ANTERO RESOURCES
APPALACHIAN CORPORATION

WATER
IMPOUNDMENT
AND
COMPENSATION
AGREEMENT

8/6/2012

6-12-10

8/21/12

302/440

DODDRIDGE

WV

COASTAL
HILLTOP
(BONNEL
FWI)

James Theodore Barr Jr & Bernice JoAnn Barr

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

8/6/2012

10-12

11/8/2012

304-3

DODDRIDGE

WV

FOREMAN
FWI

Burner Land Co. Inc

ANTERO RESOURCES
APPALACHIAN CORPORATION

SUA and
Compensation

7/16/2012

9-7

7/25/2012

302/83 164798

DODDRIDGE

WV

Whitehair
Freshwater
Impoundment

Rush Lynn Hickman &
Judith Ann Hickman

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

7/16/2012

33-12

7/25/2012

302/85 164799

DODDRIDGE

 





424

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

COASTAL
HILLTOP
(BONNEL
FWI)

James F Bonnell &
Jacqueline S Bonnell

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

5/3/2012

15-12

10/25/2012

303-602

DODDRIDGE

WV

FOREMAN
FWI

Dennis Foreman

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
Agreement

5/3/2012

10-7

5/24/2012

301/108 162979

DODDRIDGE

WV

LAKES PAD

Mountain Lakes, LLC

ANTERO RESOURCES
APPALACHIAN CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

4/13/2012

20-364-2

N/A

N/A

HARRISON

WV

HURST 21

Clara Mae and Peggy
Hurst

ANTERO RESOURCES
APPALACHIAN CORPORATION

PERMANENT
WATER LINE
AGREEMENT

10/1/2012

20-403-4

N/A

N/A

HARRISON

OH

HOTHEM 3

Hothem Family
Properties

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt FW 3

6/19/2014

37-00365.000 37-
00364.000

7/8/2014

488/796-797

BELMONT

OH

HOTHEM
1&2

Hothem Family
Properties

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt FW 1&2

5/23/2014

Section 30 37-00365/37-
00364

7/8/2014

278/936-937

MONROE

OH

Hill FWI

Jeffrey Hill, Trustee of
The Wilford Hill
Keystone Inheritance
Trust

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt

4/28/2014

Section 18 37-11330

7/14/2014

250/406-407

NOBLE

OH

Hill FWI

The Hill Principle
Protection Trust

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt

3/18/2014

Section 18 32.21323

7/14/2014

250/404-405

NOBLE

 





425

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

Traska SFWI

Frank and Charisse

ANTERO RESOURCES
CORPORATION

Water Impoundment

8/6/2013

01-21433

9/27/2013

231/963-964

NOBLE

WV

MELODY
FWI

Larry M Sams and
Carolyn A Sams

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation

7/10/2013

3&4/5/8

9/13/2013

312-694

TYLER

WV

John Richards
CWF

John W. Richards and
Tamela Richards

ANTERO RESOURCES
APPALACHIAN CORPORATION

Centralized Water
Facility Agreement

1/12/2012

10-7-8

1/30/2012

313/801-802

RITCHIE

WV

John Richards
CWF

John W. Richards and
Tamela Richards

ANTERO RESOURCES
APPALACHIAN CORPORATION

Amendment to
Centralized Water
Facility Agreement

2/25/2013

10-13-19; 19.3

N/A

N/A

RITCHIE

OH

FROSTIE

Forrest Frank

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt Exhibit A

3/10/2014

Section 15 and 16
120120050000/120130060
000

4/18/2014

272/92-93

MONROE

OH

FROSTIE

Forrest Frank

ANTERO RESOURCES
CORPORATION

Water Impoundment
and Compensation
Agmt Exhibit B

3/10/2014

Section 15 and 16
120120050000/120130060
000

4/18/2014

272/94-95

MONROE

WV

MELODY
FWI

Robert J Smith and Cindy L Smith

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

3/6/2014

9-4

4/15/2014

328/524

TYLER

WV

Heaster Water
Impoundment

Ray Edward Adkins and
Susan P Adkins

ANTERO RESOURCES
CORPORATION

SUA and
Compensation

9/16/2013

3-3

12/23/2013

433-608

TYLER

WV

BEE LEWIS
FWI

Key Oil Company

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

2/19/2013

7-19

3/18/2013

305/534 173818

DODDRIDGE

 





426

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

Pearl Jean
North Water
Impoundment

Dean R Pennington and
Martha A Pennington

ANTERO RESOURCES
APPALACHIAN CORPORATION

SUA and
Compensation

2/8/2013

3-16-21;3-17-28;3-20-51;3-
20-1

3/18/2013

305-555

DODDRIDGE

WV

ANNIE FWI

Annie B Haymond

ANTERO RESOURCES
APPALACHIAN CORPORATION

SUA and
Compensation

5/1/2012

5-14

5/31/2012

256/468-470

RITCHIE

WV

Lemley Water
Impoundment

Brian D Lemley/Rick A
Lemaster & Christy M
Lemaster

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

11/12/2013

11/11.2-13/11.3-13/35-13

1/23/2014

320/99 191544

DODDRIDGE

WV

Lemley Water
Impoundment

Mt Salem Revival
Grounds

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

10/15/2013

10 -13 10.1-13

12/5/2013

318/452 188519

DODDRIDGE

WV

Lemley Water
Impoundment

Jefferey D Hill, Craig A
Hill, and Phillip N Hill

ANTERO RESOURCES
CORPORATION

Water Impoundment
Agreement

10/2/2013

11/11.2-13/11.3-13/35-13

12/5/2013

318/444 188516

DODDRIDGE

WV

James Webb
Fresh Water
Impoundment

James E Webb

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
and Compensation

5/8/2013

3-15

6/3/2013

309/3636

DODDRIDGE

WV

BEE LEWIS
FWI

Lewis Paul Bee

ANTERO RESOURCES
APPALACHIAN CORPORATION

Water Impoundment
Agreement

8/4/2012

6-19

9/13/2013

312/700 183144

DODDRIDGE

OH

MUSKINGU
M ABOVE
GROUND
H2O

ALESHIRE, ILANA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/25/2014

31-0051219

 

 

NOBLE

 





427

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

OH

MUSKINGU
M ABOVE
GROUND
H2O

ALESHIRE, ILANA G.

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

 

 

 

 

NOBLE

OH

MUSKINGU
M ABOVE
GROUND
H2O

STOWE, MARGARET

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

3/26/2014

31-0051219.3

 

 

NOBLE

OH

URBAN
LATERAL

HEFT, URBAN LEWIS
JR.

ANTERO RESOURCES
MIDSTREAM LLC

MEMORANDUM
OF
CONSIDERATION
FOR ABOVE
GROUND
WATERLINE

1/10/2014

21-011012

 

 

MONROE

OH

URBAN
LATERL

HEFT, URBAN LEWIS

ANTERO RESOURCES
MIDSTREAM LLC

MEMORANDUM
OF
CONSIDERATION
FOR ABOVE
GROUND WATER

1/10/2014

21-011012

 

 

MONROE

WV

ADRIAN

ADRIAN, GEORGE ET
AL

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
SURFACE
FACILITY AND
TEMPORARY
ABOVE GROUND
WATERLINE AND
TEMPORARY
ACCESS ROAD
AGREEMENT

1/20/2014

6-3-1.1

 

 

DODDRIDGE

WV

FRITZ
WATER

TURNER, GERALD &
JUANITA

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

5/14/2014

9-19-8

N/A

N/A

DODDRIDGE

WV

FRITZ
WATER

BARBARA J. LOVERN
REVOCABLE LIVING
TRUST
LOVERN, BARBARA
(individually)

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

5/3/2014

8-22-5.4

N/A

N/A

DODDRIDGE

 





428

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

FRITZ
WATER

TURNER, GERALD &
JUANITA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/14/2014

8-19-8

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

BURBRIDGE, ERMAN
DALE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/28/2014

6-8-6

N/A

N/A

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

BURBRIDGE, ERMAN
DALE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/28/2014

6-8-6

 

 

DODDRIDGE

WV

BONNELL
TO WOLF
PEN

COX, DENVER AND
MARY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/17/2014

6-12-2.1

 

 

DODDRIDGE

WV

BUCK RUN

JACKSON, STEPHEN

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

7/24/2014

3-14-9

 

 

RITCHIE

WV

CANTON TO
MELODY
WATER

KIMBALL, MARVIN
ET AL

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

8/1/2014

3-2-16

N/A

N/A

DODDRIDGE

WV

CHARLENE

DAVIS, LEWIS &
NORMA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/24/2014

3-14-3
3-14-4
3-14-6
3-14-12

N/A

N/A

RITCHIE

WV

CHARLENE

DAVIS, LEWIS &
NORMA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/24/2014

3-14-3
3-14-4
3-14-6
3-14-12

 

 

RITCHIE

WV

CHARLENE

JACKSON, STEPHEN

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/15/2014

3-14-9

N/A

N/A

RITCHIE

 





429

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CHARLENE ABOVE GROUND WATER
LINE

HEFLIN, B. MORGAN,
TRUSTEE OF THE B.
MORGAN HEFLIN
TRUST

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

5/2/2014

3-19-9

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER
LINE

JACKSON, NORMAN & GLADYS

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/24/2014

3-19-6.4

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER
LINE

JACKSON, STEPHEN

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

4/24/2014

3-19-6.4

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER
LINE

LAHUE, DAVID W.

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/22/2014

3-13-21.4

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER
LINE

PERKINS
PRODUCTION
COMPANY, LLC

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/28/2014

3-13-21.8

N/A

N/A

RITCHIE

WV

CHARLENE ABOVE GROUND WATER
LINE

ROBINSON, LISA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/29/2014

3-13-24

N/A

N/A

RITCHIE

WV

CHARLENE AND KELLEY ABOVE GROUND WATER

WAGGONER, EDDY D. WAGGONER, KELLY
D.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

8/4/2014

3-13-19
3-13-20
3-3-21

N/A

N/A

RITCHIE

WV

CHARLENE
AND
KELLEY
LATERAL
WATER

WAGGONER, EDDY
AND KELLY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/16/2014

3-13-21

 

 

RITCHIE

 





430

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CHARLENE
AND
KELLEY
LATERAL
WATER

WAGGONER, EDDY
AND KELLY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

8/4/2014

3-13-19
3-13-20
3-13-21

 

 

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

DRAIN, KENNETH
AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/22/2014

3-13-10.1
3-13-10.10

N/A

N/A

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

DRAIN, KENNETH
AND MARY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/22/2014

3-13-10.1
3-13-10.10

 

 

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

SELLERS, LOREN AND LENISE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/29/2014

3-13-19.1
3-13-10.12

N/A

N/A

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

SELLERS, LOREN AND LENISE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/29/2014

3-13-19.1
3-13-10.12

 

 

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

WELLS, ROGER AND
NANCY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/29/2014

3-13-18.1

N/A

N/A

RITCHIE

WV

CHARLENE
TEE TO
WALNUT
WEST

WELLS, ROGER AND
NANCY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/29/2014

3-13-18.1

 

 

RITCHIE

WV

CHARLENE
WATER

B. MORGAN HEFLIN
TRUST

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/2/2014

3-19-9

 

 

RITCHIE

WV

CHARLENE
WATER

JACKSON, NORMAN

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

2/24/2014

3-19-6.4

 

 

RITCHIE

 





431

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CHARLENE
WATER

JACKSON, STEVEN

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/24/2014

3-14-9

 

 

RITCHIE

WV

CHARLENE
WATER

KEISTER, BOBBY JO & MARANDA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/28/2014

3-19-8

 

 

RITCHIE

WV

CHARLENE
WATER

KEISTER, BOBBY JO
KEISTER, MARANDA

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

3/28/2014

3-19-8

N/A

N/A

RITCHIE

WV

CHARLENE
WATER

LAHUE, DAVID

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/22/2014

3-13-21.4

 

 

RITCHIE

WV

CHARLENE
WATER

PERKINS OIL AND
GAS

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/28/2014

3-13-21.8

 

 

RITCHIE

WV

CHARLENE
WATER

ROBINSON, LISA D.

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/29/2014

3-13-24

 

 

RITCHIE

WV

CHARLENE
WATER

WAGGONER, EDDY D. WAGGONER, KELLY
D.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/16/2014

3-13-21

N/A

N/A

RITCHIE

WV

CHARLENE
WATER

WILLIAMS, GUY AND
MARY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/6/2014

3-13-21.5
3-13-21.6
3-13-21.7

 

 

RITCHIE

WV

CHARLENE
WATER

WILLIAMS, GUY R.
WILLIAMS, MARY
KATHERINE

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

5/6/2014

3-13-21.5
3-13-21.6
3-13-21.7

N/A

N/A

RITCHIE

 





432

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

CLINE
WATER

FLUHARTY, MICHAEL ET AL

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/28/2014

6-15-1

 

 

DODDRIDGE

WV

DAINE
DAVIS
WATER

DAVIS, JONATHAN

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

8/22/2013

1-7-2

N/A

N/A

DODDRIDGE

WV

DIANE
DAVIS

DAVIS, JONATHAN

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/25/2014

1-7-1

 

 

DODDRIDGE

WV

DIANE
DAVIS

DAVIS, JONATHAN
AND LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/25/2014

1-7-2

 

 

DODDRIDGE

WV

DIANE
DAVIS

DAVIS, JONATHAN L.

ANTERO MIDSTREAM LLC

OPTION TO PURCHASE TEMPORARY WATER LINE

8/25/2014

1-7-1

N/A

N/A

DODDRIDGE

WV

DIANE
DAVIS

DAVIS, JONATHAN &
LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

1-7-2

N/A

N/A

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

D&M POWELL

ANTERO MIDSTREAM LLC

TEMPORARY
ACCESS ROAD
EASEMENT
AGREEMENT

7/16/2014

1-9-38

N/A

N/A

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

HOLLAND,
KIMBERLEE K.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/14/2014

1-9-26.1

N/A

N/A

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

McCLOY, ALVADORE
McCLOY, FRANCES
JEAN

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/12/2014

1-9-22

N/A

N/A

DODDRIDGE

 





433

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

DOTSON TO
MCGILL
WATER

TODD, KATHY R.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/14/2014

1-9-27

N/A

N/A

DODDRIDGE

WV

EDWIN
TEMPORAR
Y ABOVE
GROUND
WATER
LINE

WILLIAMS, EDWIN G.

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/9/2014

3-37-5

N/A

N/A

RITCHIE

WV

FOREMAN
SWL

Dennis Foreman

ANTERO MIDSTREAM LLC

Waterline Easement
and ROW

4/8/2014

4-7-10

 

 

DODDRIDGE

WV

FRITZ
WATER

BARBARA LOVERN
TRUST

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/3/2014

8-22-5.4

 

 

DODDRIDGE

WV

FRITZ
WATER

DOTSON, LARRY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/27/2014

8-22-2
8-22-3
8-22-4

 

 

DODDRIDGE

WV

FRITZ
WATER

KEY OIL COMPANY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

8/12/2014

8-19-7
8-19-13
8-19-19

 

 

DODDRIDGE

WV

FRITZ
WATER

KILEY, JOSEPH &
JACQUELINE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/26/2014

8-22-5.1

 

 

DODDRIDGE

WV

FRITZ
WATER

MUMMA, CARROL

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/29/2014

8-22-5.6

 

 

DODDRIDGE

WV

FRITZ
WATER
LINE

DOTSON, LARRY

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/26/2014

8-22-2
8-22-3
8-22-4

N/A

N/A

DODDRIDGE

WV

FRITZ
WATER
LINE

KILEY, JOSEPH &
JACQUELINE

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/26/2014

8-22-5.1

N/A

N/A

DODDRIDGE

 





434

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

FRITZ
WATER
LINE

MUMMA, CARROLL
MUMMA, JOANN

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/29/2014

8-22-5.6

N/A

N/A

DODDRIDGE

WV

GRIMM TO
CAMPBELL
WATER

CAMPBELL, JOHN &
LINDA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/30/2014

10-13-28.3
10-13-30
10-13-30.1
10-13-30.2
10-19-4.1

 

 

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

CLAYTON, JOAN

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/28/2014

10-13-32

 

 

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

CUNNINGHAM, FRANK AND PATRICK

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/22/2014

10-13-31
10-14-8.1

 

 

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

RICHARDS, GARY
AND FREDIA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/24/2014

10-13-25
10-13-25.1

 

 

RITCHIE

WV

GRIMM TO CAMPBELL WATER/NES S

NESS, ASHLEY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/14/2014

10-14-1
10-14-5
10-14-6
10-14-7

 

 

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

BETTY O. NEWSOME,
TRUSTEE O'NEIL
FAMILY TRUST

ANTERO MIDSTREAM LLC

OPTION TO
INSTALL
ADDITIONAL
PIPELINE
(WATER) AND
AGREED UPON
PRICE.

 

10-14-10
10-14-3.1
10-14-3

 

 

RITCHIE

 





435

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

GRIMM TO
CAMPBELL
WATER

CAMPBELL, JOHN &
LINDA

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/30/2014

10-13-28.3
10-13-30
10-13-30.1
10-13-30.2
10-19-4.1

N/A

N/A

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

CLAYTON, JOAN
HIGH

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/28/2014

10-13-32

N/A

N/A

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

CUNNINGHAM,
PATRICK
CUNNINGHAM,
FRANK

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

4/22/2014

10-13-31
10-14-8.1

N/A

N/A

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

NESS, ASHLEY E., JR.

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT

4/14/2014

10-14-1
10-14-5
10-14-6
10-14-7

N/A

N/A

RITCHIE

WV

GRIMM TO
CAMPBELL
WATER

RICHARDS, GARY &
FREDIA

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/24/2014

10-13-25
10-13-25.1

N/A

N/A

RITCHIE

WV

HARTLEY
TO NOBLE

HARTLEY, DAVID M.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/10/2014

6-12-16
6-12-23
6-12-27

N/A

N/A

TYLER

WV

HARTLEY
TO NOBLE

HARTLEY. DAVID

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/10/2014

6-12-23
6-12-16
6-12-27

 

 

TYLER

WV

HINTER HEIRS TO CLINE WATER

FLUHARTY, MICHAEL
D.
FLUHARTY, RICHARD
P.
FLUHARTY, ROBERT
L.

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

4/28/2014

6-15-1

N/A

 

DODDRIDGE

 





436

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

JON DAVIS

DAVIS, JONATHAN L.

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

2/3/2014

1-7-1

N/A

N/A

DODDRIDGE

WV

LAKE TO
HEFLIN
(TICHENAL
H2O)

MORGAN, MONA LEE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/17/2014

4-11-26

N/A

 

DODDRIDGE

WV

M.I.C TO
NALLEY

BENNETT, DAVID
AND DEBRA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/30/2014

4-15-10

 

 

TYLER

WV

M.I.C TO
NALLEY

CONKLIN, WARREN
AND ERICA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/11/2014

4-12-28

 

 

TYLER

WV

M.I.C TO
NALLEY

FLETCHER, WILLIAM
AND TRACY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

8/14/2014

4-12-24.1
4-12-36

 

 

TYLER

WV

M.I.C TO
NALLEY

GOODFELLOW, JANET

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/27/2014

4-12-34.1
4-12-39

 

 

TYLER

WV

M.I.C TO
NALLEY

INGRAM, WILLIAM

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/20/2014

4-12-27

 

 

TYLER

WV

M.I.C TO
NALLEY

LITTLETON, RICKIE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/28/2014

4-12-51

 

 

TYLER

WV

M.I.C TO
NALLEY

RIDGETOP CAPITAL
LP

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/5/2014

4-15-8
4-15-9
4-12-64

 

 

TYLER

 





437

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

M.I.C TO
NALLEY

STARKEY, JOHN AND
LEAH

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/7/2014

4-12-58

 

 

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/2/2014

4-12-52

 

 

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE ET
AL

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/2/2014

4-12-62

 

 

TYLER

WV

M.I.C TO
NALLEY

FLETCHER, WILLIAM
& TRACY

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

8/14/2014

4-12-27.1
4-12-36

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

INGRAM, WILLIAM P.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/20/2014

4-12-27

N/A

 

TYLER

WV

DOTSON TO
MCGILL
WATER

D&M POWELL LLC

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/28/2014

1-9-38

 

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

HOLLAND,
KIMBERLEE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/14/2014

1-9-26.1

 

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

MCCLOY, ALVADORE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/12/2014

1-9-22

 

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

MEYER, JOSEPH

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/18/2014

1-9-30

 

 

DODDRIDGE

 





438

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

DOTSON TO
MCGILL
WATER

TODD, KATHY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/14/2014

1-9-27

 

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

D & M POWELL, LLC

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/28/2014

3-14-7
3-14-17.1
3-14-13
3-14-14
3-14-14.1

N/A

 

DODDRIDGE

WV

DOTSON TO
MCGILL
WATER

MEYER, JOSEPH J.
MEYER, VIOLET F.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/18/2014

1-9-30

N/A

 

DODDRIDGE

WV

M.I.C TO
NALLEY

INGRAM, WILLIAM

ANTERO MIDSTREAM LLC

OPTION
AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

7/28/2014

31-0021374.000
31-0021379.000
31-0021380.000

 

 

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

OPTION
AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

7/29/2014

4-12-67

 

 

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

OPTION
AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

7/29/2014

4-12-67

 

 

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE R.
ET AL

ANTERO MIDSTREAM LLC

OPTION
AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

7/29/2014

4-12-67

 

 

TYLER

 





439

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

M.I.C TO
NALLEY

CONKLIN, WARREN C. CONKLIN, ERICA N.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/11/2014

4-12-28

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

CONKLIN, WARREN
C.& ERICA N.

ANTERO MIDSTREAM LLC

OPTION OF TEMP
ABOVE GROUND
WATER LINE
AGREEMENT

6/11/2014

4-12-28

 

 

TYLER

WV

M.I.C TO
NALLEY

CONKLIN, WARREN
C.& ERICA N.

ANTERO MIDSTREAM LLC

MODIFICATION
OF TEMP ABOVE
GROUND WATER
LINE
AGREEMENT

9/7/2014

4-12-28

 

 

TYLER

WV

M.I.C TO
NALLEY

GOODFELLOW,
JANEY FAYE

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/27/2014

4-12-34.1
4-12-39

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

HAUGHT, DORIS E.
(LE)
BENNETT, DAVID A.
BENNETT, DEBRA K.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

4-15-10

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

INGRAM, WILLIAM P.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/21/2014

4-12-27

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

LITTLETON, RICKIE
LEE
LITTLETON, MARY F.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/26/2014

4-12-51

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

LITTLETON, RICKIE
LEE
LITTLETON, MARY F.

ANTERO MIDSTREAM LLC

OPTION AGREEMENT TEMPORARY ACCESS ROAD

8/25/2014

4-12-51

 

 

TYLER

 





440

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

M.I.C TO
NALLEY

RIDGETOP CAPITAL,
LP

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

4-15-8

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

STARKEY, JOHN W.
STARKEY, LEAH D.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/7/2014

4-12-58

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE R.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/2/2014

4-12-62

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

TENNANT, LESLIE R.
FREY, LONNIE C.
FREY, DEBORAH

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

7/2/2014

4-12-52

N/A

N/A

TYLER

WV

M.I.C TO
NALLEY

FLETCHER,WILLIAM
& TRACY

ANTERO MIDSTREAM LLC

OPTION
AGREEMENT AND
ACCESS ROAD
AGREEMENT

10/3/2014

4-12-26
4-12-27.1

 

 

TYLER

WV

MOORE
CANTON TO
MELODY

KIMBALL, MARVIN
ET AL

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

8/11/2014

3-2-16

 

 

DODDRIDGE

WV

MOORE TO
R. J. SMITH

RUBLE, SCOTTY &
MARTHA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/16/2014

3-9-2

N/A

N/A

DODDRIDGE

WV

MOORE TO
R. J. SMITH

RUBLE, SCOTTY &
MARTHA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/16/2014

3-9-2

 

 

DODDRIDGE

WV

OHIO TO
ANNIE

BARNHART, HENRY & JUDITH

ANTERO RESOURCES
MIDSTREAM LLC

ROAD ACCESS
EASEMENT
AGREEMENT

2/10/2014

7-6-72
7-6-73

N/A

N/A

PLEASANTS

 





441

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

R. J. SMITH

SWENTZEL, FRANCES

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/28/2014

3-13-6
3-13-7
3-13-13
3-13-14

 

 

DODDRIDGE

WV

R. J. SMITH

SWENTZEL, FRANCES

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/28/2014

3-13-6
3-13-7
3-13-13
3-13-14

N/A

N/A

DODDRIDGE

WV

RICHARDS
WATER
LINE

BERKLEY, JUNE
TRUSTEE
LANGFORD, JACK &
LINDA
LANGFORD, JOSEPH &
WANDA
MALSTER, JOY &
WILLIAM

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-9-1
10-9-1.1
10-9-1.2

N/A

N/A

RITCHIE

WV

RICHARDS
WATER
LINE

BERKLEY, JUNE
TRUSTEE
LANGFORD, JACK &
LINDA
LANGFORD, JOSEPH &
WANDA
MALSTER, JOY &
WILLIAM

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-9-1.1

 

 

RITCHIE

WV

RICHARDS
WATER
LINE

CAMPBELL, JOHN &
LINDA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-9-10.1

N/A

N/A

RITCHIE

 





442

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

RICHARDS
WATER
LINE

CAMPBELL, JOHN &
LINDA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-9-10.1

 

 

RITCHIE

WV

RICHARDS
WATER
LINE

LANGFORD, JACK &
LINDA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-8-6

N/A

N/A

RITCHIE

WV

RICHARDS
WATER
LINE

LANGFORD, JACK &
LINDA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/28/2014

10-8-6

 

 

RITCHIE

WV

RICHARDS
WATER
LINE

MCKINNEY, FRED &
SHARON

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/30/2014

10-8-5

N/A

N/A

RITCHIE

WV

RICHARDS
WATER
LINE

MCKINNEY, FRED &
SHARON

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/30/2014

10-8-5

 

 

RITCHIE

WV

RICHARDS
WATER
LINE

RICHARDS, JOHN
WAYNE

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/29/2014

10-8-7

N/A

N/A

RITCHIE

WV

RICHARDS
WATER
LINE

RICHARDS, JOHN
WAYNE

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/29/2014

10-8-7

 

 

RITCHIE

WV

ROCK RUN

DAVIS, JONATHAN
AND LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/25/2014

1-7-2
1-4-33.1

 

 

DODDRIDGE

WV

ROCK RUN
WATER

DAVIS JONATHAN L.
AND LOUELLA

ANTERO MIDSTREAM LLC

TEMP WATER
LINE

7/25/2014

1-7-2

N/A

N/A

DODDRIDGE

 





443

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

ROCK RUN
WATER

DAVIS, JONATHAN &
LOUELLA

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

1-7-2 & 1-4-33.1

N/A

N/A

DODDRIDGE

WV

TEMPORAR
Y WATER
PUMP

ADRIAN, GEORGE &
BARBRA
ELLMORE, NELSON &
DONNA
BASSETT, LARRY &
CYNTHIA
CROWLEY, PAUL &
RHEMA
YOPP, RONNIE

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
SURFACE
FACILITY AND
TEMPORARY
ABOVE GROUND
WATERLINE AND
TEMPORARY
ACCESS ROAD
AGREEMENT

1/20/2014

6-3-1.1

N/A

N/A

DODDRIDGE

WV

TICHENAL
WATER

CORDER, DONALD B.
GREGORY, LINDA M.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/18/2014

4-12-3

 

 

DODDRIDGE

WV

TICHENAL
WATER

GRAY, EDWARD B.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

6/23/2014

4-12-4.1

 

 

DODDRIDGE

WV

TICHENAL
WATER

CORDER, DONALD ET
AL

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/18/2014

4-12-3

 

 

DODDRIDGE

WV

TICHENAL
WATER

GRAY, EDWARD

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

6/23/2014

4-12-4.1

 

 

DODDRIDGE

WV

TICHENAL
WATER

MORGAN, MONA LEE

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/17/2014

4-11-26

 

 

DODDRIDGE

 





444

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

VOGT

JACKSON, ROBERT P.

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/19/2014

1-6-37

 

 

DODDRIDGE

WV

VOGT

JACKSON, ROBERT P. TRUSTEE OF THE JOELYNN FAMILY PRESERVATION
TRUST

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/31/2014

1-9-7

N/A

N/A

DODDRIDGE

WV

VOGT

JOELYNN FAMILY
TRUST

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

1/31/2014

1-9-7

 

 

DODDRIDGE

WV

WEBB TO
WILLIAMS
WATER

WILLIAMS, ROBERT
C.

ANTERO MIDSTREAM LLC

TEMPORARY
WATER LINE
AGREEMENT AND
OPTION

5/8/2014

1-15-6

 

 

DODDRIDGE

WV

WEBB TO
WILLIAMS
WATER

WILLIAMS, ROBERT
C.

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/8/2014

1-15-6

 

 

DODDRIDGE

WV

WEST
UNION

JACKSON, ROBERT P. TRUSTEE OF THE JOELYNN FAMILY PRESERVATION
TRUST

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

3/19/2014

1-9-7

 

 

DODDRIDGE

WV

WOLF PEN
TO
HARDWOOD

ROSS, ALVIN

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/31/2014

6-5-8

 

 

DODDRIDGE

 





445

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

WOLF PEN
TO
HARDWOOD

WATSON, JUSTIN AND MIRANDA

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

7/31/2014

6-5-6

 

 

DODDRIDGE

WV

YVONNE
WATER

SMITH, ROBERT AND
CINDY

ANTERO MIDSTREAM LLC

TEMPORARY
ABOVE GROUND
WATER LINE
AGREEMENT

5/27/2014

3-4-9

 

 

DODDRIDGE

WV

YVONNE
WATER

SMITH, ROBERT J.
SMITH, CINDY L.

ANTERO MIDSTREAM LLC

TEMPORARY WATER LINE OPTION AND AGREEMENT

5/27/2014

3-4-9

 

 

DODDRIDGE

WV

ZINN
LATERAL

DAVIS, NORMA AND
LEWIS

ANTERO MIDSTREAM LLC

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

7/18/2014

3-14-12

 

 

DODDRIDGE

WV

ZINN
LATERAL

DAVIS, LEWIS &
NORMA

ANTERO MIDSTREAM LLC

TEMPORARY
SURFACE
FACILITY
EASEMENT AND
OPTION
AGREEMENT

7/18/2014

3-14-3
3-14-4
3-14-12
3-14-6

 

 

DODDRIDGE

WV

ZINN
LATERAL

DAVIS, LEWIS P. &
NORMA J.

ANTERO MIDSTREAM LLC

TEMPORARY
SURFACE SITE
FACILITY

7/18/2014

3-14-3; 3-14-4; 3-14-12

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

BLAND, JAMES A. &
ANGELA
HASS, RONALD M. &
JAMIE

ANTERO RESOURCES
MIDSTREAM LLC

PERMANENT
EASEMENT
AGREEMENT

3/25/2014

3-16-15.2

8/18/2014

332/525 #207905

DODDRIDGE

 





446

--------------------------------------------------------------------------------

 

 

 

LOC

LATERAL

GRANTOR

GRANTEE

AGREEMENT

EXECUTED
ON

PARCEL TAX ID

RECORDING
DATE

BOOK PAGE
INSTRUMENT

COUNTY

WV

HWY 50
XING
CANTON
WATER

BLAND, JAMES A. &
ANGELA
HASS, RONALD M. &
JAMIE

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
ROAD ACCESS
EASEMENT
AGREEMENT

3/25/2014

3-16-15.2

N/A

N/A

DODDRIDGE

WV

HWY 50
XING
CANTON
WATER

HICKMAN, MARK &
BRENDA

ANTERO RESOURCES
MIDSTREAM LLC

TEMPORARY
WORKSPACE

3/26/2014

3-19-4

N/A

N/A

DODDRIDGE

WV

ZINNIA

CORDER, DONALD B.
GREGORY, LINDA M.

ANTERO MIDSTREAM LLC

SURFACE FACILITY EASEMENT AGREEMENT

3/25/2014

4-12-3

 

 

DODDRIDGE

WV

ZINNIA

MARTIN, GARY D. &
REBECCA M.

ANTERO MIDSTREAM LLC

TEMPORARY
ROAD ACCESS
AGREEMENT

9/18/2014

4-4-21

N/A

N/A

DODDRIDGE

WV

Marsden
Water
Impoundment

Richard and Wilma
Marsden

ANTERO MIDSTREAM LLC

Water Impoundment
and Compensation
Agmt

5/20/2014

4-4-16

7/23/2014

331-436

DODDRIDGE

OH

Traska SFWI

Frank Traksa and Charise
A Traska

ANTERO MIDSTREAM LLC

Water Impoundment
and Compensation

8/6/2013

01-021433

10/16/2014

254/825-826

NOBLE

OH

Traska SFWI

Frank Traksa and Charise
A Traska

ANTERO MIDSTREAM LLC

Amendment to
Water Impoundment
and Compensation

7/18/2014

01-021433

10/16/2014

254/825-826

NOBLE

 





447

--------------------------------------------------------------------------------

 

 

 

State

Pipeline

Grantor

Grantee

Agreement

Executed

County

Tax Pcl ID

Recorded Date

Book/Page
Instrument

OH

MUSKINGU M ABOVE GROUND H2O

OLIVER, KENNETH J.

ANTERO RESOURCES CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

11/10/2014

NOBLE

31-0021104

N/A

N/A

WV

SWISHER TO SNAKE RUN

PASKO, ANDY

ANTERO RESOURCES CORPORATION

TEMPORARY
WORKPACE
AGREEMENT

11/3/2014

DODDRIDGE

6-13-24.2

N/A

N/A

WV

SWISHER TO SNAKE RUN

PASKO, ANDY

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

11/3/2014

DODDRIDGE

6-13-24.2

N/A

N/A

WV

SWISHER TO SNAKE RUN

PASKO, ANDY

ANTERO RESOURCES CORPORATION

TEMPORARY WATER LINE OPTION AND AGREEMENT

11/3/2014

DODDRIDGE

6-13-24.2

N/A

N/A

WV

CHARLENE TEE TO WALNUT WEST

WAGGONER, EDDY AND KELLY

ANTERO RESOURCES CORPORATION

TEMPORARY
WORKPACE
AGREEMENT

11/12/2014

RITCHIE

3-13-21

N/A

N/A

WV

CHARLENE TEE TO WALNUT WEST

WAGGONER, EDDY AND KELLY

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

11/12/2014

RITCHIE

3-13-21

N/A

N/A

WV

MIC TO NALLEY

TENNANT, LESSLIE ET AL

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

11/12/2014

TYLER

4-12-62

N/A

N/A

OH

LAW
WATERLINE

LASHLEY, CHRISTOPHER L.

ANTERO RESOURCES CORPORATION

TEMPORARY WATERLINE OPTION AND AGREEMENT

11/14/2014

NOBLE

31-0021293.000

N/A

N/A

WV

CHARLENE WATER

BARNES, RANDY

ANTERO RESOURCES CORPORATION

TEMPORARY WATERLINE OPTION AND AGREEMENT

11/16/2014

RITCHIE

3-14-25

N/A

N/A

OH

MUSKINGU M ABOVE GROUND H2O

CRUM, FORAKER

ANTERO RESOURCES CORPORATION

TEMPORARY WATER LINE OPTION AND AGREEMENT

11/23/2014

NOBLE

31-0021106.000
31-0051218.000

N/A

N/A

WV

FOREST RISER TO COASTAL FWI

JONES, RONALD ET AL

ANTERO RESOURCES CORPORATION

TEMPORARY WATERLINE OPTION AND AGREEMENT

12/2/2014

TYLER

5-17-12
5-17-13

N/A

N/A

 





448

--------------------------------------------------------------------------------

 

 

 

State

Pipeline

Grantor

Grantee

Agreement

Executed

County

Tax Pcl ID

Recorded Date

Book/Page
Instrument

WV

PEARL JEAN TO HYATT RISER

J. ALLEN SULLIVAN AND ELLEN JOAN SULLIVAN

ANTERO RESOURCES CORPORATION

TEMPORARY WATER LINE OPTION AND AGREEMENT

12/17/2014

DODDRIDGE

3-17-17

N/A

N/A

WV

FOREST RISER TO COASTAL FWI

COASTAL FOREST RESOURCE COMPANY

ANTERO RESOURCES CORPORATION

PIPELINE RIGHT OF WAY AGREEMENT

12/18/2014

TYLER

5-17-11
5-17-12.1
5-17-14

N/A

N/A

WV

BONNELL TO WOLF PEN

COMSTOCK/SILVESTR E IRREVOCABLE TRUST

ANTERO RESOURCES CORPORATION

TEMPORARY WATER LINE OPTION AND AGREEMENT

12/26/2014

DODDRIDGE

6-8-39

N/A

N/A

WV

OHIO TO ANNIE

TICE, JOHN

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/29/2014

PLEASENTS

7-15-7

N/A

N/A

WV

OHIO TO ANNIE

TICE, JOHN

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/29/2014

PLEASENTS

7-15-7

N/A

N/A

WV

WEST
UNION

CHIPPS, PERRY ET AL

ANTERO RESOURCES CORPORATION

SURFACE
FACILITY
AGREEMENT

1/14/2015

DODDRIDGE

1-10-27
1-10-28

8/26/2013

311-509 182042

WV

OHIO TO ANNIE

MOSSOR, SEAN

ANTERO RESOURCES CORPORATION

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

12/30/2014

PLEASENTS

7-16-11

N/A

N/A

WV

HWY 50 CROSSING

RACE, FRANK ET UX

ANTERO RESOURCES CORPORATION

OPTION AGREEMENT FOR PERMANENT ACCESS ROAD

1/8/2015

DODDRIDGE

8-13-18

N/A

N/A

OH

BISHOP SURFACE LINE

MARKWEST UTICA EMG, LLC

ANTERO RESOURCES CORPORATION

TEMPORARY
WATER LINE
AGREEMENT

1/21/2015

MONROE

06-002018.000
20-0022013.000

N/A

N/A

 





449

--------------------------------------------------------------------------------

 

 

 

State

Pipeline

Grantor

Grantee

Agreement

Executed

County

Tax Pcl ID

Recorded Date

Book/Page
Instrument

WV

ZINNIA

MARSDEN, RICHARD E., ET AL

ANTERO RESOURCES CORPORATION

TEMPORARY WORKSPACE AND TEMPORARY ACCESS ROAD AGREEMENT

2/23/2015

DODDRIDGE

4-4-16

N/A

N/A

WV

ZINNIA

MARSDEN, RICHARD E., ET AL

ANTERO RESOURCES CORPORATION

PERMANENT EASEMENT AGREEMENT FOR SURFACE USE

2/23/2015

DODDRIDGE

4-4-16

2/27/2015

348/643
#222513

WV

PEARL JEAN TO HYATT

JETT, GLORIA

ANTERO RESOURCES CORPORATION

TEMPORARY WATER LINE OPTION AND AGREEMENT

1/28/2015

DODDRIDGE

3-16-19

N/A

N/A

WV

ZINNIA
WATER
LINE

CLARK, ROSALIE

ANTERO RESOURCES CORPORATION

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

1/29/2015

DODDRIDGE

4-4-26

3/3/2015

348/692 #222696

WV

CHARLENE WATER

BUTCHER, FLOYD AND THERESA

ANTERO RESOURCES CORPORATION